


Exhibit 10.1

 

AMENDMENT NO. 1

TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

AMENDMENT NO. 1 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
August 27, 2013 (collectively, this “First Amendment”), among BALLY
TECHNOLOGIES, INC., a Nevada corporation (the “Borrower”), the Lenders party
hereto, and BANK OF AMERICA, N.A. (“Bank of America”), as administrative agent
(in such capacity, the “Administrative Agent”), Swing Line Lender and L/C
Issuer.

 

PRELIMINARY STATEMENTS

 

A.                                 Borrower, each lender from time to time party
thereto (the “Lenders”), the Administrative Agent and the other parties party
thereto have entered into that certain Second Amended and Restated Credit
Agreement, dated as of April 19, 2013 (as amended, restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement” and
as amended from time to time including pursuant hereto, the “Credit Agreement”).

 

B.                                  The Guarantors from time to time party
thereto and the Administrative Agent have entered into that certain Second
Amended and Restated Guaranty, dated as of April 19, 2013 (the “Guaranty”).

 

C.                                  The Borrower and Manhattan Merger Corp, a
Minnesota corporation and an indirect wholly owned Subsidiary of the Borrower
(“Merger Sub”) have entered into that certain Agreement and Plan of Merger,
dated as of July 15, 2013 (as amended, supplemented and/or otherwise modified
from time to time, the “Acquisition Agreement”), with SHFL Entertainment, Inc.,
a Minnesota corporation (the “Company”), pursuant to which the Borrower proposes
to acquire (the “Acquisition”) the Company through the merger of Merger Sub with
and into the Company, with the Company as the surviving corporation in the
merger.

 

D.                                 The Borrower has entered into a Commitment
Letter, dated as of July 15, 2013 (as amended, supplemented and/or otherwise
modified from time to time, the “Commitment Letter”), with Wells Fargo Bank,
National Association (“Wells Fargo Bank”), Wells Fargo Securities, LLC (“Wells
Fargo Securities”), J.P. Morgan Securities LLC (“JPMSI”), JPMorgan Chase Bank,
N.A. (“JPM”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any of its
affiliates designated to act in such capacity, “MLPFS”), Bank of America, N.A.
(“Bank of America”), Goldman Sachs Bank USA (“Goldman Sachs”), and Union Bank,
N.A. (“Union Bank” and, together with Wells Fargo Securities, JPMSI, MLPFS, and
Goldman Sachs, the “Lead Arrangers”; Wells Fargo Bank, JPM, Bank of America,
Goldman Sachs and Union Bank are sometimes referred to herein collectively as
the “Initial Term B Lenders”), pursuant to which the Borrower has engaged the
Lead Arrangers to arrange this First Amendment in order to effect certain
amendments to the Existing Credit Agreement that will, among other things,
permit the Borrower to incur a new term B loan facility (the “Term B Facility”),
the proceeds of which will be used to finance a portion of the consideration
paid to consummate the Acquisition.

 

E.                                   The Borrower has requested that the
Administrative Agent, the Required Lenders, the Lenders constituting the
Required Revolving Lenders and the Lenders constituting the Required Term A
Lenders so amend the Credit Agreement, and the Administrative Agent and each of
the Lenders party hereto are willing to do so on the terms and conditions set
forth herein.

 

F.                                    Each of the Lead Arrangers shall act as
joint lead arrangers and joint book running managers with respect to this First
Amendment and the Term B Facility provided for hereunder.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.  Definitions.  Capitalized terms not otherwise defined in this First
Amendment have the same meanings as specified in the Existing Credit Agreement
or, if not defined therein, the Credit Agreement as modified by this First
Amendment.

 

SECTION 2.  Amendments to Loan Documents.  (a) Subject to the terms and
conditions set forth herein, effective on the Acquisition Closing Date (as
defined below), the Existing Credit Agreement shall be amended to (i)
incorporate the changes reflected in, and read in its entirety as set forth in,
the form attached hereto as Annex A, (ii) amend and restate the Exhibits to the
Existing Credit Agreement in the form attached hereto as Annex B and (iii) amend
and restate the Schedules to the Existing Credit Agreement in the form attached
hereto as Annex C.  For purposes of this First Amendment, “Acquisition Closing
Date” means the date on which each of the following conditions shall have been
satisfied: (i) the execution and delivery of an incremental facility joinder
agreement, in form and substance reasonably acceptable to the Initial Term B
Lenders and the Administrative Agent, by the Initial Term B Lenders, the
Administrative Agent, the Borrower and certain other Loan Parties, (ii) the
substantially simultaneous consummation of the Acquisition, (iii) the initial
funding of the Term B Facility and (iv) payment of a consent fee to each Lender
that submits a signature page to this Agreement no later than 5:00 p.m. (eastern
time) on August [  ], 2013 in an amount equal to 0.10% of the aggregate of such
Lender’s outstanding Loans and Commitments under the Existing Credit Agreement
on the date of this First Amendment.

 

(b)                              Subject to the terms and conditions set forth
herein, effective on the Amendment No. 1 Effective Date (as defined below), (i)
the Pledge Agreement shall be amended and restated in the form attached hereto
as Annex D (as so amended, the “Amended Pledge Agreement”), (ii) the Borrower
Security Agreement shall be amended and restated in the form attached hereto as
Annex E (as so amended, the “Amended Borrower Security Agreement”), (iii) the
Subsidiaries Security Agreement shall be amended and restated in the form
attached hereto as Annex F (as so amended, the “Amended Subsidiaries Security
Agreement”) and (iv) the Guaranty shall be amended and restated in the form
attached hereto as Annex G (as so amended, the “Amended Guaranty”).

 

(c)                               On the Amendment No. 1 Effective Date (as
defined below), each Person executing this First Amendment in its capacity as a
“Lender” under the Credit Agreement hereby consents to this First Amendment and
the terms and provisions thereof and, without limitation, acknowledges, (i)
agrees and consents to the amendments attached hereto as Annex A, Annex B and
Annex C, and shall be bound by the provisions of the Credit Agreement as a
Lender thereunder upon the Acquisition Closing Date and (ii) agrees and consents
to the amendment and restatement of the Pledge Agreement, the Borrower Security
Agreement, the Subsidiaries Security Agreement and the Guaranty in the form of
the Amended Pledge Agreement, the Amended Borrower Security Agreement, the
Amended Subsidiaries Security Agreement and the Amended Guaranty, respectively.

 

SECTION 3.  Conditions to Effectiveness of First Amendment.  This First
Amendment shall become effective on the date (the “Amendment No. 1 Effective
Date”) when the Administrative Agent shall have received a copy of (i) this
First Amendment, duly executed and delivered by the Borrower, the Administrative
Agent, the Required Lenders, the Required Revolving Lenders and the Required
Term A Lenders, (ii) the Amended Pledge Agreement, duly executed and delivered
by the Administrative Agent, the Borrower and each Guarantor, (iii) the Amended
Borrower Security Agreement, duly executed and delivered by the Administrative
Agent and the Borrower, (iv) the Amended Subsidiaries Security Agreement, duly
executed and delivered by the Administrative Agent and

 

2

--------------------------------------------------------------------------------


 

each Guarantor, (v) the Amended Guaranty, duly executed and delivered by the
Administrative Agent, the Borrower and each Guarantor and (vi) a Consent and
Reaffirmation, in the form attached hereto as Annex H, duly executed and
delivered by each Guarantor and the Borrower.

 

SECTION 4.  Representations and Warranties.  The Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

(a)                               Existence, Qualification and Power.  Each Loan
Party and each of its Subsidiaries (a) is duly organized or formed, validly
existing and, as applicable, in good standing under the Laws of the jurisdiction
of its incorporation or organization, (b) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (i) own or lease its assets and carry on its business and (ii) execute,
deliver and perform its obligations under the First Amendment, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) (or, with respect to any Subsidiary
that is not a Loan Party, in each case referred to in clause (a), (b) or (c)),
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(b)                              Authorization; No Contravention.  The
execution, delivery and performance by each Loan Party of this First Amendment
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law; except in the case of clauses (b) and (c), as could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                               Governmental Authorization; Other Consents. 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this First Amendment, (b) the grant or
reaffirmation by any Loan Party of the Liens granted by it pursuant to the
Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for the authorizations, approvals, actions, notices
and filings listed on Schedule 5.03 of the Credit Agreement.

 

(d)                              Binding Effect.  This First Amendment has been
duly executed and delivered by each Loan Party that is party hereto.  This First
Amendment constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms, except as enforcement may be limited by Debtor Relief Laws, Gaming Laws
or equitable principles relating to the granting of specific performance and
other equitable remedies as a matter of judicial discretion.

 

SECTION 5.  Reference to and Effect on the Credit Agreement and the Loan
Documents.

 

(a)                               On and after the Amendment No. 1 Effective
Date, (i) each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended by this First
Amendment on the Amendment No. 1 Effective Date, (ii) each reference to the
Pledge Agreement shall

 

3

--------------------------------------------------------------------------------


 

mean and be a reference to the Amended Pledge Agreement, (iii) each reference to
the Borrower Security Agreement shall mean and be a reference to the Amended
Borrower Security Agreement, (iv) each reference to the Subsidiaries Security
Agreement shall mean and be a reference to the Amended Subsidiaries Security
Agreement and (v) each reference to the Guaranty shall mean and be a reference
to the Amended Guaranty.  This First Amendment shall constitute a Loan Document
for all purposes of the Credit Agreement and the other Loan Documents.

 

(b)                              The Existing Credit Agreement and each of the
other Loan Documents, as specifically amended by this First Amendment (including
the amendments of the Pledge Agreement, the Borrower Security Agreement, the
Subsidiaries Security Agreement and the Guaranty by the Amended Pledge
Agreement, Amended Borrower Security Agreement, Amended Subsidiaries Security
Agreement and Amended Guaranty, respectively), are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed. 
Without limiting the generality of the foregoing, the Collateral Documents and
all of the Collateral described therein do and shall continue to secure the
payment of all Obligations of the Loan Parties under the Loan Documents, in each
case, as amended by this First Amendment (including the amendments of the Pledge
Agreement, the Borrower Security Agreement, the Subsidiaries Security Agreement
and the Guaranty by the Amended Pledge Agreement, Amended Borrower Security
Agreement, Amended Subsidiaries Security Agreement and Amended Guaranty,
respectively).

 

(c)                               The execution, delivery and effectiveness of
this First Amendment shall not, except as expressly provided herein, operate as
a waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a modification, acceptance or
waiver of any other provision of any of the Loan Documents.

 

SECTION 6.  Execution in Counterparts.  This First Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
First Amendment by facsimile or .pdf shall be effective as delivery of a
manually executed counterpart of this First Amendment.

 

SECTION 7.  Miscellaneous.  This First Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.  Sections
10.14(b), (c) and (d) and Section 10.15 of the Credit Agreement are hereby
incorporated by reference into this First Amendment, mutatis mutandis, and the
parties hereto hereby agree that such provisions shall apply to this First
Amendment with the same force and effect as if set forth herein in their
entirety.

 

[The remainder of this page is intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

BALLY TECHNOLOGIES, INC.,

 

as the Borrower

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name:

Neil Davidson

 

Title:

Senior Vice President, Chief Financial Officer and Treasurer

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent, Swing Line Lender and L/C Issuer

 

 

 

 

 

By:

/s/ Brian D. Corum

 

 

Name: Brian D. Corum

 

Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Mitchell Broth

 

 

Name: Mitchell Broth

 

Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Anna C. Araya

 

 

Name: Anna C. Araya

 

Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Brian D. Corum

 

 

Name: Brian D. Corum

 

Title: Managing Director

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

/s/ Lauren Havens

 

 

Name: Lauren Havens

 

Title: Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Pierre Bury

 

 

Name: Pierre Bury

 

Title: Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ARES XII CLO LTD.

 

 

 

BY: ARES CLO MANAGEMENT XII, L.P., ITS ASSET MANAGER

 

 

 

BY: ARES CLO GP XII, LLC, ITS GENERAL PARTNER

 

 

 

 

 

By:

/s/ Americo Cascella

 

 

Americo Cascella

 

 

Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

ARES XXI CLO LTD.

 

 

 

BY: ARES CLO MANAGEMENT XXI, L.P., ITS INVESTMENT MANAGER

 

 

 

BY: ARES CLO GP XXI, LLC, ITS GENERAL PARTNER

 

 

 

 

 

By:

/s/ Americo Cascella

 

 

Americo Cascella

 

 

Authorized Signatory

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Comerica Bank,

 

as a Lender

 

 

 

 

 

By:

/s/ Eoin Collins

 

Name:

Eoin Collins

 

Title:

SVP

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Compass Bank,
as a Lender

 

 

 

 

 

By:

/s/ Alan Pothast

 

Name:

Alan Pothast

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK,
as a Lender

 

 

 

 

 

By:

/s/ Richard Arendale

 

Name:

Richard Arendale

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

HSBC Bank USA, N.A.,
as a Lender

 

 

 

 

 

By:

/s/ Jean Frammolino

 

Name:

Jean Frammolino

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

KeyBank National Association,
as a Lender

 

 

 

 

 

By:

/s/ Marianne T. Meil

 

Name:

Marianne T. Meil

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

MANUFACTURERS BANK,
as a Lender

 

 

 

 

 

By:

/s/ Sandy Lee

 

Name:

Sandy Lee

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

NEVADA STATE BANK,
as a Lender

 

 

 

 

 

By:

/s/ Jamie Gazza

 

Name:

Jamie Gazza

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

RBS CITIZENS, VA
as a Lender

 

 

 

 

 

By:

/s/ Imran Bora

 

Name:

Imran Bora

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

U.S. Bank, National Association,
as a Lender

 

 

 

 

 

By:

/s/ Bridget de Arrieta

 

Name:

Bridget de Arrieta

 

Title:

Vice President

 

[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

REDLINE VERSION OF

CREDIT AGREEMENT AS AMENDED BY AMENDMENT NO. 1

 

 

[Attached]

 

A-1

--------------------------------------------------------------------------------

 

 

Published CUSIP Number (Deal): 05873PAH0

Published CUSIP Number (Revolving Credit Facility): 05873PAJ6

Published CUSIP Number (Term A Facility): 05873PAK3

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of April 19, 2013,
and amended by Amendment No. 1, dated as of [ l ], 2013,
and effective as of the Acquisition Closing Date

 

among

 

BALLY TECHNOLOGIES, INC.,

 

as the Borrower,

 

BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender and
L/C Issuer,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
and
UNION BANK, N.A.,
as Syndication Agents,

 

BBVA COMPASS,
FIFTH THIRD BANK,
JPMORGAN CHASE BANK, N.A.,
KEYBANK NATIONAL ASSOCIATION
and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents

 

and

 

The Other Lenders Party Hereto

 


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO SECURITIES, LLC,
J.P. MORGAN SECURITIES LLC
and
UNION BANK, N.A.,

 

as Joint Lead Arrangers and Joint Book Managers

 

--------------------------------------------------------------------------------


 

and

 

WELLS FARGO SECURITIES, LLC,
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
GOLDMAN SACHS BANK USA,
and
UNION BANK, N.A.,
as Amendment No. 1 Joint Lead Arrangers and Joint Book Managers

 

 

2

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLEARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

 

1.01

Defined Terms

1

 

 

 

1.02

Other Interpretive Provisions

3539

 

 

 

1.03

Accounting Terms

3640

 

 

 

1.04

Rounding

3740

 

 

 

1.05

Times of Day

3740

 

 

 

1.06

Letter of Credit Amounts

3740

 

 

 

1.07

Exchange Rates; Currency Equivalents

3741

 

 

 

1.08

Additional Alternative Currencies

3741

 

 

 

ARTICLEARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

3842

 

 

 

2.01

The Loans

3842

 

 

 

2.02

Borrowings, Conversions and Continuations of Loans

3943

 

 

 

2.03

Letters of Credit

4145

 

 

 

2.04

Swing Line Loans

5054

 

 

 

2.05

Prepayments

5358

 

 

 

2.06

Termination or Reduction of Commitments

5762

 

 

 

2.07

Repayment of Loans

5863

 

 

 

2.08

Interest

5863

 

 

 

2.09

Fees

5964

 

 

 

2.10

Computation of Interest and Fees

6065

 

 

 

2.11

Evidence of Debt

6066

 

 

 

2.12

Payments Generally; Administrative Agent’s Clawback

6166

 

 

 

2.13

Sharing of Payments by Lenders

6368

 

 

 

2.14

Increase in Revolving Credit Facility

6469

 

 

 

2.15

Increase in Term Facilities

6571

 

 

 

2.16

Cash Collateral

6774

 

 

 

2.17

Defaulting Lenders

68

 

 

 

2.182.17

Refinancing Term Facilities

7077

 

 

 

ARTICLEARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

7179

 

 

 

3.01

Taxes

7179

 

-i-

--------------------------------------------------------------------------------


 

3.02

Illegality

7583

 

 

 

3.03

Inability to Determine Rates

7683

 

 

 

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

7684

 

 

 

3.05

Compensation for Losses

7886

 

 

 

3.06

Mitigation Obligations; Replacement of Lenders

7987

 

 

 

3.07

Survival

7987

 

 

 

ARTICLEARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

7987

 

 

 

4.01

Conditions to Effective Date and Initial Credit Extension

7987

 

 

 

4.02

Conditions to all Credit Extensions

8492

 

 

 

ARTICLEARTICLE V REPRESENTATIONS AND WARRANTIES

8593

 

 

 

5.01

Existence, Qualification and Power

8593

 

 

 

5.02

Authorization; No Contravention

8593

 

 

 

5.03

Governmental Authorization; Other Consents

8593

 

 

 

5.04

Binding Effect

8694

 

 

 

5.05

Financial Statements; No Material Adverse Effect

8694

 

 

 

5.06

Litigation

8694

 

 

 

5.07

No Default

8694

 

 

 

5.08

Ownership of Property; Liens; Investments

8795

 

 

 

5.09

Environmental Compliance

8795

 

 

 

5.10

Insurance

8795

 

 

 

5.11

Taxes

8795

 

 

 

5.12

ERISA Compliance

8896

 

 

 

5.13

Subsidiaries; Equity Interests; Loan Parties

8896

 

 

 

5.14

Margin Regulations; Investment Company Act

8997

 

 

 

5.15

Disclosure

8997

 

 

 

5.16

Compliance with Laws

8997

 

 

 

5.17

Intellectual Property; Licenses, Etc.

8997

 

 

 

5.18

Solvency

9098

 

 

 

5.19

Casualty, Etc.

9098

 

 

 

5.20

Labor Matters

9098

 

 

 

5.21

Collateral Documents

9098

 

 

 

5.22

OFAC 90; Anti-Corruption and Anti-Terrorism Laws

98

 

-ii-

--------------------------------------------------------------------------------


 

ARTICLEARTICLE VI AFFIRMATIVE COVENANTS

9099

 

 

 

6.01

Financial Statements

9199

 

 

 

6.02

Certificates; Other Information

92100

 

 

 

6.03

Notices

94103

 

 

 

6.04

Payment of Obligations

95103

 

 

 

6.05

Preservation of Existence, Etc.

95104

 

 

 

6.06

Maintenance of Properties

96104

 

 

 

6.07

Maintenance of Insurance

96104

 

 

 

6.08

Compliance with Laws

96104

 

 

 

6.09

Books and Records

96104

 

 

 

6.10

Inspection Rights

96105

 

 

 

6.11

Use of Proceeds

97105

 

 

 

6.12

Covenant to Guarantee Obligations and Give Security

97105

 

 

 

6.13

Compliance with Environmental Laws

100109

 

 

 

6.14

Preparation of Environmental Reports

101109

 

 

 

6.15

Further Assurances

101109

 

 

 

6.16

Compliance with Terms of Leaseholds

102110

 

 

 

6.17

Designation as Senior Debt

102110

 

 

 

6.18

Approvals of Pledge of Certain Subsidiary Shares

102110

 

 

 

ARTICLEARTICLE VII NEGATIVE COVENANTS

102110

 

 

 

7.01

Liens

102110

 

 

 

7.02

Indebtedness

104112

 

 

 

7.03

Investments

105114

 

 

 

7.04

Fundamental Changes

107116

 

 

 

7.05

Dispositions

108117

 

 

 

7.06

Restricted Payments

109118

 

 

 

7.07

Change in Nature of Business

110118

 

 

 

7.08

Transactions with Affiliates

110118

 

 

 

7.09

Burdensome Agreements

110119

 

 

 

7.10

Use of Proceeds

111120

 

 

 

7.11

Financial Covenants

111120

 

 

 

7.12

Capital Expenditures

112120

 

 

 

7.13

Accounting Changes

112120

 

-iii-

--------------------------------------------------------------------------------


 

7.14

Prepayments, Etc. of Indebtedness

112120

 

 

 

7.15

Sanctions

112120

 

 

 

ARTICLEARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

112121

 

 

 

8.01

Events of Default

112121

 

 

 

8.02

Remedies upon Event of Default

114123

 

 

 

8.03

Application of Funds

115124

 

 

 

ARTICLEARTICLE IX ADMINISTRATIVE AGENT

116125

 

 

 

9.01

Appointment and Authority

116125

 

 

 

9.02

Rights as a Lender

117126

 

 

 

9.03

Exculpatory Provisions

117126

 

 

 

9.04

Reliance by Administrative Agent

118127

 

 

 

9.05

Delegation of Duties

118127

 

 

 

9.06

Resignation of Administrative Agent

118127

 

 

 

9.07

Non-Reliance on Administrative Agent and Other Lenders

119128

 

 

 

9.08

No Other Duties, Etc.

120129

 

 

 

9.09

Administrative Agent May File Proofs of Claim

120129

 

 

 

9.10

Collateral and Guaranty Matters

121129

 

 

 

9.11

Secured Cash Management Agreements and Secured Hedge Agreements

121130

 

 

 

ARTICLEARTICLE X MISCELLANEOUS

122130

 

 

 

10.01

Amendments, Etc.

122130

 

 

 

10.02

Notices; Effectiveness; Electronic Communications

125134

 

 

 

10.03

No Waiver; Cumulative Remedies; Enforcement

127136

 

 

 

10.04

Expenses; Indemnity; Damage Waiver

127137

 

 

 

10.05

Payments Set Aside

129139

 

 

 

10.06

Successors and Assigns

130139

 

 

 

10.07

Treatment of Certain Information; Confidentiality

135144

 

 

 

10.08

Right of Setoff

136145

 

 

 

10.09

Interest Rate Limitation

137146

 

 

 

10.10

Counterparts; Integration; Effectiveness

137146

 

 

 

10.11

Survival of Representations and Warranties

137146

 

 

 

10.12

Severability

137147

 

 

 

10.13

Replacement of Lenders

138147

 

 

 

10.14

Governing Law; Jurisdiction; Etc.

138148

 

-iv-

--------------------------------------------------------------------------------


 

10.15

Waiver of Jury Trial

139148

 

 

 

10.16

No Advisory or Fiduciary Responsibility

139149

 

 

 

10.17

Electronic Execution of Assignments and Certain Other Documents

140149

 

 

 

10.18

USA PATRIOT Act

140150

 

 

 

10.19

Time of the Essence

140150

 

 

 

10.20

Gaming Boards

140150

 

 

 

10.21

Nevada Gaming Collateral

141150

 

 

 

10.22

Judgment Currency

141150

 

 

 

10.23

Financial Covenant Matters

151

 

-v-

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Page

 

SCHEDULES

 

2.01

Commitments and Applicable Percentages

2.03

Existing Letters of Credit

4.01

Mortgaged Property

5.03

Required Consents

5.08(b)

Existing Liens

5.08(c)

Real Property

5.08(d)

Leases

5.13

Subsidiaries; Other Equity Investments; Loan Parties

5.17

Intellectual Property

5.20

Labor Matters

6.12

Guarantors

6.18

Gaming Licenses

7.02

Existing Indebtedness

7.03(f)

Existing Investments

7.08

Transactions with Affiliates

7.09

Burdensome Agreements

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

 

EXHIBITS

Form of

 

A

Committed Loan Notice

B

Swing Line Loan Notice

C-1

Term A Note

C-2

Revolving Credit Note

D

Compliance Certificate

E-1

Assignment and Assumption

E-2

Administrative Questionnaire

F

Mortgage Amendment

G

Omnibus Reaffirmation

H

Guaranty

 

-vi-

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of April 19, 2013, and amended by Amendment No. 1, dated as of [ l ], 2013
and effective as of the Acquisition Closing Date, among BALLY TECHNOLOGIES,
INC., a Nevada corporation (the “Borrower”), each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”) and BANK OF
AMERICA, N.A. (“Bank of America”), as Administrative Agent, Swing Line Lender
and L/C Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower, various lenders and Bank of America, as administrative agent for
such lenders, as swing line lender and as L/C Issuer, are parties to that
certain Amended and Restated Credit Agreement dated as of April 15, 2011, as the
same has been amended prior to the date hereof (as so amended, the “Existing
Credit Agreement”).  The Borrower has requested, and the Lenders and the
Administrative Agent hereby agree, that the Existing Credit Agreement shall be
amended and restated in its entirety.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto agree that the Existing Credit Agreement shall be amended and
restated in its entirety as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.01                    Defined Terms.  As used in this Agreement, the following
terms shall have the meanings set forth below:

 

“Acquired Company” means SHFL Entertainment, Inc., a Minnesota corporation.

 

“Acquisition” means the acquisition of the Acquired Company through the merger
of Merger Sub with and into the Acquired Company, with the Acquired Company as
the surviving corporation in the merger, in accordance with the Acquisition
Agreement.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of July 15, 2013, among the Borrower, Merger Sub and the Acquired Company, as
amended, supplemented and/or otherwise modified from time to time.

 

“Acquisition Closing Date” has the meaning specified in Amendment No. 1.

 

“Acquisition Related Transactions” means (a) the entering into by the Borrower
and its Subsidiaries of Amendment No. 1 and each of the other Loan Documents to
which they are or are intended to be a party in connection with Amendment No. 1,
the Acquisition Term B Facility, and the Acquisition, (b) the consummation of
the Acquisition, (c) the refinancing of certain existing indebtedness of the
Acquired Company and its Subsidiaries, and (d) the payment of fees and expenses
incurred in connection with all of the foregoing.

 

--------------------------------------------------------------------------------


 

“Acquisition Term B Facility” means the New Term B Loans referenced in the
Commitment Letter (as defined in Amendment No. 1).  For the avoidance of doubt,
the Acquisition Term B Facility shall constitute an Incremental Term Facility
for all purposes hereunder.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Aggregate Credit Exposures” means, at any time, in respect of (a) each Term
Facility, the aggregate amount of the Term Loans outstanding under such Term
Facility at such time and (b) in respect of the Revolving Credit Facility, the
sum of (i) the unused portion of the Revolving Credit Facility at such time and
(ii) the Total Revolving Credit Outstandings at such time.

 

“Agreement” means this Credit Agreement, as amended by Amendment No. 1, and as
the same may be supplemented, modified,further amended, restated or, extended,
supplemented or otherwise modified.

 

“Agreement Currency” has the meaning specified in Section 10.22.

 

“Alternative Currency” means each of Australian Dollars, Canadian Dollars, Euros
and each other currency (other than Dollars) that is approved in accordance with
Section 1.08.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
aggregate amount of the Revolving Credit Commitments and $150,000,000.  The
Alternative Currency Sublimit is part of, and not in addition to, the Revolving
Credit Commitments.

 

2

--------------------------------------------------------------------------------


 

“Amendment No. 1” means Amendment No. 1 to Credit Agreement, dated as of [ l ],
2013, among the Loan Parties, each lender party thereto, and the Administrative
Agent.

 

“Amendment No. 1 Arrangers” means Wells Fargo Securities, LLC, J.P. Morgan
Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman
Sachs Bank USA and Union Bank, N.A., in their capacities as joint lead arrangers
and joint book managers for Amendment No. 1.

 

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, (i) prior to the date that a Compliance Certificate shall be required
to be delivered pursuant to Section 6.02(b), the greater of (x) the applicable
for the first full fiscal quarter after the Acquisition Closing Date, the
percentage per annum set forth below in Pricing Level 3 and (y) the applicable
percentage per annum determined by reference to the Consolidated Total Leverage
Ratio as set forth in the certificate delivered by the Borrower pursuant to
Section 4.01(a)(vii)1 and (ii) thereafter, the applicable percentage determined
by reference to the Consolidated Total Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

 

 

Pricing
Level

Consolidated Total
Leverage Ratio

 

Applicable Fee
Rate

 

 

 

1

> 2.74.25:1

0.400.50%

 

 

 

2

< 2.74.25:1 but > 2.23.75:1

0.350.45%

 

 

 

3

< 3.75:1 but > 3.25:1

0.45%

 

 

 

4

< 3.25:1 but > 2.75:1

0.40%

 

 

 

35

< 2.22.75:1 but > 1.72.25:1

0.300.35%

 

 

 

46

< 1.72.25:1 but > 1.21.75:1

0.250.30%

 

 

 

57

< 1.21.75:1

0.200.25%

 

 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Revolving Lenders, Pricing Level 1 shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Fee
Rate for any period shall be subject to the provisions of Section 2.10(b).

 

3

--------------------------------------------------------------------------------


 

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by (i) on or prior to
the Effective Date, such Term Lender’s Term A Commitment plus the principal
amount of such Term A Lender’s Existing Term A Loans at such time and (ii)
thereafter, the principal amount of such Term A Lender’s Term A Loans at such
time, (b) in respect of any Incremental Term Facility, with respect to any
Incremental Term Lender at any time, the percentage (carried out to the ninth
decimal place) of such Incremental Term Facility represented by the principal
amount of such Incremental Term Lender’s Incremental Term Loans at such time,
(c) in respect of any Refinancing Term Facility, with respect to any Refinancing
Term Lender at any time, the percentage (carried out to the ninth decimal place)
of such Refinancing Term Facility represented by the principal amount of such
Refinancing Term Lender’s Refinancing Term Loans at such time, and (d) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time.  If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, (a) in respect of any Incremental Term Facility, the
rate per annum set forth in the applicable joinder agreements for such Facility,
(b) in respect of any Refinancing Term Facility, the rate per annum set forth in
the applicable Refinancing Lender Joinder, and (c) in respect of the Term A
Facility and the Revolving Credit Facility, (i) prior to the date that a
Compliance Certificate shall be required to be delivered pursuant to Section
6.02(b), the greater of (x) the applicable for the first full fiscal quarter
after the Acquisition Closing Date, the percentage per annum set forth below in
Pricing Level 3 and (y) the applicable percentage per annum determined by
reference to the Consolidated Total Leverage Ratio set forth in the certificate
delivered by the Borrower pursuant to Section 4.01(a)(vii)1 and (ii) thereafter,
the applicable percentage determined by reference to the Consolidated Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b):

 

 

Pricing
Level

Consolidated Total
Leverage Ratio

Eurodollar Rate
(Letters of Credit)

Base
Rate

 

 

 

 

 

 

 

 

 

1

> 2.74.25:1

2.002.75%

1.001.75%

 

 

 

2

< 2.74.25:1 but > 2.23.75:1

1.752.50%

0.751.50%

 

 

 

3

< 3.75:1 but > 3.25:1

2.25%

1.25%

 

 

4

--------------------------------------------------------------------------------


 

 

Pricing
Level

Consolidated Total
Leverage Ratio

Eurodollar Rate
(Letters of Credit)

Base
Rate

 

 

 

 

 

 

 

 

 

4

< 3.25:1 but > 2.75:1

2.00%

1.00%

 

 

 

35

< 2.22.75:1 but > 1.72.25:1

1.501.75%

0.500.75%

 

 

 

46

< 1.72.25:1 but > 1.21.75:1

1.251.50%

0.250.50%

 

 

 

57

< 1.21.75:1

1.001.25%

0.000.25%

 

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Total Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.10(b).

 

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

 

“Appropriate Lender” means, at any time, (a) with respect to any Term Facility
or the Revolving Credit Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term Loan or a Revolving Credit Loan, as applicable, at
such time, (b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer
and (ii) if any Letters of Credit have been issued pursuant to Section 2.03(a),
the Revolving Credit Lenders and (c) with respect to the Swing Line Sublimit,
(i) the Swing Line Lender and (ii) if any Swing Line Loans are outstanding
pursuant to Section 2.04(a), the Revolving Credit Lenders.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means (a) Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells
Fargo Securities, LLC, J.P. Morgan Securities LLC and Union Bank, N.A., in their
capacities as joint lead arrangers and joint book managers, and (b) each
Amendment No. 1 Arranger.

 

5

--------------------------------------------------------------------------------


 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the most recent fiscal year ended June 30,
2012at least 90 days prior to the Acquisition Closing Date, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year of the Borrower and its Subsidiaries, including the
notes thereto.

 

“Australian Dollars” means the lawful currency of Australia.

 

“Available Amount” means, as of any date of determination, an amount (which
shall not be less than zero) equal to:

 

(i)                                  (x) the cumulative amount of Excess Cash
Flow for each fiscal year of the Borrower commencing with the fiscal year ending
June 30, 2015, minus (y) the portion of Excess Cash Flow that has been (or is
required to be or to have been) used to prepay the Loans in accordance with
Section 2.05(b)(v); minus

 

(ii)                              the aggregate amount of any Investments made
pursuant to Section 7.03(o) during the period commencing with the fiscal year of
the Borrower ending June 30, 2015 and ending on or prior to the date of
determination.

 

“Availability Period” means the period from and including the Effective Date to
the earliest of (i) the Maturity Date of the Revolving Credit Facility, (ii) the
date of termination of the Revolving Credit Commitments pursuant to Section
2.06, and (iii) the date of termination of the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) the

 

6

--------------------------------------------------------------------------------


 

Eurodollar Rate plus 1.00%.  The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrower Security Agreement” means that certain Second Amended and Restated
Borrower Security Agreement, dated as of April 15[  ], 20112013, made by the
Borrower, as grantor, in favor of the Administrative Agent andfor the
Lendersbenefit of the Secured Parties, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

 

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, or a
Term Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and,: (a) if such day relates to
any interest rate setting as to a Eurodollar Rate Loan denominated in Dollars,
any fundings, disbursements, settlements and payments in Dollars in respect of
any such Eurodollar Rate Loan, or any other dealings in Dollars to be carried
out pursuant to this Agreement in respect of any such Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar marketthat is also a London
Banking Day, (b) if such day relates to any interest rate settings as to a
Eurodollar Rate Loan denominated in Euro, any fundings, disbursements,
settlements and payments in Euro in respect of any such Eurodollar Rate Loan, or
any other dealings in Euro to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Loan, means a TARGET Day, (c) if such day
relates to any interest rate settings as to a Eurodollar Rate Loan denominated
in a currency other than Dollars or Euro, means any such day on which dealings
in deposits in the relevant currency are conducted by and between banks in the
London or other applicable offshore interbank market for such currency; and (d)
if such day relates to any fundings, disbursements, settlements and payments in
a currency other than Dollars or Euro in respect of a Eurodollar Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency;
provided that a day on which banks are authorized or required to be closed in
California, Nevada or New York shall not be a “Business Day”.

 

7

--------------------------------------------------------------------------------


 

“Campus Consolidation Transaction” means a transaction, or series of related
transactions, pursuant to which the Borrower or any Loan Party either (x)
acquires one or more parcels of real property in Las Vegas, Nevada and
constructs thereon a new corporate headquarters office complex or (y) expands
the existing corporate headquarters office complex owned on the Acquisition
Closing Date by Borrower or the Acquired Company in Las Vegas, Nevada; provided,
that, the Borrower or such Loan Party has complied with Section 6.12 with
respect to the acquisition of such real property.

 

“Canadian Dollar” means the lawful currency of Canada.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations and any transfer of inventory to leased gaming
equipment consistent with the Borrower’s historical practices as set forth in
the Audited Financial Statements) to the extent classified as a capital
expenditure in such Person’s cash flow statement in accordance with GAAP.  For
purposes hereof, the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment shall be included in
Capital Expenditures only to the extent the gross amount of such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time.  Capital Expenditures shall exclude any such
expenditure made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with insurance proceeds
or condemnation awards relating to any such damage, loss, destruction or
condemnation.  Capital Expenditures shall exclude any expenditure made in
connection with the closing of an acquisition pursuant to Section 7.03(g)
hereof.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or
the Swing Line Lender (as applicable).  “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries that are Loan Parties
free and clear of all Liens (other than Liens created under the Collateral
Documents and other Liens permitted hereunder):

 

(a)                               readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having

 

8

--------------------------------------------------------------------------------


 

maturities of not more than 360 days from the date of acquisition thereof;
provided that the full faith and credit of the United States of America is
pledged in support thereof;

 

(b)                              time deposits with, or insured certificates of
deposit or bankers’ acceptances of, any commercial bank that (i) (A) is a Lender
or (B) is organized under the laws of the United States of America, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States of America,
any state thereof or the District of Columbia, and is a member of the Federal
Reserve System, (ii) issues (or the parent of which issues) commercial paper
rated as described in clause (c) of this definition and (iii) has combined
capital and surplus of at least $1,000,000,000, in each case with maturities of
not more than 90 days from the date of acquisition thereof;

 

(c)                               commercial paper issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or at least “A-1”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof; and

 

(d)                             Investments, classified in accordance with GAAP
as current assets of the Borrower or any of its Subsidiaries, in money market
investment programs registered under the Investment Company Act of 1940, which
are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (b) and (c) of this definition.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, (i) at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender, or (ii) both
(x) at the time it entered into a Cash Management Agreement, was a “Lender” or
an Affiliate of a “Lender” under the Existing Credit Agreement and (y) as of the
Effective Date is a Lender or an Affiliate of a Lender, in any such case, in its
capacity as a party to such Cash Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“CFC Debt” means any Indebtedness or accounts receivable owed by any CFC to the
Borrower or treated as owed by any CFC to the Borrower for U.S. federal income
tax purposes.

 

9

--------------------------------------------------------------------------------

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any policy, request,
rule, guideline or directive (in each case whether or not having the force of
law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International  settlementsSettlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)                               any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”), but excluding (i) any employee benefit plan of such person or
its subsidiaries, (ii) any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan and (iii) any
“nominating shareholder group” meeting the applicable eligibility requirements
contained in Rule 14a-11(b) under the Exchange Act (or any successor thereto)
(the “Proxy Access Rule”), to the extent the Proxy Access Rule becomes
effective, including, without limitation, that such nominating shareholder group
is not holding any securities of the Borrower with the purpose, or with the
effect, of changing control of the Borrower) becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 25% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or

 

(b)                              a “change of control” or any comparable term
under, and as defined in any other Indebtedness in excess of the Threshold
Amount shall have occurred.

 

“Code” means the Internal Revenue Code of 1986 or any successor thereof.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties but shall not
include any Excluded Collateral.

 

“Collateral Documents” means, collectively, the Security Agreements, the Pledge
Agreement, the Mortgages, each of the mortgages, collateral assignments,
Security Agreement Supplements, security agreements, pledge agreements or other
similar agreements delivered to

 

10

--------------------------------------------------------------------------------


 

the Administrative Agent pursuant to Section 6.12 or in connection with any
Incremental Term Facility or Refinancing Term Facility, and each of the other
agreements, instruments or documents that creates or purports to create or
perfect a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

 

“Commitment” means a Term A Commitment or a Revolving Credit Commitment, as the
context may require.

 

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of a Person and its Subsidiaries on a consolidated basis that may
properly be classified as current assets in conformity with GAAP, excluding,
without duplications, (a) cash and Cash Equivalents, (b) any Indebtedness owing
to such Person or any of its Subsidiaries by Affiliates of such Person, (c) any
current assets consisting of prepaid income or other taxes, (d) any current
assets consisting of cost of sales relating to deferred revenues and (e) any
mark-to-market fluctuations attributable in the value of Swap Contracts.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of a Person and its Subsidiaries on a consolidated basis that
may properly be classified as current liabilities in conformity with GAAP,
excluding, without duplication, (a) the current portion of long term debt, (b)
any liabilities owing by such Person or any of its Subsidiaries to Affiliates of
such Person, (c) any current liabilities consisting of deferred revenues, (d)
the current portion of current and deferred income or other taxes and (e) any
mark-to-market fluctuations in the value of Swap Contracts.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
the sum of, without duplication, (a) Consolidated Net Income of the Borrower and
its Subsidiaries on a consolidated basis for the most recently completed
Measurement Period, plus (b) any extraordinary loss reflected in such
Consolidated Net Income, minus (c) any extraordinary gain reflected in such
Consolidated Net Income, plus (d) Consolidated Interest Charges (plusnet of any
interest income in respect of trade receivables that is deducted from interest
expense in determining such Consolidated Interest Charges) for the relevant
Measurement Period to the extent deducted in arriving at Consolidated Net
Income, plus (e) the aggregate amount of Federal, state, local, and foreign
taxes on or measured by income of the Borrower and its Subsidiaries for that
period (whether or not payable during that period) to the extent deducted in
arriving at Consolidated Net Income, plus (f) depreciation, amortization and all
other non-cash expenses for that period (including, without limitation, employee
stock based compensation

 

11

--------------------------------------------------------------------------------


 

expenses), plus (or minus), without duplication, (g) any extraordinary loss or
other non-cash expense (or any extraordinary gain or other non-cash income)
resulting from fair value adjustments made pursuant to the application of FASB
Accounting Standards Codification 805 (or any successor rule) in connection with
earn-out or similar obligations to the extent reflected in such Consolidated Net
Income and minus, plus (h) any scheduled earn-out or similar earnings sharing
payments in respect of the Borrower’s acquisition of Sightline Payments, LLC or
other acquisitions described in clause (ii) of the proviso to the definition of
“Consolidated Funded Indebtedness”,during the six full fiscal quarters following
any acquisition permitted by Section 7.03(g), the amount of net cost savings and
synergies projected by the Borrower in good faith to result from any actions
actually taken in connection with such acquisition no later than eighteen (18)
months after the date of such acquisition (which net cost savings and synergies
shall be subject to certification by a Responsible Officer of the Borrower and
calculated on a pro forma basis as though such cost savings and synergies had
been realized on the first day of the period for which Consolidated EBITDA is
being determined), net of the amount of actual benefits realized during such
period from such actions; provided that (A) such cost savings and synergies are
reasonably identifiable and factually supportable, (B) such cost savings must be
(1) able to be accounted for as adjustments pursuant to Article 11 of Regulation
S-X under the Securities Act or (2) calculated in good faith by the Borrower and
based on audited financial statements of the target company or other financial
statements reasonably satisfactory to the Administrative Agent, (C) any cost
savings that are not actually realized during the period of eighteen (18) months
following such acquisition may no longer be included in Consolidated EBITDA
following the end of such eighteen-month period and (D) the aggregate amount of
cost savings and synergies added pursuant to this clause (h) for any period
shall not exceed 10% of Consolidated EBITDA for the applicable period
(calculated prior to giving effect to any adjustment pursuant to this clause
(h)), (i) any fees, costs and other transaction charges and expenses incurred to
implement the Acquisition or any acquisition permitted pursuant to Section
7.03(g) for such period, plus (j) (x) any fees, costs, expenses or charges
incurred at any time in connection with litigation relating to the defense of
law suits to which the Acquired Company or any of its Subsidiaries is party as
of the Acquisition Closing Date and (y) any non-recurring fees, costs, expenses
or charges incurred in cash for such period by the Borrower or any of its
Subsidiaries (including but not limited to any severance packages, retention
bonuses or lease buy-outs), provided that (A) such non-recurring fees, costs,
expenses or charges may only be added back to Consolidated Net Income pursuant
to this clause (j)(y) during the first four full fiscal quarters after the
Acquisition Closing Date and (B) the amount added back pursuant to this clause
(j) does not exceed $15,000,000 in the aggregate for all fiscal periods during
the term of this Agreement; provided that in determining Consolidated EBITDA,
(i) the results of operations of any Person or assets which have been the
subject of a Disposition involving a consideration in excess of $25,000,000 in
the aggregate during the relevant Measurement Period shall be excluded, and (ii)
the results of operations of any Person or assets acquired by the Borrower and
its Subsidiaries during the relevant period for a consideration which is in
excess of $25,000,000 in the aggregate shall be included on a pro forma basis.

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal

 

12

--------------------------------------------------------------------------------


 

amount of all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct and contingent obligations arising
under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments (other than
commercial letters of credit and bankers’ acceptances incurred to support
commercial transactions, bid bonds, payment bonds and performance bonds arising
in the ordinary course of business), in each case net of the amount of cash
collateral securing such obligations, (d) all obligations in respect of the
deferred purchase price of property or services (other than (i) trade accounts
payable in the ordinary course of business and (ii) deferred compensation), (e)
all Attributable Indebtedness, (f) without duplication, all Guarantees with
respect to outstanding Indebtedness of the types specified in clauses (a)
through (e) above of Persons other than the Borrower or any Subsidiary, (h) all
Earnout Obligations and (gi) all Indebtedness of the types referred to in
clauses (a) through (fh) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary; provided, that earn-out or similar earnings sharing arrangements in
respect of (i) the Borrower’s acquisition of Sightline Payments, LLC or (ii)
other acquisitions by the Loan Parties permitted hereunder (subject in the case
of this clause (ii) to the approval of the Administrative Agent) shall not be
considered to be “Consolidated Funded Indebtedness”..

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations to the extent classified as
interest expense in accordance with GAAP and (c) the portion of rent expense
under Capitalized Leases that is treated as interest in accordance with GAAP, in
each case, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four prior fiscal
quarters ending on such date to (b) Consolidated Interest Charges for such
period.

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period, determined in accordance with GAAP,
consistently applied.

 

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to (b)
Consolidated EBITDA of the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.

 

“Consolidated Working Capital” means, as at any date of determination, the
excess of Consolidated Current Assets of the Borrower and its Subsidiaries over
Consolidated Current Liabilities of the Borrower and its Subsidiaries.

 

13

--------------------------------------------------------------------------------


 

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period.  In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
acquisition permitted under Section 7.03(g) during such period; provided that
there shall be included with respect to any such acquisition during such period
an amount (which may be a negative number) by which the Consolidated Working
Capital acquired in such acquisition as at the time of such acquisition exceeds
(or is less than) Consolidated Working Capital at the end of such period.

 

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Covenant Bifurcation Election” means an election made by the Borrower by
delivery of a notice in writing to the Administrative Agent after the
consummation of a Qualified Transaction.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, Incremental Term Loans and Refinancing Term Loans, an interest
rate equal to (i) the Base Rate plus (ii) the Applicable Rate, if any,
applicable to Base Rate Loans under the Term A Facility plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum, (c) when used with respect to any Incremental Term Loans, the rate
per annum set forth in the applicable joinder, and (d) when used with respect to
Refinancing Term Loans, the rate per annum set forth in the applicable
Refinancing Lender Joinder.

 

14

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that, as determined by the Administrative
Agent, (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans or participations in respect of Letters of
Credit or Swing Line Loans, within three Business Days of the date required to
be funded by it hereunder, in any case unless the subject of a good faith
dispute, (b) has notified the Borrower or the Administrative Agent that it does
not intend to comply with its funding obligations or has made a public statement
to that effect with respect to its funding obligations hereunder (unless such
notification or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent, to confirm in
writing a manner satisfactory to the Administrative Agent that it will comply
with its funding obligations (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property, the
sale of any Equity Interest owned by such Person and any issuance of Equity
Interest by any subsidiary of such Person) of any Property by any Person (or the
granting of any option or other right to do any of the foregoing), including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith. For
the avoidance of doubt, the issuance of Equity Interests by the Borrower shall
not constitute a Disposition.

 

“Disregarded Entity” means any entity treated as disregarded as an entity
separate from its owner under Treasury Regulations Section 301.7701-3.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

 

15

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“Earnout Obligations” means those payment obligations of the Borrower and its
Subsidiaries to former owners of businesses which were acquired by the Borrower
or one of its Subsidiaries pursuant to an acquisition permitted by this
Agreement which are in the nature of deferred purchase price to the extent such
obligations are required to be set forth with respect to such payment
obligations on a balance sheet of the Borrower or one of its Subsidiaries
prepared in accordance with GAAP.

 

“Effective Date” means April 19, 2013 (being the first date all the conditions
precedent in Section 4.01 arewere satisfied or waived in accordance with Section
10.01).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)); provided, that no
assignment shall be made to any Person if such assignment would result in a
violation of any Gaming Laws or otherwise require the consent or approval of any
Gaming Board or Governmental Authority.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member

 

16

--------------------------------------------------------------------------------


 

or trust interests therein), whether voting or nonvoting, and whether or not
such shares, warrants, options, rights or other interests are outstanding on any
date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate a Plan under Section 4041 of ERISA,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Euro” means the lawful currency of the Participating Member States introduced
in accordance with the EMU Legislation.

 

“Eurodollar Rate” means:

 

(a)                              with respect to any Credit Extension:

 

(i)                                  (a)                              for any
Interest Period with respect to a Eurodollar Rate Loandenominated in a LIBOR
Quoted Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) per annum appearing onor a comparable or successor rate which rate is
approved by the Administrative Agent, as published on the applicable Reuters
Screen LIBOR01 Pagescreen page (or such other commercially available source
providing such quotations of LIBOR as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period.  If such rate is not available at such
time for any reason, then the “Eurodollar Rate” for such Interest Period shall
be the rate per annum determined by the Administrative Agent to be the rate at
which deposits in the relevant currency for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the Eurodollar
Rate Loan being made, continued or converted by Bank of America and with a term
equivalent to such Interest Period would be offered by Bank of America’s London
Branch to major banks in

 

17

--------------------------------------------------------------------------------


 

the London or other offshore interbank market for such currency at their request
at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; and;

 

(b)                             for any interest calculation with respect to a
Base Rate Loan on any date, the rate per annum equal to (i) LIBOR, at
approximately 11:00 a.m., London time determined two London Banking Days prior
to such date for Dollar deposits being delivered in the London interbank market
for a term of one month commencing that day or (ii) if such published rate is
not available at such time for any reason, the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the date of determination in same day funds in the approximate amount of the
Base Rate Loan being made or maintained and with a term equal to one month would
be offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.

 

(ii)                              denominated in Canadian Dollars, the rate per
annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the
Rate Determination Date with a term equivalent to such Interest Period;

 

(iii)                          denominated in Australian dollars, the rate per
annum equal to the Bank Bill Swap Reference Bid Rate (“BBSY”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:30 a.m. (Melbourne, Australia time) on
the Rate Determination Date with a term equivalent to such Interest Period;

 

(iv)                          with respect to a Credit Extension denominated in
any other Non-LIBOR Quoted Currency, the rate per annum as designated with
respect to such Alternative Currency at the time such Alternative Currency is
approved by the Administrative Agent and the Lenders pursuant to Section
1.08(a); and

 

(b)                             for any rate calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time determined two London Banking Days prior to such date for U.S.
Dollar deposits with a term of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection with any rate set forth in this definition,
the approved rate shall be applied to the applicable Interest Period in a manner
consistent with market practice; provided, further that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on clause (a) of the definition of “Eurodollar Rate”. 
Eurodollar Rate Loans that are Revolving Credit Loans may be denominated in
Dollars or, to the extent that LIBOR is then being quoted for in an Alternative
Currency, in such.  All Revolving Credit Loans denominated in an Alternative
Currency must be Eurodollar Rate Loans.  Eurodollar Rate Loans that are Term
Loans must be denominated in Dollars.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) the sum of (i) Consolidated EBITDA (without giving effect to clause
(h) of the definition thereof) for such fiscal year and (ii) the Consolidated
Working Capital Adjustment, minus, without duplication, (b) the sum (for such
fiscal year) of (i) Consolidated Interest Charges actually paid in cash by the
Borrower and its Subsidiaries (net of interest income received during such
fiscal year), (ii) scheduled principal repayments to the extent actually made,
of Consolidated Funded Indebtedness (including the Term Loans) solely to the
extent funded with Internally-Generated Cash, (iii) all Federal, state, local
and foreign taxes on or measured by income of the Borrower and its Subsidiaries
actually paid in cash by the Borrower and its Subsidiaries (net of any tax
rebates or credits received in cash by the Borrower or any of its Subsidiaries
during such fiscal year), (iv) Capital Expenditures and Investments permitted by
clauses (b), (g), (j), (k), (m), (n) and (p) of Section 7.03 which were made in
cash prior to the end of such fiscal year by the Borrower and its Subsidiaries
during such fiscal year (in each case, solely to the extent funded with
Internally-Generated Cash), (v) without duplication of amounts deducted from
Excess Cash Flow in prior periods, the aggregate consideration required to be
paid in cash by the Borrower or any of its Subsidiaries pursuant to binding
contracts (the “Contract Consideration”) entered into prior to or during such
period relating to Capital Expenditures and Investments permitted by clauses
(b), (g), (j), (k), (m) and (n) of Section 7.03 to be consummated or made during
the 12 months following the end of such period; provided, that, to the extent
the aggregate amount of Internally-Generated Cash actually utilized to finance
such Capital Expenditures or Investments during such 12-month period is less
than the Contract Consideration, the amount of such shortfall shall be added to
the calculation of Excess Cash Flow at the end of such 12-month period, (vi) the
amount of Restricted Payments permitted by clauses (d) and (e) of Section 7.06
which were paid in cash during such period (in each case, solely to the extent
funded with Internally-Generated Cash) and (vii) the amount of any fees, costs,
expenses or charges paid in cash during such period and added back to
Consolidated Net Income pursuant to clauses (i) and (j) of the definition of
Consolidated EBITDA.

 

“Excluded Collateral” means (a) Equity Interests constituting more than 65% of
the total outstanding voting Equity Interests of any CFC or Foreign Holding
Company, (b)voting Equity Interests constituting more than 65% of the total
outstanding voting Equity Interests of any Disregarded Entity substantially all
of the assets of which consist of interests in a CFC orExcluded Subsidiary (it
being understood that non-voting Equity Interests of such Excluded Subsidiary
shall not constitute Excluded Collateral), (b) CFC Debt and (c) any property or
assets of any CFC (whether held directly or indirectly) and CFC Debt.

 

19

--------------------------------------------------------------------------------

 

“Excluded Subsidiary” means each (a) Foreign SubsidiaryCFC, (b) Foreign Holding
Company and (c) Subsidiary that is owned directly or indirectly by a CFC.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 20 of the Guaranty and any other
“keepwell, support or other agreement for the benefit of such Guarantor and any
and all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes (including Taxes imposed on or measured by net income
(however denominated) and franchise taxes), in each case (i) imposed  by the
jurisdiction (or any political subdivision thereof) under the Laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable Lending Office is located or (ii)
that are Other Connection Taxes, (b) any branch profits Taxes imposed by the
United States or any similar Tax imposed by any other jurisdiction in which the
Borrower is located, (c) in the case of a Lender (other than an assignee
pursuant to a request by the Borrower under Section 10.13), any United States
federal withholding Tax that is required to be imposed on amounts payable to
such Lender pursuant to the Laws in force at the time such Lender becomes a
party hereto (or designates a new Lending Office), except to the extent that
such Lender (or its assignor, if any) was entitled, at the time of designation
of a new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding Tax pursuant to Section 3.01, (d) any
Taxes attributable to a Lender’s failure to comply with Section 3.01(e), and (e)
any U.S. federal withholding Taxes imposed under FATCA.

 

“Exempt Permitted Integration Transfers” means, with respect to any Permitted
Integration Property, (i) the Disposition (whether by direct transfer, merger or
assignment or otherwise) of such Permitted Integration Property from a Loan
Party to an Excluded Subsidiary or (ii) that such Permitted Integration Property
becomes owned by an Excluded Subsidiary (as a result of the Loan Party that owns
such Property becoming an Excluded Subsidiary pursuant to a transaction
permitted under this Agreement), in each case, within twenty-four (24) months
after the Acquisition Closing Date.

 

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

 

20

--------------------------------------------------------------------------------


 

“Existing Letters of Credit” means letters of credit issued and outstanding
under the Existing Credit Agreement as set forth on Schedule 2.03, which shall
be deemed outstanding as Letters of Credit hereunder as of the Effective Date
pursuant to Section 2.03(a).

 

“Existing Term A Loan” has the meaning specified in Section 2.01(a)(i).

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than (1) proceeds of any
Disposition, (2) proceeds of business interruption insurance to the extent such
proceeds constitute compensation for lost earnings, (3) proceeds of insurance
received in connection with casualty losses that occurred prior to the Effective
Date, (4) insurance or condemnation proceeds required to be provided to
landlords (or their mortgagees) pursuant to the terms of any lease to which a
Loan Party or any Subsidiary thereof is party and (5) casualty insurance
proceeds used, or committed to be used, to repair or replace damaged property
within 180 days after receipt thereof (or applied to reimburse the Borrower or a
Subsidiary for the cost of such repair or replacement)), condemnation awards
(and payments in lieu thereof), and indemnity payments.

 

“Facility” means the Term A Facility, the Revolving Credit Facility, any
Incremental Term Loan Facility or any Refinancing Term Facility, as the context
may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

 

“Financial Covenant Event of Default” means a Default that results from the
failure of the Borrower to comply with any financial covenant set forth in
Section 7.11.

 

“Financial Covenant Reserved Matter” has the meaning set forth in Section
10.01(l).

 

“Foreign Holding Company” means any Subsidiary of the Borrower organized under
the laws of the United States or a political subdivision thereof substantially
all of the assets of which consist of Equity Interests or other securities of
one or more CFCs and/or CFC Debt.  For the avoidance of doubt, each of Bally
Gaming GP, LLC and, Bally Gaming LP, LLC and

 

21

--------------------------------------------------------------------------------


 

Shuffle Master International, Inc. shall be deemed to be a Foreign Holding
Company as of the date of this Agreement and shall continue to be so treated for
so long as substantially all of their assets consist of Equity Interests or
other securities of one or more CFCs and/or CFC Debt.

 

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of the L/C Issuer).  For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of
any jurisdiction other than the United States, a State thereof, or the District
of Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Revolving Credit
Percentage of the outstanding L/C Obligations other than L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof, and
(b) with respect to the Swing Line Lender, such Defaulting Lender’s Applicable
Revolving Credit Percentage of Swing Line Loans other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders or Cash Collateralized in accordance with the terms hereof.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Gaming Board” means, collectively, (a) the Nevada Gaming Commission, (b) the
Nevada State Gaming Control Board, (b) the Mississippi Gaming Commission, (c)
the Mississippi State Tax Commission, (d) the Missouri Gaming Commission, (e)
the Louisiana Gaming Control Board, (f) the Michigan Gaming Control Board and
(g) any other Governmental Authority that holds regulatory, licensing or permit
authority over gambling, gaming, lottery or casino activities conducted by the
Borrower or any Subsidiary of the Borrower within its jurisdiction.

 

“Gaming Laws” means, collectively, The Nevada Gaming Control Act, The Louisiana
Draw Poker Devices Control Law, the Mississippi Gaming Control Act and Missouri
laws relating to licensed gaming activities, excursion gambling boats and
suppliers of gaming equipment and slot machines set forth in Chapter 313 of the
Revised Statutes of Missouri, in

 

22

--------------------------------------------------------------------------------


 

each case together with the rules and regulations thereunder, pursuant to which
any Gaming Board possesses regulatory, licensing or permit authority over
gambling, gaming, lottery or casino activities conducted by the Borrower and its
Subsidiaries within its jurisdiction.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness of the payment or performance of such Indebtedness,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness, or (iv)
entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness of any other Person,
whether or not such Indebtedness is assumed by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien); provided, however, that the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or reasonable indemnity obligations in effect on the Effective Date or
otherwise entered into in the ordinary course of business, including in
connection with any acquisition or Disposition of assets or incurrence of
Indebtedness or other obligations, in any case to the extent permitted under
this Agreement.  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means, collectively, (a) the Subsidiaries of the Borrower listed on
Schedule 6.12 and each other Subsidiary of the Borrower that shall be required
to execute and deliver a guaranty or guaranty supplement pursuant to Section
6.12, and (b) with respect to Obligations owing by any Loan Party or any
Subsidiary of a Loan Party (other than the Borrower) under any Secured Cash
Management Agreement or Secured Hedge Agreement, the Borrower.

 

“Guaranty” means, collectively, the  SecondThird Amended and Restated Guaranty,
dated as of the date hereof__, 2013, made by the Guarantors in favor of the
Administrative Agent for the benefit of the Secured Parties in substantially the
form of Exhibit H, together with

 

23

--------------------------------------------------------------------------------


 

each other guaranty and guaranty supplement delivered pursuant to Section 6.12,
as each of the same may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Headquarters Property” means the real property located at 6601 South Bermuda
Road, Las Vegas, Nevada 89119 more particularly described in Schedule 5.08(c)
and the improvements located thereon.

 

“Hedge Bank” means any Person that, (i) at the time it enters into an interest
rate or currency Swap Contract permitted under Article VI or VII, is a Lender or
an Affiliate of a Lender, or (ii) both (x) at the time it entered into a Swap
Contract permitted under Article VI and VII, was a “Lender” or an Affiliate of a
“Lender” under the Existing Credit Agreement and (y) as of the Effective Date is
a Lender or an Affiliate of a Lender, in any such case, in its capacity as a
party to such Swap Contract.

 

“Immaterial Subsidiary” means, with respect to any Subsidiary, (i) such
Subsidiary does not (on a consolidated basis with its Subsidiaries) have assets
with a book value in excess of 5% of the consolidated assets of the Borrower as
of the last day of the most recent four consecutive fiscal quarter period of the
Borrower and (ii) such Subsidiary’s (on a consolidated basis with its
Subsidiaries) contribution to Consolidated EBITDA for the most recent four
consecutive fiscal quarter period of the Borrower does not exceed 5%; provided,
that, at no time shall (x) the aggregate assets of all Immaterial Subsidiaries
taken as a whole have an aggregate book value in excess of 10% of the
consolidated assets of the Borrower as of the last day of the most recent four
consecutive fiscal quarter period of the Borrower or (y) the aggregate
contribution of all Immaterial Subsidiaries taken as a whole exceed 10% of
Consolidated EBITDA for the most recent four consecutive fiscal quarter period
of the Borrower.

 

“Impacted Loans” has the meaning given in Section 3.03.

 

“Incremental Term Facility” has the meaning specified in Section 2.15(a).

 

“Incremental Term Lender” means, at any time, any Lender that holds Incremental
Term Loans at such time.

 

“Incremental Term Loan” has the meaning specified in Section 2.15(a).

 

“Incremental Term Note” means a promissory note made by the Borrower in favor of
an Incremental Term Lender evidencing Incremental Term Loans made by such
Incremental Term Lender.

 

24

--------------------------------------------------------------------------------


 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                               all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                              the maximum amount of all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments;

 

(c)                               net obligations of such Person under any Swap
Contract;

 

(d)                             all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business in accordance with ordinary trade
terms);

 

(e)                               indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                all Attributable Indebtedness in respect of
Capitalized Leases and Synthetic Lease Obligations of such Person;

 

(g)                              all mandatory obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

(h)                              all Guarantees of such Person in respect of any
of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of  the
Borrowerany Loan Party under any Loan Document and (b) to the extent not
otherwise described in clause (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

25

--------------------------------------------------------------------------------


 

“Information” has the meaning specified in Section 10.07.

 

“Information Memorandum” means the Lender presentation dated March 14, 2013 used
by the Arrangers in connection with the syndication of the Commitments.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Committed Loan Notice; provided that:

 

(a)                               any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                               no Interest Period shall extend beyond the
Maturity Date of the Facility under which such Eurodollar Rate Loan was made.

 

“Internally-Generated Cash” shall mean cash of the Borrower and its Subsidiaries
not constituting the proceeds of any incurrence of Indebtedness, issuance of
Equity Interests, Dispositions (except to the extent that the proceeds of such
Dispositions increase Excess Cash Flow) or Extraordinary Receipts.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or substantially all
of the business of, such Person.  For purposes of covenant compliance, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.

 

26

--------------------------------------------------------------------------------


 

“IP Rights” has the meaning specified in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

 

“Judgment Currency” has the meaning specified in Section 10.22.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

27

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit may be issued in Dollars or in an Alternative Currency and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date of the Revolving Credit Facility then in effect (or, if such day
is not a Business Day, the next preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

 

“Letter of Credit Sublimit” means an amount equal to $50,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“LIBOR Quoted Currency” means Dollars and Euros, in each case, as long as there
is a published LIBOR rate (or comparable or successor rate approved by the
Administrative Agent as set forth in the definition of “Eurodollar Rate”) with
respect thereto.

 

“License Revocation” means the revocation, failure to renew or suspension of, or
the appointment of a receiver, supervisor or similar official with respect to,
any casino, gambling or gaming license issued by any Gaming Board covering any
casino or gaming facility of the Borrower or any of its Subsidiaries.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the fee letters with the Arrangers
(or any of them), (f) each Issuer Document, (g) the Omnibus Reaffirmation, (h)
each Refinancing Lender Joinder, (i) each joinder agreement executed pursuant to
Section 2.14 or 2.15 and (j) any intercreditor agreement executed pursuant to
Section 2.18(d).

 

28

--------------------------------------------------------------------------------


 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

 

“Maintenance Capital Expenditure” means a Capital Expenditure for the
maintenance, repair, restoration or refurbishment of tangible Property of the
Borrower or its Subsidiaries, but excluding any Capital Expenditure which adds
to or further improves any such tangible Property.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower, or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under the Loan
Documents, or of the ability of the Borrower and the Guarantors to perform their
obligations under the Loan Documents; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Maturity Date” means the fifth anniversary of the Effective Date(a) with
respect to the Revolving Credit Facility, April 19, 2018 (b) with respect to the
Term A Facility, April 19, 2018, (c) with respect to any Incremental Term
Facility, the maturity date set forth in the applicable joinder agreement for
such Facility and (d) with respect to any Refinancing Term Facility, the
maturity date set forth in the applicable Refinancing Lender Joinder for such
Facility; provided, however, that if any such date is not a Business Day, the
applicable Maturity Date shall be the next preceding Business Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.

 

“Merger Sub” means Manhattan Merger Corp, a Minnesota corporation and an
indirect, wholly owned Subsidiary of the Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” has the meaning specified in Section 4.01(a)(iii).

 

“Mortgage Policy” has the meaning specified in Section 4.02(a)(iii)(B).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Net Cash Proceeds” means:

 

(a)                               with respect to any Disposition by the
Borrower or any of its Subsidiaries, or any Extraordinary Receipt received or
paid to the account of the Borrower or any of its Subsidiaries, the excess, if
any, of (i) the sum of cash and Cash Equivalents received in

 

29

--------------------------------------------------------------------------------

 

connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset and that is required to be repaid in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the actual expenses
incurred or payable by the Borrower or such Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction; provided that, if the
amount of any estimated taxes pursuant to subclause (C) exceeds the amount of
taxes actually required to be paid in cash in respect of such Disposition, the
aggregate amount of such excess shall constitute Net Cash Proceeds; and

 

(b)                              with respect to the sale or issuance of any
Equity Interest by the Borrower or any of its Subsidiaries, or the incurrence or
issuance of any Indebtedness by the Borrower or any of its Subsidiaries, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such transaction over (ii) the underwriting discounts and commissions, and
other actual out-of-pocket expenses, incurred or payable by the Borrower or such
Subsidiary in connection therewith.

 

“New Term A Loan” has the meaning specified in Section 2.01(a).

 

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

 

“Note” means a Term Note, an Incremental Term Note or a Refinancing Term Note or
a Revolving Credit Note, as the context may require.

 

“NPL” means the National Priorities List under CERCLA.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Omnibus Reaffirmation” means an Omnibus Reaffirmation by the Loan Parties of
their obligations under the Loan Documents in substantially the form of Exhibit
G.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the

 

30

--------------------------------------------------------------------------------


 

certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received or perfected a security interest under or enforced
any Loan Document, or sold or assigned an interest in any Commitment, Loan or
Loan Document pursuant to the Borrower’s request under Section 3.06).

 

“Other Taxes” means all present or future stamp, court or documentary taxes,
intangible, recording, filing or similar taxes, charges or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except any such taxes imposed with respect
to an assignment (other than an assignment made pursuant to Section 10.13).

 

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the amount of such L/C Obligations on such date after giving effect
to any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

31

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Encumbrances” means:

 

(a)                               inchoate Liens incident to construction on or
maintenance of real property; or Liens incident to construction on or
maintenance of real property now or hereafter filed of record for which adequate
reserves have been set aside in accordance with GAAP (or deposits made pursuant
to applicable Law) and which are being contested in good faith by appropriate
proceedings and have not proceeded to judgment, provided that, by reason of
nonpayment of the obligations secured by such Liens, no such real property is
subject to a material risk of loss or forfeiture;

 

(b)                              Liens for taxes and assessments which are not
yet delinquent; or Liens for taxes and assessments for which adequate reserves
have been set aside in accordance with GAAP and are being contested in good
faith by appropriate proceedings and have not proceeded to judgment, provided
that, by reason of nonpayment of the obligations secured by such Liens, no
Property is subject to a material risk of loss or forfeiture;

 

(c)                               minor defects and irregularities in title to
any real property which in the aggregate do not materially impair the fair
market value or use of the real property for the purposes for which it is or may
reasonably be expected to be held;

 

(d)                             easements, exceptions, reservations, or other
agreements for the purpose of pipelines, conduits, cables, wire communication
lines, power lines and substations, streets, trails, walkways, drainage,
irrigation, water, and sewerage purposes, dikes, canals, ditches, the removal of
oil, gas, coal, or other minerals, and other like purposes affecting real
property, facilities, or equipment which in the aggregate do not materially
burden or impair the fair market value or use of such real property for the
purposes for which it is or may reasonably be expected to be held;

 

(e)                               easements, exceptions, reservations, or other
agreements for the purpose of facilitating the joint or common use of real
property in or adjacent to a shopping center or similar project affecting real
property which in the aggregate do not materially burden or impair the fair
market value or use of such real property for the purposes for which it is or
may reasonably be expected to be held;

 

(f)                                rights reserved to or vested in any
Governmental Authority to control or regulate, or obligations or duties to any
Governmental Authority with respect to, the use of any real property;

 

32

--------------------------------------------------------------------------------


 

(g)                              present or future zoning laws and ordinances or
other laws and ordinances restricting the occupancy, use, or enjoyment of real
property;

 

(h)                              statutory or common law Liens, other than those
described in clauses (a) or (b) above, arising in the ordinary course of
business with respect to obligations which are not delinquent or are being
contested in good faith, provided that, if delinquent, adequate reserves have
been set aside in accordance with GAAP with respect thereto and, by reason of
nonpayment, no real property is subject to a material risk of loss or
forfeiture;

 

(i)                                  covenants, conditions, and restrictions
affecting the use of real property which in the aggregate do not materially
impair the fair market value or use of the real property for the purposes for
which it is or may reasonably be expected to be held;

 

(j)                                  rights of tenants under leases and rental
agreements covering real property entered into in the ordinary course of
business of the Person owning such real property;

 

(k)                              bankers liens and Liens consisting of pledges
or deposits to secure obligations under workers’ compensation laws, mandatory
unemployment insurance or similar legislation, including Liens of judgments
thereunder which are not currently dischargeable;

 

(l)                                  Liens consisting of pledges or deposits of
Property to secure performance in connection with operating leases made in the
ordinary course of business to which the Borrower or a Subsidiary of the
Borrower is a party as lessee, provided the aggregate value of all such pledges
and deposits in connection with any such lease does not at any time exceed 20%
of the annual fixed rentals payable under such lease; and

 

(m)                          Liens in favor of Governmental Authorities on the
assets of the Borrower and its Subsidiaries imposed by applicable Gaming Laws to
the extent required in connection with the operation of lotteries in various
jurisdictions.

 

“Permitted Integration Property” means Property (including cash and Cash
Equivalents) that (i) immediately after the Acquisition Closing Date is owned by
any Subsidiaries that are not Loan Parties and that are not required to become
Loan Parties pursuant to the terms of this Agreement or any other Loan Document
(and which Property was not transferred to such Subsidiaries in contemplation of
the Acquisition), and (ii) that after the Acquisition Closing Date is Disposed
of (whether by direct transfer, merger or assignment or otherwise) to a Loan
Party or otherwise becomes owned by a Loan Party (as a result of the Subsidiary
that owns such Property becoming a Loan Party).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

33

--------------------------------------------------------------------------------


 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means that certain Second Amended and Restated Pledge
Agreement, dated as of April 15, 2011[  ] 2013, made by the Borrower and each of
the Subsidiaries from time to time party thereto, as grantors, in favor of the
Administrative Agent andfor the Lendersbenefit of the Secured Parties, together
with each other pledge agreement delivered pursuant to Section 6.12, as each of
the same may be amended, restated, supplemented or otherwise modified from time
to time.

 

“Pledged Collateral” has the meaning specified in Section 1 of the Pledge
Agreement but shall not include any Excluded Collateral.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Transaction” means a purchase or acquisition of the Equity Interests
or property of any Person permitted under Section 7.03(g).

 

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

 

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder.

 

“Reduction Amount” has the meaning set forth in Section 2.05(b)(viiviii).

 

“Refinanced Term Loan” has the meaning specified in Section 2.18(a).

 

“Refinancing Lender Joinder” has the meaning specified in Section 2.18(a).

 

“Refinancing Term Facility” has the meaning specified in Section 2.18(a).

 

“Refinancing Term Lender” has the meaning specified in Section 2.18(b).

 

“Refinancing Term Loan” has the meaning specified in Section 2.18(a).

 

“Refinancing Term Note” means a promissory note made by the Borrower in favor of
a Refinancing Term Lender evidencing Refinancing Term Loans made by such
Refinancing Term Lender.

 

“Register” has the meaning specified in Section 10.06(c).

 

34

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees, members and
advisors of such Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

 

“Required Incremental Term Lenders” means, as of any date of determination with
respect to any Incremental Term Facility, Incremental Term Lenders holding more
than 50% of such Incremental Term Facility on such date; provided that the
portion of any Incremental Term Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Incremental Term
Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

“Required Pro Rata Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Total Outstandings under the
Revolving Credit Facility and Term A Facility (with the aggregate amount of each
Revolving Credit Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of such Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

 

“Required Refinancing Term Lenders” means, as of any date of determination with
respect to any Refinancing Term Facility, Refinancing Term Lenders holding more
than 50% of such Refinancing Term Facility on such date; provided that the
portion of any Refinancing Term Facility held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Refinancing Term
Lenders.

 

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving

 

35

--------------------------------------------------------------------------------


 

Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Revolving Credit Outstandings held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Revolving Lenders.

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility on such date; provided that the
portion of the Term A Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term A Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer, chief accounting officer or
controller of a Loan Party and any other officer of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, repurchase, redemption, retirement,
defeasance, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

 

“Revaluation Date” means (a) with respect to any Revolving Credit Loan, each of
the following:  (i) each date of a Borrowing of a Eurodollar Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurodollar Rate Loan denominated in an Alternative Currency pursuant to Section
2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following:  (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the L/C Issuer under any Letter of Credit denominated in an Alternative
Currency, and (iv) such additional dates as the Administrative Agent or the L/C
Issuer shall determine or the Required Lenders shall require.

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

 

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and (c)
purchase participations in Swing Line Loans, in an aggregate principal amount at
any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit

 

36

--------------------------------------------------------------------------------


 

Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time which as of
the Effective Date shall be an amount equal to $700,000,000.

 

“Revolving Credit Increase Effective Date” has the meaning specified in Section
2.14(d).

 

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

 

“S&P” means Standard & Poor’s Ratings Services, a subsidiary of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate or currency Swap Contract
permitted under Article VI or VII that is entered into by and between any Loan
Party and any Hedge Bank.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Arrangers, the Cash Management Banks, each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.05, and the other Persons the Obligations owing to which
are or are purported to be secured by the Collateral under the terms of the
Collateral Documents.

 

37

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreements” means, collectively, the Borrower Security Agreement and
the Subsidiaries Security Agreement.

 

“Security Agreement Supplement” means an Instrument of Joinder substantially in
the form of Exhibit A to the Subsidiaries Security Agreement.

 

“Senior Secured Indebtedness” means the Indebtedness of the Loan Parties that is
secured by any assets of the Loan Parties.

 

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Senior Secured Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

 

“Special Notice Currency” means, at any time, an Alternative Currency other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 20 of the Guaranty).

 

“Specified Representations” means (a) such of the representations made by the
Acquired Company with respect to the Acquired Company and its subsidiaries in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that the Borrower or any of its affiliates has the right
(determined without regard to any notice requirement) to terminate its and their
obligations under the Acquisition Agreement or otherwise decline to close the
Acquisition as a result of such representations in the Acquisition Agreement not
being accurate, and (b) the representations and warranties made by the Loan
Parties in Sections 5.01(a) (solely with respect to (x) the Borrower and

 

38

--------------------------------------------------------------------------------


 

any other Credit Parties that individually account for more than $10,000,000 of
net revenue for the most recently ended fiscal year and (y) the Borrower and any
other Credit Parties that individually accounts for less than $10,000,000 of net
revenue for the most recently ended fiscal year but which collectively in the
aggregate account for more than $50,000,000 of net revenue for the most recently
ended fiscal year), 5.01(b)(ii) (but only to the extent related to the Loan
Documents), 5.02 (other than 5.02(b)), 5.04, 5.14, 5.18, 5.21 (but only to the
extent related to creation, validity and (solely with respect to Liens (1) in
the Equity Interests of any Domestic Subsidiary of the Borrower to the extent
not constituting Excluded Collateral and (2) in other assets with respect to
which a Lien may be perfected by the filing of a financing statement under the
Uniform Commercial Code or the filing of a security agreement with the United
States Copyright Office or the United States Patent and Trademark Office) and
perfection of Liens) and 5.22.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, to be the rate quoted by the Person acting in
such capacity as the spot rate for the purchase by such Person of such currency
with another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Administrative
Agent or the L/C Issuer may obtain such spot rate from another financial
institution designated by the Administrative Agent or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the L/C Issuer
may use such spot rate quoted on the date as of which the foreign exchange
computation is made in the case of any Letter of Credit denominated in an
Alternative Currency.

 

“Subordinated Indebtedness” means any unsecured Indebtedness of the Borrower and
its Subsidiaries which is contractually subordinated in right of payment to the
Obligations pursuant to then-current market subordination provisions.

 

“Subsidiaries Security Agreement” means that certain Second Amended and Restated
Subsidiaries Security Agreement, dated as of April 15[  ], 20112013, made by
each of the Subsidiaries from time to time party thereto, as grantors, in favor
of the Administrative Agent andfor the Lendersbenefit of the Secured Parties,
together with each other security agreement and security agreement supplement
delivered by a Subsidiary pursuant to Section 6.12, as each of the same may be
amended, restated, supplemented or otherwise modified from time to time.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options,

 

39

--------------------------------------------------------------------------------

 

forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means with respect to any Guarantor any obligation to pay or
perform under any Swap Contract or any other agreement, contract or transaction
that constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the Revolving Credit Facility.  The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the

 

40

--------------------------------------------------------------------------------


 

application of any Debtor Relief Laws to such Person, would be characterized as
the indebtedness of such Person (without regard to accounting treatment).

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term A Commitment Percentage” means in respect of the Term A Commitments, with
respect to any Term A Lender at any time prior to the Effective Date, the
percentage (carried out to the ninth decimal place) of the aggregate Term A
Commitments represented by such Term Lender’s Term A Commitment.  The Term A
Commitment Percentage of each Lender is set forth opposite the name of such
Lender on Schedule 2.01.

 

“Term A Facility” means, at any time, (a) on or prior to the Effective Date, the
aggregate amount of the Term A Commitments at such time, which as of the
Effective Date shall be an amount (the “Effective Date Term A Loan Amount”)
equal to $370,000,000 and (b) thereafter, the aggregate principal amount of the
Term A Loans of all Term A Lenders outstanding at such time.

 

“Term A Lender” means (a) at any time on or prior to the Effective Date, any
Term Lender that has a Term A Commitment at such time and (b) at any time after
the Effective Date, any Term Lender that holds Term A Loans at such time.

 

“Term A Loan” means each New Term A Loan and each Existing Term A Loan continued
as a Term A Loan pursuant to Section 2.01(a)(i).

 

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit C-1.

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type, of the same Facility and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Term Lenders pursuant to
Section 2.01(a), the applicable

 

41

--------------------------------------------------------------------------------


 

Incremental Term Facility joinder agreement, or the applicable Refinancing
Lender Joinder, as applicable.

 

“Term Facility” means the Term A Facility, any Incremental Term Facility, and
any Refinancing Term Facility as applicable.

 

“Term Increase Effective Date” has the meaning specified in Section 2.15(c).

 

“Term Lender” means each Term A Lender, each Incremental Term Lender and each
Refinancing Term Lender.

 

“Term Loan” means each Term A Loan, each Incremental Term Loan and each
Refinancing Term Loan.

 

“Term Note” means each Term A Note, each Incremental Term Note and each
Refinancing Term Note.

 

“Term Refinancing Effective Date” has the meaning specified in Section 2.18(c).

 

“Threshold Amount” means $25,000,000.

 

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Transaction” means, collectively, (a) the entering into by the Borrower and its
Subsidiaries of the Loan Documents to which they are or are intended to be a
party, (b) the refinancing of certain outstanding Indebtedness of the Borrower
and its Subsidiaries and the termination of all commitments with respect thereto
and (c) the payment of the fees and expenses incurred in connection with the
consummation of the foregoing.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

42

--------------------------------------------------------------------------------


 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

1.02                    Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                               The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)                              In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                               Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

1.03                    Accounting Terms.

 

(a)                               Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

43

--------------------------------------------------------------------------------


 

(b)                              Changes in GAAP.  If at any time any change in
GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Administrative Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Borrower shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

 

1.04                    Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                    Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

1.06                    Letter of Credit Amounts.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

1.07                    Exchange Rates; Currency Equivalents.

 

(a)                               The Administrative Agent or the L/C Issuer, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies.  Such Spot Rates
shall become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur.  Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the L/C
Issuer, as applicable.

 

(b)                              Wherever in this Agreement in connection with a
Borrowing, conversion, continuation or prepayment of a Eurodollar Rate Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurodollar Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such

 

44

--------------------------------------------------------------------------------


 

Dollar amount (rounded to the nearest unit of such Alternative Currency, with
0.5 of a unit being rounded upward), as determined by the Administrative Agent
or the L/C Issuer, as the case may be.

 

(c)                               The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurodollar Rate” or with respect to any
comparable or successor rate thereto.

 

1.08                    Additional Alternative Currencies.

 

(a)                               The Borrower may from time to time request
that Revolving Credit Loans that are Eurodollar Rate Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars.  In the case of any such
request with respect to the making of Eurodollar Rate Loans, such request shall
be subject to the approval of the Administrative Agent and the Revolving Credit
Lenders; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and the L/C Issuer.

 

(b)                              Any such request shall be made to the
Administrative Agent not later than 11:00 a.m., 20 Business Days prior to the
date of the desired Credit Extension (or such other time or date as may be
agreed by the Administrative Agent and, in the case of any such request
pertaining to Letters of Credit, the L/C Issuer, in its or their sole
discretion).  In the case of any such request pertaining to Eurodollar Rate
Loans, the Administrative Agent shall promptly notify each Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof.  Each Lender
(in the case of any such request pertaining to Eurodollar Rate Loans) or the L/C
Issuer (in the case of a request pertaining to Letters of Credit) shall notify
the Administrative Agent, not later than 11:00 a.m., ten Business Days after
receipt of such request whether it consents, in its sole discretion, to the
making of Eurodollar Rate Loans or the issuance of Letters of Credit, as the
case may be, in such requested currency.

 

(c)                               Any failure by a Lender or the L/C Issuer, as
the case may be, to respond to such request within the time period specified in
the preceding sentence shall be deemed to be a refusal by such Lender or the L/C
Issuer, as the case may be, to permit Eurodollar Rate Loans to be made or
Letters of Credit to be issued in such requested currency.  If the
Administrative Agent and all the Lenders that would be obligated to make Credit
Extensions in such requested currency consent to making Eurodollar Rate Loans in
such requested currency and the Administrative Agent and such Lenders reasonably
determine that a Eurodollar Rate is available to be used for such currency, the
Administrative Agent shall so notify the Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurodollar Rate Loans; and if the Administrative
Agent and the L/C Issuer consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit

 

45

--------------------------------------------------------------------------------


 

issuances. If the Administrative Agent shall fail to obtain consent to any
request for an additional currency under this Section 1.08, the Administrative
Agent shall promptly so notify the Borrower.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                    The Loans.

 

(a)                               The Term A Borrowing.  Subject to the terms
and conditions set forth herein, (i) each Term A Lender holding a “Term A Loan”
as defined in the Existing Credit Agreement (each, an “Existing Term A Loan”)
agrees that such Existing Term A Loan shall, effective on the Effective Date, be
a Term A Loan under this Agreement, and (ii) each Term A Lender severally agrees
to make a single loan (each such loan, a “New Term A Loan”) to the Borrower on
the Effective Date in an amount not to exceed such Term A Lender’s Term A
Commitment Percentage of $100,000,000.  The amount of each Lender’s Existing
Term A Loans is set forth opposite the name of such Lender on Schedule 2.01. 
The Term A Borrowing shall consist of (x) the conversion of Existing Term A
Loans to Term A Loans pursuant to clause (i) above and (y) Term A Loans made
simultaneously by the Term A Lenders in accordance with their respective Term A
Commitment Percentage of $100,000,000, each of which Term A Loans shall be
treated equally pursuant to this Agreement on and after giving effect to the
Effective Date.  Amounts converted or borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed.  Term A Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

 

(b)                              The Revolving Credit Borrowings.  Subject to
the terms and conditions set forth herein, each Revolving Credit Lender
severally agrees to make loans (each such loan, a “Revolving Credit Loan”) to
the Borrower in Dollars or in one or more Alternative Currencies from time to
time, on any Business Day during the Availability Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Revolving
Credit Commitment; provided, however, that after giving effect to any Revolving
Credit Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed
the Revolving Credit Facility, (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment and (iii) the
aggregate Outstanding Amount of all Revolving Credit Loans denominated in
Alternative Currencies shall not exceed the Alternative Currency Sublimit. 
Within the limits of each Revolving Credit Lender’s Revolving Credit Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein; provided, that Revolving Credit Loans
that are denominated in Alternative Currencies must be Eurodollar Rate Loans.

 

2.02                    Borrowings, Conversions and Continuations of Loans.

 

46

--------------------------------------------------------------------------------


 

(a)                               Each Term Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone.  Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurodollar Rate Loans
denominated in Dollars or of any conversion of Eurodollar Rate Loans denominated
in Dollars to Base Rate Loans, (ii) four Business Days (or five Business Days in
the case of a Special Notice Currency) prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans denominated
in any Alternative Currency or of any conversion of Eurodollar Rate Loans
denominated in an Alternative Currency to Base Rate Loans and (iii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower. 
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of $2,500,000 or a whole multiple of $500,000 in excess
thereof.  Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof.  Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, (v) the currency of the Loans to be borrowed and (vi)
if applicable, the duration of the Interest Period with respect thereto.  If the
Borrower fails to specify a currency in a Committed Loan Notice requesting a
Borrowing, then the Loans so requested shall be made in Dollars.  If the
Borrower fails to specify a Type of Loan in a Committed Loan Notice or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans; provided, that in the case of a failure to timely
request a continuation of Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurodollar Rate Loans in their original currency
with an Interest Period of one month.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans.  If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.  No Revolving
Credit Loan may be converted into or continued as a Revolving Credit Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Revolving Credit Loan and reborrowed in the other currency. 
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

 

(b)                              Following receipt of a Committed Loan Notice,
the Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage under the

 

47

--------------------------------------------------------------------------------


 

applicable Facility of the applicable Term Loans or Revolving Credit Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a).  In the
case of a Term Borrowing or a Revolving Credit Borrowing (other than the portion
of the Term Borrowing referred to in clause (i) of Section 2.01(a)), each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent, in the case of any Loan in an Alternative Currency, in
each case on the Business Day specified in the applicable Committed Loan
Notice.  Upon satisfaction of the applicable conditions set forth in Section
4.02 (and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

 

(c)                               Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans (whether in Dollars or an Alternative Currency) without the consent
of the Required Lenders, and the Required Lenders may demand that any or all of
the then outstanding Eurodollar Rate Loans denominated in an Alternative
Currency be prepaid, or redenominated into Dollars in the amount of the Dollar
Equivalent thereof, on the last day of the then current Interest Period with
respect thereto.

 

(d)                             The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate.  At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Bank of America’s prime
rate used in determining the Base Rate promptly following the public
announcement of such change.

 

(e)                               After giving effect to all Term Borrowings of
Term A Loans, all conversions of Term A Loans from one Type to the other, and
all continuations of Term A Loans as the same Type, there shall not be more than
five Interest Periods in effect in respect of the Term A Facility.  After giving
effect to all Term Borrowings of Incremental Term Loans under any Incremental
Term Facility, all conversions of Incremental Term Loans from one Type to the
other, and all continuations of Incremental Term Loans as the same Type, there
shall not be more than five Interest Periods in effect in respect of such
Incremental Term Facility.  After giving effect to all Term Borrowings of
Refinancing Term Loans under any Refinancing Term Facility, all conversions of
Refinancing Term Loans from one Type to the other, and all continuations of

 

48

--------------------------------------------------------------------------------


 

Refinancing Term Loans as the same Type, there shall not be more than five
Interest Periods in effect in respect of such Refinancing Term Facility.  After
giving effect to all Revolving Credit Borrowings, all conversions of Revolving
Credit Loans from one Type to the other, and all continuations of Revolving
Credit Loans as the same Type, there shall not be more than eight Interest
Periods in effect in respect of the Revolving Credit Facility.

 

2.03                    Letters of Credit.

 

(a)                               The Letter of Credit Commitment.  (i) Subject
to the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit denominated in Dollars or in one or more Alternative Currencies for
the account of the Borrower or its Subsidiaries, and to amend or extend Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and (2)
to honor drawings under the Letters of Credit; and (B) the Revolving Credit
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrower or its Subsidiaries and any drawings thereunder;
provided that after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x) the Total Revolving Credit Outstandings shall not
exceed the Revolving Credit Facility, (y) the aggregate Outstanding Amount of
the Revolving Credit Loans of any Revolving Credit Lender, plus such Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit.  Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.  All Existing Letters of Credit shall be deemed
to have been issued pursuant hereto, and from and after the Effective Date shall
be subject to and governed by the terms and conditions hereof.

 

(ii)                              The L/C Issuer shall not issue any Letter of
Credit if:

 

(A)                          subject to Section 2.03(b)(iii), the expiry date of
such requested Letter of Credit would occur more than twelve months after the
date of issuance or last extension, unless the Required Revolving Lenders have
approved such expiry date; or

 

(B)                           the expiry date of such requested Letter of Credit
would occur after the Letter of Credit Expiration Date, unless all the Revolving
Credit Lenders have approved such expiry date.

 

(iii)                          The L/C Issuer shall not be under any obligation
to issue any Letter of Credit if:

 

49

--------------------------------------------------------------------------------

 

(A)                          any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing such Letter of Credit, or any Law applicable to the L/C
Issuer or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the L/C Issuer shall prohibit,
or request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;

 

(B)                           the issuance of such Letter of Credit would
violate one or more policies of the L/C Issuer applicable to letters of credit
generally;

 

(C)                           except as otherwise agreed by the Administrative
Agent and the L/C Issuer, such Letter of Credit is in an initial stated amount
less than $500,000;

 

(D)                          such Letter of Credit is to be denominated in a
currency other than Dollars or an Alternative Currency or the L/C Issuer does
not as of the issuance date of such requested Letter of Credit issue Letters of
Credit in the requested currency;

 

(E)                            such Letter of Credit contains any provisions for
automatic reinstatement of the stated amount after any drawing thereunder; or

 

(F)                             a default of any Lender’s obligations to fund
under Section 2.03(c) exists or any Lender is at such time a Defaulting Lender
hereunder, unless the L/C Issuer has entered into arrangements, including the
delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with the Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to Section
2.17(a)(iv)) with respect to the Defaulting Lender arising from either the
Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which the L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

 

(iv)                          The L/C Issuer shall not amend any Letter of
Credit if the L/C Issuer would not be permitted at such time to issue such
Letter of Credit in its amended form under the terms hereof.

 

(v)                              The L/C Issuer shall be under no obligation to
amend any Letter of Credit if (A) the L/C Issuer would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms
hereof, or (B) the beneficiary

 

50

--------------------------------------------------------------------------------


 

of such Letter of Credit does not accept the proposed amendment to such Letter
of Credit.

 

(vi)                          The L/C Issuer shall act on behalf of the
Revolving Credit Lenders with respect to any Letters of Credit issued by it and
the documents associated therewith, and the L/C Issuer shall have all of the
benefits and immunities (A) provided to the Administrative Agent in Article IX
with respect to any acts taken or omissions suffered by the L/C Issuer in
connection with Letters of Credit issued by it or proposed to be issued by it
and Issuer Documents pertaining to such Letters of Credit as fully as if the
term “Administrative Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

 

(b)                              Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.  (i) Each Letter of Credit
shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to the L/C Issuer (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower.  Such Letter of Credit Application must be
received by the L/C Issuer and the Administrative Agent not later than 11:00
a.m. at least two Business Days (or such later date and time as the
Administrative Agent and the L/C Issuer may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be.  In the case of a request for an initial issuance of a
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the L/C Issuer:  (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
currency thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may require.  In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the L/C Issuer may require.  Additionally, the Borrower shall furnish to the L/C
Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as the L/C Issuer or the Administrative Agent may require.

 

(ii)                              Promptly after receipt of any Letter of Credit
Application, the L/C Issuer will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, the L/C Issuer
will provide the Administrative Agent with a copy thereof.  Unless the L/C
Issuer has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable

 

51

--------------------------------------------------------------------------------


 

conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

 

(iii)                          If the Borrower so requests in any applicable
Letter of Credit Application, the L/C Issuer may, in its sole and absolute
discretion, agree to issue a Letter of Credit that has automatic extension
provisions (each, an “Auto-Extension Letter of Credit”); provided that any such
Auto-Extension Letter of Credit must permit the L/C Issuer to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Non-Extension Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued.  Unless otherwise directed by the L/C Issuer, the Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Revolving Credit
Lenders shall be deemed to have authorized (but may not require) the L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided, however, that the
L/C Issuer shall not permit any such extension if (A) the L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form (as extended) under the
terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is seven Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Credit Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied, and in each such case directing the L/C Issuer not to permit such
extension.

 

(iv)                          Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.

 

(c)                               Drawings and Reimbursements; Funding of
Participations. (i) Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter

 

52

--------------------------------------------------------------------------------


 

of Credit, the L/C Issuer shall notify the Borrower and the Administrative Agent
thereof.  In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the L/C Issuer in such Alternative
Currency, unless (A) the L/C Issuer (at its option) shall have specified in such
notice that it will require reimbursement in Dollars, or (B) in the absence of
any such requirement for reimbursement in Dollars, the Borrower shall have
notified the L/C Issuer promptly following receipt of the notice of drawing that
the Borrower will reimburse the L/C Issuer in Dollars.  In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the L/C Issuer shall notify the Borrower of the Dollar
Equivalent of the amount of the drawing promptly following the determination
thereof.  Not later than 11:00 a.m. on the date of any payment by the L/C Issuer
under a Letter of Credit to be reimbursed in Dollars, or the Applicable Time on
the date of any payment by the L/C Issuer under a Letter of Credit to be
reimbursed in an Alternative Currency (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Administrative Agent in an
amount equal to the amount of such drawing and in the applicable currency.  In
the event that (A) a drawing denominated in an Alternative Currency is to be
reimbursed in Dollars pursuant to the second sentence in this Section 2.03(c)(i)
and (B) the Dollar amount paid by the Borrower, whether on or after the Honor
Date, shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Borrower agrees, as a separate and
independent obligation, to indemnify the L/C Issuer for the loss resulting from
its inability on that date to purchase the Alternative Currency in the full
amount of the drawing.  If the Borrower fails to so reimburse the L/C Issuer by
such timeon the Honor Date, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and the amount of such Revolving Credit Lender’s
Applicable Revolving Credit Percentage thereof.  In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02
for the principal amount of Base Rate Loans, but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice).  Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

(ii)                              Each Revolving Credit Lender shall upon any
notice pursuant to Section 2.03(c)(i) make funds available (and the
Administrative Agent may apply Cash Collateral for this purpose) for the account
of the L/C Issuer at the Administrative Agent’s Office in an amount equal to its
Applicable Revolving Credit Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount.  The Administrative Agent
shall remit the funds so received to the L/C Issuer.

 

53

--------------------------------------------------------------------------------


 

(iii)                          With respect to any Unreimbursed Amount that is
not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans because
the conditions set forth in Section 4.02 cannot be satisfied or for any other
reason, the Borrower shall be deemed to have incurred from the L/C Issuer an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the Default Rate.  In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03.

 

(iv)                          Until each Revolving Credit Lender funds its
Revolving Credit Loan or L/C Advance pursuant to this Section 2.03(c) to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Applicable Revolving Credit Percentage of
such amount shall be solely for the account of the L/C Issuer.

 

(v)                              Each Revolving Credit Lender’s obligation to
make Revolving Credit Loans or L/C Advances to reimburse the L/C Issuer for
amounts drawn under Letters of Credit, as contemplated by this Section 2.03(c),
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default, or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Revolving Credit
Lender’s obligation to make Revolving Credit Loans pursuant to this Section
2.03(c) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Committed Loan Notice ).  No such making of an L/C
Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse the L/C Issuer for the amount of any payment made by the L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi)                          If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), the L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing.  If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed

 

54

--------------------------------------------------------------------------------


 

Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be.  A certificate of the L/C Issuer submitted to any Revolving Credit
Lender (through the Administrative Agent) with respect to any amounts owing
under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                             Repayment of Participations.  (i) At any time
after the L/C Issuer has made a payment under any Letter of Credit and has
received from any Revolving Credit Lender such Lender’s L/C Advance in respect
of such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Administrative Agent.

 

(ii)                              If any payment received by the Administrative
Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(i) is
required to be returned under any of the circumstances described in Section
10.05 (including pursuant to any settlement entered into by the L/C Issuer in
its discretion), each Revolving Credit Lender shall pay to the Administrative
Agent for the account of the L/C Issuer its Applicable Revolving Credit
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                               Obligations Absolute.  The obligation of the
Borrower to reimburse the L/C Issuer for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i)                                  any lack of validity or enforceability of
such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                              the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                          any draft, demand, certificate or other document
presented under such Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

 

55

--------------------------------------------------------------------------------


 

(iv)                          any payment by the L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

 

(v)                              any adverse change in the relevant exchange
rates or in the availability of the relevant Alternative Currency to the
Borrower or any Subsidiary or in the relevant currency markets generally; or

 

(vi)                          any other circumstance or happening whatsoever,
whether or not similar to any of the foregoing, including any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer.  The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

 

(f)                                Role of L/C Issuer.  Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the L/C
Issuer shall not have any responsibility to obtain any document (other than any
sight draft, certificates and documents expressly required by the Letter of
Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document.  None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable to any Lender for (i) any action taken or omitted in
connection herewith at the request or with the approval of the Revolving Credit
Lenders or the Required Revolving Lenders, as applicable; (ii) any action taken
or omitted in the absence of gross negligence or willful misconduct; or (iii)
the due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document.  The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement.  None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vvi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the

 

56

--------------------------------------------------------------------------------


 

presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

 

(g)                              Applicability of ISP and UCP; Limitation of
Liability.  Unless otherwise expressly agreed by the L/C Issuer and the Borrower
when a Letter of Credit is issued (including any such agreement applicable to an
Existing Letter of Credit), (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance shall apply to each commercial Letter of
Credit.  Notwithstanding the foregoing, the L/C Issuer shall not be responsible
to the Borrower for, and the L/C Issuer’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the L/C Issuer
required or permitted under any law, order, or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

 

(h)                              Letter of Credit Fees.  The Borrower shall pay
to the Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage a Letter of Credit
fee (the “Letter of Credit Fee”) for each Letter of Credit equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit; provided, however, any Letter of Credit Fees
otherwise payable for the account of a Defaulting Lender with respect to any
Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the L/C Issuer pursuant to this Section 2.04 shall be
payable, to the maximum extent permitted by applicable Law, to the other Lenders
in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.17(a)(iv),
with the balance of such fee, if any, payable to the L/C Issuer for its own
account.  For purposes of computing the Dollar Equivalent of the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06.  Letter of Credit
Fees shall be (i) due and payable on the first Business Day after the end of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the Dollar Equivalent of the daily amount available to be drawn under each
Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect.  Notwithstanding anything to the contrary

 

57

--------------------------------------------------------------------------------


 

contained herein, upon the request of the Required Revolving Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

 

(i)                                  Fronting Fee and Documentary and Processing
Charges Payable to L/C Issuer.  The Borrower shall pay directly to the L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit,
at the rate per annum specified in the Borrower’s fee letter with Bank of
America, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears.  Such
fronting fee shall be due and payable on the tenth Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. 
For purposes of computing the Dollar Equivalent of the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.06.  In addition, the Borrower shall
pay directly to the L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of the L/C Issuer relating to letters of credit as from time to time in
effect.  Such customary fees and standard costs and charges are due and payable
on demand and are nonrefundable.

 

(j)                                  Conflict with Issuer Documents.  In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(k)                              Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary, the
Borrower shall be obligated to reimburse the L/C Issuer hereunder for any and
all drawings under such Letter of Credit.  The Borrower hereby acknowledges that
the issuance of Letters of Credit for the account of Subsidiaries inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Subsidiaries.

 

2.04                    Swing Line Loans.

 

(a)                               The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, may in its sole
discretion make loans in Dollars (each such loan, a “Swing Line Loan”) to the
Borrower from time to time on any Business Day during the Availability Period in
an aggregate amount not to exceed at any time outstanding the amount of the
Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Lender acting as
Swing Line Lender, may exceed the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility at such time, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Revolving Credit Lender at such time, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations at such time, plus such Revolving
Credit Lender’s Applicable Revolving Credit Percentage of the

 

58

--------------------------------------------------------------------------------


 

Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan.  Within the foregoing limits, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04.  Each Swing Line Loan
shall bear interest only at a rate based on the Base Rate.  Immediately upon the
making of a Swing Line Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swing Line Loan.

 

(b)                              Borrowing Procedures.  Each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swing Line
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 1:00 p.m. on the requested borrowing date, and shall specify (i)
the amount to be borrowed, which shall be a minimum of $100,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Revolving Credit Lender) prior to 2:00
p.m. on the date of the proposed Swing Line Borrowing (A) directing the Swing
Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.04(a), or (B) that
one or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender will, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower.

 

(c)                               Refinancing of Swing Line Loans.  (i) The
Swing Line Lender at any time in its sole and absolute discretion may request,
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Revolving Credit Lender make a
Base Rate Loan in an amount equal to such Lender’s Applicable Revolving Credit
Percentage of the amount of Swing Line Loans then outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Revolving Credit Facility and the conditions set
forth in Section 4.02.  The Swing Line Lender shall furnish the Borrower with a
copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent.  Each Revolving Credit Lender shall make an
amount equal to its Applicable Revolving Credit Percentage of the amount
specified in such Committed Loan Notice available to the

 

59

--------------------------------------------------------------------------------

 

Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the Swing Line Lender.

 

(ii)                              If for any reason any Swing Line Loan cannot
be refinanced by such a Revolving Credit  Borrowing in accordance with Section
2.04(c)(i), the request for Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Revolving Credit Lenders fund its risk participation in the
relevant Swing Line Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                          If any Revolving Credit Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan included in the relevant
Committed Borrowing or funded participation in the relevant Swing Line Loan, as
the case may be.  A certificate of the Swing Line Lender submitted to any Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

(iv)                          Each Revolving Credit Lender’s obligation to make
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in

 

60

--------------------------------------------------------------------------------


 

Section 4.02.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                             Repayment of Participations.

 

(i)                                  At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

 

(ii)                              If any payment received by the Swing Line
Lender in respect of principal or interest on any Swing Line Loan is required to
be returned by the Swing Line Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the Swing
Line Lender in its discretion), each Revolving Credit Lender shall pay to the
Swing Line Lender its Applicable Revolving Credit Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate.  The Administrative Agent will make such demand upon the request of
the Swing Line Lender.  The obligations of the Lenders under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e)                               Interest for Account of Swing Line Lender. 
The Swing Line Lender shall be responsible for invoicing the Borrower for
interest on the Swing Line Loans.  Until each Revolving Credit Lender funds its
Base Rate Loan or risk participation pursuant to this Section 2.04 to refinance
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of any
Swing Line Loan, interest in respect of such Applicable Revolving Credit
Percentage shall be solely for the account of the Swing Line Lender.

 

(f)                                Payments Directly to Swing Line Lender.  The
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

 

2.05                    Prepayments.

 

(a)                               Optional.  (i) Subject to the last sentence of
this Section 2.05(a)(i), the Borrower may, upon notice to the Administrative
Agent, at any time or from time to time voluntarily prepay Term Loans and
Revolving Credit Loans in whole or in part without premium or penalty (subject,
in the case of any Incremental Term Facility, to any prepayment provisions set
forth in the applicable joinder agreement for such Incremental Term Facility);
provided that (A) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (1) three Business Days prior to any date of prepayment of
Eurodollar Rate Loans denominated in Dollars, (2) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurodollar

 

61

--------------------------------------------------------------------------------


 

Rate Loans denominated in Alternative Currencies and (3) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $2,500,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding.  Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility). If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein;
provided that not more than two times per fiscal year of the Borrower, such
notice, if accompanied by a commitment reduction notice in accordance with
Section 2.06, may state that it is conditioned upon the effectiveness of other
credit facilities or the incurrence of other Indebtedness, the consummation of a
particular Disposition or the occurrence of a Change of Control, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified prepayment date) if such condition is not
satisfied. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each prepayment of the outstanding Term A
Loans pursuant to this Section 2.05(a) shall be applied to a particular Term
Facility at the Borrower’s election, and to the principal repayment installments
thereofof such Term Facility on a pro-rata basis, and subject.  Subject to
Section 2.17, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect of each of the relevant
Facilities.  Notwithstanding anything to the contrary contained herein, the
Borrower shall not be permitted to prepay the Term A Facility pursuant to this
Section 2.05(a)(i) during the period from the Effective Date through the date
ten Business Days thereafter.

 

(ii)                              The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans in whole or in part without premium
or penalty; provided that (A) such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000.  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.

 

(b)                              Mandatory.

 

(i)                                  If the Borrower or any of its Subsidiaries
Disposes of any property in a transaction permitted under Section 7.05(f) and
realizes Net Cash Proceeds in excess of $20,000,000 in any fiscal year, the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
such excess Net Cash Proceeds within five Business Days of receipt thereof by
such Person (such prepayments to

 

62

--------------------------------------------------------------------------------


 

be applied as set forth in clauses (vvi) and (viiviii) below); provided, that,
with respect to any such Net Cash Proceeds realized by the Borrower or any
Subsidiary, at the election of the Borrower (as notified by the Borrower to the
Administrative Agent on or prior to the date of receipt of such Net Cash
Proceeds), and so long as no Default shall have occurred and be continuing, the
Borrower or such Subsidiary may apply such Net Cash Proceeds within 360 days
after the receipt of such Net Cash Proceeds to replace the property so Disposed
or to acquire or repair other assets used or useful in the business of the
Borrower and its Subsidiaries; provided, however, that the Borrower shall make a
prepayment of the Loans as set forth in this Section 2.05(b)(i) to the extent
any such Net Cash Proceeds are not so applied; provided, further, however, that
for the purposes of this Section, the amount of any Net Cash Proceeds received
in any such Disposition shall be calculated as the sum of the portion of such
Subsidiary owned, directly or indirectly, by the Borrower multiplied by the
total amount of such Net Cash Proceeds received in such transaction.

 

(ii)                              Upon the sale or issuance by the Borrower or
any of its Subsidiaries of any of its Equity Interests (other than any sales or
issuances of Equity Interests to another Loan Party, to a wholly-owned
Subsidiary of a Loan Party or to any director, officer, employee, consultant or
advisor of the Borrower or any Subsidiary thereof)), the Borrower shall prepay
an aggregate principal amount of Loans equal to 50% of all Net Cash Proceeds
received therefrom immediately upon receipt thereof by the Borrower or such
Subsidiary (such prepayments to be applied as set forth in clauses (vvi) and
(viiviii) below).

 

(iii)                          Upon the incurrence or issuance by the Borrower
or any of its Subsidiaries of any Indebtedness (other than Indebtedness
expressly permitted to be incurred or issued pursuant to Section 7.02), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Subsidiary (such prepayments to be applied as set forth in
clauses (vvi) and (viiviii) below).

 

(iv)                          Upon any Extraordinary Receipt received by or paid
to or for the account of the Borrower or any of its Subsidiaries, and not
otherwise included in clause (i), (ii) or (iii) of this Section 2.05(b), the
Borrower shall prepay an aggregate principal amount of Loans equal to 100% of
all Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Subsidiary (such prepayments to be applied as set forth in
clauses (vvi) and (viiviii) below); provided, however, that with respect to any
proceeds of insurance, condemnation awards (or payments in lieu thereof) or
indemnity payments, at the election of the Borrower (as notified by the Borrower
to the Administrative Agent on or prior to the date of receipt of such insurance
proceeds, condemnation awards or indemnity payments), and so long as no Default
shall have occurred and be continuing, the Borrower or such Subsidiary may apply

 

63

--------------------------------------------------------------------------------


 

within 180 days after the receipt of such cash proceeds to replace or repair the
equipment, fixed assets or real property in respect of which such cash proceeds
were received; and provided, further, however, that the Borrower shall make a
prepayment of the Loans as set forth in this Section 2.05(b)(iv) to the extent
any such proceeds are not so applied; and provided, further, however, that for
the purposes of this Section, the amount of any Extraordinary Receipt received
by or paid to or for the account of any non-wholly-owned Subsidiary of the
Borrower shall be calculated as the sum of the portion of such Subsidiary owned,
directly or indirectly, by the Borrower multiplied by the total amount of such
Extraordinary Receipt.

 

(v)                              Within five Business Days after the date by
which financial statements are required to have been delivered pursuant to
Section 6.01(a), commencing with the fiscal year of the Borrower ending June 30,
2015, the Borrower shall prepay an aggregate principal amount of Loans equal to
the excess (if any) of (A) 50% of Excess Cash Flow for the fiscal year covered
by such financial statements over (B) the aggregate principal amount of Loans
prepaid pursuant to Section 2.05(a)(i) during such fiscal year (and, in the case
of any Revolving Credit Loans so prepaid, to the extent the aggregate principal
amount of the Revolving Credit Commitments are permanently reduced during such
fiscal year in an aggregate amount corresponding to such prepayment) with the
proceeds of Internally-Generated Cash; provided, that, the percentage of Excess
Cash Flow required to be prepaid shall be reduced to (x) 25% in the event the
Consolidated Total Leverage Ratio is less than 3.50 to 1.00 but equal to or
greater than 3.00 to 1.00 as of the last day of such fiscal year and (y) 0% in
the event the Consolidated Total Leverage Ratio is less than 3.00 to 1.00  as of
the last day of such fiscal year (such prepayments to be applied as set forth in
clauses (vi) and (viii) below).

 

(vi)                          (v) Each (a) prepayment of Loans from the proceeds
of any Refinancing Term Facility shall be applied ratably to the Term A Facility
and any Incrementaltranche or tranches of Term Loans under the Term Facility or
Term Facilities refinanced with the proceeds of the Refinancing Term Loans, for
application to the principal repayment installments thereof (x) on a pro rata
basis, in the case of the Term A Facility, and (y) as provided in suchthe
applicable joinder agreements for any Incremental Term Facility and (b) other
prepayment of Loans pursuant to the foregoing provisions of this Section 2.05(b)
shall be applied, first, ratably to the Term A Facility, any Incremental Term
Facility and any Refinancing Term Facility, for application to the principal
repayment installments thereof (x) on a pro rata basis, in the case of the Term
A Facility, and (y) as provided in suchthe applicable joinder agreement for any
Incremental Term Facility or Refinancing Term Facility and, second, to the
Revolving Credit Facility in the manner set forth in clause (viiviii) of this
Section 2.05(b), but without reducing the Revolving Credit Commitment.

 

64

--------------------------------------------------------------------------------


 

(vii)                      (vi) If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility at such time, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess (unless such excess is a
result of the circumstances described in clause (viiiix) or (ixx) below, in
which case such clause shall govern).

 

(viii)                  (vii) Prepayments of the Revolving Credit Facility made
pursuant to this Section 2.05(b) (except pursuant to clause (viiiix) hereof),
first, shall be applied ratably to the L/C Borrowings and the Swing Line Loans,
second, shall be applied ratably to the outstanding Revolving Credit Loans, and,
third, but only to the extent an Event of Default shall have occurred and be
continuing, shall be used to Cash Collateralize the remaining L/C Obligations;
and, in the case of prepayments of the Revolving Credit Facility required
pursuant to clause (i), (ii), (iii) or (iv) of this Section 2.05(b), the amount
remaining, if any, after the prepayment in full of all L/C Borrowings, Swing
Line Loans and Revolving Credit Loans outstanding at such time and, if so
required, the Cash Collateralization of the remaining L/C Obligations in full
(the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Borrower for use in the ordinary course of its business and for other
purposes not prohibited hereby.  Upon the drawing of any Letter of Credit that
has been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders, as
applicable.

 

(ix)                          (viii) If the Administrative Agent notifies the
Borrower at any time that the Outstanding Amount of all Loans denominated in
Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall prepay Loans in an aggregate
amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed the Alternative Currency Sublimit then in effect.

 

(x)                              (ix) If the Administrative Agent notifies the
Borrower at any time that the Outstanding Amount of all L/C Obligations at such
time exceeds 105% of the Letter of Credit Sublimit then in effect, then, within
two Business Days after receipt of such notice, the Borrower shall Cash
Collateralize the L/C Obligations in an amount equal to the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

 

(xi)                          (x) For the avoidance of doubt and notwithstanding
anything to the contrary contained herein and without in any way affecting the
Borrower’s obligation to make any payment or Cash Collateralize any L/C
Obligation under this Section 2.05, in no event shall the Borrower be required
to (a) prepay the Loans under this Section 2.05 (other than clauses (iii),
(vii), (ix) and (x)

 

65

--------------------------------------------------------------------------------


 

thereof) in an amount equal to the Net Cash Proceeds, Extraordinary Receipts or
Excess Cash Flow directly attributable to Foreign Subsidiaries as a result of
any of the mandatory prepayment events set forth in this Section 2.05 (any such
amounts, the “Attributable Foreign Subsidiary Amounts”) to the extent that a
distribution of such Attributable Foreign Subsidiary Amounts by such Foreign
Subsidiary or the prepayment of the Loans with such Attributable Foreign
Subsidiary Amounts would result in materially adverse tax consequences to the
Borrower or any of its Subsidiaries; provided, that, notwithstanding the
foregoing exception to making prepayments under this Section 2.05, the Borrower
shall be required to prepay the Loans pursuant to this Section 2.05 to the
extent that, after giving effect to such prepayment, unrestricted cash held by
the Borrower, its Domestic Subsidiaries and its Foreign Subsidiaries (other than
any Foreign Subsidiary if the distribution of such unrestricted cash by such
Foreign Subsidiary would result in materially adverse tax consequences to the
Borrower or any of its Subsidiaries) would not be less than $70,000,000 in the
aggregate (or, in the case of such Foreign Subsidiaries, such Dollar Equivalent
thereof) or (b) repatriate cash of Foreign Subsidiaries. For the avoidance of
doubt, nothing in clause (b) of this Section 2.05(b)(xi) shall limit the
prepayment obligation of the Borrower set forth in the proviso in Section
2.05(b)(xi)(a).

 

2.06                    Termination or Reduction of Commitments.

 

(a)                               Optional.  The Borrower may, upon notice to
the Administrative Agent, terminate the Revolving Credit Facility, the Letter of
Credit Sublimit, the Alternative Currency Sublimit or the Swing Line Sublimit,
or from time to time permanently reduce the Revolving Credit Facility, the
Letter of Credit Sublimit, the Alternative Currency Sublimit or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Revolving Credit Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, (C) the
Alternative Currency Sublimit if, after giving effect thereto, the Outstanding
Amount of Revolving Credit Loans denominated in Alternative Currencies would
exceed the Alternative Currency Sublimit or (D) the Swing Line Sublimit if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Swing Line Sublimit. Not
more than two times per fiscal year, a notice to reduce the Aggregate
Commitments hereunder may state that it is conditioned upon the effectiveness of
other credit facilities or the incurrence of other Indebtedness, the
consummation of a particular Disposition or the occurrence of a Change of
Control, in which case such notice may be revoked by the Borrower (by notice to
the Administrative Agent on or prior to the specified commitment reduction date)
if such condition is not satisfied.

 

66

--------------------------------------------------------------------------------


 

(b)                              Mandatory.

 

(i)                                  The aggregate Term A Commitments shall be
automatically and permanently reduced to zero on the date of the Term A
Borrowing.

 

(ii)                              If after giving effect to any reduction or
termination of Revolving Credit Commitments under this Section 2.06, the Letter
of Credit Sublimit, the Alternative Currency Sublimit or the Swing Line Sublimit
exceeds the Revolving Credit Facility at such time, the Letter of Credit
Sublimit, the Alternative Currency Sublimit or the Swing Line Sublimit, as the
case may be, shall be automatically reduced by the amount of such excess.

 

(c)                               Application of Commitment Reductions; Payment
of Fees.  The Administrative Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Alternative
Currency Sublimit, Swing Line Sublimit or the Revolving Credit Commitment under
this Section 2.06.  Upon any reduction of the Revolving Credit Commitments, the
Revolving Credit Commitment of each Revolving Credit Lender shall be reduced by
such Lender’s Applicable Revolving Credit Percentage of such reduction amount. 
All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

 

2.07                    Repayment of Loans.

 

(a)                               Term A Loans.  The Borrower shall repay to the
Term A Lenders the aggregate principal amount of all Term A Loans outstanding on
the following dates in the respective amounts ascribed to such dates (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05):  (i) on the
last day of each calendar quarter (A) from June 30, 2013 through March 31, 2014,
an amount equal to $5,625,000; (B) from June 30, 2014 through March 31, 2016, an
amount equal to $7,500,000; and (C) from and after June 30, 2016, an amount
equal to $5,000,000; and (ii) on the Maturity Date for the Term A Facility, an
amount equal to the aggregate principal amount of all Term A Loans outstanding
on such date.

 

(b)                              Revolving Credit Loans.  The Borrower shall
repay to the Revolving Credit Lenders on the Maturity Date for the Revolving
Credit Facility the aggregate principal amount of all Revolving Credit Loans
outstanding on that date.

 

(c)                               Swing Line Loans.  The Borrower shall repay
each Swing Line Loan on the earlier to occur of (i) the date ten Business Days
after such Loan is made and (ii) the Maturity Date for the Revolving Credit
Facility.

 

(d)                             Incremental Term Loans.  The Borrower shall
repay the principal amount of all Incremental Term Loans on the dates and at the
amounts set forth in the applicable joinder.

 

67

--------------------------------------------------------------------------------


 

(e)                               Refinancing Term Loans.  The Borrower shall
repay the principal amount of all Refinancing Term Loans on the dates and at the
amounts set forth in the applicable Refinancing Lender Joinder.

 

2.08                    Interest.

 

(a)                               Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate; (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate.

 

(b)                              (i) If any amount of principal of any Loan is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

(ii)                              If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(after giving effect to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, then upon the request of the Required
Lenders such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(iii)                          Upon the request of the Required Lenders, while
any Event of Default (other than a Financial Covenant Event of Default) exists,
the Borrower shall pay interest on the principal amount of all outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.;
provided, that in the event of any Event of Default under Section 8.01(b)
arising from any Financial Covenant Event of Default, upon the election of the
Required Revolving Lenders or the Required Term A Lenders, the Borrower shall
pay interest on the principal amount of all outstanding Obligations in respect
of the Revolving Credit Facility or the Term A Facility, respectively, at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(iv)                          Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

(c)                               Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after

 

68

--------------------------------------------------------------------------------


 

judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

2.09                    Fees.  In addition to certain fees described in Sections
2.03(h) and (i):

 

(a)                               Commitment Fee.  The Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee
equal to the Applicable Fee Rate times the actual daily amount by which the
Revolving Credit Facility exceeds the sum of (i) the Outstanding Amount of
Revolving Credit Loans and (ii) the Outstanding Amount of L/C Obligations,
subject to adjustment as provided in Section 2.17.  The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last day of each March, June, September
and December, commencing with the first such date to occur after the Effective
Date, and on the last day of the Availability Period for the Revolving Credit
Facility.  The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

 

(b)                              Other Fees.

 

(i)                                  The Borrower shall pay to the Arrangers and
the Administrative Agent for their own respective accounts fees in the amounts
and at the times specified in the fee letters with the Arrangers.  Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(ii)                              The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                    Computation of Interest and Fees.  (a) All computations
of interest for Base Rate Loans (including Base Rate Loans determined by
reference to the Eurodollar Rate) shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year), or, in the case of interest in
respect of Revolving Credit Loans denominated in Alternative Currencies as to
which market practice differs from the foregoing, in accordance with such market
practice.  Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.  With respect to all Non-LIBOR Quoted Currencies, the
calculation of the applicable interest rate shall be determined in accordance
with market practice.

 

69

--------------------------------------------------------------------------------

 

(b)                              If, as a result of any restatement of or other
adjustment to the financial statements of the Borrower or for any other reason,
the Borrower or the Lenders determine that (i) the Consolidated Total Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Total Leverage Ratio would have
resulted in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders or the L/C Issuer, as the case may be, promptly on demand
by the Administrative Agent (or, after the occurrence of an actual or deemed
entry of an order for relief with respect to the Borrower under the Bankruptcy
Code of the United States, automatically and without further action by the
Administrative Agent, any Lender or the L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period.  This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
the L/C Issuer, as the case may be, under Section 2.03(c), 2.03(h) or 2.08(a) or
under Article VIII.  The Borrower’s obligations under this paragraph shall
survive for 90 days following the termination of the Commitments and the
repayment of all other Obligations hereunder.

 

2.11                    Evidence of Debt.

 

(a)                               The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records.  Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.

 

(b)                              In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Letters of Credit
and Swing Line Loans.  In the event of any conflict between the accounts and
records maintained by the Administrative Agent and the accounts and records of
any Lender in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error.

 

2.12                    Payments Generally; Administrative Agent’s Clawback.

 

(a)                               General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise

 

70

--------------------------------------------------------------------------------


 

expressly provided herein and except with respect to principal of and interest
on Loans denominated in an Alternative Currency, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrower hereunder with respect to principal of and interest on Loans
denominated in an Alternative Currency shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in such Alternative Currency and in Same
Day Funds not later than the Applicable Time on the date specified herein. 
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United
States.  If, for any reason, the Borrower is prohibited by any Law from making
any required payment hereunder in an Alternative Currency, such Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount.  The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent (i) after 2:00 p.m., in the case of
payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent, in the case of payments in an Alternative Currency, shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.  If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

 

(b)                              (i) Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the applicable Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by the Borrower, the interest rate applicable to Base
Rate Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.

 

71

--------------------------------------------------------------------------------


 

Any payment by the Borrower shall be without prejudice to any claim the Borrower
may have against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)                              Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the
Appropriate Lenders or the L/C Issuer, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Appropriate Lenders or the L/C Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or the L/C Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
applicable Overnight Rate.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                               Failure to Satisfy Conditions Precedent.  If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender as provided in the foregoing provisions of this Article II,
and such funds are not made available to the Borrower by the Administrative
Agent because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall promptly return such funds (in like funds as received
from such Lender) to such Lender, without interest.

 

(d)                             Obligations of Lenders Several.  The obligations
of the Lenders hereunder to make Term Loans and Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint.  The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section
10.04(c).

 

(e)                               Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance

 

72

--------------------------------------------------------------------------------


 

with the amounts of interest and fees then due to such parties, and (ii) second,
toward payment of principal and L/C Borrowings then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and L/C
Borrowings then due to such parties.

 

2.13                    Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Revolving Credit Loans or
Term Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Revolving Credit Loans, Term Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and subparticipations in L/C
Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Credit Loans
or Term Loans and other amounts owing them, as the case may be, provided that:

 

(i)                                  if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                              the provisions of this Section shall not be
construed to apply to (A) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), (B) the application of Cash Collateral provided for in Section 2.16 or
(C) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or subparticipations in L/C
Obligations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14                    Increase in Revolving Credit Facility.

 

(a)                               Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
all of the Revolving Credit Lenders), the Borrower may from time to time request
an increase in the Revolving Credit Facility by an aggregate amount (for all
such requests, together with the aggregate amount of all increases to the Term A
Facility and any Incremental Term Facilities requested pursuant to Section
2.15(a)) not exceeding (x) $250,000,000 plus (y) an additional amount such that,
after giving pro

 

73

--------------------------------------------------------------------------------


 

forma effect to such increase and the application of proceeds of the Loans to be
made on the Revolving Credit Increase Effective Date, the Consolidated Total
Leverage Ratio as of the fiscal quarter of the Borrower most recently ended for
which financial statements have been delivered pursuant to Section 6.01 hereof
shall be less than 3.50 to 1.0; provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000 with respect to the
Revolving Credit Facility, and (ii) the Borrower may make a maximum of threefour
such requests in the aggregate under this Section 2.14(a) and Section 2.15(a). 
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Revolving
Credit Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Revolving Credit
Lenders).

 

(b)                              Lender Elections to Increase.  Each Revolving
Credit Lender shall notify the Administrative Agent within such time period
whether or not it agrees to increase its Revolving Credit Commitment and, if so,
whether by an amount equal to, greater than, or less than its Applicable
Revolving Credit Percentage of such requested increase.  Any Revolving Credit
Lender not responding within such time period shall be deemed to have declined
to increase its Revolving Credit Commitment.

 

(c)                               Notification by Administrative Agent;
Additional Revolving Credit Lenders.  The Administrative Agent shall notify the
Borrower and each Revolving Credit Lender of the Revolving Credit Lenders’
responses to each request made hereunder.  To achieve the full amount of a
requested increase, and subject to the approval of the Administrative Agent the
L/C Issuer and the Swing Line Lender (which approvals shall not be unreasonably
withheld), the Borrower may also invite additional Eligible Assignees to become
Revolving Credit Lenders pursuant to a joinder agreement in form and substance
satisfactory to the Administrative Agent and its counsel.

 

(d)                             Effective Date and Allocations.  If the
Revolving Credit Facility is increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Revolving Credit Increase Effective Date”) and the final allocation of such
increase.  The Administrative Agent shall promptly notify the Borrower and the
Revolving Credit Lenders of the final allocation of such increase and the
Revolving Credit Increase Effective Date.  On any Revolving Credit Increase
Effective Date on which the Revolving Credit Facility is increased, subject to
the satisfaction of the terms and conditions of this Section 2.14, (i) each of
the existing Revolving Credit Lenders shall assign to each of the new Revolving
Credit Lenders, and each of the new Revolving Credit Lenders shall purchase from
each of the existing Revolving Credit Lenders, at the principal amount thereof
(together with accrued interest), such interests in the Revolving Credit Loans
outstanding on such Revolving Credit Increase Effective Date as shall be
necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Credit Loans will be held by existing Revolving Credit
Lenders and new Revolving Credit Lenders ratably in accordance with their
Revolving Credit Commitments after giving effect to such increase of the
Revolving Credit Facility, (ii) each new Revolving Credit Commitment shall be
deemed for all purposes a Revolving Credit Commitment and each new Revolving
Credit Loan made thereunder shall be deemed, for all purposes, a

 

74

--------------------------------------------------------------------------------


 

Revolving Credit Loan and (iii) each new Revolving Credit Lender shall become a
Lender and a Revolving Credit Lender with respect to the Revolving Credit
Facility and all matters relating thereto.

 

(e)                               Conditions to Effectiveness of Increase.  As a
condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent (I) a certificate of the Borrower dated as of the Revolving
Credit Increase Effective Date signed by a Responsible Officer of the Borrower
(i) certifying and attaching the resolutions adopted by each Loan Party
approving or consenting to such increase, and (ii) in the case of the Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects (or true and correct if
such representations and warranties are already qualified by materiality) on and
as of the Revolving Credit Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct in all material respects (or true and
correct if such representations and warranties are already qualified by
materiality) as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections (a)
and (b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, (B) no
Default exists, and (C) after giving pro forma effect to such increase and the
application of proceeds of Loans to be made on the Revolving Credit Increase
Effective Date the Borrower would be in compliance with Section 7.11 as of the
fiscal quarter of the Borrower most recently ended, and (II) any legal opinions,
amendments to the Loan Documents, title insurance endorsements or such other
documents reasonably requested by the Administrative Agent (including at the
direction of the Required Revolving Lenders or the Required Lenders) in
connection with any such increase.  The Borrower shall prepay any Revolving
Credit Loans outstanding on the Revolving Credit Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section.  The Applicable
Rate forinterest rate margins or unused fees applicable to any such increase
will be determined by the Borrower and the Revolving Credit Lenders (including
any new Revolving Credit Lenders) at the time such increase is made; provided
that if such Applicable Ratethe interest rate margins or unused fees applicable
to such increase would exceed the Applicable Rate forinterest rate margins or
unused fees applicable to  the Revolving Credit Facility or the Term A Facility,
the Applicable Rate forinterest rate margins or unused fees applicable to the
Revolving Credit Facility and the Term A Facility (including any prior increases
to the Revolving Credit Facility or Term A Facility) shall be automatically
increased to equal the Applicable Rateinterest rate margins or unused fees on
the new Revolving Credit Loans or new Term A Loans.Commitments; provided,
further, that in determining the interest rate margins and unused fees for any
such increase and the interest rate margins and unused fees applicable to the
Revolving Credit Facility and the Term A Facility, as applicable, (x) upfront
fees and original issue discount, as applicable, payable by the Borrower to the
Lenders under the Revolving Credit Facility, the Term A Facility and such
increase to the Revolving Credit Facility in the initial primary syndications
thereof (with such upfront fees or original issue discount being equated to
interest based on assumed four-year life to maturity) and the

 

75

--------------------------------------------------------------------------------


 

effects of any and all interest rate floors shall be included and (y) customary
arrangement or unused fees payable to the Arrangers (or their respective
affiliates) in connection with the Revolving Credit Facility and the Term A
Facility or to one or more arrangers (or their affiliates) of any such increase
to the Revolving Credit Facility shall be excluded.

 

(f)                                Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.15                    Increase in Term Facilities.

 

(a)                               Request for Increase.  Provided there exists
no Default, uponUpon notice to the Administrative Agent, the Borrower may from
time to time request an increase in the Term A Facility or, the issuance of a
new tranche (of Term Loans consisting of the Acquisition Term B Facility or the
issuance of another new tranche (any such tranche, including the Acquisition
Term B Facility but excluding an increase in the Term A Facility, an
“Incremental Term Facility”) of Term Loans (collectively, but excluding any
increased Loans under the Term A Facility, the “Incremental Term Loans”) by anin
the following amount: (I) with respect to the Acquisition Term B Facility, not
to exceed $1,100,000,000 and (II) with respect to all other Incremental Term
Facilities, Incremental Term Loans and increased Term Loans under the Term A
Facility, by an aggregate amount (for all such requests, together with the
aggregate amount of all increases to the Revolving Credit Facility requested
pursuant to Section 2.14(a)) not exceeding (x) $250,000,000; provided that (i)
if after giving pro forma effect to the application of proceeds of Loans to be
made pursuant to such increase plus (y) an additional amount such that the
Consolidated Total Leverage Ratio would not exceed 3.50 to 1.0 as of the fiscal
quarter of the Borrower most recently ended for which financial statements have
been delivered pursuant to Section 6.01 hereof, such $250,000,000 maximum shall
not apply, (ii shall be less than 3.50 to 1.0 after giving pro forma effect to
such increase or issuance and the application of proceeds of the Loans to be
made on the Term Increase Effective Date; provided that (i) any such request for
an increase or Incremental Term Facility shall be in a minimum amount of
$25,000,000 with respect to the any Term A Facility or Incremental Term
Facility, (iiiii) the Borrower may make a maximum of threefour such requests in
the aggregate under Section 2.14(a) and this Section 2.15(a), (iviii) any such
Incremental Term Loans shall rank pari passu or junior in right of payment,
prepayment and of security with the Term A Loans and the other Obligations,
(viv) any such Incremental Term Loans shall not mature earlier than the
applicable maturity date for thelatest Maturity Date for any Term A
LoansFacility then in effect, (viv) any such Incremental Term Loans shall have a
weighted average life to maturity that is not shorter than the weighted average
life to maturity of theany Term A LoansFacility then in effect, (viivi) any such
Incremental Term Facility shall have pricing and optional prepayment terms as
determined by the Administrative Agent, the Incremental Term Lenders under such
Incremental Term Facility and the Borrower and as set forth in a joinder
agreement in a form acceptable to the Administrative Agent, the Incremental Term
Lenders under such Incremental Term Facility and the Borrower, and (viiivii)
such Incremental Term Facility shall be subject to such other terms that are,
taken as a whole, substantially identical to, or less favorable to the
Incremental Term Lenders in respect thereof than those applicable to each then
existing Term A LoansFacility, except to the extent necessary to provide for
additional or different covenants or other terms applicable only

 

76

--------------------------------------------------------------------------------


 

during the period after the applicable maturity datelatest Maturity Date of each
other then existing Term Facility that is in effect as of the effective date for
such Incremental Term Facility, and (viii) any increase to the Term A Facility
shall be on terms (except for pricing, including interest rate margins, upfront
fees and original issue discount) that are identical to the Term A Facility.

 

(b)                              Additional Term Lenders.  Subject to the
approval of the Administrative Agent (which approval shall not be unreasonably
withheld), the Borrower may invite Eligible Assignees to become Term Lenders
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel; it being understood that no Lender shall
be obligated to provide any portion of such increase or Incremental Term
Facility.

 

(c)                               Effective Date and Allocations.  If the Term
Loans are increased or an Incremental Term Facility is provided in accordance
with this Section, the Administrative Agent and the Borrower shall determine the
effective date (the “Term Increase Effective Date”) and the final allocation of
such increase or Incremental Term Facility.  The Administrative Agent shall
promptly notify the Borrower and, if any existing Term Lenders have elected to
participate in the increased Term Loans or Incremental Term Facility, such Term
Lenders under the applicable Facility of the final allocation of such increase
or Incremental Term Facility and the Term Increase Effective Date.  As of the
Term Increase Effective Date, (i) in the case of an increase of the Term A
Facility, the amortization schedule for the Term A Loans set forth in Section
2.07(b) shall be amended to increase the then-remaining unpaid installments of
principal by an aggregate amount equal to the additional Term A Loans being made
on such date, such aggregate amount to be applied to increase such installments
ratably in accordance with the amounts in effect immediately prior to the Term
Increase Effective Date, and (ii) in the case of any Incremental Term Facility,
the amortization schedule, if any, for such Incremental Term Loans shall be set
forth in the applicable joinder agreement.  Such amendment may be signed by the
Administrative Agent on behalf of the Lenders.  On any Term Increase Effective
Date on which the Term Loans are increased or an Incremental Term Facility is
provided in accordance with this section, subject to the satisfaction of the
terms and conditions of this Section 2.15, each new Term Lender shall become a
Lender and Term Lender hereunder with respect to such Term Loans.  On any Term
Increase Effective Date upon which the Term A Facility is increased, such
increase shall become part of the Term A Facility and, without limiting the
foregoing, the increased loans funded in connection therewith shall constitute
Term A Loans and the Lenders thereunder shall constitute Lenders and Term A
Lenders.

 

(d)                             Conditions to Effectiveness of Increase.

 

(i)                                  (d) Conditions to Effectiveness of
Increase.  As a condition precedent to any such increase or Incremental Term
Facility (other than the Acquisition Term B Facility) pursuant to Section
2.15(a)(ii), the Borrower shall deliver to the Administrative Agent (I) a
certificate of the Borrower dated as of the Term Increase Effective Date signed
by a Responsible Officer of the Borrower (i) certifying and attaching the
resolutions adopted by each Loan Party approving or consenting to such increase,
and (ii) in the case of the Borrower, certifying that, before and after giving
effect to such increase, (A) the

 

77

--------------------------------------------------------------------------------


 

representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the Term
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists, and (C) after giving pro forma effect to
the application of proceeds of Loans to be made on the Term Increase Effective
Date the Borrower would be in compliance with Section 7.11 as of the fiscal
quarter of the Borrower most recently ended., and (II) any legal opinions,
amendments to the Loan Documents, title insurance endorsements or such other
documents reasonably requested by the Administrative Agent (including at the
direction of the Required Incremental Term Lenders under the applicable
Incremental Term Facility or the Required Lenders) in connection with any such
increase.

 

(ii)                              The conditions precedent to the Incremental
Term Facility consisting of the Acquisition Term B Facility shall be as set
forth in the applicable incremental joinder.

 

(iii)                          The additional Term Loans shall be made by the
Term Lenders participating therein pursuant to the procedures set forth in
Section 2.02.  The Applicable Rate for any additional Term Loans will be
determined by the Borrower and the Term Lenders (including any new Term Lenders)
at the time such additional Term Loan is made.

 

(e)                               The interest rate margins for any additional
Term Loans will be determined by the Borrower and the Lenders under the
applicable Incremental Term Facility at the time such additional Term Loan is
made; provided that (x) with respect to increased Term Loans under the Term A
Facility, if such interest rate margins applicable to such increased Term Loans
under the Term A Facility would exceed the interest rate margins applicable to
the Revolving Credit Facility or the Term A Facility, the interest rate margins
applicable to the Revolving Credit Facility and the Term A Facility (including
any prior increases to the Revolving Credit Facility or prior increases to the
Term A Facility) shall be automatically increased to equal the interest rate
margins on the new increased Term Loans under the Term A Facility and (y) with
respect to any Incremental Term Loans under any Incremental Term Facility, if
such interest rate margins applicable to such Incremental Term Loans would
exceed the interest rate margins applicable to any then existing Incremental
Term Facility by more than 50 basis points, the interest rate margins applicable
to such existing Incremental Term Facility (including any prior Incremental Term
Loans thereunder) shall be automatically increased to the extent necessary so
that such interest rate margins are equal to the interest rate margins on the
new Incremental Term Loans minus 50 basis points; provided, further, that in
determining the interest rate margins for any such additional or increased Term
Loans and the interest

 

78

--------------------------------------------------------------------------------


 

rate margins applicable to any existing Term Facility, (x) original issue
discount and upfront fees payable by the Borrower to the Lenders under such
existing Term Facility or the lenders of any additional or increased Term Loans
in the initial primary syndication thereof (with such original issue discount
and upfront fees being equated to interest based on assumed four-year life to
maturity) and the effects of any and all interest rate floors shall be included
and (y) customary arrangement fees payable to the Arrangers (or their respective
affiliates) in connection with such existing Term Facility or to one or more
arrangers (or their affiliates) of any additional or increased Term Loans shall
be excluded.

 

(f)                                (e) Conflicting Provisions.  This Section
shall supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.16                    Cash Collateral.

 

(a)                               Certain Credit Support Events.  Upon the
request of the Administrative Agent or the L/C Issuer (i) if the L/C Issuer has
honored any full or partial drawing request under any Letter of Credit and such
drawing has resulted in an L/C Borrowing, or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations.  At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, the
L/C Issuer or the Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.17(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).

 

(b)                              Grant of Security Interest.  All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.  The Borrower, and to the extent provided by any Lender, such Lender,
hereby grants to (and subjects to the control of) the Administrative Agent, for
the benefit of the Administrative Agent, the L/C Issuer and the Lenders
(including the Swing Line Lender), and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.16(c).  If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent as herein provided, or
that the total amount of such Cash Collateral is less than the applicable
Fronting Exposure and other obligations secured thereby, the Borrower or the
relevant Defaulting Lender will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency.

 

(c)                               Application.  Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under any of this
Section 2.16 or Sections 2.03, 2.04, 2.05, 2.17 or 8.02 in respect of Letters of
Credit or Swing Line Loans shall be held and applied to the satisfaction of the
specific L/C Obligations, Swing Line Loans, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued

 

79

--------------------------------------------------------------------------------

 

on such obligation) and other obligations for which the Cash Collateral was so
provided, prior to any other application of such property as may be provided for
herein.

 

(d)                             Release.  Cash Collateral (or the appropriate
portion thereof) provided to reduce Fronting Exposure or other obligations shall
be released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.16
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.

 

2.17                    Defaulting Lenders. Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Law:

 

(i)                                  Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 10.01.

 

(ii)                              Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article VIII or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 10.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations

 

80

--------------------------------------------------------------------------------


 

under this Agreement; seventh, so long as no Default or Event of Default exists,
to the payment of any amounts owing to the Borrower as a result of any judgment
of a court of competent jurisdiction obtained by the Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                          Certain Fees.  That Defaulting Lender (x) shall
not be entitled to receive any commitment fee pursuant to Section 2.09(a) for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender) and (y) shall be limited
in its right to receive Letter of Credit Fees as provided in Section 2.03(h).

 

(iv)                          Reallocation of Applicable Percentages to Reduce
Fronting Exposure.  During any period in which there is a Defaulting Lender, for
purposes of computing the amount of the obligation of each non-Defaulting Lender
to acquire, refinance or fund participations in Letters of Credit or Swing Line
Loans pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swing Line Loans shall not exceed the
positive difference, if any, of (1) the Revolving Credit Commitment of that
non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Revolving Credit Loans of that Lender.

 

(b)                              Defaulting Lender Cure.  If the Borrower, the
Administrative Agent, Swing Line Lender and the L/C Issuer agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans

 

81

--------------------------------------------------------------------------------


 

of the other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

2.18                    Refinancing Term Facilities.

 

(a)                               Request for Refinancing.  Provided there
exists no Default, upon notice to the Administrative Agent, the Borrower may
from time to time request a new term loan facility (each, a “Refinancing Term
Facility”); provided that (i) any such request shall be in a minimum amount of
$25,000,000, (ii) the Borrower may make a maximum of three such requests under
this Section 2.18, (iii) the Net Cash Proceeds of such Refinancing Term Facility
shall be directly applied to repay the Term Loans (the “Refinanced Term Loans”)
pursuant to Section 2.05(b)(vvi), (iv) the term loans (the “Refinancing Term
Loans”) made pursuant to such Refinancing Term Facility shall not be in an
aggregate principal amount that is in excess of the aggregate principal amount
of such Refinanced Term Loans plus any fees, discounts and commissions, and
other actual out-of-pocket expenses, incurred or payable in connection with such
Refinancing Term Loans; (v) such Refinancing Term Loans shall rank pari passu or
junior in right of payment, prepayment and of security with the Refinanced Term
Loans and the other Obligations; (vi) such Refinancing Term Loans shall not
mature earlier than the applicable maturity date for the Refinanced Term Loans
then in effect; (vii) such Refinancing Term Loans shall have a weighted average
life to maturity that is not shorter than the weighted average life to maturity
of the Refinanced Term Loans at the time of such refinancing (except to the
extent of amortization for periods where amortization has been eliminated as a
result of prepayment of the Refinanced Term Loans prior to the time of the
incurrence of the Refinancing Term Loans); (viii) such Refinancing Term Facility
shall have pricing (including an Applicable Rate) and optional prepayment terms
as determined by the Administrative Agent, the Refinancing Term Lenders under
such Refinancing Term Facility and the Borrower and as set forth in a joinder
agreement (each, a “Refinancing Lender Joinder”) in a form acceptable to the
Administrative Agent, the Refinancing Term Lenders under such Refinancing Term
Facility and the Borrower; and (ix) such Refinancing Term Facility shall be
subject to such other terms that are, taken as a whole, substantially identical
to, or less favorable to the Refinancing Term Lenders in respect thereof than
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for additional or different covenants or other terms applicable only
during the period after the applicable maturity datelatest Maturity Date of any
then existing Term Facility that is in effect as of the effective date for such
Refinancing Term Facility.

 

(b)                              Notification by Administrative Agent;
Additional Term Lenders.  Each lender under a Refinancing Term Facility (each, a
“Refinancing Term Lender”) shall be an Eligible Assignee reasonably acceptable
to the Administrative Agent.

 

82

--------------------------------------------------------------------------------


 

(c)                               Effective Date and Allocations.  The
Administrative Agent and the Borrower shall determine the effective date (the
“Term Refinancing Effective Date”) and the final allocation of any increase
pursuant to this Section 2.18.  The Administrative Agent shall promptly notify
the Borrower and the Refinancing Term Lenders of the final allocation of such
increase and the Term Refinancing Effective Date.

 

(d)                             Conditions to Effectiveness of Refinancing.  As
conditions precedent to such refinancing,  (I) the Borrower shall deliver to the
Administrative Agent (I) a certificate of the Borrower dated as of the Term
Refinancing Effective Date signed by a Responsible Officer of the Borrower (i)
certifying and attaching the resolutions adopted by each Loan Party approving or
consenting to such refinancing, and (ii) in the case of the Borrower, certifying
that, before and after giving effect to such refinancing, (A) the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the Term
Refinancing Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.18, the representations and warranties contained
in subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) no Default exists, and (C) after giving pro forma effect to
the application of proceeds of Loans to be made on the Term Refinancing
Effective Date the Borrower would be in compliance with Section 7.11 as of the
fiscal quarter of the Borrower most recently ended for which financial
statements have been delivered pursuant to Section 6.01 hereof, and (II) the
Administrative Agent shall have received executed counterparts of the
Refinancing Lender Joinder, any legal opinions, amendments to the Loan
Documents, title insurance endorsements, intercreditor agreements (if the
Refinancing Term Facility is intended to be junior in right of payment,
prepayment or security to the other Obligations) or such other documents
reasonably requested by the Administrative Agent (including at the direction of
the Required Term A Lenders, the Required Incremental Lenders or the Required
Lenders) in connection with any such Refinancing Term Facility.  The Refinancing
Term Loans shall be made by the Term Lenders participating therein pursuant to
the procedures set forth in Section 2.02.

 

(e)                               Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                    Taxes.

 

(a)                               Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.  (i) Any and all payments by or on
account of any obligation of the Borrowerany Loan Party hereunder or under any
other Loan Document shall to the extent permitted by applicable Laws be made
free and clear of and without reduction or withholding for any Taxes.  If,
however, applicable Laws require the Borrowerany Loan Party or the
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined by the Borrowerapplicable
Loan Party or the Administrative Agent, as the

 

83

--------------------------------------------------------------------------------


 

case may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.

 

(ii)                              If the Borrowerany Loan Party or the
Administrative Agent shall be required by the Code or any other applicable law
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Borrowersuch
Loan Party or the Administrative Agent shall withhold or make such deductions as
are determined by the Borrowerapplicable Loan Party or the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to subsection (e) below, (B) the Borrowerapplicable Loan Party or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code or such other
applicable Law, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by the
BorrowerLoan Party shall be increased as necessary so that after any such
required withholding or the making of all such required deductions (including
deductions for Indemnified Taxes or Other Taxes applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.

 

(b)                              Payment of Other Taxes by the BorrowerLoan
Parties.  Without limiting the provisions of subsection (a) above, the
BorrowerLoan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable Laws.

 

(c)                               Tax Indemnifications.  (i) Without limiting
the provisions of subsection (a) or (b) above, the BorrowerLoan Parties shall,
and does hereby, indemnify the Administrative Agent, each Lender and the L/C
Issuer, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the BorrowerLoan
Parties or the Administrative Agent or paid by the Administrative Agent, such
Lender or the L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The BorrowerLoan Parties shall
also, and does hereby, indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender or the L/C Issuer for any reason fails to pay indefeasibly to the
Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of any such payment or liability delivered to the
Borrower by a Lender or the L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or the L/C Issuer, shall be conclusive absent manifest error.

 

(ii)                              Without limiting the provisions of subsection
(a) or (b) above, each Lender and the L/C Issuer shall, and does hereby,
indemnify the BorrowerLoan Parties and the Administrative Agent, and shall make
payment in respect thereof

 

84

--------------------------------------------------------------------------------


 

within 10 days after demand therefor, against any and all Taxes and any and all
related losses, claims, liabilities, penalties, interest and expenses (including
the fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (e).  Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any other Loan Document against any amount due to
the Administrative Agent under this clause (ii).  The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Administrative
Agent, any assignment of rights by, or the replacement of, a Lender or the L/C
Issuer, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

 

(d)                             Evidence of Payments.  Upon request by the
Borrower or the Administrative Agent, as the case may be, after any payment of
Taxes by the Borrowera Loan Party or the Administrative Agent to a Governmental
Authority as provided in this Section 3.01, the Borrower shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
Laws to report such payment or other evidence of such payment reasonably
satisfactory to the Borrower or the Administrative Agent, as the case may be.

 

(e)                               Status of Lenders; Tax Documentation.  (i)
Each Lender shall deliver to the Borrower and to the Administrative Agent, at
the time or times prescribed by applicable Laws or when reasonably requested by
the Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Laws or by the taxing authorities of any
jurisdiction and such other reasonably requested information as will permit the
Borrower or the Administrative Agent, as the case may be, to determine (A)
whether or not payments made hereunder or under any other Loan Document are
subject to Taxes, (B) if applicable, the required rate of withholding or
deduction, and (C) such Lender’s entitlement to any available exemption from, or
reduction of, applicable Taxes in respect of all payments to be made to such
Lender by the Borrower pursuant to this Agreement or otherwise to establish such
Lender’s status for withholding tax purposes in the applicable jurisdiction.
Notwithstanding anything to the contrary in the preceding sentence, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.01(ii)(A), (ii)(B)(I)-(IV) and (iii) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

85

--------------------------------------------------------------------------------


 

(ii)                              Without limiting the generality of the
foregoing, if the Borrower is resident for tax purposes in the United States,

 

(A)                          any Lender that is a “United States person” within
the meaning of Section 7701(a)(30) of the Code shall deliver to the Borrower and
the Administrative Agent executed originals of Internal Revenue Service Form W-9
or such other documentation or information prescribed by applicable Laws or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements; and

 

(B)                           each Foreign Lender that is entitled under the
Code or any applicable treaty to an exemption from or reduction of withholding
tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

 

(I)                                executed originals of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

(II)                          executed originals of Internal Revenue Service
Form W-8ECI,

 

(III)                    executed originals of Internal Revenue Service Form
W-8IMY and all required supporting documentation,

 

(IV)                    in the case of a Foreign Lender claiming the benefits of
the exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of  Internal Revenue Service Form W-8BEN, or

 

(V)                          executed originals of any other form prescribed by
applicable Laws as a basis for claiming exemption from or a reduction in United
States Federal withholding tax together with such supplementary documentation as
may be prescribed by applicable Laws to permit the Borrower or the
Administrative

 

86

--------------------------------------------------------------------------------


 

Agent to determine the withholding or deduction required to be made.

 

(iii)                          If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

(iv)                          Each Lender shall promptly (A) notify the Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction, and (B) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that the Borrower or the Administrative Agent make any withholding
or deduction for taxes from amounts payable to such Lender.

 

(f)                                Treatment of Certain Refunds.  Unless
required by applicable Laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender or the L/C
Issuer, or have any obligation to pay to any Lender or the L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or the L/C Issuer, as the case may be.  If the Administrative Agent, any
Lender or the L/C Issuer determines, in its sole discretion, that it has
received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses incurred by the Administrative Agent, such Lender or the L/C Issuer, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Borrower, upon the request of the Administrative Agent, such Lender or the L/C
Issuer, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority.  This subsection shall not be
construed to require the Administrative

 

87

--------------------------------------------------------------------------------


 

Agent, any Lender or the L/C Issuer to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person. Each party’s obligations under this Section 3.01
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

3.02                    Illegality.  If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans the interest on which is determined by reference to the Eurodollar
Rate (whether denominated in Dollars or in an Alternative Currency), or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars or any
Alternative Currency in the applicable interbank market, then, on notice thereof
by such Lender to the Borrower through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans in the
affected currency or currencies or, in the case of Eurodollar Rate Loans in
Dollars, to convert Base Rate Loans to Eurodollar Rate Loans denominated in the
affected currency shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrower that
the circumstances giving rise to such determination no longer exist.  Upon
receipt of such notice, (x) the Borrower shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate and
if such Loans are denominated in Dollars, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.

 

3.03                    Inability to Determine Rates.  If in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof,
(a) (i) the Administrative Agent determines that (i) deposits (whether in
Dollars or an Alternative Currency)  are not being offered to banks in the
Londonapplicable offshore interbank eurodollar market for the applicable amount
and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed

 

88

--------------------------------------------------------------------------------


 

Eurodollar Rate Loan (whether denominated in Dollars or an Alternative Currency)
or in connection with an existing or proposed Base Rate Loan (in each case with
respect to clause (a) above, “Impacted Loans”), or (b) the Administrative Agent
or the Required Lenders determine that for any reason the Eurodollar Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan
does not adequately and fairly reflect the cost to such Lenders of funding such
Loan, the Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans in the affected currency or currencies shall be suspended
(to the extent of the affected Eurodollar Rate Loans or Interest Periods), and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurodollar Rate component of the Base Rate, the utilization of
the Eurodollar Rate component in determining the Base Rate shall be suspended,
in each case until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing, conversion or
continuation of Eurodollar Rate Loans in the affected currency or currencies (to
the extent of the affected Eurodollar Rate Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein to the extent
available (or, in the case of a pending request for a Loan denominated in an
Alternative Currency, Australian Dollars or Canadian Dollars, the Borrower and
the Required Lenders may establish a mutually acceptable alternative rate)..

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for the Impacted Loans,  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof.

 

3.04                    Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                               Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                  impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or the L/C Issuer;

 

89

--------------------------------------------------------------------------------

 

(ii)                              subject any Lender or the L/C Issuer to any
tax of any kind whatsoever with respect to this Agreement, any Letter of Credit,
any participation in a Letter of Credit or any Eurodollar Rate Loan made by it,
or change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
3.01 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the L/C Issuer); or

 

(iii)                          impose on any Lender or the L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

(b)                              Capital Requirements.  If any Lender or the L/C
Issuer determines that any Change in Law affecting such Lender or the L/C Issuer
or any Lending Office of such Lender or such Lender’s or the L/C Issuer’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s or the L/C
Issuer’s capital or on the capital of such Lender’s or the L/C Issuer’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the L/C Issuer, to a level below
that which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy or liquidity), then from time to time the Borrower will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.

 

(c)                               Certificates for Reimbursement.  A certificate
of a Lender or the L/C Issuer setting forth the amount or amounts necessary to
compensate such Lender or the L/C Issuer or its holding company, as the case may
be, as specified in subsection (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or the L/C Issuer, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

90

--------------------------------------------------------------------------------


 

(d)                             Delay in Requests.  Failure or delay on the part
of any Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Section shall not constitute a waiver of such Lender’s or the
L/C Issuer’s right to demand such compensation, provided that the Borrower shall
not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the nine-month period referred to above shall be extended to include the
period of retroactive effect thereof).

 

(e)                               Reserves on Eurodollar Rate Loans.  The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

 

3.05                    Compensation for Losses.  Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:

 

(a)                               any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                              any failure by the Borrower (for a reason other
than the failure of such Lender to make a Loan) to prepay, borrow, continue or
convert any Loan other than a Base Rate Loan on the date or in the amount
notified by the Borrower;

 

(c)                               any assignment of a Eurodollar Rate Loan on a
day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13; or

 

(d)                             any failure by the Borrower to make payment of
any Loan or drawing under any Letter of Credit (or interest due thereon)
denominated in an Alternative Currency on its scheduled due date or any payment
thereof in a different currency;

 

excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable

 

91

--------------------------------------------------------------------------------


 

to terminate the deposits from which such funds were obtained.  The Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the Londonoffshore interbank eurodollar market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurodollar Rate Loan was in fact so funded.

 

3.06                    Mitigation Obligations; Replacement of Lenders.

 

(a)                               Designation of a Different Lending Office.  If
any Lender requests compensation under Section 3.04, or the Borrower is required
to pay any additional amount to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to Section
3.01, or if any Lender gives a notice pursuant to Section 3.02, then such Lender
or the L/C Issuer shall, as applicable, use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be.  The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or the L/C
Issuer in connection with any such designation or assignment.

 

(b)                              Replacement of Lenders.  If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, the Borrower may replace such Lender in
accordance with Section 10.13.

 

3.07                    Survival.  All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Commitments, repayment of
all other Obligations hereunder, and resignation of the Administrative Agent.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                    Conditions to Effective Date and Initial Credit
Extension.  The occurrence of the Effective Date and the obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:

 

(a)                               The Administrative Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Effective Date (or, in the
case of certificates referred to in clause (iii) or (vii) below, a recent date
before

 

92

--------------------------------------------------------------------------------


 

the Effective Date) and each in form and substance satisfactory to the
Administrative Agent and each of the Lenders:

 

(i)                                  executed counterparts of this Agreement and
the Guaranty, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;

 

(ii)                              executed counterparts of the Omnibus
Reaffirmation, together with:

 

(A)                          certificates representing the Pledged Collateral
referred to in the Pledge Agreement, accompanied by undated stock powers
executed in blank and all instruments evidencing Indebtedness constituting
Collateral indorsed in blank (except that the Pledged Collateral shall not
include the Equity Interests of any Subsidiary until the expiration of all
notice periods and the obtaining of appropriate consents under applicable Gaming
Laws, as contemplated by Section 6.18),

 

(B)                           proper financing statements filed or in form
appropriate for filing under the Uniform Commercial Code of all jurisdictions
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Security Agreements, covering the Collateral
described in the Security Agreements, and

 

(C)                           completed requests for information, dated on or
before the date of the initial Credit Extension, listing all effective financing
statements filed in the jurisdictions referred to in clause (B) above that name
any Loan Party as debtor, together with copies of such other financing
statements.

 

(iii)                          an amendment and restatement of the existing deed
of trust, in substantially the form of Exhibit F (with such changes as may be
satisfactory to the Administrative Agent and its counsel to account for local
law matters) and covering the property listed on Schedule 4.01 (together with
the Assignments of Leases and Rents referred to therein and each other mortgage
delivered pursuant to Section 6.12, in each case as amended and restated, the
“Mortgages”), duly executed by the appropriate Loan Party, together with:

 

(A)                          evidence that counterparts of the Mortgages have
been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all filing or recording offices that the Administrative
Agent may deem necessary or desirable in order to create a valid first and
subsisting Lien on the property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties and that all filing, documentary,
stamp, intangible and recording taxes and fees have been paid,

 

93

--------------------------------------------------------------------------------


 

(B)                           fully paid American Land Title Association
Lender’s Extended Coverage title insurance policies or updates to existing
policies (the “Mortgage Policies”), with endorsements and in amounts reasonably
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all material defects (including, but not limited to,
mechanics’ and materialmen’s Liens) and encumbrances, excepting Permitted
Encumbrances and other Liens permitted under the Loan Documents, and providing
for such other affirmative insurance (including endorsements for future advances
under the Loan Documents, for mechanics’ and materialmen’s Liens and for zoning
of the applicable property) and such coinsurance and direct access reinsurance
as the Administrative Agent may deem reasonably necessary, and

 

(C)                           a completed flood hazard determination form and,
if needed, (i) evidence that a notification of flood insurance availability
under the National Flood Insurance Program has been executed by the
Administrative Agent and delivered to the Borrower and that the Borrower has
acknowledged receipt of such notice prior to its execution of the Mortgages and
(ii) evidence that any required flood insurance has been obtained and is in
effect.

 

(iv)                          such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
each Loan Party as the Administrative Agent may reasonably require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party or is to be a
party;

 

(v)                              such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and that each of the Borrower and the Guarantors is
validly existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(vi)                          a certificate of a Responsible Officer of the
Borrower either (A) attaching copies of all consents, licenses and approvals
required in connection with the consummation by each Loan Party of the
Transaction and the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required, except for such consents, licenses or approvals as are listed on such
certificate;

 

94

--------------------------------------------------------------------------------


 

(vii)                      a certificate signed by a Responsible Officer of the
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
(b) have been satisfied, (B) that there has been no event or circumstance since
June 30, 2012 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect, (C) that as of the
Effective Date, no action, suit, investigation or proceeding is pending or, to
the best knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, and
(D) a calculation of the Consolidated Total Leverage Ratio as of December 31,
2012 after giving pro forma effect to the Transaction;

 

(viii)                  a favorable opinion of Gibson, Dunn & Crutcher LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, in a form reasonably acceptable to the Administrative Agent;

 

(ix)                          a favorable opinion of Fennemore Craig, P.C.,
local counsel to the Loan Parties in Nevada, addressed to the Administrative
Agent and each Lender, in a form reasonably acceptable to the Administrative
Agent;

 

(x)                              a business plan and budget of the Borrower and
its Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Borrower, of consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries on a
quarterly basis for the fiscal year of the Borrower ending June 30, 2013 and on
an annual basis for each subsequent fiscal year during the term of this
Agreement;

 

(xi)                          a certificate from the chief financial officer of
the Borrower attesting that the Borrower is, and the Loan Parties taken as a
whole are, Solvent before and after giving effect to the Transaction;

 

(xii)                      evidence that the Existing Credit Agreement has been,
or concurrently with the Effective Date is being, terminated and all loans and
other amounts outstanding thereunder shall have been repaid in full;

 

(xiii)                  a Note executed by the Borrower in favor of each Lender
requesting a Note;

 

(xiv)                  such assurances as the Administrative Agent deems
appropriate that the relevant Gaming Boards have approved the transactions
contemplated by the Loan Documents to the extent that such approval is required
by applicable Gaming Laws;

 

(xv)                      evidence that all insurance required to be maintained
pursuant to the Loan Documents has been obtained and is in effect consisting of
certificates of insurance, naming the Administrative Agent, on behalf of the
Lenders, as an additional insured or loss payee, as the case may be, under all
insurance policies

 

95

--------------------------------------------------------------------------------


 

maintained with respect to the assets and properties of the Loan Parties that
constitutes Collateral; and

 

(xvi)                  there shall have been no event or circumstance since June
30, 2012 that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect.

 

(b)                              (i) All fees required to be paid to the
Administrative Agent and the Arrangers on or before the Effective Date shall
have been paid and (ii) all fees required to be paid to the Lenders on or before
the Effective Date shall have been paid, to the extent invoices therefor have
been presented to the Borrower at least one Business Day prior to the expected
Effective Date.

 

(c)                               If requested by the Administrative Agent prior
to the Effective Date, the Borrower shall have paid all fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced prior to or on
the Effective Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

(d)                             The reports, financial statements, certificates
and other written information (other than projected financial information, other
forward looking information and information of a general economic or industry
specific nature) provided by or on behalf of a Loan Party to the Administrative
Agent prior to June 30, 2012, shall be, when taken as a whole with all other
information so provided and as modified or supplemented by other information so
furnished, complete and correct in all material respects; and no changes or
developments shall have occurred, and no new or additional reports, financial
statements, certificates or other written information (other than projected
financial information, other forward looking information and information of a
general economic or industry specific nature) shall have been received or
discovered by the Administrative Agent or the Lenders regarding the Borrower and
its Subsidiaries or the Transaction after June 30, 2012 that (A) either
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect or (B) could reasonably be expected to adversely affect the
Facilities or any other aspect of the Transaction, and nothing shall have come
to the attention of the Lenders during the course of such due diligence
investigation to lead them to believe that the Information Memorandum, taken as
a whole, contained any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained therein not misleading
in light of all of the circumstances existing at the date of the Information
Memorandum or has become misleading, incorrect or incomplete in any material
respect; provided that (a) with respect to information relating to the
Borrower’s industry generally and trade data which relates to a Person that is
not the Borrower or a Subsidiary thereof, the Borrower represents only that such
information is believed by it in good faith to be accurate in all material
respects and (b) with respect to financial statements, other than projected
financial information, the Borrower represents only that such financial
statements present fairly in all material respects the consolidated financial
condition of the applicable Person as of the dates indicated.

 

96

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Effective Date
specifying its objection thereto.

 

Notwithstanding the foregoing, unless each of the conditions specified in this
Section 4.01 shall have been satisfied (or waived in accordance with Section
10.01) prior to 5:00 p.m. on April 30, 2013, the Effective Date shall not occur,
the Lenders shall have no obligation to make Credit Extensions hereunder, the
Commitments shall terminate and the Existing Credit Agreement shall remain in
full effect.

 

4.02                    Conditions to all Credit Extensions.  The obligation of
each Lender to honor any Request for Credit Extension (other than (i) a
Committed Loan Notice requesting only a conversion of Loans to the other Type,
or a continuation of Eurodollar Rate Loans or (ii) any Credit Extension under
the Acquisition Term B Facility) is subject to the following conditions
precedent:

 

(a)                               The representations and warranties of the
Borrower contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, that are qualified by materiality shall be true and correct on and
as of the date of such Credit Extension, and each of the representations and
warranties of the Borrower and each other Loan Party contained in any other Loan
Document or in any document furnished at any time under or in connection
herewith or therewith, that are not qualified by materiality shall be true and
correct in all material respects on and as of the date of such Credit Extension,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct in all material
respects as of such earlier date, and except that for purposes of this Section
4.02, the representations and warranties contained in Sections 5.05(a) and (b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 6.01(a) and (b), respectively.

 

(b)                              No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                               The Administrative Agent and, if applicable,
the L/C Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

(d)                             In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Revolving Lenders (in the case of any
Loans to be denominated in an Alternative Currency) or the L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

 

97

--------------------------------------------------------------------------------


 

(e)                               In the case of a Credit Extension under the
Revolving Credit Facility the proceeds of which will be used to consummate the
Acquisition Related Transactions, the aggregate amount by which the Revolving
Credit Commitments exceed the Total Revolving Credit Outstandings (after giving
effect to the Acquisition Related Transactions) shall not be less than
$125,000,000.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.; provided,
however, that notwithstanding anything in this Section 4.02 to the contrary, in
the case of a Request for Credit Extension for a Borrowing under the Revolving
Credit Facility to consummate the Acquisition, (i) such representations and
warranties of the Borrower and each other Loan Party referenced in Section
4.02(a) shall instead be the Specified Representations and (ii) the condition
specified in Section 4.02(b) shall not be a condition precedent to such
Borrowing.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01                    Existence, Qualification and Power.  Each Loan Party and
each of its Subsidiaries (a) is duly organized or formed, validly existing and,
as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own or lease its assets and carry on its business and (ii) execute, deliver and
perform its obligations under the Loan Documents to which it is a party and
consummate the TransactionAcquisition Related Transactions, and (c) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c) (or, with respect to any Subsidiary
that is not a Loan Party, in each case referred to in clause (a), (b) or (c)),
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

5.02                    Authorization; No Contravention.  The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law; except in the case of clauses (b)
and (c), as could not reasonably be expected to have a Material Adverse Effect.

 

98

--------------------------------------------------------------------------------


 

5.03                    Governmental Authorization; Other Consents.  No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the TransactionAcquisition Related
Transactions, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the first priority
nature thereof) or (d) the exercise by the Administrative Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents, except for the authorizations, approvals,
actions, notices and filings listed on Schedule 5.03.

 

5.04                    Binding Effect.  This Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto.  This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as enforcement may be
limited by Debtor Relief Laws, Gaming Laws or equitable principles relating to
the granting of specific performance and other equitable remedies as a matter of
judicial discretion.

 

5.05                    Financial Statements; No Material Adverse Effect.

 

(a)                               The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness, in each case, to the extent required to
be reflected on the Audited Financial Statements in accordance with GAAP or
identified in the footnotes thereto.

 

(b)                              Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

(c)                               The consolidated forecasted balance sheets,
statements of income and cash flows of the Borrower and its Subsidiaries
delivered pursuant to Section 4.01 or Section 6.01 were prepared in good faith
on the basis of the assumptions stated therein, which assumptions were fair in
light of the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Borrower’s reasonable estimate of its
future financial condition and performance.

 

5.06                    Litigation.  There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower after due and
diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that

 

99

--------------------------------------------------------------------------------

 

(a) purport to affect or pertain to this Agreement, any other Loan Document or
the consummation of the TransactionAcquisition Related Transactions, or (b)
either individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect.

 

5.07                    No Default.  Neither any Loan Party nor any Subsidiary
thereof is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

5.08                    Ownership of Property; Liens; Investments.

 

(a)                               Each Loan Party and each of its Subsidiaries
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the ordinary conduct of its
business, except for such defects in title as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)                              Schedule 5.08(b) sets forth, as of the date
hereof, a complete and accurate list of all Liens on the property or assets of
each Loan Party, showing as of the date hereof the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto.  The property of each
Loan Party is subject to no Liens, other than Liens set forth on Schedule
5.08(b), and as otherwise permitted by Section 7.01.

 

(c)                               Schedule 5.08(c) sets forth, as of the date
hereof, a complete and accurate list of all real property owned by each Loan
Party, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, and record owner thereof.  Each Loan Party has
good, marketable and insurable fee simple title to the real property owned by
such Loan Party, free and clear of all Liens, other than Liens created or
permitted by the Loan Documents.

 

(d)                             (i)                                  Schedule
5.08(d)(i) sets forth, as of the date hereof, a complete and accurate list of
all leases of real property under which any Loan Party is the lessee that are
material to the Borrower and its Subsidiaries taken as a whole.

 

(ii)                              Schedule 5.08(d)(ii) sets forth, as of the
date hereof, a complete and accurate list of all leases of real property under
which any Loan Party is the lessor that are material to the Borrower and its
Subsidiaries taken as a whole.

 

5.09                    Environmental Compliance.  The Loan Parties and their
respective Subsidiaries conduct in the ordinary course of business a review of
the effect of existing Environmental Laws and claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Borrower has reasonably concluded that such Environmental Laws and claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.10                    Insurance.  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower, in such

 

100

--------------------------------------------------------------------------------


 

amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses where the Borrower or the
applicable Subsidiary operates.

 

5.11                    Taxes.  The Borrower and its Subsidiaries have filed all
Federal, state and other material tax returns and reports required to be filed,
and have paid all Federal, state and other material taxes, assessments, fees and
other governmental charges reflected on such returns or reports as due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP.  There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.  Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.

 

5.12                    ERISA Compliance.

 

(a)                               Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS or an
application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification that would
reasonably be expected to have a Material Adverse Effect.  The Borrower and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)                              There are no pending or, to the best knowledge
of the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

 

(c)                               (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA.

 

5.13                    Subsidiaries; Equity Interests; Loan Parties.  The
Borrower has, as of the date hereof, no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and non-assessable and are owned by the Persons and in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens except those created under
the Collateral Documents or permitted by Section 7.01(c).  As of the date
hereof, the Borrower has no equity investments

 

101

--------------------------------------------------------------------------------


 

in any other corporation or entity other than those (1) specifically disclosed
in Part (b) of Schedule 5.13 and (2) equity investments in any corporation or
entity where the aggregate amount invested in such Person by the Borrower is
less than $10,000,000.  Set forth on Part (c) of Schedule 5.13 is, as of the
date hereof, a complete and accurate list of all Loan Parties, showing as of the
date hereof (as to each Loan Party) the jurisdiction of its incorporation, the
address of its principal place of business and its U.S. taxpayer identification
number or, in the case of any Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation.  The copy of the charter of each Loan Party
and each amendment thereto provided pursuant to Section 4.01(a) is, as of the
date hereof, a true and correct copy of each such document, each of which is
valid and in full force and effect as of the date hereof.

 

5.14                    Margin Regulations; Investment Company Act.

 

(a)                               The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.

 

(b)                              None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15                    Disclosure.  The Borrower has disclosed to the
Administrative Agent and the Lenders all agreements, instruments and corporate
or other restrictions to which it or any of its Subsidiaries is subject, and all
other matters known to it, that, individually or in the aggregate, would
reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other written or otherwise formally
presented information furnished (other than projected financial information,
other forward looking information and information of a general economic or
industry specific nature) by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the TransactionAcquisition
Related Transactions and the negotiation of this Agreement or delivered
hereunder or under any other Loan Document (when taken as a whole with all other
information so provided and as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time; and, provided further that (a) with respect to
information relating to the Borrower’s industry generally and trade data which
relates to a Person that is not the Borrower or a Subsidiary thereof, the
Borrower represents only that such information is believed by it in good faith
to be accurate in all material respects and (b) with respect to financial
statements, other than projected financial information, the Borrower represents
only that such financial statements present fairly in all material respects the
consolidated financial condition of the applicable Person as of the dates
indicated.

 

5.16                    Compliance with Laws.  Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs,

 

102

--------------------------------------------------------------------------------


 

injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

5.17                    Intellectual Property; Licenses, Etc.  Except as
disclosed on Schedule 5.17, the Borrower and each of its Subsidiaries own, or
possess the right to use, all of the material trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, and Schedule 5.17 sets forth, (i) as of the
date hereof, a complete and accurate list of all such IP Rights owned or used by
each Loan Party that are registered with the United States Patent and Trademark
Office or the United States Copyright Office and (ii) as of the date that is 30
days after the end of the fiscal year of the Borrower in which the Acquisition
Closing Date occurs (or, if later, as of the 90th day after the Acquisition
Closing Date), a complete and accurate list of all such IP Rights owned or used
by each Loan Party that are registered in any other jurisdiction and the other
information required to be included therein by Section 4 of the Subsidiaries
Security Agreement and the Borrower Security Agreement.  To the best knowledge
of the Borrower, no slogan or other advertising device, product, process,
method, substance, part or other material now employed, or now contemplated to
be employed, by the Borrower or any of its Subsidiaries infringes upon any
rights held by any other Person, where such infringement could reasonably be
expected to result in a Material Adverse Effect.  No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

5.18                    Solvency.  The Borrower is, and the Loan Parties taken
as a whole are,its Subsidiaries, on a consolidated basis, are Solvent.

 

5.19                    Casualty, Etc.  Neither the businesses nor the
properties of any Loan Party or any of its Subsidiaries are affected by any
fire, explosion, accident, strike, lockout or other labor dispute, drought,
storm, hail, earthquake, embargo, act of God or of the public enemy or other
casualty (whether or not covered by insurance) that, either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

 

5.20                    Labor Matters.  Except as reflected on Schedule 5.20, as
of the date hereof, there are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries and neither the Borrower nor any Subsidiary has suffered any
strikes, walkouts, work stoppages or other material labor difficulty within the
last five years.

 

5.21                    Collateral Documents.  Except that the Pledged
Collateral shall not include the Equity Interests of any Subsidiary until the
expiration of all notice periods and the obtaining of appropriate consents under
applicable Gaming Laws as contemplated by Section 6.18, the provisions of the
Collateral Documents shall be, upon the execution and delivery thereof on the
Effective Date, effective to create in favor of the Administrative Agent for the
benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Liens permitted by

 

103

--------------------------------------------------------------------------------


 

Section 7.01) on all right, title and interest of the respective Loan Parties in
the Collateral described therein.  Except for filings completed prior to the
Effective Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

 

5.22                    OFAC; Anti-Terrorism Laws.

 

(a)                              5.22 OFAC.  Neither the Borrower, nor any of
its Subsidiaries, nor, to the knowledge of the Borrower and its Subsidiaries,
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity currently the subject of any Sanctions, nor is the
Borrower or any Subsidiary located, organized or resident in a Designated
Jurisdiction.  Neither the Borrower, nor any of its Subsidiaries, knowingly
engages or will engage in any transactions with any Person that is the subject
of any Sanctions.

 

(b)                             No part of the proceeds of the Loans will be
used, directly or indirectly, by the Borrower, any of its Subsidiaries, or, to
the knowledge of the Borrower and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

(c)                               The Borrower and its Subsidiaries are in
compliance in all material respects with (i) the Trading with the Enemy Act, as
amended, and each of the foreign assets control regulations of the United States
Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other
enabling legislation or executive order relating thereto, and (ii) the PATRIOT
Act.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause each
Subsidiary to:

 

6.01                    Financial Statements.  Deliver to the Administrative
Agent for distribution by it to the Lenders, in form and detail reasonably
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                               as soon as available, but in any event within
90 days after the end of each fiscal year of the Borrower (commencing with the
first fiscal year ended June 30, 2013after the Acquisition Closing Date), a
consolidated  balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report

 

104

--------------------------------------------------------------------------------


 

and opinion of an independent certified public accountant of nationally
recognized standing selected by the Borrower and reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

 

(b)                              as soon as available, but in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower (commencing with the first fiscal quarter ended March 31,
2013after the Acquisition Closing Date), a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, and cash flows for such
fiscal quarter and for the portion of the Borrower’s fiscal year then ended,
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a Responsible Officer of the Borrower as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

 

(c)                               as soon as available, but in any event at
least 45 days after the commencement of each fiscal year of the Borrower
(commencing with the first fiscal year ending June 30, 2013after the Acquisition
Closing Date) a budget and projection by fiscal quarter for that fiscal year and
by fiscal year for the next two succeeding fiscal years, including for the first
such fiscal year, projected consolidated balance sheets, statements of
operations and statements of cash flow and, for the second and third such fiscal
years, projected consolidated condensed balance sheets and statements of
operations and cash flows, of the Borrower and its Subsidiaries, all in
reasonable detail.

 

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

 

6.02                    Certificates; Other Information.  Deliver to the
Administrative Agent, in form and detail satisfactory to the Administrative
Agent:

 

(a)                               concurrently with the delivery of the
financial statements referred to in Section 6.01(a) (commencing with the
delivery of the financial statements for the first fiscal year ended June 30,
2013after the Acquisition Closing Date), a certificate of its independent
certified public accountants certifying such financial statements and stating
that in making the examination necessary therefor no knowledge was obtained of
any Default under the financial covenants set forth herein or, if any such
Default shall exist, stating the nature and status of such event;

 

(b)                              concurrently with the delivery of the financial
statements referred to in Sections 6.01(a) and (b) (commencing with the delivery
of the financial statements for the first

 

105

--------------------------------------------------------------------------------


 

fiscal quarter ended March 31, 2013after the Acquisition Closing Date), a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower, and in the event of
any change in generally accepted accounting principles used in the preparation
of such financial statements, the Borrower shall also provide, if necessary for
the determination of compliance with Section 7.11, a statement of reconciliation
conforming such financial statements to GAAP;

 

(c)                               promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the board of directors (or
the audit committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them;

 

(d)                             promptly after any request by the Administrative
Agent or any Lender, copies of each annual report, proxy or financial statement
or other report or communication sent to the stockholders of the Borrower, and
copies of all annual, regular, periodic and special reports and registration
statements which the Borrower may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934 (other than
registration statements on Form S-8 or any successor form thereto), or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(e)                               promptly after the furnishing thereof, copies
of any statement or report furnished to any holder of debt securities of any
Loan Party or of any of its Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement with outstandings in excess of the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

 

(f)                                as soon as available, but in any event within
30 days after the end of each fiscal year of the Borrower, a report summarizing
the insurance coverage (specifying type, amount and carrier) in effect for each
Loan Party and its Subsidiaries and containing such additional information as
the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

 

(g)                              promptly, and in any event within five Business
Days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;

 

(h)                              not later than five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of all notices,
requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any instrument, indenture, loan
or credit or similar agreement with outstandings in excess of the Threshold
Amount and, from time to time upon request by the Administrative Agent, such
information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request;

 

106

--------------------------------------------------------------------------------


 

(i)                                  promptly after the assertion or occurrence
thereof, notice of any action or proceeding against or of any noncompliance by
any Loan Party or any of its Subsidiaries with any Environmental Law or
Environmental Permit that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any property described in the Mortgages to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law;

 

(j)                                  as soon as available, but in any event
within 30 days after the end of each fiscal year of the Borrower, (i) a report
supplementing Schedules 5.08(c), 5.08(d)(i) and 5.08(d)(ii), including an
identification of all owned and leased real property disposed of by the Borrower
or any Subsidiary thereof during such fiscal year, a list and description of all
real property leased during such fiscal year and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete as of the end of such fiscal year;
(ii) a report supplementing Schedule 5.17 as may be necessary to make it
accurate and complete as of the end of such fiscal year; and (iii) a report
supplementing Schedule 5.13 containing a description of all changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete as of the end of such fiscal year, each such report to
be signed by a Responsible Officer of the Borrower and to be in a form
reasonably satisfactory to the Administrative Agent;

 

(k)                              promptly after request by the Administrative
Agent or any Lender, copies of any other report or other document that was filed
by the Borrower or any of its Subsidiaries with any Governmental Authority
(other than routine applications and reports filed by the Borrower and its
Subsidiaries with any Gaming Board);

 

(l)                                  not less than 10 days before the
effectiveness thereof, written notice to the Administrative Agent of any
amendments to the Organization Documents of the Borrower or any Subsidiary; and

 

(m)                          promptly, such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, governmental, or other third-party website or whether
sponsored by the Administrative Agent); provided that:  (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrower to deliver such paper copies until a written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Borrower shall notify the Administrative Agent and each
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to the Administrative Agent promptly upon request therefor by
electronic mail electronic versions (i.e.,

 

107

--------------------------------------------------------------------------------


 

soft copies) of such documents.  Notwithstanding anything contained herein, in
every instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

 

6.03                    Notices.  Promptly notify the Administrative Agent and
each Lender:

 

(a)                               of the occurrence of any Default;

 

(b)                              of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including (i)
breach or non-performance of, or any default under, a Contractual Obligation of
the Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws in each case
that has resulted or could reasonably be expected to result in a Material
Adverse Effect;

 

(c)                               of the occurrence of any ERISA Event;

 

108

--------------------------------------------------------------------------------


 

(d)                             of any material change in accounting policies or
financial reporting practices by any Loan Party or any Subsidiary thereof;

 

(e)                               of any indication by any Gaming Board of its
intent to consider or act upon a License Revocation or a fine or penalty of
$500,000 or more with respect to the Borrower or any of its Subsidiaries; and

 

(f)                                of the (i) occurrence of any Disposition of
property or assets for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.05(b)(i), (ii) occurrence of any sale of
capital stock or other Equity Interests for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.05(b)(ii), (iii) incurrence or
issuance of any Indebtedness for which the Borrower is required to make a
mandatory prepayment pursuant to Section 2.05(b)(iii), and (iv) receipt of any
Extraordinary Receipt for which the Borrower is required to make a mandatory
prepayment pursuant to Section  2.02.05(b)(iv).

 

Each notice pursuant to Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.04                    Payment of Obligations.  Pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including (a)
all tax liabilities, assessments and governmental charges or levies upon it or
its properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property
that is not permitted hereunder; and (c) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness to the extent that failure to make any
such payment would result in an Event of Default.

 

6.05                    Preservation of Existence, Etc.

 

(a)                               Preserve, renew and maintain in full force and
effect its legal existence and good standing under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05
and except to the extent that failure to do so by any Loan Party other than the
Borrower could not reasonably be expected to have a Material Adverse Effect;
provided, however, that the Borrower and its Subsidiaries may consummate any
merger or consolidation permitted under Section 7.04; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non-preservation of which could
reasonably be expected to have a Material Adverse Effect.

 

6.06                    Maintenance of Properties.

 

109

--------------------------------------------------------------------------------

 

(a)                               Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof in each case
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.07                    Maintenance of Insurance.  Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts as are customarily carried under
similar circumstances by such other Persons and providing for not less than 30
days’ prior notice to the Administrative Agent of termination, lapse or
cancellation of such insurance.

 

6.08                    Compliance with Laws.  Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.

 

6.09                    Books and Records.

 

(a)                               Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.

 

6.10                    Inspection Rights.  Permit representatives and
independent contractors of the Administrative Agent (or any Lender accompanied
by the Administrative Agent) to visit and inspect any of its properties, to
examine its corporate, financial and operating records, and make copies thereof
or abstracts therefrom, and to discuss its affairs, finances and accounts with
its directors, officers, and independent public accountants, all at the
reasonable expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the representatives or independent contractors of the Administrative
Agent and accompanied Lender may do any of the foregoing at the reasonable
expense of the Borrower at any time during normal business hours and without
advance notice.

 

6.11                    Use of Proceeds.  Use the proceeds of the Credit
Extensions (i) on the Effective Date to refinance certain existing indebtedness
of the Borrower and its Subsidiaries, including without limitation indebtedness
under the Existing Credit Agreement, and (ii) to pay fees and expenses incurred
in connection with the Transactionon and after the Acquisition Closing Date, (a)
to finance the Acquisition Related Transactions,  and (iiib) for ongoing working
capital and other general corporate purposes, including permitted Restricted
Payments, in accordance with the Loan Documents.

 

110

--------------------------------------------------------------------------------


 

6.12                    Covenant to Guarantee Obligations and Give Security.

 

(a)                               Upon the formation or acquisition of any new,
wholly-owned, direct Domesticor indirect Subsidiary (but not including anyother
than (x) a Foreign Subsidiary that is an Immaterial Subsidiary or (y) an
Excluded Subsidiary) by any Loan Party, or upon any Subsidiary ceasing to be an
Excluded Subsidiary, or upon a Foreign Subsidiary ceasing to be an Immaterial
Subsidiary (so long as such Foreign Subsidiary is not also an Excluded
Subsidiary), then the Borrower shall, at the Borrower’s expense:

 

(i)                                  within 3060 days after such formation or,
acquisition or other event, cause such Subsidiary, to duly execute and deliver
to the Administrative Agent a guaranty or guaranty supplement, in form and
substance satisfactory to the Administrative Agent, guaranteeing the other Loan
Parties’ obligations under the Loan Documents,

 

(ii)                              within 3060 days after such formation or,
acquisition or other event, furnish to the Administrative Agent a description of
the real and personal properties of such Subsidiary, in detail satisfactory to
the Administrative Agent,

 

(iii)                          within 3060 days after such formation or,
acquisition or other event, cause such Subsidiary to duly execute and deliver to
the Administrative Agent deeds of trust, trust deeds, deeds to secure debt,
mortgages, leasehold mortgages, leasehold deeds of trust, Security Agreement
Supplements and other security and pledge agreements, as specified by and in
form and substance satisfactory to the Administrative Agent (including delivery
of all Pledged Interests inCollateral in (to the extent such Subsidiary is
directly owned by a Loan Party) and of such Subsidiary, and other instruments of
the type specified in Section 4.01(a)(ii)(A)), securing payment of all the
Obligations of such Subsidiary or such parent, as the case may be, under the
Loan Documents and constituting Liens on all such personal property and material
real property, but only to the extent no third-party approvals are required,
including, without limitation, consents required by any Gaming Board or under
any Gaming Laws (provided, however, that the Borrower agrees to use its
commercially reasonable efforts to obtain any such approvals), and upon the
reasonable request of the Administrative Agent, any foreign law governed pledge
agreement or other instruments evidencing a pledge by such Subsidiary of its
voting Equity Interests constituting not more than 65% of the total outstanding
voting Equity Interests in any directly held Foreign Subsidiary (a “Foreign Law
Pledge”), together with a legal opinion and corporate authorization
documentation reasonably requested by the Administrative Agent; provided, that,
such Subsidiary shall not be required to provide any such Foreign Law Pledge (or
legal opinion or corporate authorization) if in the reasonable determination of
the Borrower and the Administrative Agent the costs and expenses reasonably
expected to be incurred by the applicable Subsidiary in providing such Foreign
Law Pledge would outweigh the benefits reasonably expected to be obtained by the
Secured Parties from such Foreign Law Pledge.

 

111

--------------------------------------------------------------------------------


 

(iv)                          within 3060 days after such formation or,
acquisition or other event, cause such Subsidiary to take whatever action
(including the recording of mortgages, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the
Administrative Agent to vest in the Administrative Agent (or in any
representative of the Administrative Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security Agreement Supplements and security and pledge
agreements delivered pursuant to this Section 6.12, enforceable against all
third parties in accordance with their terms but only to the extent no
third-party approvals are required, including, without limitation, consents
required by any Gaming Board or under any Gaming Laws (provided, however, that
the Borrower agrees to use its commercially reasonable efforts to obtain any
such approvals),

 

(v)                              within 60 days after such formation or,
acquisition or other event, deliver to the Administrative Agent, upon the
reasonable request of the Administrative Agent in its sole discretion, a signed
copy of a favorable opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties acceptable to the
Administrative Agent as to the matters contained in clauses (i), (iii) and (iv)
above, and as to such other matters as the Administrative Agent may reasonably
request, and

 

(vi)                          as promptly as practicable after such formation
or, acquisition or other event, deliver, upon the reasonable request of the
Administrative Agent in its sole discretion, to the Administrative Agent with
respect to each parcel of real property owned or held by the entity that is the
subject of such formation or acquisition title reports, surveys and engineering,
soils and other reports, flood hazard documentation and environmental assessment
reports, each in scope, form and substance satisfactory to the Administrative
Agent, provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent.

 

(b)                              Upon the acquisition of any property by any
Loan Party (other than any Excluded Collateral), if such property, in the
judgment of the Administrative Agent, shall not already be subject to a
perfected first priority security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, then the Borrower shall, at the
Borrower’s expense:

 

(i)                                  within 30 days after such acquisition,
furnish to the Administrative Agent a description of the property so acquired in
detail satisfactory to the Administrative Agent,

 

(ii)                              within 30 days after such acquisition, cause
the applicable Loan Party to duly execute and deliver to the Administrative
Agent deeds of trust, trust deeds, deeds to secure debt, mortgages, leasehold
mortgages, leasehold deeds of

 

112

--------------------------------------------------------------------------------


 

trust, Security Agreement Supplements and other security and pledge agreements,
as specified by and in form and substance satisfactory to the Administrative
Agent, securing payment of all the Obligations of the applicable Loan Party
under the Loan Documents and constituting Liens on all such personal property
and material real property but only to the extent no third-party approvals are
required, including, without limitation, consents required by any Gaming Board
or under any Gaming Laws (provided, however, that the Borrower agrees to use its
commercially reasonable efforts to obtain any such approvals),

 

(iii)                          within 30 days after such acquisition, cause the
applicable Loan Party to take whatever action (including the recording of
mortgages, the filing of Uniform Commercial Code financing statements, the
giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the opinion of the Administrative Agent to vest in the
Administrative Agent (or in any representative of the Administrative Agent
designated by it) valid and subsisting Liens on such property, enforceable
against all third parties,

 

(iv)                          within 60 days after such acquisition, deliver to
the Administrative Agent, upon the reasonable request of the Administrative
Agent in its sole discretion, a signed copy of a favorable opinion, addressed to
the Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above and as to such other matters as the Administrative
Agent may reasonably request, and

 

(v)                              as promptly as practicable after any
acquisition of a real property, deliver, upon the reasonable request of the
Administrative Agent in its sole discretion, to the Administrative Agent with
respect to such real property title reports, surveys and engineering, soils and
other reports, flood hazard documentation and environmental assessment reports,
each in scope, form and substance satisfactory to the Administrative Agent,
provided, however, that to the extent that any Loan Party or any of its
Subsidiaries shall have otherwise received any of the foregoing items with
respect to such real property, such items shall, promptly after the receipt
thereof, be delivered to the Administrative Agent,

 

(c)                               Upon the request of the Administrative Agent
following the occurrence and during the continuance of a Default, the Borrower
shall, at the Borrower’s expense:

 

(i)                                  within 30 days after such request, furnish
to the Administrative Agent a description of the real and personal properties of
the Loan Parties and their respective Subsidiaries (other than any Excluded
Collateral) in detail satisfactory to the Administrative Agent,

 

(ii)                              within 30 days after such request, duly
execute and deliver, and cause each Subsidiary of the Borrower (if it has not
already done so) to duly execute and deliver, to the Administrative Agent deeds
of trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages,
leasehold deeds of trust, Security

 

113

--------------------------------------------------------------------------------


 

Agreement Supplements and other security and pledge agreements, as specified by
and in form and substance satisfactory to the Administrative Agent (including
delivery of all Pledged Collateral in and of such Subsidiary, and other
instruments of the type specified in Section 4.01(a)(ii)(A)), securing payment
of all the Obligations of such Subsidiary under the Loan Documents and
constituting Liens on all such personal property and material real property,

 

(iii)                          within 30 days after such request, take, and
cause each Subsidiary of the Borrower to take, whatever action (including the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties purported to be subject to the deeds of trust, trust deeds, deeds to
secure debt, mortgages, leasehold mortgages, leasehold deeds of trust, Security
Agreement Supplements and security and pledge agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms, but only to the extent no third-party approvals are required,
including, without limitation, consents required by any Gaming Board or under
any Gaming Laws (and the Borrower agrees to use its commercially reasonable
efforts to obtain any such approvals),

 

(iv)                          within 60 days after such request, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Administrative Agent as to the matters contained in
clauses (ii) and (iii) above, and as to such other matters as the Administrative
Agent may reasonably request, and

 

(v)                              as promptly as practicable after such request,
deliver, upon the request of the Administrative Agent in its sole discretion, to
the Administrative Agent with respect to each parcel of real property owned or
held by the Borrower and its Subsidiaries, title reports, surveys and
engineering, soils and other reports, flood hazard documentation and
environmental assessment reports, each in scope, form and substance satisfactory
to the Administrative Agent, provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent.

 

(d)                             At any time upon request of the Administrative
Agent, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Administrative Agent may
reasonably deem necessary in obtaining the full benefits of, or (as applicable)
in perfecting and preserving the Liens of, such guaranties, deeds of trust,
trust deeds, deeds to secure debt, mortgages, Security Agreement Supplements and
other security and pledge agreements.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, no Excluded Subsidiary shall be
required to provide a Guarantee of, and no Excluded

 

114

--------------------------------------------------------------------------------


 

Collateral shall be required to be pledged to secure, any of the Obligations
under any Loan Document.  In addition, subject to Section 6.12(a)(iii), no Loan
Party shall be required to deliver any supplemental Loan Document to give effect
to any Lien that is governed by any law other than the laws of the United States
or any State or political subdivision thereof.

 

6.13                    Compliance with Environmental Laws.  Comply, and use
commercially reasonable efforts to cause all lessees and other Persons operating
or occupying its properties to comply, in all material respects, with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and conduct
any investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with all material
requirements of all Environmental Laws; provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and appropriate
reserves are being maintained with respect to such circumstances in accordance
with GAAP.

 

6.14                    Preparation of Environmental Reports.  At the request of
the Required Lenders from time to time, provide to the Lenders within 60 days
after such request, at the expense of the Borrower, an environmental site
assessment report for any of its properties described in such request, prepared
by an environmental consulting firm reasonably acceptable to the Administrative
Agent, indicating the presence or absence of Hazardous Materials and the
estimated cost of any compliance, removal or remedial action in connection with
any Hazardous Materials on such properties;  provided, however, that neither the
Borrower nor any of its Subsidiaries shall be required to provide such
assessments or reports with respect to any property for which such assessments
or reports have been provided within five years preceding the date of such
request; and without limiting the generality of the foregoing, if the
Administrative Agent reasonably determines at any time that a material risk
exists that any such report will not be provided within the time referred to
above, the Administrative Agent may, upon notice to the Borrower, retain an
environmental consulting firm to prepare such report at the expense of the
Borrower, and the Borrower hereby grants and agrees to cause any Subsidiary that
owns any property described in such request to grant at the time of such request
to the Administrative Agent, the Lenders, such firm and any agents or
representatives thereof an irrevocable non-exclusive license, subject to the
rights of tenants, to enter onto their respective properties to undertake such
an assessment.

 

6.15                    Further Assurances.  Promptly upon request by the
Administrative Agent, or any Lender through the Administrative Agent, (a)
correct any material defect or error that may be discovered in any Loan Document
or in the execution, acknowledgment, filing or recordation thereof, and (b) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to (i)
carry out more effectively the purposes of the Loan Documents, (ii) to the
fullest extent permitted by applicable law, subject any Loan Party’s or any of
its wholly-owned domestic Subsidiaries’ (other than any Excluded Subsidiary’s)
properties, assets, rights or interests (other than Excluded Collateral) to the
Liens now or hereafter intended to be

 

115

--------------------------------------------------------------------------------


 

covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.

 

6.16                    Compliance with Terms of Leaseholds.  Make all payments
and otherwise perform all obligations in respect of all leases of real property
to which the Borrower or any of its Subsidiaries is a party, keep such leases in
full force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled, notify the
Administrative Agent of any default by any party with respect to such leases and
cooperate with the Administrative Agent in all respects to cure any such
default, and cause each of its Subsidiaries to do so, except, in any case, where
the failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

6.17                    Designation as Senior Debt.  Designate all Obligations
as “Designated Senior Indebtedness” or such other designation as may be
appropriate under any indenture pursuant to which any Subordinated Indebtedness
shall have been issued.

 

6.18                    Approvals of Pledge of Certain Subsidiary Shares. 
Diligently pursue by appropriate proceedings and in all events shall obtain
before September 30, 2013July 10, 2014 all Gaming Board and other Governmental
Authority approvals required for the Borrower and its Subsidiaries to perform
under this Agreement, including but not limited to approvals required for the
Borrower and its Subsidiaries to pledge their shares of gaming licensees
described in Schedule 6.18 to the Administrative Agent to secure the Obligations
pursuant to the Pledge Agreement.

 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall not, nor shall it permit any
Subsidiary to, directly or indirectly:

 

7.01                    Liens.  Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the Uniform
Commercial Code of any jurisdiction a financing statement that names the
Borrower or any of its Subsidiaries as debtor, or assign any accounts or other
right to receive income, other than the following:

 

(a)                               Liens pursuant to any Loan Document or any
“Loan Document” as defined in the Existing Credit Agreement;

 

(b)                              Liens existing on the date hereof and listed on
Schedule 5.08(b) and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed,

 

116

--------------------------------------------------------------------------------


 

(ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.02(c), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(c);

 

(c)                               Liens for taxes not yet delinquent or which
are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                             carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business;

 

(e)                               pledges or deposits in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                deposits to secure the performance of bids,
trade contracts and leases (other than Indebtedness), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

 

(g)                              easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                              Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                  Liens securing Indebtedness permitted under
Section 7.02(e); provided that (i) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost of the property being
acquired on the date of acquisition;

 

(j)                                  Liens under the Loan Documents to secure
Swap Contracts;

 

(k)                              Liens on assets of Subsidiaries of the Borrower
that are not Loan Parties to secure obligations not prohibited hereunder;

 

(l)                                  Liens created by operation of applicable
Gaming Laws or imposed by contract with the relevant Gaming Board, including
without limitation, Liens in favor of Governmental Authorities on the assets of
the Borrower and its Subsidiaries to the extent required or desirable in
connection with the operation of lotteries in various jurisdictions;

 

(m)                          Liens on Cash Equivalents or Investments securing
liabilities for jackpots payable for progressive games in a manner consistent
with industry practice and applicable Gaming Laws;

 

(n)                              Permitted Encumbrances;

 

117

--------------------------------------------------------------------------------


 

(o)                              Liens associated with the sale of customer
loans and receivables permitted by Section 7.05(h);

 

(p)                              Liens on property of a person existing at the
time such Person is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower; provided
that such Liens were not created in contemplation of such merger, consolidation
or Investment and do not extend to any assets other than those of the Person
merged into or consolidated with the Borrower or such Subsidiary or acquired by
the Borrower or such Subsidiary, and the applicable Indebtedness secured by such
Lien is permitted under Section 7.02(f), and any renewals, replacements or
extensions thereof, provided that (i) the property covered thereby is not
changed, (ii) the amount secured or benefited thereby is not increased except as
contemplated by Section 7.02(c), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.02(c); and

 

(q)                              other Liens securing Indebtedness and other
obligations of the Borrower or any Subsidiary outstanding in an aggregate
principal amount not to exceed $50,000,000 at any one time outstanding.

 

7.02                    Indebtedness.  Create, incur, assume or suffer to exist
any Indebtedness, except:

 

(a)                               Indebtedness of a Subsidiary of the Borrower
or the Borrower owed to the Borrower or a wholly-owned Subsidiary of the
Borrower, as the case may be, which Indebtedness shall (i) in the case of
Indebtedness owed to a Loan Party, constitute “Collateral” under the applicable
Security Agreement, (ii) be on terms (including subordination terms) acceptable
to the Administrative Agent and (iii) be otherwise permitted under the
provisions of Section 7.03;

 

(b)                              Indebtedness under the Loan Documents or under
the “Loan Documents” as defined in the Existing Credit Agreement;

 

(c)                               Indebtedness outstanding on the date hereof
and listed on Schedule 7.02 and any refinancings, refundings, renewals or
extensions thereof; provided that the amount of such Indebtedness is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and the direct or any contingent obligor with respect thereto is not
changed, as a result of or in connection with such refinancing, refunding,
renewal or extension;

 

(d)                             Guarantees of the Borrower or any Subsidiary in
respect of Indebtedness otherwise permitted hereunder of the Borrower or any
wholly-owned Subsidiary;

 

(e)                               Indebtedness in respect of Capitalized Leases,
Synthetic Lease Obligations and purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
shall not exceed $30,000,000;

 

118

--------------------------------------------------------------------------------


 

(f)                                Indebtedness in an aggregate principal amount
not to exceed $50,000,000 at any one time outstanding of any Person that becomes
a Subsidiary of the Borrower after the date hereof in accordance with the terms
of Section 7.03(g), which Indebtedness is existing at the time such Person
becomes a Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower) and any
refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and the direct or any contingent
obligor with respect thereto is not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension;

 

(g)                              certificates of deposit, bonds and other surety
obligations required to be maintained in accordance with applicable Gaming Laws
or in accordance with industry practice or otherwise in accordance with the
ordinary course of business;

 

(h)                              senior unsecured Indebtedness and unsecured
Subordinated Indebtedness of the Borrower (including Guaranties thereof by the
Guarantors) so long as both before and immediately after giving pro forma effect
to the incurrence of such Indebtedness (i) no Default shall then exist and (ii)
the Loan Parties shall be in compliance with Section 7.11 as of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 6.01 hereof (or Section 6.01 of the Existing Credit Agreement, as the
case may be); provided, however, that any such Indebtedness (a) does not mature
or require amortization prior to the date six months after the latest Maturity
Date applicable to any Facility and (b) is governed by an agreement which does
not contain maintenance financial covenants more restrictive upon and onerous to
the Borrower and its Subsidiaries than the provisions of the Loan Documents;

 

(i)                                  obligations (contingent or otherwise) of
the Borrower or any Subsidiary existing or arising under any Swap Contract,
provided that (i) such obligations are (or were) entered into by such Person in
the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view”; and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(j)                                  Indebtedness consisting of earn-out or
similar earnings sharing arrangements payments in respect of  (x) the Borrower’s
acquisition of Sightline Payments, LLC or (y) other acquisitions described in
clause (ii) of the proviso to the definition of “Consolidated Funded
Indebtedness”permitted under this Agreement;

 

(k)                              Indebtedness of direct or indirect Subsidiaries
of the Borrower that are not Loan Parties in an aggregate outstanding principal
amount not to exceed $30,000,000, at any one time, the lesser of (i) $50,000,000
and (ii) together with the amount of Investments made and then outstanding
pursuant to Section 7.03(c), $135,000,000; and

 

119

--------------------------------------------------------------------------------

 

(l)                                  Indebtedness of the Borrower or any
Subsidiary not otherwise permitted hereby in an aggregate principal amount not
to exceed $15,000,000 at any one time outstanding.

 

7.03                    Investments.  Make or hold any Investments, except:

 

(a)                               Investments held by any Loan Party in the form
of Cash Equivalents and similar Investments by any Subsidiary that is not a Loan
Party;

 

(b)                              advances to officers, directors and employees
of the Borrower and Subsidiaries for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(c)                               (i) Investments by the Borrower and its
Subsidiaries in their respective Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Borrower and its Subsidiaries in Loan
Parties, (iii) additional Investments by Subsidiaries of the Borrower that are
not Loan Parties in other Subsidiaries that are not Loan Parties, (iv) so long
as no Default has occurred and is continuing or would result from such
Investment, additional Investments by the Loan Parties in Subsidiaries that are
not Loan Parties in an aggregate amount invested from the Effective Date not to
exceed $90,000,000135,000,000 (the “Dollar Cap”) at any one time outstanding;
provided, that, the principal amount of Indebtedness incurred by direct or
indirect Subsidiaries of the Borrower that are not Loan Parties pursuant to
Section 7.02(k) shall reduce the Dollar Cap on a dollar-for-dollar basis and (v)
Investments constituting Exempt Permitted Integration Transfers;

 

(d)                             Investments consisting of extensions of credit
in the nature of accounts receivable or notes receivable arising from the grant
of trade credit in the ordinary course of business; and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss in
an aggregate amount at any time not to exceed $25,000,000;

 

(e)                               Guarantees permitted by Section 7.02;

 

(f)                                Investments existing on the date hereof
(other than those referred to in Section 7.03(c)(i)) and set forth on Schedule
7.03(f);

 

(g)                              the purchase or other acquisition of all of the
Equity Interests in, or all or substantially all of the property of, any Person
that, upon the consummation thereof, will be wholly-owned directly by the
Borrower or one or more of its wholly-owned Subsidiaries (including as a result
of a merger or consolidation); provided that, with respect to each purchase or
other acquisition made pursuant to this Section 7.03(g):

 

(i)                                  any such newly-created or acquired
Subsidiary required to do so shall comply with the requirements of Section 6.12;

 

(ii)                              the lines of business of the Person to be (or
the property of which is to be) so purchased or otherwise acquired shall be
reasonably related to one or more lines of business conducted by the Borrower
and its Subsidiaries in the ordinary course;

 

120

--------------------------------------------------------------------------------


 

(iii)                          such purchase or other acquisition shall not
include or result in any contingent liabilities that could reasonably be
expected to be material to the business, financial condition or operations of
the Borrower and its Subsidiaries, taken as a whole (as determined in good faith
by the board of directors (or the persons performing similar functions) of the
Borrower or such Subsidiary if the board of directors is otherwise approving
such transaction and, in each other case, by a Responsible Officer);

 

(iv)                          (A) immediately before and immediately after
giving pro forma effect to any such purchase or other acquisition, no Default
shall have occurred and be continuing and (B) immediately after giving effect to
such purchase or other acquisition, (x) the Borrower and its Subsidiaries shall
be in pro forma compliance with all of the covenants set forth in Section 7.11,
and (y) the Consolidated Total Leverage Ratio shall not exceed 4.25 to 1.0, in
each case, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b) as though such purchase or other acquisition
had been consummated as of the first day of the fiscal period covered thereby;
and

 

(v)                              the Borrower shall have delivered to the
Administrative Agent and each Lender, at least five Business Days prior to the
date on which any such purchase or other acquisition is to be consummated, a
certificate of a Responsible Officer, in form and substance reasonably
satisfactory to the Administrative Agent and the Required Lenders, certifying
that all of the requirements set forth in this clause (g) have been satisfied or
will be satisfied on or prior to the consummation of such purchase or other
acquisition;

 

(h)                              Investments received in connection with the
settlement of a bona fide dispute with another Person;

 

(i)                                  Investments in Swap Contracts permitted by
Section 7.02(ji);

 

(j)                                  so long as no Event of Default has occurred
and is continuing or would result therefrom, Investments by the Borrower in one
or more joint ventures related to the development of gaming equipment in an
aggregate amount not to exceed $25,000,00050,000,000;

 

(k)                              Investments consisting of non-ordinary course
advances to officers, managers, directors, and employees of the Borrower and its
Subsidiaries in an aggregate amount outstanding at any one time not to exceed
$1,000,000;

 

(l)                                  Investments received in connection with a
Disposition permitted by Section 7.05;

 

(m)                          Investments consisting of loans to customers so
long as the aggregate principal amount of any such loans made after the
Effective Date does not exceed $75,000,000 at any time or $25,000,00035,000,000
per property of any such customer; and

 

121

--------------------------------------------------------------------------------


 

(n)                              other Investments not exceeding $30,000,000 in
the aggregate in any fiscal year of the Borrower.;

 

(o)                              Investments made with the Available Amount, so
long as (i) no Default has occurred and is continuing or would result therefrom
and (ii) immediately after giving effect to such Investment, the Borrower and
its Subsidiaries shall be in pro forma compliance with all of the covenants set
forth in Section 7.11, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) as though such Investment had
been consummated as of the first day of the fiscal period covered thereby;

 

(p)                             any Investments, so long as (i) no Default has
occurred and is continuing or would result therefrom and (ii) both before and
after giving pro forma effect to such Investment, the pro forma Consolidated
Total Leverage Ratio would be less than 2.75 to 1.0 as of the most recent fiscal
quarter for which financial statements have been delivered pursuant to Section
6.01(a) or (b) as though such Investment had been consummated as of the first
day of the fiscal period covered thereby; and

 

(q)                             the Acquisition of the Acquired Company pursuant
to the Acquisition Agreement.

 

7.04                    Fundamental Changes.  Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)                               any Subsidiary may merge with (i) the Borrower
(provided that the Borrower shall be the continuing or surviving Person) or (ii)
any one or more other Subsidiaries (provided that (x) when any wholly-owned
Subsidiary is merging with another Subsidiary, such wholly-owned Subsidiary
shall be the continuing or surviving Person and (y) in the case of any such
merger to which any Loan Party (other than the Borrower) is a party, such Loan
Party is the surviving Person);

 

(b)                              any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;

 

(c)                               any Subsidiary that is not a Loan Party may
dispose of all or substantially all its assets (including any Disposition that
is in the nature of a liquidation) to (i) another Subsidiary that is not a Loan
Party or (ii) to a Loan Party; and

 

(d)                             so long as no Default has occurred and is
continuing or would result therefrom, any Subsidiary of the Borrower may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving corporation, (ii) in the case
of any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving

 

122

--------------------------------------------------------------------------------


 

corporation and (iii) the Person surviving such merger shall be a wholly-owned
Subsidiary of the Borrower.

 

7.05                    Dispositions.  Make any Disposition, except:

 

(a)                               Dispositions of surplus, obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                              Dispositions of inventory and leased gaming
equipment in the ordinary course of business;

 

(c)                               Dispositions of equipment to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(d)                             Dispositions of property by any Subsidiary to
the Borrower or to a wholly-owned Subsidiary; provided that if the transferor of
such property is a Guarantor, (x) the transferee thereof must either be the
Borrower or a Guarantor or (y) such Disposition constitutes an Exempt Permitted
Integration Transfer;

 

(e)                               Dispositions permitted by Section 7.04;

 

(f)                                Dispositions by the Borrower and its
Subsidiaries not otherwise permitted under this Section 7.05; provided that (i)
at the time of such Disposition, no Default shall exist or would result from
such Disposition and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (f) in any fiscal year shall not exceed $20,000,000
unless the proceeds thereof in excess thereof are applied to the prepayment of
the Obligations in accordance with the provisions of Section 2.05(ab);

 

(g)                              so long as no Default shall occur and be
continuing, the grant of any option or other right to purchase any asset in a
transaction that would be permitted under the provisions of Section 7.05(f);

 

(h)                              Dispositions of the Borrower’s and its
Subsidiaries’ customer loans or receivables for risk management purposes;
provided that the consideration for all sales pursuant to this clause (h) shall
be in cash and shall not exceed $15,000,000 per customer or $40,000,000, in the
aggregate, in any fiscal year;

 

(i)                                  the Borrower and its Subsidiaries may, in
the ordinary course of business, license, on a non-exclusive basis, patents,
trademarks, copyrights, mask works and know-how to third Persons;

 

(j)                                  leases or subleases of interests in real
property entered into in the ordinary course of business;

 

(k)                              the surrender or waiver of contractual rights
or the settlement, release or surrender of contract or tort claims in the
ordinary course of business; and

 

123

--------------------------------------------------------------------------------


 

(l)                                  Dispositions of Cash and Cash Equivalents.

 

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(j) shall be for fair market value.

 

7.06                    Restricted Payments.  Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation, except that:

 

(a)                               each Subsidiary may make Restricted Payments
to the Borrower, any Subsidiaries of the Borrower that are Guarantors and any
other Person that owns a direct Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

(b)                              the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;

 

(c)                               except to the extent the Net Cash Proceeds
thereof are required to be applied to the prepayment of the Loans pursuant to
Section 2.05(b)(ii), the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issue of new common Equity Interests;

 

(d)                             the Borrower and each Subsidiary may pay
interest on Indebtedness that is convertible into or exchangeable for Equity
Interests of the Borrower, and the Borrower may issue and deliver Equity
Interests of the Borrower upon conversion of such Indebtedness or in exchange
for such Indebtedness (subject, however, to any applicable subordination terms
in any Subordinated Indebtedness); and

 

(e)                               so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom, the Borrower may (x) declare or pay cash dividends to its
stockholders and (y) purchase, redeem or otherwise acquire for cash Equity
Interests issued by it:

 

(i)                                  if the pro forma Consolidated Total
Leverage Ratio as of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01 hereof  (or Section 6.01
of the Existing Credit Agreement, as the case may be) both before and after
giving pro forma effect to such payment, purchase, redemption or other
acquisition would be less than 2.75 to 1.0, without limitation; and

 

(ii)                              if the pro forma Consolidated Total Leverage
Ratio as of the most recent fiscal quarter for which financial statements have
been delivered pursuant to Section 6.01 hereof  (or Section 6.01 of the Existing
Credit Agreement, as the case may be) either before or after giving pro forma
effect to such payment, purchase, redemption or other acquisition would be 2.75
to 1.0 or greater, so long as after giving pro forma effect thereto the
aggregate amount of such dividends, purchases, redemptions, retirements and
acquisitions paid or made during any

 

124

--------------------------------------------------------------------------------


 

fiscal year would be less than or equal to (x) if no Covenant Bifurcation
Election has been made by the Borrower during or prior to such fiscal year,
$150,000,000, and (y) if a Covenant Bifurcation Election has been made by the
Borrower during or prior to such fiscal year, $100,000,000.

 

7.07                    Change in Nature of Business.  Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Subsidiaries on the date hereof or any business
reasonably related or incidental thereto.

 

7.08                    Transactions with Affiliates.  Enter into any
transaction of any kind (or series of related transactions) with any Affiliate
of the Borrower, whether or not in the ordinary course of business, other than
on fair and reasonable terms substantially as favorable to the Borrower or such
Subsidiary as would be obtainable by the Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to (1) transactions
between or among the Loan Parties, (2) Investments and Restricted Payments
permitted hereby (3) customary fees paid to directors of the Loan Parties, and
customary indemnities provided to all directors of the Loan Parties, and (4)
transactions disclosed on Schedule 7.08 hereto.

 

7.09                    Burdensome Agreements.  Enter into or permit to exist
any Contractual Obligation (other than this Agreement, any other Loan Document,
the Existing Credit Agreement or any other “Loan Document” as defined in the
Existing Credit Agreement) that (a) limits the ability (i) of any Subsidiary to
make Restricted Payments to the Borrower or any Guarantor or to otherwise
transfer property to or invest in the Borrower or any Guarantor, except for any
agreement in effect (A) on the date hereof and set forth on Schedule 7.09 or (B)
at the time any Subsidiary becomes a Subsidiary of the Borrower, so long as such
agreement was not entered into solely in contemplation of such Person becoming a
Subsidiary of the Borrower, (ii) of any Subsidiary to Guarantee the Indebtedness
of the Borrower or (iii) of the Borrower or any Subsidiary to create, incur,
assume or suffer to exist Liens on property of such Person; provided, however,
that this clause (iii) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.02(e)
or (f) solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness; or (b) requires the grant of a
Lien to secure an obligation of such Person if a Lien is granted to secure
another obligation of such Person; and provided further, however, that this
Section 7.09 shall not prohibit:

 

(i)                                  restrictions imposed by other Indebtedness
permitted to be incurred by Section 7.02, provided that such restrictions are no
more restrictive than those imposed by this Agreement;

 

(ii)                              restrictions imposed by Indebtedness of
Subsidiaries that are not Loan Parties that is permitted to remain outstanding
hereunder;

 

(iii)                          restrictions with respect solely to any
Subsidiary imposed pursuant to a binding agreement which has been entered into
for the sale of all or substantially all of the Equity Interests or assets of
such Subsidiary, provided that such restrictions apply solely to the Equity
Interests or assets of such Subsidiary

 

125

--------------------------------------------------------------------------------


 

which are being sold; and provided further that such amounts received by the
Loan Parties in connection therewith are applied pursuant to the prepayment
provisions of this Agreement; or

 

(iv)                          customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses, joint venture
agreements and similar agreements entered into in the ordinary course of
business.

 

7.10                    Use of Proceeds.  Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates or would be inconsistent with, Regulation T, U or X of the FRB.

 

7.11                    Financial Covenants.

 

(a)                              Consolidated Total Leverage Ratio.  So long as
any Obligations (or Commitments) in respect of the Revolving Credit Facility or
the Term A Facility remain outstanding, permit the Consolidated Total Leverage
Ratio as of the end of any fiscal quarter of the Borrower set forth below to be
greater than the ratio set forth below opposite such period:

 

Four Fiscal Quarters Ending

 

 

Maximum
Consolidated Total
Leverage Ratio

 

On the 1st calendar quarter end date after the Acquisition Closing Date (or, if
the Acquisition Closing Date is a calendar quarter end date, on the Acquisition
Closing Date)

 

 

4.75 to 1.0

On the 2nd calendar quarter end date after the Acquisition Closing Date (or, if
the Acquisition Closing Date is a calendar quarter end date, on the 1st calendar
quarter end date after the Acquisition Closing Date)

 

 

 

4.75 to 1.0

On the 3rd calendar quarter end date after the Acquisition Closing Date (or, if
the Acquisition Closing Date is a calendar quarter end date, on the 2nd calendar
quarter end date after the Acquisition Closing Date)

 

 

4.50 to 1.0

 

126

--------------------------------------------------------------------------------


 

On the 4th calendar quarter end date after the Acquisition Closing Date (or, if
the Acquisition Closing Date is a calendar quarter end date, on the 3rd calendar
quarter end date after the Acquisition Closing Date)

 

 

4.50 to 1.0

On the 5th calendar quarter end date after the Acquisition Closing Date (or, if
the Acquisition Closing Date is a calendar quarter end date, on the 4th calendar
quarter end date after the Acquisition Closing Date)

 

 

4.25 to 1.0

On the 6th calendar quarter end date after the Acquisition Closing Date (or, if
the Acquisition Closing Date is a calendar quarter end date, on the 5th calendar
quarter end date after the Acquisition Closing Date)

 

 

4.25 to 1.0

On the 7th calendar quarter end date after the Acquisition Closing Date (or, if
the Acquisition Closing Date is a calendar quarter end date, on the 6th calendar
quarter end date after the Acquisition Closing Date)

 

 

4.00 to 1.0

On the 8th calendar quarter end date after the Acquisition Closing Date (or, if
the Acquisition Closing Date is a calendar quarter end date, on the 7th calendar
quarter end date after the Acquisition Closing Date)

 

 

4.00 to 1.0

On the 9th calendar quarter end date after the Acquisition Closing Date (or, if
the Acquisition Closing Date is a calendar quarter end date, on the 8th calendar
quarter end date after the Acquisition Closing Date)

 

 

3.75 to 1.0

On the 10th calendar quarter end date after the Acquisition Closing Date (or, if
the Acquisition Closing Date is a calendar quarter end date, on the 9th calendar
quarter end date after the Acquisition Closing Date)

 

 

3.75 to 1.0

On the 11th calendar quarter end date after the Acquisition Closing Date (or, if
the Acquisition Closing Date is a calendar quarter end date, on the 10th
calendar quarter end date after the Acquisition Closing Date), and on each
calendar quarter end date thereafter

 

 

3.50 to 1.0

 

(a) Consolidated Total Leverage Ratio.  Permit the Consolidated Total Leverage
Ratio (i) at the end of any fiscal quarter of the Borrower prior to the
Borrower’s delivery of a Covenant Bifurcation Election to be greater than 3.50
to 1.0, (ii) at the end of any fiscal quarter of the Borrower on or after the
Borrower’s delivery of a Covenant Bifurcation

 

127

--------------------------------------------------------------------------------


 

Election but prior to the first anniversary of the applicable Qualified
Transaction to be greater than 4.25 to 1.0, (iii) at the end of any fiscal
quarter of the Borrower on or after the Borrower’s delivery of a Covenant
Bifurcation Election and on or after the first anniversary of the applicable
Qualified Transaction but prior to the second anniversary thereof to be greater
than 3.75 to 1.0, and (iv) at the end of any fiscal quarter of the Borrower on
or after the Borrower’s delivery of Covenant Bifurcation Election and on or
after the second anniversary of the applicable Qualified Transaction to be
greater than 3.50 to 1.0.

 

(b)                              Consolidated Interest Coverage Ratio.  PermitSo
long as any Obligations (or Commitments) in respect of the Revolving Credit
Facility or the Term A Facility remain outstanding, permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of the Borrower to
be less than 3.00 to 1.0.

 

(c) Senior Secured Leverage Ratio.  Permit the Senior Secured Leverage Ratio at
the end of any fiscal quarter of the Borrower on or after the Borrower’s
delivery of a Covenant Bifurcation Election to be greater than 3.25 to 1.0.

 

7.12                    Capital Expenditures.  Make, or become legally obligated
to make, any Capital Expenditure except:

 

(a)                              Maintenance Capital Expenditures in an
aggregate amount not to exceed $50,000,000 in any fiscal year (the “Base
Amount”); provided, that, to the extent the aggregate amount of Maintenance
Capital Expenditures made by the Borrower and its Subsidiaries in any fiscal
year pursuant to this Section 7.12(a) is less than the Base Amount with respect
to such fiscal year, the amount of such difference (the “Rollover Amount”) may
be carried forward and used to make additional Maintenance Capital Expenditures
in the next succeeding fiscal year; provided that Maintenance Capital
Expenditures in any fiscal year shall be counted against any Rollover Amount
available with respect to such fiscal year prior to being counted against the
Base Amount;

 

(b)                             Capital Expenditures used to upgrade, improve or
repair the Borrower’s existing Enterprise Resource Planning (“ERP”) system in an
aggregate amount not to exceed $35,000,000 in the aggregate from and after the
Effective Date;

 

(c)                               (a) Maintenance Capital Expenditures used to
implement the Campus Consolidation Transaction in an aggregate amount not to
exceed $30,000,000 in any fiscal year35,000,000 in the aggregate from and after
the Effective Date; and

 

(d)                             (b) other Capital Expenditures in an aggregate
amount not to exceed $50,000,00070,000,000 in the aggregate from and after the
Effective Date.

 

7.13                    Accounting Changes.  Make any change in (a) accounting
policies or reporting practices, except as required by GAAP, other applicable
Law or its auditors, or (b) its fiscal year.

 

7.14                    Prepayments, Etc. of Indebtedness.  Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, or make any payment in

 

128

--------------------------------------------------------------------------------


 

violation of any subordination terms of, any Indebtedness subordinated in right
of payment to the Obligations.

 

7.15                    Sanctions.  Directly or indirectly, use the proceeds of
any Credit Extension, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer,
Swing Line Lender, or otherwise) of Sanctions.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                    Events of Default.  Any of the following shall
constitute an Event of Default:

 

(a)                               Non-Payment.  The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) pay within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b)                              Specific Covenants.  The Borrower fails to
perform or observe any term, covenant or agreement contained in any of Section
6.03 (solely with respect to the notices of default required to be delivered
pursuant to Section 6.03(a) and (b)), 6.05, 6.10, 6.11, 6.12 or Article VII;
orprovided, that a Financial Covenant Event of Default shall not constitute a
Default or an Event of Default for purposes of any Term Facility (other than the
Term A Facility) until the date upon which the Required Revolving Lenders have
terminated the Revolving Credit Commitments and, if any Revolving Credit Loans
are outstanding, declared all Revolving Credit Loans and other related
Obligations under the Revolving Credit Facility to be immediately due and
payable or the Required Term A Lenders have declared all Term A Loans and other
related Obligations under the Term A Facility to be immediately due and payable,
in each case, as a result of such Default or Event of Default; or

 

(c)                               Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in Section
8.01(a) or (b) above) contained in any Loan Document on its part to be performed
or observed and such failure continues for 30 days after such Loan Party has
actual knowledge thereof; or

 

(d)                             Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading when made or deemed made; or

 

129

--------------------------------------------------------------------------------

 

(e)                               Cross-Default.  (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

(f)                                Insolvency Proceedings, Etc.  Any Loan Party
or any Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or

 

(g)                              Inability to Pay Debts; Attachment.  (i) Any
Loan Party or any Subsidiary thereof becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

(h)                              Judgments.  There is entered against any Loan
Party or any Subsidiary thereof (i) one or more final judgments or orders for
the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding $15,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of the potential
claim and does not dispute coverage), or (ii) any one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material

 

130

--------------------------------------------------------------------------------


 

Adverse Effect and, in either case, (A) enforcement proceedings are commenced by
any creditor upon such judgment or order, or (B) within 30 days a stay of such
judgment, by reason of appeal or otherwise, is not in effect or such judgment is
not satisfied within such 30 day period; or

 

(i)                                  ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $15,000,000, or (ii) the Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of
$15,000,000; or

 

(j)                                  Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any Subsidiary thereof contests in any manner the validity or enforceability of
any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any Loan Document, or purports to revoke, terminate or
rescind any Loan Document; or

 

(k)                              Change of Control.  There occurs any Change of
Control; or

 

(l)                                  Collateral Documents.  Any Collateral
Document after delivery thereof pursuant to the Existing Credit Agreement or
Section 4.01 or 6.12 shall for any reason (other than pursuant to the terms
thereof) cease to create a valid and perfected first priority Lien (subject to
Liens permitted by Section 7.01) on the Collateral purported to be covered
thereby; or

 

(m)                          Subordination.  (i) The subordination provisions of
the documents evidencing or governing any Subordinated Indebtedness (the
“Subordinated Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of the applicable Subordinated Indebtedness; or (ii) the Borrower or any
other Loan Party shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer or (C) that all payments of
principal of or premium and interest on the applicable Subordinated
Indebtedness, or realized from the liquidation of any property of any Loan
Party, shall be subject to any of the Subordination Provisions.

 

8.02                    Remedies upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:; provided, however, that solely in the case of a Financial Covenant
Event of Default, until and unless such Financial Covenant Event of Default
shall constitute an Event of Default under any Facility (other than the
Revolving Credit Facility and the Term A Facility), the Administrative Agent
shall take such only such actions permitted under this Section 8.02 at the
request of, or with the consent of, the Required Pro Rata Lenders solely with
respect to the Obligations in respect of the Revolving Credit Facility and the
Term A Facility:

 

131

--------------------------------------------------------------------------------


 

(a)                               declare the commitment of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                              declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                               require that the Borrower Cash Collateralize
the L/C Obligations (in an amount equal to the then Outstanding Amount thereof);
and

 

(d)                             exercise on behalf of itself, the Lenders and
the L/C Issuer all rights and remedies available to it, the Lenders and the L/C
Issuer under the Loan Documents;

 

provided, however, that upon the occurrence of an Event of Default in Section
8.01(f), the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

 

8.03                    Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations (including any amounts
received pursuant to Section 2.13) shall be applied by the Administrative Agent
in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
(including fees and time charges for attorneys who may be employees of any
Lender or the L/C Issuer)) arising under the Loan Documents and amounts payable
under Article III, ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

132

--------------------------------------------------------------------------------


 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, to Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements and to the
Administrative Agent for the account of the L/C Issuer, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders, the L/C Issuer, the Hedge Banks
and the Cash Management Banks in proportion to the respective amounts described
in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Sections 2.03(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

 

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

 

ARTICLE IX
ADMINISTRATIVE AGENT

 

9.01                    Appointment and Authority.

 

(a)                               Each of the Lenders and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and the Borrower shall not
have rights as a third party beneficiary of any of such provisions.

 

133

--------------------------------------------------------------------------------


 

(b)                              The Administrative Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (including
in its capacities as a potential Hedge Bank and a potential Cash Management
Bank) and the L/C Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto.  In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X (including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

9.02                    Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03                    Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents.  Without limiting the generality of the foregoing,
the Administrative Agent:

 

(a)                               shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(b)                              shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

134

--------------------------------------------------------------------------------


 

(d)                             The Administrative Agent shall not be liable for
any action taken or not taken by it (i) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary, or as the Administrative Agent shall believe in good faith shall
be necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower, a Lender or the L/C Issuer.

 

(e)                               The Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

9.04                    Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or the L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05                    Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

 

135

--------------------------------------------------------------------------------


 

9.06                    Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders, the L/C
Issuer and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (i) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer and
Swing Line Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (iii) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
retiring L/C Issuer to effectively assume the obligations of the retiring L/C
Issuer with respect to such Letters of Credit.

 

9.07                    Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and

 

136

--------------------------------------------------------------------------------


 

information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender and the L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                    No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Book Managers, Arrangers, Documentation Agents or
Syndication Agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the L/C Issuer hereunder.

 

9.09                    Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                               to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations (other than Obligations under Secured
Hedge Agreements and Secured Cash Management Agreements without the consent of
the applicable Hedge Bank or Cash Management Bank) that are owing and unpaid and
to file such other documents as may be necessary or advisable in order to have
the claims of the Lenders, the L/C Issuer and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the L/C Issuer and the Administrative Agent and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer and the Administrative Agent under Sections 2.03(h) and (i), 2.09 and
10.04) allowed in such judicial proceeding; and

 

(b)                              to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of

 

137

--------------------------------------------------------------------------------


 

any Lender or the L/C Issuer to authorize the Administrative Agent to vote in
respect of the claim of any Lender or the L/C Issuer or in any such proceeding.

 

9.10                    Collateral and Guaranty Matters.  Each of the Lenders
(including in its capacities as a potential Cash Management Bank and a potential
Hedge Bank) and the L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

 

(a)                               to release any Lien on any property granted to
or held by the Administrative Agent under any Loan Document (i) upon termination
of the Aggregate Commitments and payment in full of all Obligations (other than
(A) contingent indemnification obligations and (B) obligations and liabilities
under Secured Cash Management Agreements and Secured Hedge Agreements as to
which arrangements satisfactory to the applicable Cash Management Bank of Hedge
Bank shall have been made) and the expiration or termination of all Letters of
Credit (other than Letters of Credit as to which other arrangements satisfactory
to the Administrative Agent and the L/C Issuer shall have been made), (ii) that
is sold or transferred or to be sold or transferred as part of or in connection
with any sale or transfer permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing in accordance with
Section 10.01;

 

(b)                              to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder;  and

 

(c)                               to release any Guarantor from its obligations
under the Guaranty if such Person becomes an Excluded Subsidiary as a result of
a transaction permitted hereunder; and

 

(d)                             (c) to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01(i).

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this Section
9.10.  In each case as specified in this Section 9.10, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this Section
9.10.

 

9.11                    Secured Cash Management Agreements and Secured Hedge
Agreements.  No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.03, the Guaranty or any Collateral by virtue of the provisions hereof
or of the Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and,

 

138

--------------------------------------------------------------------------------


 

in such case, only to the extent expressly provided in the Loan Documents. 
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

 

ARTICLE X
MISCELLANEOUS

 

10.01            Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent, and
each such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

 

(a)                               waive any condition set forth in Section 4.01
(other than Section 4.01(b)(i) or (c)), or, in the case of the initial Credit
Extension, Section 4.02, without the written consent of each Lender;

 

(b)                              without limiting the generality of clause (a)
above, waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facility without the written consent of the Required
Revolving Lenders;

 

(c)                               extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(d)                             postpone any date fixed by this Agreement or any
other Loan Document for any payment (excluding mandatory prepayments other than
mandatory prepayments under clauses (vivii) or (viiiix) of Section 2.05(b)) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;

 

(e)                               reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document, or change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender entitled to such amount; provided, however,
that only the consent of the Required Revolving Lenders shall be necessary to
amend the definition of “Default Rate” for purposes of the Revolving Credit
Facility or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate under the Revolving Credit Facility; only the
consent of the Required Incremental Lenders shall be necessary to amend the
definition of “Default Rate” for purposes of any Incremental Credit

 

139

--------------------------------------------------------------------------------

 

Facility or to waive any obligation of the Borrower to pay interest at the
Default Rate under any Incremental Credit Facility; and only the consent of the
Required Refinancing Term Lenders shall be necessary to amend the definition of
“Default Rate” for purposes of any Refinancing Term Facility or to waiver any
obligation of the Borrower to pay interest at the Default Rate under any
Refinancing Term Facility;

 

(f)                                change (i) Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written consent of each Lender or (ii) the order of application of any reduction
in the Commitments or any prepayment of Loans among the Facilities from the
application thereof set forth in the applicable provisions of Section 2.05(b) or
2.06(b), respectively, in any manner that materially and adversely affects the
Lenders under a Facility without the written consent of (i) if such Facility is
the Term A Facility, the Required Term A Lenders, (ii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders, (iii) if such
Facility is an Incremental Term Facility, the Required Incremental Term Lenders,
and (iv) if such Facility is a Refinancing Term Facility, the Required
Refinancing Term Lenders;

 

(g)                              change (i) any provision of this Section 10.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder
(other than the definitions specified in clause (ii) of this Section 10.01(g)),
without the written consent of each Lender or (ii) the definition of “Required
Revolving Lenders”, “Required Term A Lenders”, “Required Incremental Term
Lenders” or “Required Refinancing Term Lenders” without the written consent of
each Lender under the applicable Facility;

 

(h)                              release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(i)                                  release all or substantially all of the
value of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary from the Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Administrative Agent
acting alone);

 

(j)                                  impose any greater restriction on the
ability of any Lender under a Facility to assign any of its rights or
obligations hereunder without the written consent of (i) if such Facility is the
Term A Facility, the Required Term A Lenders, (ii) if such Facility is the
Revolving Credit Facility, the Required Revolving Lenders, (iii) if such
Facility is an Incremental Term Facility, the Required Incremental Term Lenders,
and (iv) if such Facility is a Refinancing Term Facility, the Required
Refinancing Term Lenders; or

 

(k)                              amend Section 1.08 or the definition of
“Alternative Currency” without the written consent of each Revolving Credit
Lender; or

 

(l)                                  (i) amend or otherwise modify Section 7.11
(or for the purposes of determining whether the Borrower is in compliance (or
pro forma compliance) with Section 7.11, any defined term used therein), (ii)
waive or consent to any Default resulting

 

140

--------------------------------------------------------------------------------


 

from a breach of Section 7.11 or (iii) alter the rights or remedies of the
Required Revolving Lenders in respect of the Obligations related to the
Revolving Credit Facility and the Letters of Credit or the Required Term A
Lenders in respect of the Obligations related to the Term A Facility, in each
case arising pursuant to Article VIII as a result of a breach of Section 7.11,
in each case of the foregoing clauses (i), (ii) and (iii) (each of the foregoing
clauses (i), (ii) or (iii), a “Financial Covenant Reserved Matter”) without the
written consent of the Required Pro Rata Lenders; provided that the amendments,
modifications, waivers and consents in respect of any Financial Covenant
Reserved Matter shall not require the consent of any Lenders other than the
Required Pro Rata Lenders;

 

and provided, further, that:

 

(i)                                  (i)                                  no
amendment, waiver or consent shall, unless in writing and signed by the L/C
Issuer in addition to the Lenders required above, affect the rights or duties of
the L/C Issuer under this Agreement or any Issuer Document relating to any
Letter of Credit issued or to be issued by it;

 

(ii)                              (ii)                              no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement;

 

(iii)                          (iii)                          no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;

 

(iv)                          (iv)                          a fee letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto;

 

(v)                              (v)                              any
Refinancing Lender Joinder and any joinder agreement executed pursuant to
Section 2.14 or 2.15 may be amended, or rights or privileges thereunder waived,
in a writing executed only by the Borrower, the Administrative Agent and each
Lender party thereto; and

 

(vi)                          (vi)                          this Agreement may
be amended in order to extend the maturity of the Commitments and Loans of
Lenders under any Facility without the approval of Required Lenders so long as
(i) each extending Lender shall have approved such amendment, (ii) the Borrower
and the Administrative Agent shall have approved such amendment, (iii) each
Lender under such Facility shall have been provided with an opportunity on at
least 10 Business Days’ notice to approve such amendment, and (iv) the Borrower
shall have delivered to the Administrative Agent a certificate of the Borrower
dated as of the date of effectiveness of such amendment signed by a Responsible
Officer of the Borrower (A) certifying and attaching the resolutions adopted by
each Loan Party approving or consenting to such extension, and (B) in the case
of the Borrower, certifying that, before and after giving effect to such
extension, (I) the representations and warranties contained in Article V and the
other Loan Documents are true and correct in all material respects on and as of
such date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this

 

141

--------------------------------------------------------------------------------


 

clause (vi), the representations and warranties contained in subsections (a) and
(b) of Section 5.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 6.01, and
(II) no Default exists.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of such Lender may not be increased or extended without the consent
of such Lender, (y) the principal amount of any Loan or L/C Borrowing or any
fees or other amounts payable to such Lender hereunder or under any other Loan
Document may not be reduced or forgiven without the consent of such Lender and
(z) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately as compared with other affected Lenders shall require the
consent of such Defaulting Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that (x) requires the consent of each
Lender or each affected Lender or (y) extends the Commitments and/or the
maturity date for the Obligations, and in either case such amendment, waiver,
consent or release has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

10.02            Notices; Effectiveness; Electronic Communications.

 

(a)                               Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                  if to the Borrower, the Administrative
Agent, the L/C Issuer or the Swing Line Lender, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 

(ii)                              if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower).

 

142

--------------------------------------------------------------------------------


 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                              Electronic Communications.  Notices and other
communications to the Lenders and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Article II if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                               The Platform.  THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross

 

143

--------------------------------------------------------------------------------


 

negligence or willful misconduct of such Agent Party; provided, however, that in
no event shall any Agent Party have any liability to the Borrower, any Lender,
the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)                             Change of Address, Etc.  Each of the Borrower,
the Administrative Agent, the L/C Issuer and the Swing Line Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the L/C Issuer
and the Swing Line Lender.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

 

(e)                               Reliance by Administrative Agent, L/C Issuer
and Lenders.  The Administrative Agent, the L/C Issuer and the Lenders shall be
entitled to rely and act upon any notices (including telephonic Committed Loan
Notices and Swing Line Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

 

10.03            No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan

 

144

--------------------------------------------------------------------------------


 

Documents against the Loan Parties or any of them shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Section 8.02 for the benefit of all the Lenders and the L/C
Issuer; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) the L/C Issuer or the Swing
Line Lender from exercising the rights and remedies that inure to its benefit
(solely in its capacity as L/C Issuer or Swing Line Lender, as the case may be)
hereunder and under the other Loan Documents, (c) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.13), or (d) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04            Expenses; Indemnity; Damage Waiver.

 

(a)                               Costs and Expenses.  The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent), in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any Lender or the
L/C Issuer (including the fees, charges and disbursements of any counsel for the
Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees and
time charges for attorneys who may be employees of the Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

 

(b)                              Indemnification by the Borrower.  The Borrower
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Lender and the L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all reasonable fees, time charges and disbursements for attorneys who may be
employees of any Indemnitee,

 

145

--------------------------------------------------------------------------------


 

incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party or any of the Borrower’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART,
OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for material breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction. 
Notwithstanding the foregoing, this Section 10.04 shall not apply with respect
to Taxes (except for Taxes resulting from non-Tax related claims, losses or
liabilities).

 

(c)                               Reimbursement by Lenders.  To the extent that
the Borrower for any reason fails to indefeasibly pay any amount required under
subsection (a) or (b) of this Section to be paid by it to the Administrative
Agent (or any sub-agent thereof), the L/C Issuer or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), the L/C Issuer or such Related Party, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or L/C
Issuer in connection with such capacity.  The obligations of the Lenders under
this subsection (c) are subject to the provisions of Section 2.12(d).

 

146

--------------------------------------------------------------------------------


 

(d)                             Waiver of Consequential Damages, Etc.  To the
fullest extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                               Payments.  All amounts due under this Section
10.04 shall be payable not later than ten Business Days after demand therefor.

 

(f)                                Survival.  The agreements in this Section
shall survive the resignation of the Administrative Agent, the L/C Issuer and
the Swing Line Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

10.05            Payments Set Aside.  To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, the L/C Issuer or
any Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.

 

10.06            Successors and Assigns.

 

(a)                               Successors and Assigns Generally.  The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or

 

147

--------------------------------------------------------------------------------


 

obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void). 
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection (d)
of this Section and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the L/C Issuer and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                              Assignments by Lenders.  Any Lender may at any
time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its
Commitment(s) and the Loans (including for purposes of this Section 10.06(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

 

(i)                                  Minimum Amounts.

 

(A)                          in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment under any Facility and the
Loans at the time owing to it under such Facility or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                           in any case not described in subsection (b)(i)(A)
of this Section, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000, in the case of any assignment
in respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of any Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

 

(ii)                              Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment

 

148

--------------------------------------------------------------------------------


 

assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

 

(iii)                          Required Consents.  No consent shall be required
for any assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)                          the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

 

(B)                           the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (1) any Revolving Credit Commitment if such assignment
is to a Person that is not a Lender with a Revolving Credit Commitment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender or (2)
any Term Loan to a Person that is not a Lender, an Affiliate of a Lender or an
Approved Fund;

 

(C)                           the consent of the L/C Issuer (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding);

 

(D)                          the consent of the Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
in respect of the Revolving Credit Facility; and

 

(E)                            notwithstanding anything to the contrary herein,
the rights of the Lenders to make assignment of their Commitments shall be
subject to the approval of any Gaming Board, to the extent required by
applicable Gaming Laws.

 

(iv)                          Assignment and Assumption.  The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

149

--------------------------------------------------------------------------------

 

(v)                              No Assignment to Certain Persons.  No such
assignment shall be made (A) to the Borrower or any of the Borrower’s Affiliates
or Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi)                          No Assignment to Natural Persons.  No such
assignment shall be made to a natural person.

 

(vii)                      No Assignment Resulting in Additional Indemnified
Taxes.  No such assignment in respect of any Revolving Credit Commitment shall
be made to any Person that, (A) through its Lending Offices, cannot make Loans
denominated in the applicable Alternative Currencies to the Borrower or (B)
through the making of Loans to the Borrower through its Lending Offices, would
subject the Borrower to additional Indemnified Taxes.

 

(viii)                  Certain Additional Payments.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit and Swing Line Loans in accordance with
its Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.

 

150

--------------------------------------------------------------------------------


 

Upon request, the Borrower (at its expense) shall execute and deliver a Note to
the assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this subsection shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section
10.06(d).

 

(c)                               Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and L/C Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)                             Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural person or the Borrower
or any of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 10.01 that affects such Participant. 
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any

 

151

--------------------------------------------------------------------------------


 

Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or to comply with any other requirement of applicable Tax Law.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.  Notwithstanding
anything to the contrary herein, the rights of the Lenders to grant
participations in their Commitments shall be subject to the approval of any
Gaming Board, to the extent required by applicable Gaming Laws.

 

(e)                               Limitations upon Participant Rights.  A
Participant shall not be entitled to receive any greater payment under Section
3.01 or 3.04 than the applicable Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.  A Participant shall not be entitled to the benefits of Section 3.01
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 3.01(e) as though it were a Lender (it being understood that the
documentation required under Section 3.01(e) shall be delivered to the
participating Lender).

 

(f)                                Certain Pledges.  Any Lender may at any time
pledge or assign a security interest in all or any portion of its rights under
this Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

(g)                              Resignation as L/C Issuer or Swing Line Lender
after Assignment.  Notwithstanding anything to the contrary contained herein, if
at any time Bank of America assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to Section 10.06(b), Bank of America may, (i)
upon 30 days’ notice to the Borrower and the Lenders, resign as L/C Issuer
and/or (ii) upon 30 days’ notice to the Borrower, resign as Swing Line Lender. 
In the event of any such resignation as L/C Issuer or Swing Line Lender, the
Borrower shall be entitled to appoint from among the Lenders a successor L/C
Issuer or Swing Line Lender hereunder; provided, however, that no failure by the
Borrower to appoint any such successor shall affect the resignation of Bank of
America as L/C Issuer or Swing Line Lender, as the case may be.  If Bank of
America resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of the L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)).  If Bank of America resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date

 

152

--------------------------------------------------------------------------------


 

of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c).  Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.

 

10.07            Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors, members
and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same or at least as restrictive as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or Section
2.15(c) or (ii) any actual or prospective direct or indirect counterparty (or
its advisors) to any swap or derivative transaction relating to the Borrower and
its obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.  In addition, the Administrative Agent
and each Arranger and Lender may disclose the existence of this Agreement and
the information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Administrative
Agent, each Arranger and the Lenders in connection with the administration and
management of this Agreement and the other Credit Documents.

 

“Information” means all information received from any Loan Party or any
Subsidiary thereof relating to any Loan Party or any Subsidiary thereof or their
respective businesses, other than any such information that is available to the
Administrative Agent, any Lender or the L/C Issuer on a nonconfidential basis
prior to disclosure by any Loan Party or any Subsidiary thereof.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information or otherwise in accordance with such Person’s customary
practices.

 

153

--------------------------------------------------------------------------------


 

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

 

10.08            Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender, the L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Lender, the L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower against any and all of the obligations of the Borrower
now or hereafter existing under this Agreement or any other Loan Document to
such Lender or the L/C Issuer, irrespective of whether or not such Lender or the
L/C Issuer shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have.  The rights of each
Lender, the L/C Issuer and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify the Borrower and the Administrative
Agent promptly after any such setoff and application, provided that the failure
to give such notice shall not affect the validity of such setoff and
application.

 

10.09            Interest Rate Limitation.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

154

--------------------------------------------------------------------------------


 

10.10            Counterparts; Integration; Effectiveness.  This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11            Survival of Representations and Warranties.  All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

10.12            Severability.  If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, the L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

10.13            Replacement of Lenders.  If any Lender requests compensation
under Section 3.04, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01, or if any Lender is a Defaulting Lender or if any
other circumstance exists hereunder that gives the Borrower the right to replace
a Lender as a party hereto, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights and obligations under this

 

155

--------------------------------------------------------------------------------


 

Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)                               the Borrower shall have paid to the
Administrative Agent the assignment fee specified in Section 10.06(b);

 

(b)                              such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under Section 3.05) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrower (in the case of all other amounts);

 

(c)                               in the case of any such assignment resulting
from a claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(d)                             such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14            Governing Law; Jurisdiction; Etc.

 

(a)                               GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                              SUBMISSION TO JURISDICTION.  THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY, BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS

 

156

--------------------------------------------------------------------------------


 

AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(c)                               WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)                             SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

10.15            Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16            No Advisory or Fiduciary Responsibility.  In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Arrangers and the Lenders are arm’s-length commercial transactions between
the Borrower, on the one hand, and the Administrative Agent, the Arrangers and
the Lenders, on the other hand, (B) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent, each Arranger and each
Lender each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrower, or any
other Person and (B) neither the

 

157

--------------------------------------------------------------------------------


 

Administrative Agent nor any Arranger nor any Lender has any obligation to the
Borrower with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and neither
the Administrative Agent nor any other Arranger nor any other Lender has any
obligation to disclose any of such interests to the Borrower.  To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against the Administrative Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

10.17            Electronic Execution of Assignments and Certain Other
Documents.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

10.18            USA PATRIOT Act.  Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “PATRIOT Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the PATRIOT Act.  The Borrower shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the PATRIOT Act.

 

10.19            Time of the Essence.  Time is of the essence of the Loan
Documents.

 

10.20            Gaming Boards.  The Administrative Agent and each of the
Lenders agree to cooperate with all Gaming Boards in connection with the
administration of their regulatory jurisdiction over the Borrower and its
Subsidiaries, including the provision of such documents or other information as
may be requested by any such Gaming Board relating to the Administrative Agent
or the Lenders, to the Borrower and its Subsidiaries, or to the Loan Documents.

 

10.21            Nevada Gaming Collateral.  Subject to the release of any
Collateral as contemplated by any of the Loan Documents, the Administrative
Agent shall (or through one or more of its agents, sub-agents or sub-collateral
agents shall), to the extent required by Nevada Gaming Regulations, retain
possession of all pledged securities delivered to it consisting of capital stock
of any Nevada gaming licensee or registered intermediary company within the
State of Nevada at a location designated and approved by the applicable Gaming
Board.

 

158

--------------------------------------------------------------------------------


 

10.22            Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

10.23            Financial Covenant Matters.  To the extent that, for any
reason, any Lender (other than in its capacity as a Revolving Credit Lender or
Term A Lender) shall have the right to vote or consent with respect to any
Financial Covenant Reserved Matter, then notwithstanding anything in Section
10.01 or the definition of Required Lenders to the contrary, for purposes of
determining whether the Lenders have consented to, or voted in favor or against,
any Financial Covenant Reserved Matter, such Lender hereby agrees and
acknowledges that it shall be deemed to have voted its interests hereunder
(other than any interests of such Lender under the Revolving Credit Facility or
Term A Facility) with respect to any such Financial Covenant Reserved Matter
without discretion in the same proportion as the allocation of voting with
respect to such matters by Revolving Credit Lenders and Term A Lenders in their
capacities as such.  In furtherance of this Section 10.23, each Lender (other
than in its capacity as a Revolving Credit Lender or Term A Lender) agrees to
execute and deliver any ballot or other instrument reasonably requested by the
Administrative Agent to evidence the voting of its interest as a Lender in
accordance with the provisions of this Section 10.23; provided that if such
Lender fails to promptly execute such ballot or other instrument such failure
shall in no way prejudice any of the Administrative Agents’ rights under this
paragraph and the Administrative Agent is hereby appointed (such appointment
being coupled with an interest) by such Lender as the such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the Administrative Agent’s
discretion to take any action and to execute any ballot or other instrument that
the Administrative Agent may deem reasonably necessary to carry out the
provisions of this Section 10.23.

 

159

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-2

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender,
L/C Issuer and Swing Line Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

S-3

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION, as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-4

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-5

--------------------------------------------------------------------------------


 

 

UNION BANK, N.A., as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-6

--------------------------------------------------------------------------------


 

 

[Name of Lender], as a Lender

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

S-7

--------------------------------------------------------------------------------


 

ANNEX B

 

EXHIBITS TO CREDIT AGREEMENT AS AMENDED BY AMENDMENT NO. 1

 

 

[Attached]

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF COMMITTED LOAN NOTICE

 

Date:  ___________, _____

 

To:                           Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 19, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Bally Technologies,
Inc., a Nevada corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

 

The undersigned hereby requests (select one):

 

A [Revolving Credit Borrowing][Term Borrowing under [describe Facility]]

 

A [conversion of [Term Loans under [describe Facility]][Revolving Credit
Loans][continuation of Eurodollar Rate Loans]

 

1.                                   
On                                                      (a Business Day).

 

2.                                    In the amount of
$                             

 

3.                                    Comprised
of                                                               

[Type of Loan requested]

 

4.                                    For Eurodollar Rate Loans:  with an
Interest Period of            months.

 

5.                                    For Eurodollar Rate Loans that are
Revolving Credit Loans: denominated in                              [Currency of
Loan requested]

 

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.]1

 

 

--------------------------------------------------------------------------------

 

1                                           Include this sentence in the case of
a Revolving Credit Borrowing.

 

A-1

--------------------------------------------------------------------------------


 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02[(a) and]2 (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

2  Omit this language in the case of a Eurodollar Continuation or Conversion.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWING LINE LOAN NOTICE

 

Date:  ___________, _____

 

To:                                                                          
Bank of America, N.A., as Swing Line Lender
Bank of America, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of April 19, 2013 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among Bally Technologies,
Inc., a Nevada corporation (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer and
Swing Line Lender.

 

The undersigned hereby requests a Swing Line Loan:

 

1.                                   
On                                                     (a Business Day).

 

2.                                    In the amount of
$                            .

 

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

 

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) shall be satisfied on and as of the date of the
applicable Credit Extension.

 

 

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF TERM A NOTE

 

Date:  ___________, _____

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term A Loan from time to time made by the Lender to the Borrower under
that certain Second Amended and Restated Credit Agreement, dated as of April 19,
2013 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among the Borrower, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, L/C Issuer
and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement.  All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.  If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term A Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral.  Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term A Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement.  The Term A Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business.  The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term A Note.

 

C-1-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-1-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

 

C-1-3

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF REVOLVING CREDIT NOTE

 

Date:  ___________, _____

 

To:                           Bank of America, N.A., as Administrative Agent

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
_____________________ or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Second Amended and Restated Credit Agreement, dated
as of April 19, 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent, L/C Issuer and Swing Line Lender.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement.  Except as otherwise provided in Section 2.04(f) of the Agreement
with respect to Swing Line Loans, all payments of principal and interest shall
be made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office.  If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

 

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein.  This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral.  Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement.  Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

C-2-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of 
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

             

 

             

 

             

 

             

 

             

 

             

 

             

 

C-2-3

--------------------------------------------------------------------------------

 

EXHIBIT D

 

[FORM OF] COMPLIANCE CERTIFICATE

 

TO:                       Bank of America, N.A., as Administrative Agent under
the Credit Agreement referred to below

 

This Compliance Certificate (“Certificate”) is delivered pursuant to the Amended
and Restated Credit Agreement dated as of April 19, 2013 by and among Bally
Technologies, Inc., a Nevada corporation (the “Borrower”), the Lenders whose
names are set forth on the signature pages thereto and each other Lender which
may from time to time become a party thereto and Bank of America, N.A., as
Administrative Agent (as amended from time to time, the “Credit Agreement”). 
Capitalized terms defined in the Credit Agreement and not otherwise defined in
this Certificate shall have the meanings defined for them in the Credit
Agreement.  Section references herein relate to the Credit Agreement unless
stated otherwise.

 

This Certificate is delivered in accordance with Section 6.02(b) of the Credit
Agreement by the chief executive officer, chief financial officer, treasurer or
controller (a “Senior Officer”) of the Borrower.  This Certificate is delivered
as of the last day of the [fiscal quarter] [fiscal year] ended
_________________, ____, (the “Test Date”).  Computations indicating compliance
with respect to the covenants contained in Sections 7.01(q), 7.02(e), (f), (h),
(j), (k) and (l), 7.03(c), (d), (j), (k), (m), (n), (o) and (p), 7.05(f) and
(h), 7.06(e), 7.11(a) and (b), and 7.12 of the Credit Agreement are set forth
below. In the event of any inconsistency between the computations (or inputs
into such computations) set forth in this Certificate and those set forth in the
Credit Agreement, the Credit Agreement shall prevail.

 

 

I.                                      Section 7.01(q) – Liens.

 

During the period from the Effective Date through the Test Date, the highest
aggregate outstanding principal amount of Indebtedness and other obligations of
the Borrower or any Subsidiary secured by Liens under Section 7.01(q) of the
Credit Agreement was $______________.

 

Maximum Permitted:                                                       
$50,000,000

 

 

II.                                Section 7.02(e), (f), (h), (j), (k) and (l) –
Indebtedness.

 

A.                                Section 7.02(e): During the period from the
Effective Date through the Test Date, the highest aggregate amount of
Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.02(e) of the Credit Agreement was $____________.

 

Maximum Permitted:                                                       
$30,000,000

 

 

D-1

Compliance Certificate

--------------------------------------------------------------------------------


 

B.                                 Section 7.02(f): During the period from the
Effective Date through the Test Date, the highest aggregate outstanding
principal amount of Indebtedness owing by any Person that becomes a Subsidiary
of the Borrower after the Effective Date in accordance with the terms of Section
7.03(g) of the Credit Agreement, which Indebtedness is existing at the time such
Person becomes a Subsidiary of the Borrower (other than Indebtedness incurred
solely in contemplation of such Person’s becoming a Subsidiary of the Borrower)
and any refinancings, refundings, renewals or extensions thereof (in each case
made in accordance with the limitations set forth in Section 7.02(f) of the
Credit Agreement) was $______________.

 

Maximum Permitted:                                                       
$50,000,000

 

C.                                 Section 7.02(k): During the period from the
Effective Date through the Test Date, the highest aggregate outstanding
principal amount of Indebtedness of direct or indirect Subsidiaries of the
Borrower that were not Loan Parties was $______________.

 

Maximum Permitted:            the lesser of (x) $50,000,000 and (y) together
with the amount of Investments made and then outstanding pursuant to Section
7.03(c), $135,000,000

 

D.                                Section 7.02(l): During the period from the
Effective Date through the Test Date, the highest aggregate principal amount of
Indebtedness of the Borrower or any Subsidiary incurred under Section 7.02(l) of
the Credit Agreement was $______________.

 

Maximum Permitted:                                                       
$15,000,000

 

 

III.                          Section 7.03(c), (d), (j), (k), (m), (n), (o) and
(p) – Investments.

 

A.                                Section 7.03(c): During the period from the
Effective Date through the Test Date, the aggregate amount of additional
Investments made by the Loan Parties under clause (iv) of Section 7.03(c) of the
Credit Agreement in Subsidiaries that are not Loan Parties, provided that no
Default or Event of Default existed or was continuing or resulted from any such
Investment, was $________________.

 

Maximum Permitted:           $135,000,000; provided, that, the principal amount
of Indebtedness incurred by direct or indirect Subsidiaries of the Borrower that
are not Loan Parties pursuant to Section 7.02(k) shall reduce this amount on a
dollar-for-dollar basis

 

B.                                 Section 7.03(d): During the period from the
Effective Date through the Test Date, the highest aggregate amount of
Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from

 

 

D-2

Compliance Certificate

--------------------------------------------------------------------------------


 

financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss, was $_____________.

 

Maximum Permitted:                                                       
$25,000,000

 

C.                                 Section 7.03(j): During the period from the
Effective Date through the Test Date, the aggregate amount of Investments by the
Borrower in one or more joint ventures related to the development of gaming
equipment, provided that no Default or Event of Default existed or was
continuing or resulted from any such Investment, was $______________.

 

Maximum Permitted:                                                       
$50,000,000

 

D.                                Section 7.03(k): During the period from the
Effective Date through the Test Date, the highest aggregate outstanding amount
of Investments consisting of non-ordinary course advances to officers, managers,
directors, and employees of the Borrower and its Subsidiaries was
$______________.

 

Maximum Permitted:                                                       
$1,000,000

 

E.                                  Section 7.03(m): During the period from the
Effective Date through the Test Date, (i) the highest aggregate principal amount
of Investments consisting of loans to customers was $______________, and (ii)
the highest aggregate principal amount per property of any such customer was
$______________.

 

Maximum Permitted:            $75,000,000 in the aggregate, and $35,000,000 for
the highest aggregate amount per property of any customer

 

F.                                   Section 7.03(n): During the fiscal year, or
portion thereof, ending on the Test Date, the aggregate amount of other
Investments under Section 7.03(n) of the Credit Agreement was $________________.

 

Maximum Permitted:                                                       
$30,000,000

 

G.                                Section 7.03(o): During the period from the
Effective Date through the Test Date, the aggregate amount of Investments made
with the Available Amount under Section 7.03(o) of the Credit Agreement,
provided that (i) no Default or Event of Default existed or was continuing or
resulted from any such Investment and (ii) the Borrower and its Subsidiaries was
in pro forma compliance with all of the covenants set forth in Section 7.11
immediately after giving effect to such Investment, was $________________.

 

Available Amount as of the Test Date is $________________.

 

H.                                Section 7.03(p): During the period from the
Effective Date through the Test Date, the aggregate amount of Investments under
Section 7.03(p) of the Credit Agreement, provided that no Default or Event of
Default existed or was continuing or resulted from any such Investment, was
$________________ and the pro forma Consolidated Total Leverage Ratio was less
than 2.75 to 1.00 as of the most recent fiscal quarter for which financial
statements have been

 

 

D-3

Compliance Certificate

--------------------------------------------------------------------------------


 

delivered pursuant to Section 6.01(a) or (b) of the Credit Agreement both before
and after giving pro forma effect to such Investments.

 

 

 

IV.                          Section 7.05(f) and (h) – Dispositions of Property.

 

A.                                Section 7.05(f): During the fiscal year, or
portion thereof, ending on the Test Date, the aggregate proceeds received by the
Borrower and its Subsidiaries as a result of Dispositions not otherwise
permitted under Section 7.05 of the Credit Agreement, provided that no Default
or Event of Default existed or was continuing or resulted therefrom, was
$______________, and $_______________ of such proceeds were applied to the
prepayment of the Obligations in accordance with Section 2.05(a) of the Credit
Agreement.

 

Maximum Permitted:                                                    
$20,000,000 per fiscal year, provided that all amounts in excess of $20,000,000
are applied to prepayment of Obligations

 

B.                                 Section 7.05(h): During the fiscal year, or
portion thereof, ending on the Test Date, the aggregate consideration received
by the Borrower and its Subsidiaries as a result of sales of customer loans or
receivables for risk management purposes was $______________ per customer and
$______________ in the aggregate.

 

Maximum Permitted:                                                   $15,000,000
per customer, or $40,000,000 in the aggregate per fiscal year

 

 

V.                                Section 7.06(e) – Distributions.

 

During the fiscal year, or portion thereof, ending on the Test Date, the
aggregate amount of Distributions by the Borrower (i) declared or paid as cash
dividends to its stockholders or (ii) used to purchase, redeem or otherwise
acquire for cash Equity Interests issued by it was $_____________ and the amount
of such Distributions during the period from the Effective Date through the Test
Date was $_____________ in the aggregate.

 

Maximum Permitted:                                                   (i):
unlimited, if both before and after giving pro forma effect to such payment,
purchase, redemption or other acquisition the pro forma Consolidated Total
Leverage Ratio as of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01 of the Credit Agreement
was less than 2.75 to 1.0; and

 

(ii): $100,000,000 for such fiscal year, if either before or after giving pro
forma effect to such

 

 

D-4

Compliance Certificate

--------------------------------------------------------------------------------


 

payment, purchase, redemption or other acquisition the pro forma Consolidated
Total Leverage Ratio as of the most recent fiscal quarter for which financial
statements have been delivered pursuant to Section 6.01 of the Credit Agreement
was 2.75 to 1.0 or greater.

 

 

VI.                          Section 7.11(a) – Consolidated Total Leverage
Ratio.

 

A.                                The Consolidated Total Leverage Ratio as of
the Test Date, was ____:1.00.

 

Maximum Permitted:                                                       
____:1.00

 

The Consolidated Total Leverage Ratio is calculated as follows:

 

(a)                               Consolidated Funded Indebtedness as of the

Test
Date                                                                                                                                                                                                                                                                                 
$____________

 

divided by

 

(b)                              Consolidated EBITDA for the Test Period

(as calculated
below)                                                                                                                                                                                                        
$____________

 

equals Consolidated Total Leverage Ratio
[(a)÷(b)]                                                         ________:1.00

 

Consolidated EBITDA for the Test Period is calculated as follows.1 As determined
in accordance with Generally Accepted Accounting
Principles:                                                                         

 

the sum of, without duplication:

 

(i) Consolidated Net Income of the Borrower

and its Subsidiaries on a consolidated basis for

the Test
Period                                                                                                                                                                                                                                              
$___________

 

plus (ii) any extraordinary loss reflected in
such Consolidated Net
Income                                                                                                                                        
$___________

 

minus (iii) any extraordinary gain reflected
in such Consolidated Net
Income                                                                                                                        
$___________

 

--------------------------------------------------------------------------------

 

1                                           When calculating Consolidated
EBITDA, (i) the results of operations of any Person or assets which have been
the subject of a Disposition involving a consideration in excess of $25,000,000
in the aggregate during the Test Period shall be excluded, and (ii) the results
of operations of any Person or assets acquired by the Borrower and its
Subsidiaries during the Test Period for a consideration which is in excess of
$25,000,000 in the aggregate shall be included on a pro forma basis.

 

 

D-5

Compliance Certificate

--------------------------------------------------------------------------------


 

plus (iv) Consolidated Interest Charges (net of
any interest income) of the Borrower and its
Subsidiaries for the Test Period to the extent
deducted in arriving at Consolidated Net Income                    $___________

 

plus (v) the aggregate amount of Federal, state,
local, and foreign taxes on or measured by
income of the Borrower and its Subsidiaries
for the Test Period (whether or not payable
during the Test Period) to the extent deducted
in arriving at Consolidated Net
Income                                                                                    
$___________

 

plus (vi) depreciation, amortization and
all other non-cash expenses for the Test Period,

including without limitation employee stock

based compensation
expenses                                                                                                                                                 
$___________

 

plus (or minus), without duplication, (vii) any

extraordinary loss or other non-cash expense

(or any extraordinary gain or other non-cash

income) resulting from fair value adjustments

made pursuant to the application of FASB

Accounting Standards Codification 805 (or any

successor rule) in connection with earn-out or

similar obligations to the extent reflected in such

Consolidated Net
Income                                                                                                                                                                         
$___________

 

plus (viii) during the six full fiscal quarters following

any acquisition permitted by Section 7.03(g), the amount

of net cost savings and synergies projected by the

Borrower in good faith to result from any actions taken

or expected to be taken in connection with such acquisition
no later than eighteen (18) months after the date of
such acquisition (which net cost savings and synergies
shall be subject to certification by a Responsible
Officer of the Borrower and calculated on a pro forma
basis as though such cost savings and synergies had
been realized on the first day of the period for which
Consolidated EBITDA is being determined), net of
the amount of actual benefits realized during such
period from such actions; provided that (A) such cost
savings and synergies are reasonably identifiable and
factually supportable, (B) such cost savings must be

(1) able to be accounted for as adjustments pursuant to

Article 11 of Regulation S-X under the Securities Act

or (2) calculated in good faith by the Borrower and based

on audited financial statements of the target company or

 

 

D-6

Compliance Certificate

--------------------------------------------------------------------------------


 

other financial statements reasonably satisfactory to

the Administrative Agent, (C) any cost savings that

are not actually realized during the period of

eighteen (18) months following such acquisition

may no longer be included in Consolidated EBITDA

following the end of such eighteen-month period and

(D) the aggregate amount of cost savings and
synergies added pursuant to this clause (viii) for any
period shall not exceed 10% of Consolidated EBITDA
for the applicable period (calculated prior to giving
effect to any adjustment pursuant to this clause
(viii))                                          $___________

 

 

plus (ix) any fees, costs and other transaction charges

and expenses incurred to implement the Acquisition

or any acquisition permitted pursuant to Section 7.03(g)

for such period to the extent reflected in such

Consolidated Net
Income                                                                                                                                                                                                                         
$___________

 

 

plus (x) (i) any fees, costs, expenses or charges

incurred at any time in connection with litigation

relating to the defense of law suits to which the

Acquired Company or any of its Subsidiaries is

party as of the Acquisition Closing Date and

(ii) any non-recurring fees, costs, expenses or

charges incurred in cash for such period by the

Borrower or any of its Subsidiaries (including but not

limited to severance packages, retention bonuses or

lease buy-outs), provided that (A) such non-recurring

fees, costs, expenses or charges may only be added

back to Consolidated Net Income pursuant to this

clause during the first four full fiscal quarters after

the Acquisition Closing Date and (B) the amount

added back pursuant to this clause (x) does not

exceed $15,000,000 in the aggregate for all fiscal

periods during the term of this
Agreement                                                                 
$___________

 

 

[(i)+(ii)-(iii)+(iv)+(v)+(vi)+/-(vii)+(viii)+(ix)+(x)]   $___________

 

 

VII.                    Section 7.11(b) – Consolidated Interest Coverage Ratio. 
The Consolidated Interest Coverage Ratio, as of the Test Date, was ____:1.00.

 

Minimum
Permitted:                                                                                                                                                          
3.00:1.00

 

 

D-7

Compliance Certificate

--------------------------------------------------------------------------------


 

The Consolidated Interest Coverage Ratio is calculated as follows:

 

As of the Test Date:

 

(a)                               Consolidated EBITDA for the Test Period (as

calculated above)                               
                                                                                                                                                                                               
$___________

 

divided by

 

(b)                              Consolidated Interest
Charges                                                                                                                                            
$___________

 

equals Consolidated Interest Coverage Ratio

[(a)÷(b)]                                                                                                                                                                                                                                                                                                                                         
_______:1.00

 

 

VIII.              Section 7.12 - Capital Expenditures.

 

A.                                Section 7.12(a): During the fiscal year, or
portion thereof, ending on the Test Date, the aggregate amount of Maintenance
Capital Expenditures made by the Borrowers or their Subsidiaries, or which
Borrowers or their Subsidiaries were legally obligated to make, was
$________________

 

Maximum Permitted:            $50,000,000, plus any Rollover Amount (as defined
in Section 7.12(a) of the Credit Agreement)

 

B.                                 Section 7.12(b): During the period from the
Effective Date through the Test Date, the aggregate amount of Capital
Expenditures used to upgrade, improve or repair the Borrower’s existing
Enterprise Resource Planning (“ERP”) system was $________________.

 

Maximum Permitted:                                                       
$35,000,000

 

C.                                 Section 7.12(c): During the period from the
Effective Date through the Test Date, the aggregate amount of Capital
Expenditures used to implement the Campus Consolidation Transaction was
$________________.

 

Maximum Permitted:                                                       
$35,000,000

 

D.                                Section 7.12(d): During the period from the
Effective Date through the Test Date, the aggregate amount of other Capital
Expenditures made by the Borrowers or their Subsidiaries, or which Borrowers or
their Subsidiaries were legally obligated to make was $________________.

 

Maximum Permitted:                                                       
$70,000,000

 

 

D-8

Compliance Certificate

--------------------------------------------------------------------------------

 

IX.                          Section 2.05(b)(v) – Excess Cash Flow.  During the
fiscal year ending on the Test Date, Excess Cash Flow required to be used to
prepay the Loans is $____________.

 

Excess Cash Flow for such fiscal year is calculated as follows.  (a) the sum of:

 

(i) Consolidated EBITDA of the Borrower

and its Subsidiaries for such fiscal year

without giving effect to clause (h) of the

definition of Consolidated
EBITDA                                                     $___________

 

plus (ii) the Consolidated Working Capital
Adjustment for such fiscal year2

$___________

 

minus (b) the sum of:

 

(i) Consolidated Interest Charges actually
paid in cash by the Borrower and its
Subsidiaries (net of interest income
received) during such fiscal
year                                                                                
$___________

 

plus (ii) scheduled principal repayments to
the extent actually made, of Consolidated
Funded Indebtedness (including the Term
Loans) solely to the extent funded with
Internally-Generated Cash during such
fiscal
year                                                                                                                                                                                                                              
$___________

 

plus (iii) all Federal, state, local and foreign
taxes on or measured by income of the
Borrower and its Subsidiaries actually paid
in cash by the Borrower and its Subsidiaries
(net of any tax rebates or credits received
in cash by the Borrower or any of its
Subsidiaries) during such fiscal
year                                                          $___________

 

plus (iv) Capital Expenditures and
Investments permitted by clauses (b), (g),
(j), (k), (m), (n) and (p) of Section 7.03 of the
Credit Agreement which were made in cash

 

--------------------------------------------------------------------------------

 

2                                           In calculating the Consolidated
Working Capital Adjustment, there shall be excluded the effect of
reclassification during such period of current assets to long term assets and
current liabilities to long term liabilities and the effect of any acquisition
permitted under Section 7.03(g) of the Credit Agreement during such period;
provided that there shall be included with respect to any such acquisition
during such period an amount (which may be a negative number) by which the
Consolidated Working Capital acquired in such acquisition as at the time of such
acquisition exceeds (or is less than) Consolidated Working Capital at the end of
such period.

 

 

D-9

Compliance Certificate

--------------------------------------------------------------------------------


 

prior to the end of such fiscal year by the
Borrower and its Subsidiaries during such
fiscal year (in each case, solely to the extent
funded with Internally-Generated Cash)                             $___________

 

plus (v) without duplication of amounts
deducted from Excess Cash Flow in prior
periods, the aggregate consideration
required to be paid in cash by the Borrower
or any of its Subsidiaries pursuant to binding
contracts (the “Contract Consideration”)
entered into prior to or during such period
relating to Capital Expenditures and
Investments permitted by clauses (b), (g),
(j), (k), (m) and (n) of Section 7.03 of the
Credit Agreement to be consummated or
made during the 12 months following the
end of such period; provided, that, to the
extent the aggregate amount of Internally-
Generated Cash actually utilized to finance
such Capital Expenditures or Investments
during such 12-month period is less than the
Contract Consideration, the amount of such
shortfall shall be added to the calculation of
Excess Cash Flow at the end of such 12-
month
period                                                                                                                                                                                                         
$___________

 

plus (vi) the amount of Restricted Payments
permitted by clauses (d) and (e) of
Section 7.06 of the Credit Agreement which
were paid in cash during such fiscal year (in
each case, solely to the extent funded with
Internally-Generated
Cash)                                                                                                                
$___________

 

plus (vii) the amount of any fees, costs, expenses

or charges paid in cash during such period and

added back to Consolidated Net Income pursuant

to clauses (i) and (j) of the definition of

Consolidated
EBITDA                                                                                                                                         
$___________

 

[(a)(i)+(a)(ii)]-[(b)(i)+(b)(ii)+(b)(iii)+(b)(iv)+(b)(v)+b(vi)+(b)(vii)]                   
$___________

 

(A)  multiplied by (i) if the Consolidated Total Leverage
Ratio is greater than or equal to 3.50 to 1.00 as of
the last day of such fiscal year, 50%, (ii) if the
Consolidated Total Leverage Ratio is less than
3.50 to 1.00 but equal to or greater than 3.00 to 1.00

 

 

D-10

Compliance Certificate

--------------------------------------------------------------------------------


 

as of the last day of such fiscal year, 25%, or (iii) if
the Consolidated Total Leverage Ratio is less than
3.00 to 1.00  as of the last day of such fiscal year,
0%                                         $___________

 

(B) the aggregate principal amount of Loans
prepaid pursuant to Section 2.05(a)(i) of the Credit
Agreement during such fiscal year (and, in the
case of any Revolving Credit Loans so prepaid,
to the extent the aggregate principal amount of
the Revolving Credit Commitments are
permanently reduced during such fiscal year in
an aggregate amount corresponding to such
prepayment) with the proceeds of Internally-
Generated
Cash                                                                                                                                                                                                                                        
$___________

 

[(A)-(B)]                                                                                                                                                                                                                                                                                  
$___________

 

 

X.                                A review of the activities of Borrower and its
Subsidiaries during the fiscal period covered by this Certificate has been made
under the supervision of the undersigned with a view to determining whether,
during the fiscal period ending on the Test Date, Borrower and its Subsidiaries
performed and observed all of their respective obligations under the Loan
Documents.  To the best knowledge of the undersigned, during the period ending
on the Test Date, all covenants and conditions have been so performed and
observed and no Default or Event of Default has occurred and is continuing, with
the exceptions set forth below in response to which Borrower has taken or
propose to take the following actions (if none, so state).

 

 

 

 

 

 

 

 

XI.                          The undersigned Senior Officer of Borrower
certifies that the calculations made and the information contained herein are
derived from the books and records of Borrower and that each and every matter
contained herein correctly reflects those books and records.

 

 

XII.                    To the best knowledge of the undersigned no event or
circumstance has occurred that constitutes a Material Adverse Effect since the
date the most recent Certificate was executed and delivered.

 

 

D-11

Compliance Certificate

--------------------------------------------------------------------------------


 

Dated:  __________________________

 

 

BALLY TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

D-12

Compliance Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT E-1

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee.  The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities5) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.

 

 

--------------------------------------------------------------------------------

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

5  Include all applicable subfacilities.

 

E-1-1

--------------------------------------------------------------------------------


 

1.                                    Assignor[s]:                  
______________________________

 

______________________________

 

2.                                    Assignee[s]:                 
______________________________

 

______________________________

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                    Borrower(s):               Bally
Technologies, Inc., a Nevada corporation

 

4.                                    Administrative Agent: Bank of America,
N.A., as the administrative agent under the Credit Agreement

 

5.                                    Credit Agreement:                       
Second Amended and Restated Credit Agreement, dated as of April 19, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time), among Bally Technologies, Inc., a Nevada corporation, as
Borrower, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender

 

6.                                    Assigned Interest[s]:

 

Assignor[s]6

 

 

 

Assignee[s]7

 

 

 

Facility
Assigned8

 

 

 

Aggregate 
Amount of 
Commitment/Loans 
for all Lenders9

 

 

 

Amount of 
Commitment
/Loans 
Assigned

 

 

 

Percentage 
Assigned of 
Commitment/ 
Loans10

 

 

 

CUSIP 
Number

 

 

 

 

 

 

 

____________

 

 

$________________

 

 

$_________

 

 

____________%

 

 

 

 

 

 

 

 

 

____________

 

 

$________________

 

 

$_________

 

 

____________%

 

 

 

 

 

 

 

 

 

____________

 

 

$________________

 

 

$_________

 

 

____________%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[7.                               Trade Date:                   
__________________]11

 

 

--------------------------------------------------------------------------------

 

6  List each Assignor, as appropriate.

7  List each Assignee, as appropriate.

8  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Credit Commitment” or “Term A Loan”).

9  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

11  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1-2

--------------------------------------------------------------------------------


 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By: _____________________________

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By: _____________________________

 

Title:

 

 

[Consented to and]12 Accepted:

 

 

 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

By: _________________________________

 

Title:

 

 

 

[Consented to]13

 

 

 

BANK OF AMERICA, N.A., as

 

L/C Issuer and Swing Line Lender

 

 

 

By: _________________________________

 

Title:

 

 

 

[Consented to:]14

 

 

 

BALLY TECHNOLOGIES, INC., as

 

Borrower

 

 

 

By: _________________________________

 

Title:

 

 

--------------------------------------------------------------------------------

 

12 If necessary.

13 If necessary.

14 If necessary.

E-1-3

--------------------------------------------------------------------------------

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

BALLY TECHNOLOGIES, INC.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.      Representations and Warranties.

 

1.1.   Assignor.  [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it [is][is not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.   Assignee.  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.06(b)(iii), (v),
(vi) and (vii) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 10.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it

 

E-1-4

--------------------------------------------------------------------------------


 

shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.      Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

 

3.      General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

E-1-5

--------------------------------------------------------------------------------


 

EXHIBIT E-2

 

See attached.

 

E-2-1

--------------------------------------------------------------------------------

 

ANNEX C

 

SCHEDULES TO CREDIT AGREEMENT AS AMENDED BY AMENDMENT NO. 1

 

 

[Attached]

 

C-1

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT SCHEDULES

 

2.01

Commitments and Applicable Percentages

2.03

Existing Letters of Credit

4.01

Mortgaged Properties

5.03

Required Consents

5.08(b)

Existing Liens

5.08(c)

Real Property

5.08(d)

Leases

5.13

Subsidiaries; Other Equity Investments; Loan Parties

5.17

Intellectual Property

5.20

Labor Matters

6.12

Guarantors

6.18

Gaming Licenses

7.02

Existing Indebtedness

7.03(f)

Existing Investments

7.08

Transactions with Affiliates

7.09

Burdensome Agreements

10.02

Administrative Agent’s Office, Certain Addresses for Notices

 

--------------------------------------------------------------------------------


 

Schedule 2.01
Commitments and Applicable Percentages

 

See Attached.

 

--------------------------------------------------------------------------------


 

Schedule 2.03
Existing Letters of Credit

 

Borrower Name

 

LC/BA Id

 

Issue Date

 

Expiry
Date

 

Beneficiary Name

 

Amount

BALLY TECHNOLOGIES, INC.

 

00000003125229

 

6/26/2012

 

4/30/2013

 

BBVA CONTINENTA

 

$50,000.00

BALLY TECHNOLOGIES, INC.

 

00000003097580

 

12/10/2008

 

10/30/2013

 

BANK OF AMERICA

 

€66,442.47

BALLY TECHNOLOGIES, INC.

 

00000003118670

 

1/17/2012

 

1/30/2014

 

BANK OF AMERICA

 

€31,577.33

BALLY TECHNOLOGIES, INC.

 

00000003118671

 

1/17/2012

 

1/30/2014

 

BANK OF AMERICA

 

€28,243.08

BALLY TECHNOLOGIES, INC.

 

00000003118815

 

1/17/2012

 

1/30/2014

 

BANK OF AMERICA

 

€31,577.33

 

--------------------------------------------------------------------------------


 

Schedule 4.01
Mortgaged Properties

 

 

The real property (headquarters property) located at 6601 South Bermuda Road,
Las Vegas, Clark County, Nevada, 89119.  Legal Description: Lot Two (2) Hughes
Airport Center Phase III-Unit 1, as shown by map thereof on file in Book 44 of
Plats, Page 43, in the Office of the County Recorder of Clark County, Nevada.

 

--------------------------------------------------------------------------------

 

Schedule 5.03
Required Consents

 

Notices will be provided to the entities and jurisdictions below, with
additional information as the Borrower deems appropriate or as may be required,
on or subsequent to the Effective Date.

 

Jurisdiction

Alabama

Macon County Racing Commission

Poarch Band of Creek Indians Tribal Gaming Commission

Alaska

Metlakatla Indian Community Gaming Commission

Arkansas

Arkansas Racing Commission

Arizona

Ak-Chin Indian Community Tribal Gaming Agency

Arizona Department of Gaming

Cocopah Tribal Gaming Office

Colorado River Indian Tribes Department of Revenue and Finance

Colorado River Indian Tribes Gaming Agency

Fort McDowell Yavapai Nation-Community & Economic Development Dept.

Fort McDowell Yavapai Nation-Tribal Gaming Office

Gila River Gaming Commission

Gila River Indian Community-Office of the Treasurer

Pascua Yaqui Tribe-Tribal Employment Rights Office

Pascua Yaqui Tribe Tribal Gaming Office

Quechan Tribal Gaming Commission

Quechan Tribal Gaming Commission-Economic Development Administration

Salt River Pima Maricopa Indian Community (SRPIC) Gaming Regulatory Agency

Salt River Pima Maricopa Indian Community (SRPMIC) Economic Development Division

San Carlos Apache Tribal Gaming Commission

Tohono O’Odham Nation Gaming Office

Tonto Apache Tribal Gaming Office

White Mountain Apache Tribal Gaming Commission

Yavapai-Apache Gaming Commission

Yavapai-Prescott Gaming Commission

California

Agua Caliente Gaming Commission

Alturas Rancheria Gaming Commission

Augustine Gaming Commission

Barona Gaming Commission

Bear River Tribal Gaming Commission

Berry Creek Rancheria Gaming Commission

Big Valley Gaming Commission

Bishop Paiute Gaming Commission

Blue Lake Tribal Gaming Commission

Cabazon Band of Mission Indians Gaming Commission

 

--------------------------------------------------------------------------------


 

Cahto Tribal Gaming Commission*

Cahuilla Tribal Gaming Agency

California Gambling Control Commission*

Campo Tribal Gaming Commission

Chemehuevi Tribal Gaming Commission

Chicken Ranch Gaming Commission

Colusa Tribal Gaming Commission

Coyote Valley Gaming Commission

Dry Creek Gaming Commission

Elk Valley Rancheria Gaming Commission

Fort Independence Gaming Commission

Habematolel Tribal Gaming Commission

Hopland Gaming Commission

Jackson Rancheria Tribal Gaming Agency

Lytton Tribal Gaming Commission

Manchester Gaming Commission

Middletown Rancheria Tribal Gaming Regulatory Agency

Mooretown Tribal Gaming Commission

Morongo Tribal Gaming Authority

Pala Gaming Commission

Paskenta Tribal Gaming Commission

Pauma-Yuima Gaming Commission

Pechanga Gaming Commission

Picayune Rancheria Tribal Gaming Commission

Pit River Gaming Commission

Quechan Tribal Gaming Commission (California side)

Redding Rancheria Tribal Gaming Commission

Rincon Tribal Gaming Commission

Robinson Rancheria Gaming Commission

Round Valley Indian Tribes Gaming Commission

San Manuel Tribal Gaming Commission

San Pasqual Tribal Gaming Commission

Santa Rosa Rancheria Gaming Commission

Santa Ynez Band of Chumash Indians Tribal Gaming Agency

Santa Ysabel Gaming Commission

Sherwood Valley Gaming Commission

Shingle Springs Gaming Commission

Smith River Rancheria Tribal Gaming Agency

Soboba Tribal Gaming Commission

State of California Gambling Control Commission

Susanville Indian Rancheria Gaming Commission

Sycuan Band of Mission Indians Gaming Commission

Table Mountain Rancheria Tribal Gaming Commission

Torres Martinez Tribal Gaming Agency

Tule River Tribe Gaming Commission

Tuolumne Me-Wuk Tribal Gaming Agency

Twenty-Nine Palms Gaming Commission

 

--------------------------------------------------------------------------------


 

United Auburn Indian Community Tribal Gaming Agency

Viejas Tribal Gaming Commission

Yocha Dehe Tribal Gaming Agency (f/k/a Rumsey Tribal Gaming Agency)

Colorado

Southern Ute Indian Tribe Division of Gaming

State Of Colorado, Dept Of Revenue, Division Of Gaming (f/k/a Colorado Division
of Gaming)

Ute Mountain Ute Gaming Commission

Connecticut

Mashantucket Pequot Tribal Nation Gaming Commission

Mohegan Tribal Gaming Commission

State of Connecticut-Department of Consumer Protection, Gaming Division, Casino
Licensing

Delaware

Delaware State Lottery

Florida

Miccosukee Tribal Gaming Agency

Port of Miami-Dade County, Permit Section

Seminole Tribe of Florida dba Seminole Gaming Administration

State of Florida Dept. of Business and Professional Regulation Division of
Pari-Mutuel Wagering (f/k/a State of Florida Division of Pari-Mutuel Wagering)

Iowa

Iowa Division of Criminal Investigation

Iowa Lottery

Iowa Racing & Gaming Commission

Omaha Tribe of Nebraska and Iowa Tribal Gaming Commission

Sac & Fox Tribe of the Mississippi in Iowa Gaming Commission (IA)

Winnebago Gaming Commission

Idaho

Coeur d’Alene Tribal Gaming Board

Kootenai Tribe of Idaho

Nez Perce Tribal Gaming Commission

Shoshone-Bannock Gaming Commission (Fort Hall Indian Reservation)

Shoshone-Bannock Tribes Business License Department

Illinois

Illinois Gaming Board

Indiana

Indiana Gaming Commission

Kansas

Iowa Tribal Gaming Commission

Kansas Racing & Gaming Commission

Kickapoo Tribe Gaming Commission (KS)

Kickapoo Tribe in Kansas - Accounting Dept. Revenue & Taxation

Prairie Band Potawatomi Tribal Gaming Commission

Sac & Fox Gaming Commission (KS)

Louisiana

Chitimacha Gaming Commission

Coushatta Tribe of Louisiana Tribal Gaming Commission

Jena Band of Choctaw Indians Gaming Commission

 

--------------------------------------------------------------------------------


 

Louisiana Gaming Control Board*

Louisiana State Police Casino Gaming Division

Louisiana State Police, Indian Gaming Unit

Tunica-Biloxi Tribe of Louisiana Gaming Commission

Maine

Maine Gambling Control Board, Department of Public Safety

Maryland

Maryland State Lottery Commission

Michigan

Bay Mills Gaming Commission

Grand Traverse Band of Ottawa & Chippewa Indians Gaming Commission

Gun Lake Tribal Gaming Commission

Hannahville Indian Tribal Gaming Commission (f/k/a Chip-In’s Island Resort
Casino Tribal Gaming Board of Directors)

Keweenaw Bay Indian Community Gaming Commission

Lac Vieux Band of Lake Superior Chippewa Indians Gaming Regulatory Commission

Little River Band of Ottawa Indians Gaming Commission

Little Traverse Bay Bands of Odawa Indians Gaming Regulatory Commission

Michigan Gaming Control Board (1)

Nottawaseppi Huron Band of Potawatomi Gaming Commission

Pokagon Band Gaming Commission

Sault Ste. Marie Tribe of Chippewa Indians Gaming Commission

Minnesota

Bois Forte Tribal Government

Fond Du Lac Reservation Business Committee-Office of the Registrar

Grand Portage Gaming Commission

Leech Lake Band of Ojibwa Indians Gaming Regulatory Board

Lower Sioux Gaming Commission

Mille Lacs Band of Ojibwe Indians Gaming Regulatory Authority

Minnesota Racing Commission

Prairie Island Indian Community Gaming Commission

Red Lake Gaming Commission

Shakopee Mdewakanton Sioux Community Gaming Commission

State of Minnesota, Department of Public Safety-Alcohol & Gambling Enforcement

Upper Sioux Community Gaming Commission

White Earth Tribal Gaming

Missouri

Missouri Gaming Commission (1)

Mississippi

Choctaw Gaming Commission

Mississippi Gaming Commission (Headquarters-Jackson) (1)

Montana

State of Montana Department of Justice Gambling Control Division

North Carolina

Cherokee Tribal Gaming Commission

North Dakota

Spirit Lake Tribe—Tribal Tax Department

 

--------------------------------------------------------------------------------


 

Standing Rock Tribal Gaming Commission

Three Affiliated Tribes Gaming Commission

Turtle Mountain Tribal Gaming

Nebraska

Rosebud Sioux Tribe (RST) Gaming Commission

Santee Sioux Nation Tribal Gaming Commission

New Jersey

New Jersey Casino Control Commission

New Jersey Division of Gaming Enforcement*

 

New Mexico

Jicarilla Apache Gaming Regulatory Commission

Mescalero Apache Tribal Gaming Commission

Navajo Gaming Regulatory Office

New Mexico Gaming Control Board

Ohkay Owingeh (San Juan Pueblo) Gaming Commission

Pueblo of Acoma Gaming Commission (f/k/a Acoma Gaming Commission (Pueblo of
Acoma))

Pueblo of Isleta Gaming Regulatory Agency (f/k/a Isleta Gaming Commission)

Pueblo of Laguna Tribal Gaming Regulatory Authority

Pueblo of Pojoaque Gaming Commission (f/k/a Pojoaque Pueblo Gaming Commission)

Pueblo of Sandia Tribal Gaming Commission (f/k/a Sandia Tribal Gaming
Commission)

Pueblo of Santa Ana Gaming Regulatory Commission (f/k/a Santa Ana Gaming
Regulatory Commission)

Pueblo of Tesuque Gaming Commission

Pueblo of Tesuque Tax & Revenue Office

San Felipe Pueblo Gaming Regulatory Commission

Santa Clara Pueblo Gaming Commission

Taos Pueblo Gaming Commission

Taos Pueblo Taxation Office

Nevada

City of Las Vegas-Dept. of Finance & Business Services

City of North Las Vegas

Clark County Department of Business License

Nevada Gaming Control Board/Nevada Gaming Commission (1)

New York

Cayuga Nation of New York(Haudenosaunee Cayuga Nation)

New York Lottery

New York State Racing and Wagering Board

N.Y.S Gaming Commission*

Oneida Nation Gaming Commission

Seneca Gaming Authority

Seneca Nation of Indians

St. Regis Mohawk Tribal Gaming Commission

North Dakota

 

Turtle Mountain T.E.R.O.*

Ohio

Ohio Casino Control Commission

 

--------------------------------------------------------------------------------


 

Ohio Lottery Commission

Oklahoma

Absentee Shawnee Tribal Gaming Commission*

 

Apache Gaming Commission

Cherokee Nation Gaming Commission

Cheyenne & Arapaho Tribes Gaming Commission

Chickasaw Nation  Office of the Gaming Commissioner

Choctaw Nation Gaming Commission

Citizen Potawatomi Nation Gaming Commission

Comanche Nation Gaming Commission

Delaware Nation Gaming Commission

Delaware Nation Tax Commission

Eastern Shawnee Tribal Gaming Commission

Fort Sill Apache Gaming Commission

Iowa Tribe of Oklahoma Gaming Commission

Kaw Nation Gaming Commission

Kickapoo Tribe of Oklahoma Gaming Commission

Kiowa Tribal Gaming Commission

Miami Tribe of Oklahoma Gaming Commission*

Modoc Tribe of Oklahoma Gaming Commission

Muscogee (Creek) Nation Office of Public Gaming

Oklahoma Horse Racing Commission

Osage Nation Gaming Commission

Osage Nation Tax Commission

Otoe-Missouria Gaming Commission

Ottawa Gaming Commission

Pawnee Nation Gaming Commission

Peoria Gaming Commission

Ponca Tribal Gaming Commission

Quapaw Tribal Gaming Agency

Sac and Fox Nation Gaming Commission

Seminole Nation Gaming Commission

Seneca Cayuga Gaming Commission

Thlopthlocco Tribal Town Gaming Commission

Tonkawa Tribal Gaming Commission

Wichita Gaming Commission

Wyandotte Nation Gaming Commission

Oregon

Burns Paiute Gaming Commission

Confederated Tribes Gaming Commission (f/k/a Confederated Tribes of Coos, Lower
Umpqua and Suislaw Indians Tribal Gaming Commission)

Confederated Tribes of the Umatilla Indian Reservation Gaming Commission

Coquille Gaming Commission

Cow Creek Gaming & Regulatory Commission

Grand Ronde Gaming Commission

Klamath Tribes Gaming Regulatory Commission

 

--------------------------------------------------------------------------------


 

Oregon Department of State Police-Gaming Enforcement Division-Licensing

Oregon Department of State Police-Gaming Enforcement Division-Products

Siletz Tribal Gaming Regulatory Agency

Warm Springs Gaming Commission

Pennsylvania

Pennsylvania Gaming Control Board

Rhode Island

Rhode Island State Police-Lottery Investigations

State of Rhode Island, Department of Business Regulation-Division of Licensing &
Racing & Athletics

South Dakota

Crow Creek Sioux Tribal Gaming Commission*

 

Flandreau Santee Sioux Tribal Commission on Gaming

Lower Brule Sioux Tribe

Oglala Sioux Tribal Gaming Commission

Sisseton-Wahpeton Oyate Gaming Commission (f/k/a Sisseton-Wahpeton Sioux Tribe
Gaming Commission)

South Dakota Commission on Gaming

Yankton Sioux Tribe Gaming Commission

Yankton Sioux Tribe Tax Deparment

Texas

Kickapoo Traditional Tribe of Texas

State of Texas Comptroller of Public Accounts

Washington

Chehalis Tribal Gaming Agency

Colville Tribal Gaming Commission

Jamestown S Klallam Tribal Gaming Agency

Kalispel Tribal Gaming Agency

Lower Elwha Tribal Gaming Commission

Lummi Tribal Gaming Commission

Muckleshoot Gaming Commission

Nisqually Tribal Gaming Commission

Nooksack Gaming Commission

Port Gamble S’Klallam Tribal Gaming Agency

Puyallup Tribal Gaming Regulatory Office

Quinault Tribal Gaming Agency

Shoalwater Bay Tribal Gaming Commission

Skokomish Tribal Gaming Commission

Snoqualmie Gaming Commission

Squaxin Island Gaming Commission

Stillaguamish Tribal Gaming Agency

Stillaguamish Tribe of Indians Tax Commission

Suquamish Tribal Gaming Commission

Swinomish Gaming Commission

Tulalip Tribal Gaming Agency

Upper Skagit Gaming Regulatory Commission

Washington State Gambling Commission

Yakama Nation

 

--------------------------------------------------------------------------------


 

Yakama Nation Gaming Commission

Wisconsin

Bad River Band of Lake Superior Chippewa Indians

Forest County Potawatomi Gaming Commission

Ho-Chunk Nation Gaming Commission

Lac Courte Oreilles Band of Lake Superior Chippewa*

Lac du Flambeau Tribal Gaming Commission

Menominee Tribal Gaming Commission

Mohican Gaming Commission

Oneida Licensing Department

Red Cliff Gaming Commission

Sokaogon Chippewa Gaming Commission

St. Croix Gaming Commission

State of Wisconsin Dept. of Admin. Division of Gaming-Office of Indian Gaming
and Reg. Compliance

West Virginia

West Virginia Lottery Commission (Lottery Gaming Facility)

West Virginia Lottery Commission (Racetrack Video Lottery)

Wyoming

Eastern Shoshone Gaming Agency

Northern Arapaho Gaming Agency

Shoshone & Arapaho Tribes Tribal Employment Rights Office

Canada

Alberta Gaming and Liquor Commission (AGLC)

Alcohol and Gaming Commission of Ontario (AGCO)

Atlantic Lottery Corporation

British Columbia Gaming Policy and Enforcement Branch (1)

Manitoba Gaming Control Commission

Nova Scotia Alcohol and Gaming Division

Saskatchewan Liquor & Gaming Authority

Surete du Quebec (Police)-The Alcohol, Racing, and Gaming Commission of the
Province of Quebec

Australia

 

Department of Justice Victorian Commission for Gambling and Liquor Regulation*

 

NSW Casino Liquor and Gaming Control Authority*

 

NSW Office of Liquor Gaming and Racing*

 

--------------------------------------------------------------------------------


 

Office of the Liquor and Gambling Commissioner*

 

QLD Office of Liquor and Gaming Regulation*

 

Tasmanian Gaming Commission*

 

Western Australia Department of Racing, Gaming and Liquor*

 

Victorian Commission for Gambling and Liquor Regulation*

 

British Columbia

 

British Columbia Lottery Corporation*

 

Macau

 

Macau Gaming Inspection and Coordination Bureau (DICJ)*

 

Singapore

 

Casino Regulatory Authority*

 

 

* Notice to be provided to the extent required.

 

See also Schedule 6.18.

 

--------------------------------------------------------------------------------

 

Schedule 5.08(b) 
Existing Liens

 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./

FILE DATE

 

COLLATERAL

DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming Inc.

 

NV SOS

 

American Express Business Finance

600 Travis Street

Houston, TX 77002

 

Initial

03/29/04

2004010151-1

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

2008038111-7

12/17/08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sierra Design Group

 

NV SOS

 

WMS Gaming, Inc.

800 S. Northpoint Blvd.

Waukegan, IL 60085

 

Initial

2008028764-8

09/17/08

 

E(S)

& proceeds thereof

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

PDS Gaming Corporation

 

Initial

2004020807-4

07/01/04

 

E(C)

& related Lease Payments and Other Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cochran Road, LLC, As Agent

 

Assignment

2004021128-5

07/06/04

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.B. Zwim Finance, LLC

 

Assignment

2006033886-9

10/09/06

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment

2007017275-6

05/30/07

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Special Purpose III, LLC

 

Assignment

2008018984-2

06/16/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment

2008020119-3

06/25/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Co. LLC
1345 Avenue of the Americas

New York, NY 10105

 

Assignment

2008020460-6

06/26/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

2009014421-8
06-09-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./

FILE DATE

 

COLLATERAL

DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

PDS Gaming Corporation

 

Initial

2004020814-9

07/01/04

 

E(C)

& related Lease Payments and Other Assets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cochran Road, LLC, As Agent

 

Assignment

2004021127-3

07/06/04

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D.B. Zwim Finance, LLC

 

Assignment

2006033885-7

10/09/06

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment

2007017274-4

05/30/07

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Special Purposes III, LLC

 

Assignment

2008018979-1

06/16/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment

2008020130-7

06/25/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Co. LLC
1345 Avenue of the Americas

New York, NY 10105

 

Assignment

2008020455-5

06/26/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuation
2009104420-6
06-09-09

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

D.B. Zwim Finance, LLC

 

and

PDS Gaming-Corporation

 

Initial

2006031418-6

09/20/06

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Liberty Harbor Master Fund I, L.P. as Agent

1 New York Plaza

New York, NY 10004

 

Assignment

2008017402-9

06/02/08

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

CIT Technology Financing Services, Inc.

10201 Centurion Parkway North, Suite 100

Jacksonville, FL 32256

 

Initial

2006032160-0

09/26/06

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./

FILE DATE

 

COLLATERAL

DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

CIT Technology Financing Services, Inc.

10201 Centurion Parkway North, Suite 100

Jacksonville, FL 32256

 

Initial

2006032894-5

10/02/06

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

D.B. Zwim Finance, LLC

 

Initial

2006036609-6

11/02/06

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bank of Wyoming

435 Arapahoe

Thermopolis, WY 82443

 

Assignment

2008017653-0

06/03/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

Fortress Credit Corp.

&

PDS Gaming Corporation

 

Initial

2006042520-6

12/28/06

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PDS Special Purpose III, LLC

 

Assignment

2008019041-5

06/16/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Corp.

 

Assignment

2008019763-5

06/20/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Co LLC

 

 

Assignment

2008020502-6

06/26/08

 

 

 

Change of secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortress Credit Co LLC

1345 Avenue of the Americas, 46th Floor

New York, NY 10105

 

Assignment

2008020512-7

06/26/08

 

 

 

Appears to be duplicate filing to change secured party

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

Toshiba Financial Services

1961 Hirst Drive

Moberly, MO 65270

 

Initial

200703100-1

01/30/07

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

 

Initial

2007009884-7

03/29/07

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

 

Initial

2007012637-9

04/20/07

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./

FILE DATE

 

COLLATERAL

DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

Arrow Electronics, Inc.

50 Marcus Drive

Melville, NY 111747

 

Initial

2007018336-7

06/07/07

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

 

Initial

2008039252-6

12/31/08

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

Key Equipment Finance Inc.

1000 South McCaslin Blvd.

Superior, CO 80027

 

Initial

2009007584-3

03/25/09

 

E(C)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW

Grand Rapids, MI 49509

 

Initial

2009017694-8

07/17/09

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW

Grand Rapids, MI 49509

 

Initial

2009021159-0

08/28/09

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

Bally Gaming, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW

Grand Rapids, MI 49509

 

Initial

2009022051-3

09/10/09

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

Bally Gaming, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW

Grand Rapids, MI 49509

 

Initial

2009022052-5

09/10/09

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

Bally Gaming, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW

Grand Rapids, MI 49509

 

Initial

2009022053-7

09/10/09

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

Bally Gaming, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW

Grand Rapids, MI 49509

 

Initial

2009022550-1

09/16/09

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR(S)

 

JURISDICTION
SEARCHED

 

SECURED PARTY

 

FILE NO./

FILE DATE

 

COLLATERAL

DESCRIPTION

 

COMMENT

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

Greatamerica Leasing, Corp.

PO Box 609

Cedar Rapids, IA 52406

 

Initial

2010006022-5

03/10/10

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inic.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW

Grand Rapids, MI 49509

 

Initial

2010013519-7

05/28/10

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

Bally Gaming, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW

Grand Rapids, MI 49509

 

Initial

2010015384-2

06/18/10

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504



 

Initial

2010019909-0

08/09/10

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

 

Initial

2011001559-9

01/21/11

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

IBM Credit LLC

1 North Castle Drive

Armonk, NY 10504

 

Initial

2011002243-1

01/27/11

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

Die-Tech and Engineering, Inc.

4620 Herman Ave SW

Grand Rapids, MI 49509

 

Initial

2011004364-9

02/23/11

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

Bally Technologies, Inc.

 

NV SOS

 

Bally Gaming Technologies, Inc.
6601 S Bermuda Rd.
Las Vegas, NV 89119

 

Initial
2011020660-7
08-05-11

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Technologies, Inc.

 

NV SOS

 

Yesco, LLC
6725 W. Chicago St.
Chandler, AZ 85226

 

Initial
2011034599-2
12-23-11

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Bally Gaming, Inc.

 

NV SOS

 

GreatAmerica Leasing Corporation
625 First Street
Cedar Rapids, IA 52401-2030

 

Initial
2012021715-7
08-13-12

 

E(S)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.08(c) 
Owned Real Property

 

The real property (headquarters property) located at 6601 South Bermuda Road,
Las Vegas, Clark County, Nevada, 89119.  Legal Description: Lot Two (2) Hughes
Airport Center Phase III-Unit 1, as shown by map thereof on file in Book 44 of
Plats, Page 43, in the Office of the County Recorder of Clark County, Nevada,
owned by Bally Gaming, Inc.

 

Shuffle Master Site, located at El Camino Road & Rafael Rivera Way, Las Vegas,
Clark County, Nevada 89118.  APNs 176-02-501-013 and -014.  Owned by SHFL
Properties, LLC.

 

--------------------------------------------------------------------------------


 

Schedule 5.08(d) 
Leases

 

(i) Leased Real Property (Lessee)

 

 

LANDLORD

ADDRESS

NEVADA

Bre/NV Hughes Airport # 1 LLC

350 Pilot Rd., Las Vegas, NV 89119

CIP Airport Industrial/Flex Portfolio LLC

6600 Bermuda Rd., Suite D, Las Vegas, NV 89119

Realty Associate Fund IX LP

1151 Grier Dr., Suite M, Las Vegas, NV 89119

I.S. Peppermill Limit Partnership & I.S. Trails at Northpoint LLC

6655 So. Bermuda Rd., Las Vegas, NV 89119

Pannattoni Investments/D. Roberts Investments

950 Sandhill Rd., Reno, NV 89521

South Meadow Business Park Investors, c/o Pannattoni Investments

900 Sandhill Rd., Reno, NV 89521

NEW JERSEY

Bellevue Properties

3133 Fire Rd., Atlantic City, NJ 08234

Eisele Associates, Inc.

3129 Fire Rd., Atlantic City, NJ 08234

Rylocait Inc./Ramsey Associates

2501 Fire Rd., Atlantic City, NJ 08234

 

Acquired Company Leases:

 

a.             Lease Agreement for University Business Park dated as of
September 11, 2007 between Fobexu Pty. Limited and Stargames Corporation Pty
Limited.

 

b.            Lease Agreement for University Business Park dated as of
January 5, 2007 between UBP Tempe, LLC and Shuffle Master, Inc. as amended on
February 2, 2010 and January 1, 2013.

 

c.             Lease Agreement dated as of March 12, 2013 between La Mirada
Commerce Center and SHFL entertainment, Inc.

 

d.           Lease Agreement dated as of May 1, 2008 between Frankel & Rubinson
and Shuffle Master, Inc. as amended on February 17, 2011.

 

e.             Multi-Occupancy Lease dated as of January 15, 2013 between
Unlimited Prosperity, LLC and SHFL entertainment, Inc.

 

f.              Lease dated as of February 16, 2006 between RREEF America Reit
II Corp. AAAA and Shuffle Master, Inc. as amended on July 1, 2009 and April 11,
2012.

 

--------------------------------------------------------------------------------

 

g.            1100 Palms Drive, Las Vegas, Nevada—Lease Agreement dated
November 8, 2004 between Harsch Investment Properties—Nevada, LLC, as landlord,
and Shuffle Master, Inc., as tenant.

 

h.            1106 Palms Drive, Las Vegas, Nevada—Lease Agreement dated
August 31, 2007 between Harsch Investment Properties—Nevada, LLC, as landlord,
and Shuffle Master, Inc., as tenant.

 

i.                1110 Palms Drive, Las Vegas, Nevada—Lease Agreement dated
November 29, 2007 between Harsch Investment Properties—Nevada, LLC, as landlord
and Shuffle Master, Inc., as tenant.

 

j.                1120 Palms Drive, Las Vegas, Nevada—Lease Agreement dated
April 29, 2013 between Harsch Investment Properties—Nevada, LLC, as landlord,
and SHFL entertainment, Inc., as tenant.

 

k.            18 Sheridan Close, Milperra, Australia—Lease Agreement dated
September 1, 2011 between Fobexu Pty. Limited, as landlord, and Stargames
Corporation Pty Ltd, as tenant.

 

l.                25309 Dequindre Road, Madison Heights,
Michigan—Non-Residential Lease for Real Estate dated January 26, 2012 between
Sapphire Investment Associates, as landlord, and Shuffle Master, Inc., as
tenant.

 

m.        1522 C NW Vivion Road, Kansas City, Montana—Net Lease dated
September 1, 2008 between Eastbrook Properties, LLC, as landlord, and Shuffle
Master, Inc., as tenant.

 

n.            1580 Old Commerce Road, Robinsonville, Mississippi—Lease Agreement
dated June 16, 2011 between Terrace Properties, L.L.C., as landlord, and Shuffle
Master, Inc., as tenant.

 

o.            3158 South 108th East Avenue, Suite 230, Tulsa, Oklahoma—Undated
Lease by and between Case Freeport Properties Limited Partnership, as landlord,
and Shuffle Master, Inc., as tenant.

 

p.            Criscon Park, 23/48 Richards Drive, Halfway House, Midrand, South
Africa—Lease Agreement dated April 15, 2011 between The Aureus Trust, as
landlord, and Card Shuffle Master Investments (Proprietary) Limited, as tenant.

 

 

Entity

Address

SHFL entertainment, Inc.

3902 W. Valley Hwy N., Suite 502, Auburn, WA 98001

 

3158 South 108th East Avenue Suite 230, Tulsa, OK 74146

4141 Northgate Blvd. Ste 2, Sacramento, CA 95834

 

--------------------------------------------------------------------------------


 

 

1050 NE 43rd St., Oakland Park, FL 33334

1522C Vivion Rd., Kansas City, MO 64118

1318- B 24th Street, Kenner, LA 70062

10901- 10903 Valley View Road, Eden Prairie, MN

1106 Palms Airport Drive, Las Vegas, NV 89119

517 S. Rockford Dr., Tempe, AZ 85281

3735 S Kolb Road, Tucson, AZ 85730 Unit L- 68

1580 Old Commerce Rd, Robinsonville, MS 38664

1350 Freeport Blvd. Units 103 & 105, Sparks, NV 89431

5270 Oakwood Blvd., Mays Landing, NJ 08201

344D Courthouse Rd., Gulfport, MS 39507

322 Fee Fee Road, St. Louis County, MO 63043

1757 S Winthrop Dr., Des Plaines, IL 60018

 

 

 

(ii) Leased Real Property (Lessor)

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.13
Subsidiaries; Other Equity Investments; Loan Parties

 

(a)  Subsidiaries

 

U.S.

 

Subsidiary

Jurisdiction of
Organization

Owner(s) and Percentage(s)

Arcade Planet, Inc

California

Sierra Design Group; 100%

Bally Gaming International, Inc.

Delaware

Alliance Holding Company; 100%

Alliance Holding Company

Nevada

Bally Technologies, Inc.; 100%

Bally Gaming, Inc.

Nevada

Bally Gaming International, Inc.; 100%

Sierra Design Group

Nevada

Bally Gaming, Inc.; 100%

Casino Electronics, Inc.

Nevada

Bally Technologies, Inc.; 100%

Bally Gaming LP, LLC 

Nevada

Bally Gaming Inc.; 100%

Bally Gaming GP, LLC

Nevada

Bally Gaming, Inc.; 100%

Compudigm Services, Inc.

Nevada

Bally Gaming, Inc.; 100%

Bally Gaming Services, LLC

Nevada

BGI Gaming & Systems, S. DE R.L. DE C.V.; 100%

 

Non-U.S.

 

Subsidiary

Jurisdiction of
Organization

Owner(s) and Percentage

B.G.I. Australia Pty. Limited

Australia

Bally Gaming, Inc.; 100%

Bally Technologies Bermuda, L.P.

Bermuda

Bally Gaming GP, LLC; General Partner
Bally Gaming LP, LLC; Limited Partner
Collectively, 100%

Bally Gaming Canada Ltd.

Canada

Bally Gaming, Inc.; 100%

Bally Gaming and Systems

France

Bally Gaming Netherlands II B.V.; 100%

Bally Gaming International GmbH

Germany

Bally Gaming Netherlands II B.V.; 100%

Bally Gaming Hong Kong Limited

Hong Kong

Bally Gaming, Inc.; 100%

Bally Technologies India Private

India

Bally Gaming, Inc.; 100%

 

--------------------------------------------------------------------------------


 

Limited

 

 

Bally Macau Limited

Macau

Bally Gaming Netherlands II B.V.; 90%
Bally Gaming Netherlands I B.V.; 10%

B.G.I. Gaming & Systems, S. De R.L. De C.V.

Mexico

Bally Gaming, Inc.; 99%
Bally Gaming International, Inc.; 1%

Bally Servicios, S. de R.L. de C.V.

Mexico

B.G.I. Gaming & Systems, S. De R.L. De C.V.; 99%
Bally Gaming Services LLC; 1%

Bally Gaming de Puerto Rico, Inc.

Puerto Rico

Bally Gaming, Inc.; 100%

Bally Gaming d.o.o.

Slovenia

Bally Gaming Netherlands II B.V.; 100%

Bally Gaming Africa (Proprietary) Ltd.

South Africa

Bally Gaming, Inc.; 100%

Bally Technologies Spain, S.L.U.

Spain

Bally Gaming Netherlands II B.V.; 100%

Bally Gaming and Systems UK Limited

United Kingdom

Bally Gaming, Inc.; 100%

Bally Gaming and Systems, S.A.

Uruguay

Bally Gaming, Inc.; 100%

Bally Gaming Netherlands I B.V.

Netherlands

Bally Gaming Netherlands II B.V.; 100%

Bally Gaming Netherlands II B.V.

Netherlands

Bally Technologies Bermuda, L.P.; 100%

Bally Gaming Netherlands III B.V.

Netherlands

Bally Gaming Netherlands II B.V.; 100%

Importadora Bally Technologies Chile Limitada

Chile

Bally Gaming Netherlands III B.V.; 99.9%  Bally Gaming Netherlands I B.V.; 0.1%

Bally Technologies Italy S.R.L. Unipersonale

Italy

Bally Gaming Netherlands II B.V.; 100%

Bally Technologies Singapore PTE, Ltd.

Singapore

Bally Gaming Netherlands II B.V.; 100%

Bally Techonologies Colombia SAS

Colombia

Bally Gaming, Inc.; 100%

Bally Technologies New Zealand Limited

New Zealand

Bally Gaming Netherlands II B.V.; 100%

Bally Technologies Malta Limited

Malta

Bally Gaming, Inc; 99%
Bally Gaming International, Inc.; 1%

 

--------------------------------------------------------------------------------


 

Bally Technologies (Gibraltar) Limited

Gibraltar

Bally Gaming Netherlands II B.V.; 100%

 

 

(b)  Other Equity Investments

 

None.

 

(c)  Loan Parties

 

 

Entity – U.S.

Jurisdiction

Address of Principal Place
of Business

Taxpayer ID#

1.

Bally Technologies, Inc.

Nevada

6601 South Bermuda Road, Las Vegas, Nevada, 89119

***

2.

Arcade Planet, Inc.

California

6601 South Bermuda Road, Las Vegas, Nevada, 89119

***

3.

Bally Gaming International, Inc.

Delaware

6601 South Bermuda Road, Las Vegas, Nevada, 89119

***

4.

Alliance Holding Company

Nevada

6601 South Bermuda Road, Las Vegas, Nevada, 89119

***

5.

Bally Gaming, Inc.

Nevada

6601 South Bermuda Road, Las Vegas, Nevada, 89119

***

6.

Sierra Design Group

Nevada

6601 South Bermuda Road, Las Vegas, Nevada, 89119

***

7.

Casino Electronics, Inc.

Nevada

6601 South Bermuda Road, Las Vegas, Nevada, 89119

***

8.

Compudigm Services, Inc.

Nevada

6601 South Bermuda Road, Las Vegas, Nevada, 89119

***

9.

Bally Gaming Services, LLC

Nevada

6601 South Bermuda Road, Las Vegas, Nevada, 89119

***

 

--------------------------------------------------------------------------------


 

Schedule 5.17

Intellectual Property

 

The Borrower is currently subject to litigation with respect to intellectual
property matters as disclosed in the Company’s Form 10-K filed Aug 26, 2010.

 

The Acquired Company is currently subject to litigation with respect to
intellectual property matters as disclosed in the Acquired Company’s Form 10-K
filed December 21, 2012.

 

Intellectual Property

 

See Intellectual Property Annex.

See Acquired Company Intellectual Property Annex

 

--------------------------------------------------------------------------------

 

 

[g156052kc057i001.jpg]

 

 

 

 

Patent No.

Title

Date Issued

 

5,190,495

High capacity coin hopper for a gaming machine

3/2/1993

 

5,209,477

Slot machine reel mounting assembly

5/11/1993

 

5,249,800

Progressive gaming control and communication system

10/5/1993

 

5,251,898

Gaming apparatus with bi-directional reels

10/12/1993

 

5,332,076

Money handling apparatus and method for use with gaming machines

7/26/1994

 

5,342,047

Touch screen video gaming machine

8/30/1994

 

5,362,052

Drive mechanism for a symbol-carrying symbol carrier

11/8/1994

 

5,371,345

Gaming machine change system

12/6/1994

 

5,423,540

Adjustable slot machine reel mounting assembly

6/13/1995

 

5,429,361

Gaming machine information, communication and display system

7/4/1995

 

5,470,079

Game machine accounting and monitoring system

11/28/1995

 

5,494,287

Gaming machine having dynamic payout amounts

2/27/1996

 

5,516,293

Gaming machine coin hopper coin sensor

5/14/1996

 

5,524,888

Gaming machine having electronic circuit for generating game results

6/11/1996

 

5,531,309

Method and apparatus for detecting fraud or theft in a gaming machine

7/2/1996

 

5,611,535

Gaming machine having compound win line

3/18/1997

 

5,813,911

Pattern keno game

9/29/1998

 

5,873,781

Gaming machine having truly random results

2/23/1999

 

--------------------------------------------------------------------------------

 

 

 

 

D

406,865

Bell ringer for a gaming machine

3/16/1999

D

413,317

Icon for a display screen

8/31/1999

D

414,757

Icon for a display screen

10/5/1999

D

415,135

Icon for a display screen

10/12/1999

D

415,535

Bill dispenser

10/19/1999

 

6,014,594

Gaming machine payout dispensing system with on escrow area and locks

1/11/2000

 

6,032,955

Progressive wagering system with jackpots displayed in tangible objects

3/7/2000

D

424,628

Symbol indicator for a gaming device

5/9/2000

D

429,769

Video display game table

8/22/2000

D

429,770

Video display game table

8/22/2000

 

6,105,962

Rotating disks slot machine

8/22/2000

 

6,125,307

Gaming machine payout transportsystem

9/26/2000

 

6,128,550

Gaming machine payout dispensing system and method

10/3/2000

D

437,004

Symbol indicator for a gaming device

1/30/2001

D

441,400

Bill dispenser

5/1/2001

 

6,289,261

Gaming machine payout dispensing system and method

9/11/2001

 

6,293,865

System, method and article of manufacture for tournament play in a network

9/25/2001

 

6,293,867

Gaming machine payout system and method

9/25/2001

 

6,306,035

Graphical user interface for providing gaming and prize redemption

10/23/2001

D

451,145

Bill dispenser

11/27/2001

 

6,332,099

Gaming machine payout controlling system and method

12/18/2001

D

454,920

Coin box printer for gaming device

3/26/2002

 

--------------------------------------------------------------------------------

 

 

 

 

 

6,368,214

Method and device for playing a keno game in which a player is charged for
performing game playing actions

4/9/2002

D

458,968

Bill dispenser

6/18/2002

 

6,443,642

Modular printing system

9/3/2002

D

465,531

Gaming device vault

11/12/2002

 

6,500,067

Voucher gaming system

12/31/2002

 

6,537,150

Gaming devices having reverse-mapped game set

3/25/2003

 

6,541,921

Illumination intensity control in electroluminescent display

4/1/2003

D

472,938

Gaming device

4/8/2003

D

474,248

Gaming device

5/6/2003

 

6,561,512

Gaming device with multiple spinning wheels and method

5/13/2003

 

6,570,346

Circuit for flashing fluorescent lamps

5/27/2003

D

476,698

Gaming device vault

7/1/2003

 

6,598,877

Slot machine using peripheral gears engaged by multiple drive systems

7/29/2003

 

6,609,969

Apparatus and method for dispensing of awards

8/26/2003

 

6,609,970

Method and apparatus for dispensing prizes in a gaming system

8/26/2003

 

6,612,928

Player identification using biometric data in a gaming environment

9/2/2003

 

6,622,084

Travel route planner system and method

9/16/2003

 

6,637,844

Gaming cabinet footrests

10/28/2003

 

6,641,483

Lockable security cabinet for casino game controllers

11/4/2003

 

6,645,068

Profile-driven network gaming and prize redemption system

11/11/2003

 

6,648,755

Pull-tab manufacturing and distribution system and method

11/18/2003

 

6,652,380

Cashless gaming system and method

11/25/2003

 

6,679,775

Voucher gaming system

1/20/2004

 

--------------------------------------------------------------------------------

 

 

 

 

 

6,685,559

Voucher gaming system and method

2/3/2004

 

6,705,944

Multiple game apparatus and method

3/16/2004

 

6,709,333

Player identification using biometric data in a gaming environment

3/23/2004

 

6,739,970

Method and device for playing a game in which a player is charged for performing
game playing actions

5/25/2004

 

6,749,500

Simulated poker for use with predetermined outcomes

6/15/2004

 

6,758,393

Mobile cashier terminal

7/6/2004

 

6,758,751

Method and apparatus for monitoring casinos and gaming

7/6/2004

 

6,758,755

Prize redemption system for games executed over a wide area network

7/6/2004

 

6,758,757

Method and apparatus for maintaining game state

7/6/2004

 

6,763,998

System and method for securely storing and controlling the dispensing of a
payout

7/20/2004

 

6,780,108

Networked multiple bingo game system

8/24/2004

 

6,805,633

Gaming machine with automatic sound level adjustment and method therefor

10/19/2004

 

6,811,486

Method and apparatus for enhancing game play through savable game play state

11/2/2004

 

6,814,518

Secure printer system for gaming devices

11/9/2004

 

6,824,465

Interactive keno gaming system and method

11/30/2004

 

6,843,720

Apparatus and method for dispensing prizes

1/18/2005

 

6,857,804

Vertically mounted modular printer system

2/22/2005

 

6,857,961

Method, apparatus and article for evaluating card games, such as blackjack

2/22/2005

 

6,863,611

Two wire exchange system

3/8/2005

 

6,866,265

Movable gaming machine tray

3/15/2005

 

--------------------------------------------------------------------------------

 

 

 

 

 

6,871,194

Interaction prediction system and method

3/22/2005

 

6,875,107

Method and system for increasing player participation of a gaming device

4/5/2005

 

6,887,154

Shared progressive gaming system and method

5/3/2005

 

6,896,180

System and method for securely storing and controlling the dispensing of a
payout

5/24/2005

 

6,896,617

Multi-reel slot machine with selectable reel play

5/24/2005

 

6,896,620

Lockable security cabinet for casino game controllers

5/24/2005

 

6,899,625

Countdown game for a gaming device

5/31/2005

 

6,899,626

Apparatus and method for dispensing prizes

5/31/2005

 

6,908,384

Voucher-based terminals for use in a gaming system

6/21/2005

 

6,913,331

Gaming cabinet footrests

7/5/2005

 

6,916,246

Voucher-based player terminals for use in a gaming system

7/12/2005

 

6,923,721

Apparatus and method for maintaining game state

8/2/2005

 

6,942,571

Gaming device with directional and speed control of mechanical reels using touch
screen

9/13/2005

 

6,958,014

Lottery-style on-demand ticket system and method

10/25/2005

 

6,958,015

Movable gaming machine tray

10/25/2005

 

6,964,612

Method, apparatus and article for evaluating card games, such as blackjack

11/15/2005

 

6,991,544

Method, apparatus and article for hierarchical wagering

1/31/2006

 

7,000,921

System and method for playing a bonus game

2/21/2006

 

7,004,837

Cashless gaming apparatus, system, and method of use

2/28/2006

 

7,011,309

Method and apparatus for monitoring casinos and gaming

3/14/2006

 

7,021,624

Gaming device with multiple spinning wheels and method

4/4/2006

D

519,571

Shaped top box for gaming machines

4/25/2006

 

--------------------------------------------------------------------------------

 

 

 

 

D

519,572

Shaped top box for gaming machines

4/25/2006

D

519,573

Shaped top box for gaming machines

4/25/2006

D

519,574

Shaped top box for gaming machines

4/25/2006

D

519,575

Shaped top box for gaming machines

4/25/2006

D

519,576

Shaped top box for gaming machines

4/25/2006

 

7,035,626

Remote gaming using cell phones with location and identity restrictions

4/25/2006

D

520,074

Shaped top box for gaming machines

5/2/2006

D

520,075

Shaped top box for gaming machines

5/2/2006

D

521,077

Shaped top box for gaming machines

5/16/2006

D

522,589

Shaped top box for gaming machines

6/6/2006

 

7,059,966

Networked multiple bingo game system

6/13/2006

D

525,316

Shaped top box for gaming machines

7/18/2006

 

7,077,747

Voucher-based gaming system

7/18/2006

D

526,686

Combined bolster and printer for gaming machines

8/15/2006

 

7,092,838

Method and apparatus for the analysis and optimization of variability in
nanometer technologies

8/15/2006

 

7,100,916

Indicator wheel system

9/5/2006

 

7,103,356

Method of operating a money game means

9/5/2006

 

7,108,602

Multi-reel slot machine with selectable reel play

9/19/2006

 

7,108,606

Lockable security cabinet for casino game controllers

9/19/2006

 

7,118,476

Lottery gaming with merchandising prizes

10/10/2006

 

7,128,645

Modified poker with bonus match card

10/31/2006

 

7,137,889

System and method for using time-sensitive tickets as player awards in gaming
machines

11/21/2006

 

7,158,968

Database query system and method

1/2/2007

 

--------------------------------------------------------------------------------

 

 

 

 

 

7,191,417

Method and apparatus for optimization of digital integrated circuits using
detection of bottlenecks

3/13/2007

 

7,192,347

Game machine having a plurality of ways for a user to obtain payouts based on
the appearance of any and all symbols within an active symbol matrix

3/20/2007

D

539,854

Gaming machine

4/3/2007

 

7,216,867

Gaming device with multiple spinning wheels and method

5/15/2007

D

543,247

Universal button module

5/22/2007

 

7,221,367

Queue management system and method

5/22/2007

RE

39,659

Gaming device with multiple spinning wheels and method

5/29/2007

 

7,244,182

Two wire exchange system

7/17/2007

 

7,247,098

Combination fingerprint reader and I/O devices for gaming machines

7/24/2007

D

549,785

Wide-screen gaming machine

8/28/2007

D

550,297

Universal button module

9/4/2007

D

550,298

Universal button module

9/4/2007

D

550,299

Universal button module

9/4/2007

D

550,300

Universal button module

9/4/2007

D

550,301

Universal button module

9/4/2007

D

550,302

Universal button module

9/4/2007

D

550,303

Universal button module

9/4/2007

D

550,304

Universal button module

9/4/2007

D

550,305

Universal button module

9/4/2007

 

7,278,068

Method and system for providing power-hit tolerant state machines and data
storage

10/2/2007

 

7,278,635

Game apparatus with rotary indicator and bonus multiplier

10/9/2007

 

7,281,979

Interactive keno gaming system and method

10/16/2007

 

--------------------------------------------------------------------------------

 

 

 

 

 

7,285,049

 

Universal overlay games in an electronic gaming environment

10/23/2007

D

556,268

Universal button module

11/27/2007

D

558,277

Universal button module

12/25/2007

 

7,311,304

Game apparatus with multiple moving elements

12/25/2007

 

7,314,324

Vertically mounted modular printer system

1/1/2008

 

7,316,395

Enhanced reel strip and method for assembling same

1/8/2008

 

7,316,615

Method and apparatus for monitoring casinos and gaming

1/8/2008

D

560,255

Universal button module

1/22/2008

 

7,320,641

Method and system for increasing player participation of a gaming device

1/22/2008

 

7,322,885

Lottery game tickets as prizes in games of chance

1/29/2008

 

7,324,705

Image distortion system and method

1/29/2008

D

561,268

User interface bezel

2/5/2008

D

561,269

User interface bezel

2/5/2008

D

561,843

User interface bezel

2/12/2008

D

562,410

Universal button module

2/19/2008

D

562,912

Gaming machine topper

2/26/2008

 

7,335,101

Electroluminescent display for gaming machines

2/26/2008

 

7,338,361

Interactive gaming system and method

3/4/2008

 

7,338,365

Interactive poker gaming system and method

3/4/2008

 

7,338,372

Reconfigurable gaming machine

3/4/2008

 

7,344,136

System and method for playing a bonus game

3/18/2008

 

7,351,144

Bonus game using a subset of reels

4/1/2008

 

7,351,151

Gaming board set and gaming kernel for game cabinets

4/1/2008

 

7,361,089

Multi-reel slot machine with selectable reel play

4/22/2008

D

567,881

User interface bezel

4/29/2008

 

--------------------------------------------------------------------------------

 

 

 

 

D

568,414

User interface bezel

5/6/2008

 

7,374,491

Gaming machine with space efficient configuration and multiple pin deck latch
and intuitive ticket redemption system

 

5/20/2008

 

7,377,850

Gaming device having multiple bonuses acting independently or simultaneously

5/27/2008

D

572,314

Dual wide-screen gaming machine

7/1/2008

 

7,404,765

Determining gaming information

7/29/2008

 

7,416,484

Simulated bonus method in finite-pool award system

8/26/2008

 

7,419,425

Shared secondary game station and system

9/2/2008

D

577,077

Wedge-shaped gaming machine

9/16/2008

 

7,425,176

Simulated poker with bonus wheel adder

9/16/2008

 

7,427,234

Method, apparatus and article for hierarchical wagering

9/23/2008

 

7,437,147

Remote gaming using cell phones with location and identity restrictions

10/14/2008

D

579,500

Multiplayer gaming machine

10/28/2008

 

7,448,626

Systems, methods and articles to facilitate playing card games

 

11/11/2008

 

7,467,404

System and method for distributing software licenses

12/16/2008

 

7,479,065

System and method for an enhanced gaming device

1/20/2009

 

7,481,707

Bingo bonusing system and method

1/27/2009

 

7,497,362

Printer tear bar and presenter system

3/3/2009

 

7,510,186

Systems, methods and articles to facilitate delivery of playing cards

3/31/2009

 

7,510,194

Playing cards with separable components

3/31/2009

 

7,513,401

Printer tear bar and presenter system

4/7/2009

 

--------------------------------------------------------------------------------

 

 

 

 

 

7,523,156

Method and system for electronic scheduling for playback of media contents

4/21/2009

 

7,523,937

Device for use in playing card handling system

4/28/2009

D

595,783

Multi-station gaming machine

7/7/2009

D

596,678

Slant-top gaming machine

7/21/2009

 

7,562,873

Variably bound secondary or bonus game play for games of chance

7/21/2009

D

597,144

Gaming machine layout

7/28/2009

 

7,575,234

Wireless monitoring of playing cards and/or wagers in gaming

 

8/18/2009

 

7,588,251

System and method for playing a poker game

9/15/2009

D

601,637

Gaming machine display enclosure

10/6/2009

 

7,625,279

On-demand ticket system

12/1/2009

 

7,627,668

Contact center data visualization system and method

12/1/2009

 

7,631,872

Method for playing a matching game

12/15/2009

 

7,668,726

Data visualisation system and method

2/23/2010

 

7,682,244

High granularity promotion-based awards and use in gaming environments

3/23/2010

D

613,802

Gaming machine

4/13/2010

 

7,699,697

Bonus game simulating auctions

4/20/2010

 

7,707,242

Internet browser-based gaming system and method for providing browser operations
to a non-browser enabled gaming network

4/27/2010

 

7,713,121

Shared progressive gaming system and method

5/11/2010

 

7,717,425

Method for manufacturing an enhanced reel strip and gaming machine

5/18/2010

 

7,721,006

Meta-message set with real-time and database aspects

5/18/2010

 

--------------------------------------------------------------------------------

 

 

 

 

 

7,727,064

Interactive bingo gaming system and method

6/1/2010

 

7,727,069

Embedded reel games with progressives

6/1/2010

 

7,727,072

Shared secondary game station and system

6/1/2010

 

7,730,198

UDP broadcast for user interface in a download and configuration gaming method

6/1/2010

 

7,730,325

Verification system and method

6/1/2010

 

7,736,226

Method for increasing base game play in a casino using a jackpot or progressive
prize

6/15/2010

 

7,736,227

Apparatus and method for dispensing prizes

6/15/2010

 

7,736,236

Method, apparatus and article for evaluating card games, such as blackjack

6/15/2010

 

7,743,163

Download and data transfer gaming system

6/22/2010

 

7,747,743

Contact center data visualization system and method

6/29/2010

 

7,749,076

System and method for an alterable storage media in a gaming machine

7/6/2010

 

7,753,779

Gaming chip communication system and method

7/13/2010

 

7,753,798

Systems, methods, and devices for monitoring card games, such as baccarat

7/13/2010

 

7,758,413

Method for manufacturing on-demand lottery tickets

7/20/2010

 

7,762,885

Prize redemption system for games executed over a wide area network

7/27/2010

 

7,766,329

Wheel indicator and ticket dispenser apparatus

8/3/2010

 

7,766,745

Accounting system

8/3/2010

 

7,770,891

Method for providing multi-game reel strips

8/10/2010

 

7,770,893

Method, apparatus and article for evaluating card games, such as blackjack

8/10/2010

 

--------------------------------------------------------------------------------

 

 

 

 

 

7,771,272

Systems and methods for monitoring activities on a gaming table

8/10/2010

 

7,775,870

Arcade game

8/17/2010

 

7,775,888

Gaming device having a movable top box

8/17/2010

 

7,780,534

Methods and gaming devices having a movable top box

8/24/2010

 

7,783,881

Gaming device verification system and method using a file allocation structure

8/24/2010

 

7,788,390

Data transfer system and method

8/31/2010

 

7,794,319

Bingo game system and method

9/14/2010

 

7,798,898

Game for using remainder and partial credits

9/21/2010

D

624,604

Gaming machine top box

9/28/2010

 

7,803,047

Method for managing accounting

9/28/2010

 

7,806,766

Voucher gaming system and method

10/5/2010

 

7,806,770

Gaming machine having a mounting assembly for a flat panel display

10/5/2010

D

625,368

Gaming machine display enclosure

10/12/2010

 

7,819,741

Slot machine with a second wheel game

10/26/2010

 

7,823,883

Wheel indicator and ticket dispenser apparatus

11/2/2010

 

7,824,252

Mechanical wheel indicator with sound effects

11/2/2010

 

7,828,647

System and method for using time-sensitive tickets as player awards in gaming
machines

11/9/2010

 

7,832,727

Illuminated wheel indicators

11/16/2010

 

7,836,302

Device verification system and method

11/16/2010

 

7,857,698

Multiple primary games for a gaming device

12/28/2010

 

7,862,418

Voucher gaming systems and methods

1/4/2011

 

7,862,435

 

Service enhancing power supply system for gaming machines

1/4/2011

 

--------------------------------------------------------------------------------

 

 

 

 

 

7,874,903

Modified poker with bonus match card

1/25/2011

 

7,878,506

Wheel indicators

2/1/2011

 

7,896,735

Player gaming console, gaming machine, networked gaming system and method

3/1/2011

 

7,905,780

User interface system and method

3/15/2011

 

7,905,784

Method, apparatus and article for evaluating card games, such as blackjack

3/15/2011

 

7,907,729

Rollback attack prevention system and method

3/15/2011

 

7,922,175

Multi-mode wheel and pointer indicators

4/12/2011

 

7,922,176

Wheel indicator and progressive bonus means

4/12/2011

 

7,937,464

Download progress management gaming method

5/3/2011

 

7,938,401

Gaming machine including a matching game

5/10/2011

 

7,938,723

Multiple primary games for a gaming device

5/10/2011

 

7,942,732

Wagering game and method having a simultaneous multi-play feature

5/17/2011

 

7,942,736

Path or flow based bonus game

5/17/2011

 

7,950,661

 

Wireless monitoring of a card game and/or wagers in gaming

5/31/2011

 

7,950,999

User interface system and method for a gaming machine

5/31/2011

 

7,967,675

Fixed pool bonus method and apparatus

6/28/2011

 

7,967,682

Wireless gaming environment

6/28/2011

 

7,972,209

 

Gaming system having progressive tournaments and weighting

7/5/2011

 

7,972,212

Gaming method having dynamically changing image reel symbols

7/5/2011

 

7,976,022

Video wheel indicator

7/12/2011

 

7,976,373

Apparatus for providing amusement

7/12/2011

 

--------------------------------------------------------------------------------

 

 

 

 

 

7,976,376

Methods for providing amusement

7/12/2011

 

7,997,580

Variably bound secondary game method

8/16/2011

 

7,997,980

Voucher gaming system

8/16/2011

 

8,001,258

Data transfer system and method

8/16/2011

 

8,002,637

Method for retrofitting an extended display device to an existing gaming machine
assembly

8/23/2011

 

8,006,977

Wheel indicator and progressive bonus apparatus

8/30/2011

 

8,012,021

Gaming machine having a molded curved display

9/6/2011

D

646,336

Unified image display for a pair of video terminals including gaming machines

10/4/2011

D

646,337

Unified image display for a video terminal including a gaming machine

10/4/2011

 

8,038,153

 

Systems, methods and articles to facilitate playing card games

 

10/18/2011

 

 

8,038,519

Raffle game system and method

10/18/2011

 

8,038,534

Networked multiple bingo game system

10/18/2011

 

8,047,910

Gaming machines having rhythmic reels

11/1/2011

 

8,047,914

Player verification system

11/1/2011

 

8,051,196

Download and data transfer gaming method

11/1/2011

 

8,052,148

Wheel indicator and progressive bonus means

11/8/2011

 

8,052,518

Networked gaming system

11/8/2011

 

8,052,519

Systems, methods and articles to facilitate lockout of selectable odds/advantage
in playing card games

11/8/2011

 

8,055,955

Gaming machine with power-hit tolerant data storage

11/8/2011

 

8,057,297

Networked gaming system with player-centric rewards

11/15/2011

 

8,057,305

Gaming system having dynamically changing image reel symbols

11/15/2011

 

--------------------------------------------------------------------------------

 

 

 

 

 

8,061,714

Gaming machine game including a matching game

11/22/2011

 

8,062,125

High granularity promotion-based awards and use in gaming environments

11/22/2011

 

8,062,134

 

Browser manager for a networked gaming system and method

 

11/22/2011

 

 

8,064,478

Hybrid network system and method

11/22/2011

 

8,065,394

Local game-area network method

11/22/2011

 

8,066,563

Method for enhancing winning outcomes in a reel spinning game

11/29/2011

 

8,066,566

Reconfigurable gaming machine

11/29/2011

 

8,070,592

System for providing multi-game reel strips

12/6/2011

 

8,070,605

Multi-area progressive gaming system

12/6/2011

 

8,074,987

Systems and methods for processing playing cards collected from a gaming table

12/13/2011

 

8,075,389

 

Gaming device having one or more shared award-modifier reels

 

12/13/2011

 

 

8,075,391

Game and method having a perceived skill feature

12/13/2011

 

8,075,406

Inter-game communications in multi-machine gaming system and method

12/13/2011

 

8,083,594

 

Service enhancing power supply system for gaming machines

 

12/27/2011

 

 

8,087,998

Player-centric gaming rewards methods

1/3/2012

 

8,088,009

Method for managing gaming devices

1/3/2012

 

8,090,772

Separable URL gaming system

1/3/2012

 

8,092,307

Network gaming system

1/10/2012

 

8,096,554

Wheel indicator and ticket dispenser apparatus

1/17/2012

 

8,100,401

Multi-mode wheel and pointer indicators

1/24/2012

 

--------------------------------------------------------------------------------

 

 

 

 

 

8,100,750

Gaming machine with virtual user interface

1/24/2012

 

8,100,753

Systems, methods and articles to facilitate playing card games with selectable
odds

1/24/2012

 

8,105,155

Method for implementing loss limits

1/31/2012

 

8,109,825

 

Enhanced mechanical reel gaming system with touch controls

 

2/7/2012

 

 

8,109,826

Voucher gaming player terminal

2/7/2012

 

8,113,952

Embedded reel games with progressives

2/14/2012

 

8,113,956

System for managing gaming devices

2/14/2012

 

8,118,677

Device identification

2/21/2012

 

8,123,605

Games, gaming machines, systems and method having an accumulation/matching bonus

2/28/2012

 

8,128,495

Method for interacting a display with mechanical reels

3/6/2012

 

8,131,829

Gaming machine collection and management

3/6/2012

 

8,135,793

Download progress management gaming system

3/13/2012

 

8,137,176

 

Configurable displays used, for example in gaming machines

 

3/20/2012

 

 

8,137,182

 

System for animating mechanical reels on a gaming machine

 

3/20/2012

 

 

8,137,183

 

Method for animating mechanical reels on a gaming machine

 

3/20/2012

 

 

8,137,185

Gaming machine having a curved display

3/20/2012

 

8,137,200

Networked gaming system having a browser manager

3/20/2012

 

8,157,645

System and method for providing a bonus with multiple remote inputs

4/17/2012

 

8,157,648

Accounting system

4/17/2012

 

8,160,893

Data visualization system and method

4/17/2012

 

--------------------------------------------------------------------------------

 

 

 

 

 

8,165,294

Rollback attack prevention system and method

4/24/2012

 

8,167,723

Reconfigurable gaming display and system

5/1/2012

 

8,171,150

Data transfer system and method

5/1/2012

 

8,171,155

Download and data transfer gaming method

5/1/2012

 

8,171,275

ROM BIOS based trusted encrypted operating system

5/1/2012

 

8,172,661

Variable payout percentage gaming device and methods of using the same

5/8/2012

 

8,172,676

System for managing accounting

5/8/2012

 

8,172,683

Network gaming system

5/8/2012

 

8,177,638

Gaming machine having a curved display with a video switcher and touch router
system

5/15/2012

 

8,182,334

Partial credits cashout system

5/22/2012

 

8,187,077

Wagering game having multiple award components

5/29/2012

 

8,187,086

Partial credits cashout method

5/29/2012

 

8,191,121

Methods and systems for controlling access to resources in a gaming network

5/29/2012

 

8,192,277

Systems, methods and articles to enhance play at gaming tables with bonuses

6/5/2012

 

8,192,283

 

Networked gaming system including a live floor view module

 

6/5/2012

 

 

8,195,825

UDP broadcast for user interface in a download and configuration gaming method

6/5/2012

 

8,195,826

UDP broadcast for user interface in a download and configuration gaming method

6/5/2012

 

8,201,229

User authorization system and methods

6/12/2012

 

8,235,784

Method for initiating a group play feature on a plurality of casino games

8/7/2012

 

--------------------------------------------------------------------------------

 

 

 

 

 

8,235,788

Integrated display and input system

8/7/2012

 

8,235,791

Community lines game apparatus

8/7/2012

 

8,235,792

Game method using community lines

8/7/2012

 

8,235,794

Gaming system having gaming machines with projected or polarized image reel
symbols

8/7/2012

 

8,235,795

Gaming method having gaming machines with projected or polarized image reel
symbols

8/7/2012

 

8,235,806

Raffle game system and method

8/7/2012

 

8,235,807

System for managing accounting

8/7/2012

 

8,235,821

Progressive controller and TCP/IP in gaming system

8/7/2012

 

8,241,105

Gaming device with multiple spinning wheels and method

8/14/2012

 

8,241,106

Game with community lines

8/14/2012

 

8,241,113

Games, gaming machines, systems and method having a horserace bonus feature

8/14/2012

 

8,241,117

Accounting system

8/14/2012

 

8,241,123

 

Video switcher and touch router method for a gaming machine

 

8/14/2012

 

 

8,241,124

Gaming machine having a curved display with a video switcher and touch router
system

8/14/2012

 

8,246,436

Bonus games coordinated over network

8/21/2012

 

8,246,439

Tournament qualification and characteristics in a gaming system

8/21/2012

 

8,246,448

Gaming machine with player-centric rewards

8/21/2012

 

8,246,452

Wagering game, gaming machine and networked gaming system and method with a
multiple-progressive wheel game and associated methods

8/21/2012

 

--------------------------------------------------------------------------------

 

 

 

 

 

8,251,799

Gaming machine and method having a perceived skill component

8/28/2012

 

8,251,803

Overlapping progressive jackpots

8/28/2012

 

8,251,808

Game transaction module interface to single port printer

8/28/2012

 

8,257,180

Reconfigurable gaming display and system

9/4/2012

 

8,259,596

Method for managing IP addresses in a network gaming environment

9/4/2012

 

8,259,597

System for managing IP addresses in a network gaming environment

9/4/2012

 

8,260,946

UDP broadcast for user interface in a download and configuration gaming method

9/4/2012

 

8,266,213

Apparatus, method, and system to provide a multiple processor architecture for
server-based gaming

9/11/2012

 

8,267,763

Select and drag method for a gaming machine

9/18/2012

 

8,267,772

Gaming machines having rhythmic reels

9/18/2012

 

8,271,671

UDP broadcast for a user interface in a download and configuration gaming method

9/18/2012

 

8,272,935

Gaming system with a select and drag feature

9/25/2012

 

8,272,945

Game related systems, methods, and articles that combine virtual and physical
elements

9/25/2012

 

8,272,957

Gaming machine having a curved display and related gaming systems

9/25/2012

 

8,272,963

Reconfigurable gaming machine

9/25/2012

 

8,275,848

System and method for one-way delivery of notifications from server-to-clients
using modified multicasts

9/25/2012

 

8,282,478

System and method for a player to commit to limitations with biometrical
enforcement

10/9/2012

 

--------------------------------------------------------------------------------

 

 

 

 

 

8,285,034

Apparatus, method and article for evaluating a stack of objects in an image

10/9/2012

 

8,292,739

Gaming system having dynamically changing image reel symbols

10/23/2012

 

8,298,066

Game method using community reels

10/30/2012

 

8,298,067

Game system including community reels

10/30/2012

 

8,308,546

Apparatus for providing amusement

11/13/2012

 

8,308,562

Biofeedback for a gaming device, such as an electronic gaming machine (EGM)

11/13/2012

 

8,313,371

Method and apparatus for awarding component prizes in a gaming environment

11/20/2012

 

8,316,145

Data transfer system and method

11/20/2012

 

8,317,588

Apparatus for providing amusement

11/27/2012

 

8,317,601

Bonus game points in a gaming environment

11/27/2012

 

8,317,608

Gaming device having hard drive based media and related methods

11/27/2012

 

8,317,609

Method, apparatus and system for determining the presence of a user at a device
such as a gaming machine

11/27/2012

 

8,317,620

Tournament gaming systems

11/27/2012

 

8,317,626

Inter-game communications in multi-machine gaming system and method

11/27/2012

 

8,321,571

Local game-area network method

11/27/2012

 

8,323,093

Enhanced reel gaming system with touch controls

12/4/2012

 

8,323,111

Method for managing gaming devices

12/4/2012

 

8,340,980

Data visualisation system and method

12/25/2012

D

673,622

Gaming machine top display

1/1/2013

 

--------------------------------------------------------------------------------

 

 

 

 

 

8,342,533

Systems, methods and articles to facilitate playing card games with
multi-compartment playing card receivers

1/1/2013

 

8,342,932

Systems, methods and articles to facilitate playing card games with intermediary
playing card receiver

1/1/2013

 

8,342,935

Integrated display and input system

1/1/2013

 

8,342,948

System, apparatus and method for saving game state and for utilizing game states
on different gaming devices

1/1/2013

 

8,347,280

System and method for validating download or configuration assignment for an EGM
or EGM collection

1/1/2013

 

8,347,303

Apparatus, method, and system to provide a multi-core processor for an
electronic gaming machine (EGM)

1/1/2013

 

8,348,755

Power winners processing system

1/8/2013

 

8,348,759

User interface system and method for a gaming machine

1/8/2013

 

8,353,761

Progressive game and processing system thereof

1/15/2013

 

8,360,869

Power winners processing engine

1/29/2013

 

8,371,923

Gaming machine having a simulated musical interface

2/12/2013

 

8,371,929

Gaming method having dynamically changing image reel symbols

2/12/2013

 

8,371,934

Self configuring progressive jackpot award systems

2/12/2013

 

8,371,935

 

 

 

Wagering game, gaming machine and networked gaming system and method with a
multiple-progressive wheel game and associated methods

 

 

 

2/12/2013

 

 

 

 

8,366,109

System and method to handle playing cards, employing elevator mechanism

2/5/2013

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

8,366,539

Method for enhancing winning outcomes in a reel spinning game

2/5/2013

 

8,366,541

Gaming machine with virtual user interface

2/5/2013

 

8,366,542

Networked gaming system with enterprise accounting methods and apparatus

2/5/2013

 

8,371,923

Gaming machine having a simulated musical interface

2/12/2013

 

8,371,929

Gaming method having dynamically changing image reel symbols

2/12/2013

 

8,371,934

Self configuring progressive jackpot award systems

2/12/2013

 

8,371,935

Wagering game, gaming machine and networked gaming system and method with a
multiple-progressive wheel game and associated methods

2/12/2013

 

8,371,942

System for managing gaming devices

2/12/2013

 

8,371,942

System for managing gaming devices

2/12/2013

 

8,371,944

Progressive controller and TCP/IP in a gaming system

2/12/2013

 

8,376,846

Kiosk system and method for a gaming machine

2/19/2013

 

8,376,847

Embedded reel games with progressives

2/19/2013

 

8,382,584

Networked gaming system with enterprise accounting methods and apparatus

2/26/2013

 

8,382,586

Power winners processing method

2/26/2013

 

8,386,627

UDP broadcast for a user interface in a download and configuration gaming method

2/26/2013

 

 

 

 

 

8,371,944

Progressive controller and TCP/IP in a gaming system

2/12/2013

 

8,376,846

Kiosk system and method for a gaming machine

2/19/2013

 

8,376,847

Embedded reel games with progressives

2/19/2013

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

8,382,584

Networked gaming system with enterprise accounting methods and apparatus

2/26/2013

 

8,382,586

Power winners processing method

2/26/2013

 

8,386,627

UDP broadcast for a user interface in a download and configuration gaming method

2/26/2013

 

8,392,506

Networked gaming system including a location monitor and dispatcher using
personal data keys

3/5/2013

 

8,392,707

Gaming network

3/5/2013

 

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

1,000,000 Degrees

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77584611

 

02-Oct-2008

3606043

 

14-Apr-2009

1,000,000 Pennies

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

76315102

 

20-Sep-2001

2722380

 

03-Jun-2003

24 Karat

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

75183238

 

16-Oct-1996

2108954

 

28-Oct-1997

5 Riches

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85868587

 

06-Mar-2013

 

 

 

777 Blazing

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325292

 

19-May-2011

4049404

 

01-Nov-2011

777 Collect

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77135924

 

20-Mar-2007

3351363

 

11-Dec-2007

888 Blazing

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325275

 

19-May-2011

4049403

 

01-Nov-2011

Ace On The Deal

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78616429

 

25-Apr-2005

3303677

 

02-Oct-2007

Acorn Pixie

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714811

 

28-Aug-2012

 

 

 

Acorn’s Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85432402

 

26-Sep-2011

4203613

 

04-Sep-2012

ACSC Advanced Casino Systems Corporation

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

76216639

 

26-Feb-2001

2898515

 

02-Nov-2004

Alaskan Dawn

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837859

 

31-Jan-2013

 

 

 

Alaskan Sun

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78744025

 

31-Oct-2005

3295276

 

18-Sep-2007

Alice and the Scattered Hearts

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009671595

 

20-Jan-2011

009671595

 

28-Jun-2011

Alice and the Scattered Hearts

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226041

 

25-Jan-2011

4172478

 

10-Jul-2012

All About Money

 

European Community

 

Bally Gaming, Inc.

 

Pending

 

009671793

 

20-Jan-2011

 

 

 

All About Money

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85034505

 

10-May-2010

3988343

 

05-Jul-2011

All that Jazz!

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85332790

 

27-May-2011

4250850

 

27-Nov-2012

All the Marbles

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85375511

 

19-Jul-2011

 

 

 

Alliance Gaming

 

Costa Rica

 

AGC

 

Registered

 

 

 

 

32547978

 

08-Jan-2001

Alliance Gaming

 

United States of America

 

AGC

 

Renewed

 

74633292

 

13-Feb-1995

1944254

 

26-Dec-1995

Almost Midnight

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815195

 

03-Jan-2013

 

 

 

Aloha Delight

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1514051

 

13-Sep-2012

 

 

 

Aloha Delight

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204441

 

22-Dec-2010

4110002

 

06-Mar-2012

Aloha Island

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204442

 

22-Dec-2010

4110003

 

06-Mar-2012

Alpha (2)(a2) Multilink

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85481521

 

28-Nov-2011

 

 

 

Alpha 2

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

849770

 

 

 

 

 

Alpha 2

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1450009

 

22-Sep-2011

 

 

 

Alpha 2

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009671851

 

20-Jan-2011

009671851

 

02-Dec-2011

Alpha Elite

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78860474

 

12-Apr-2006

3386726

 

19-Feb-2008

Alpha Game Platform

 

United States of America

 

Sierra Design Group

 

Registered

 

76526148

 

16-Jun-2003

2915672

 

04-Jan-2005

Alpha Pro

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77872579

 

13-Nov-2009

3982210

 

21-Jun-2011

Alpha Team Four

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926399

 

02-Feb-2010

4122264

 

03-Apr-2012

 

March 22, 2013 - Page 1 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Amazing Wins

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85227728

 

27-Jan-2011

4012571

 

16-Aug-2011

Amazon Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714900

 

28-Aug-2012

 

 

 

Amber Rays

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85227767

 

27-Jan-2011

4012573

 

16-Aug-2011

American Original

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132213

 

05-Nov-2010

 

 

 

American Original

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132182

 

05-Nov-2010

 

 

 

American Original

 

European Community

 

Bally Gaming, Inc.

 

Pending

 

009671892

 

20-Jan-2011

 

 

 

American Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85313822

 

05-May-2011

4049378

 

01-Nov-2011

Ancient Pyramids

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85589389

 

04-Apr-2012

 

 

 

Ancient Relics

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837838

 

31-Jan-2013

 

 

 

Ancient Wonders

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77134752

 

19-Mar-2007

3347618

 

04-Dec-2007

Angel Wings

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785370

 

21-Nov-2012

 

 

 

Arabian Fortunes

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85743125

 

01-Oct-2012

 

 

 

Arctic Aces

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849374

 

13-Feb-2013

 

 

 

Asian Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85225971

 

25-Jan-2011

3998227

 

19-Jul-2011

Aussie Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85152118

 

13-Oct-2010

4150945

 

29-May-2012

Aussie Gold

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390814

 

27-Oct-2010

1390814

 

27-Oct-2010

Aztec Dawn

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85795777

 

05-Dec-2012

 

 

 

B C Curve

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85661173

 

25-Jun-2012

 

 

 

Bacchus Gold

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009671926

 

20-Jan-2011

009671926

 

28-Jun-2011

Bacchus Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028995

 

03-May-2010

3994919

 

12-Jul-2011

Bacchus Gold

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381547

 

03-Sep-2010

1381547

 

03-Sep-2010

Balboa’s Discovery

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785396

 

21-Nov-2012

 

 

 

Balloon Festival

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563458

 

07-Mar-2012

 

 

 

Bally

 

Argentina

 

Bally Gaming, Inc.

 

Registered

 

2944334

 

14-Sep-2009

2375379

 

09-Jun-2010

Bally

 

Argentina

 

Bally Gaming, Inc.

 

Registered

 

2944336

 

14-Sep-2009

2375381

 

09-Jun-2010

Bally

 

Ecuador

 

Bally Gaming, Inc.

 

Registered

 

219417

 

18-Sep-2009

2366-11

 

28-Jan-2011

Bally

 

Ecuador

 

Bally Gaming, Inc.

 

Registered

 

219418

 

18-Sep-2009

1737-11

 

15-Dec-2010

Bally

 

Namibia

 

Bally Gaming, Inc.

 

Registered

 

1997/1500

 

24-Oct-1997

1997/1500

 

24-Oct-1997

Bally

 

Argentina

 

Bally Gaming, Inc.

 

Renewed

 

2392157

 

09-Feb-1989

1903208

 

30-Sep-1992

Bally (stylized)

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

960360

 

10-Sep-2008

1148880

 

10-Sep-2008

Bally Gaming

 

Venezuela

 

Bally Gaming, Inc.

 

Pending

 

199950

 

01-Jan-2008

 

 

 

Bally Gaming

 

British Columbia

 

Bally Gaming, Inc.

 

Pending

 

02-108.148

 

28-Nov-2002

 

 

 

Bally Gaming

 

British Columbia

 

Bally Gaming, Inc.

 

Pending

 

02-108.154

 

28-Nov-2002

 

 

 

Bally Gaming

 

British Columbia

 

Bally Gaming, Inc.

 

Pending

 

02-108.157

 

28-Nov-2002

 

 

 

Bally Gaming

 

British Columbia

 

Bally Gaming, Inc.

 

Pending

 

02-108.160

 

28-Nov-2002

 

 

 

Bally Gaming

 

Russian Federation

 

Bally Gaming International, Inc.

 

Pending

 

2406813549

 

18-Oct-2003

 

 

 

Bally Gaming

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

247032

 

01-Nov-1995

534,342

 

01-Nov-1995

 

March 22, 2013 - Page 2 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Bally Gaming

 

Venezuela

 

Bally Gaming, Inc.

 

Registered

 

2001-150

 

08-Jan-2001

P-237083

 

12-Apr-2002

Bally Gaming

 

Ecuador

 

Bally Gaming, Inc.

 

Registered

 

62,680/95

 

31-Oct-1995

2086-99

 

15-Sep-1999

Bally Gaming

 

Japan

 

Bally Gaming, Inc.

 

Registered

 

123846/95

 

29-Nov-1995

4135122

 

10-Apr-1998

Bally Gaming

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

2003723325

 

26-Nov-2003

283959

 

26-Nov-2003

Bally Gaming

 

New Zealand

 

Bally Gaming International, Inc.

 

Registered

 

255077

 

24-Oct-1995

255077

 

24-Oct-1995

Bally Gaming

 

Peru

 

Bally Gaming International, Inc.

 

Registered

 

046605

 

16-Dec-1997

046605

 

16-Jun-1998

Bally Gaming

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

2003723324

 

26-Nov-2003

277766

 

26-Nov-2003

Bally Gaming

 

South Africa

 

Bally Gaming International, Inc.

 

Registered

 

95/14325

 

26-Oct-1995

95/14325

 

26-Oct-1995

Bally Gaming

 

Switzerland

 

Bally Gaming International, Inc.

 

Registered

 

00758/2001

 

24-Jan-2001

485141

 

28-Jun-2001

Bally Gaming

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

2045130

 

01-Nov-1995

2045130

 

01-Nov-1995

Bally Gaming

 

Uruguay

 

Bally Gaming International, Inc.

 

Registered

 

282397

 

03-Nov-1995

282397

 

09-Jun-1997

Bally Gaming

 

Benelux

 

Bally Gaming International, Inc.

 

Registered

 

80,151

 

31-Oct-1995

586207

 

31-Oct-1995

Bally Gaming

 

Brazil

 

Bally Gaming International, Inc.

 

Registered

 

819140465

 

08-Mar-1995

819140465

 

17-Nov-1998

Bally Gaming

 

Costa Rica

 

Bally Gaming International, Inc.

 

Registered

 

107900

 

24-May-1996

107900

 

11-Jun-1998

Bally Gaming

 

Greece

 

Bally Gaming International, Inc.

 

Registered

 

127004

 

15-Nov-1995

127004

 

15-Nov-1995

Bally Gaming

 

Argentina

 

Bally Gaming, Inc.

 

Renewed

 

2950412

 

01-Nov-1995

2424776

 

12-Oct-1999

Bally Gaming

 

Spain

 

Bally Gaming International, Inc.

 

Renewed

 

2390402

 

26-Dec-1995

2390402

 

30-Mar-2001

Battle for the Crown

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815172

 

03-Jan-2013

 

 

 

Beach Party

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815182

 

03-Jan-2013

 

 

 

Beat the Heat

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563426

 

07-Mar-2012

 

 

 

Bee Lucky

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85425227

 

16-Sep-2011

4203595

 

04-Sep-2012

Beijing Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85265209

 

11-Mar-2011

4158764

 

12-Jun-2012

Better Off Ed

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85642846

 

04-Jun-2012

 

 

 

Bewildered

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785367

 

21-Nov-2012

 

 

 

Big Sevens

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1393552

 

10-Nov-2010

 

 

 

 

March 22, 2013 - Page 3 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Big Vegas

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85301631

 

21-Apr-2011

4162234

 

19-Jun-2012

Black & White

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85313683

 

05-May-2011

4049376

 

01-Nov-2011

Black & White Sevens

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85435857

 

29-Sep-2011

4153470

 

05-Jun-2012

Black and White 7s

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381558

 

03-Sep-2010

1381558

 

03-Sep-2010

Black and White Sevens

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132214

 

05-Nov-2010

1261440

 

20-Jan-2012

Black and White Sevens

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132184

 

05-Nov-2010

1261438

 

20-Jan-2012

Black Gold

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381559

 

03-Sep-2010

 

 

 

Black Gold

 

France

 

Bally Gaming International, Inc.

 

Registered

 

11259

 

22-Mar-1990

1582085

 

15-Nov-1990

Black Gold

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

73831263

 

13-Oct-1989

1629270

 

25-Dec-1990

Black Gold Black

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85314878

 

06-May-2011

4053198

 

08-Nov-2011

Black Gold Black (words & design)

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

74022285

 

24-Jan-1990

1627332

 

11-Dec-1990

Black Gold Black and Design

 

France

 

Bally Gaming International, Inc.

 

Registered

 

11795

 

20-Jun-1990

1634060

 

16-Jul-1991

Black Star

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009671975

 

20-Jan-2011

009671975

 

25-Nov-2011

Black Star

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028980

 

03-May-2010

3994917

 

12-Jul-2011

Blazing 777 & Design

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

765822

 

04-Oct-1994

TMA484,296

 

20-Oct-1997

Blazing 777 (words & design)

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

74523332

 

03-May-1994

1894972

 

23-May-1995

Blazing 7777’s & Design

 

New Zealand

 

Bally Gaming International, Inc.

 

Registered

 

255149

 

26-Oct-1995

255149

 

28-Apr-1997

Blazing 777’s & Design

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

676374

 

26-Oct-1995

676374

 

26-Oct-1995

Blazing 777’s & Design

 

South Africa

 

Bally Gaming International, Inc.

 

Registered

 

95-14327

 

26-Oct-1995

95-14327

 

26-Oct-1995

Blazing 777’s & Design

 

France

 

Bally Gaming International, Inc.

 

Renewed

 

95/594857

 

27-Oct-1995

95594856

 

27-Oct-1995

Blazing 7s

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381560

 

03-Sep-2010

 

 

 

Blazing Dragons

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85164003

 

28-Oct-2010

4165295

 

26-Jun-2012

Blazing Dragons

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672023

 

20-Jan-2011

009672023

 

28-Jun-2011

Blazing Inferno

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837937

 

31-Jan-2013

 

 

 

Blazing Peppers

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714669

 

28-Aug-2012

 

 

 

Blazing Sevens

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132215

 

05-Nov-2010

1209518

 

30-Mar-2011

Blazing Sevens

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132185

 

05-Nov-2010

1209594

 

18-Mar-2011

Blazing Sevens

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672049

 

20-Jan-2011

009672049

 

28-Jun-2011

Blazing Sevens Hot Shots

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

010787877

 

05-Apr-2012

010787877

 

05-Sep-2012

Blazing Stars

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85324883

 

19-May-2011

4049402

 

01-Nov-2011

 

March 22, 2013 - Page 4 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Blazing Sun

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028966

 

03-May-2010

3994916

 

12-Jul-2011

Blue Oasis

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85734955

 

21-Sep-2012

 

 

 

Boiling Over

 

United States of America

 

Sierra Design Group

 

Registered

 

76545055

 

16-Sep-2003

2916988

 

11-Jan-2005

Bollywood Fantastic

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85285589

 

04-Apr-2011

 

 

 

Bonus Frenzy

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470811

 

11-Nov-2011

4161380

 

19-Jun-2012

Bonus Sevens

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78218881

 

25-Feb-2003

2973043

 

19-Jul-2005

Bonus Strike

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85589394

 

04-Apr-2012

 

 

 

Bonus Strike 5

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563436

 

07-Mar-2012

 

 

 

Boxcar Bonus

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

78619446

 

28-Apr-2005

3079778

 

11-Apr-2006

Breakthrough Free Games

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85428606

 

21-Sep-2011

4195922

 

21-Aug-2012

Bullseye Bonus

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028974

 

03-May-2010

4242410

 

13-Nov-2012

Burger Run

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85251200

 

24-Feb-2011

4026219

 

13-Sep-2011

Buried Treasure

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390844

 

27-Oct-2010

1390844

 

27-Oct-2010

Buried Treasures

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132217

 

05-Nov-2010

1209519

 

30-Mar-2011

Buried Treasures

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132187

 

05-Nov-2010

1207595

 

18-Mar-2011

Buried Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85311164

 

03-May-2011

4272849

 

08-Jan-2013

Burnout Bonus

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85770721

 

02-Nov-2012

 

 

 

Burnout Free Games Bonus

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85734933

 

21-Sep-2012

 

 

 

Butterfly Bonanza

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85432399

 

26-Sep-2011

4203612

 

04-Sep-2012

Butterfly Fairy

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714798

 

28-Aug-2012

 

 

 

By The Bay

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837989

 

31-Jan-2013

 

 

 

Ca$h Canyon

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85868636

 

06-Mar-2013

 

 

 

Ca$h Wheel

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845570

 

09-Oct-2009

3908987

 

18-Jan-2011

Cairo Dreams

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78639443

 

27-May-2005

3357251

 

18-Dec-2007

Calamity Jane

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85225995

 

25-Jan-2011

 

 

 

Cape Lookout

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837898

 

31-Jan-2013

 

 

 

Cash Adventure

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

77126717

 

09-Mar-2007

3343255

 

27-Nov-2007

Cash Connection

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85428654

 

21-Sep-2011

4203601

 

04-Sep-2012

Cash Cruise

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85284312

 

01-Apr-2011

4272795

 

08-Jan-2013

Cash Eclipse

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731919

 

07-May-2009

4202676

 

04-Sep-2012

Cash For Life

 

Argentina

 

Bally Gaming International, Inc.

 

Pending

 

2411229

 

02-Mar-2006

 

 

 

Cash For Life

 

European Community

 

Bally Gaming International, Inc.

 

Registered

 

3032356

 

04-Feb-2003

3032356

 

04-Feb-2003

 

March 22, 2013 - Page 5 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Cash For Life

 

Peru

 

Bally Gaming International, Inc.

 

Registered

 

172748

 

 

88815

 

05-Mar-2020

Cash For Life

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

2002706543

 

20-Mar-2002

254394

 

02-Sep-2003

Cash For Life

 

Brazil

 

Bally Gaming International, Inc.

 

Registered

 

825388295

 

21-Mar-2003

825388295

 

24-Jul-2007

Cash For Life

 

France

 

Bally Gaming International, Inc.

 

Registered

 

 

 

03-Feb-2002

023154445

 

19-Mar-2002

Cash Hogs

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815174

 

03-Jan-2013

 

 

 

Cash Meteor

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312453

 

04-May-2011

4053181

 

08-Nov-2011

Cash Mountain

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132218

 

05-Nov-2010

1209520

 

30-Mar-2011

Cash Mountain

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132188

 

05-Nov-2010

1207596

 

18-Mar-2011

Cash Mountain

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390962

 

27-Oct-2010

1390962

 

27-Oct-2010

Cash Slide

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85204372

 

22-Dec-2010

 

 

 

Cash Spin

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1393597

 

10-Nov-2010

 

 

 

Cash Spin

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132219

 

05-Nov-2010

1209521

 

18-Mar-2011

Cash Spin

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132190

 

05-Nov-2010

1207597

 

30-Mar-2011

Cash Spin

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672081

 

20-Jan-2011

009672081

 

01-Sep-2011

Cash Spin

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

834214

 

12-Feb-2010

834214

 

12-Feb-2010

Cash Wave

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85301623

 

21-Apr-2011

4158921

 

12-Jun-2012

Cash Wizard

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845535

 

09-Oct-2009

3990705

 

05-Jul-2011

Cash Wizard Tiki Magic

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85657186

 

20-Jun-2012

 

 

 

Cash’M If You Can

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85585525

 

30-Mar-2012

 

 

 

Casino Critters

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85621106

 

09-May-2012

 

 

 

Casino Merchandising Technology

 

United States of America

 

Sierra Design Group

 

Registered

 

76311622

 

10-Sep-2001

2888168

 

28-Sep-2004

Celestial Garden

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785378

 

21-Nov-2012

 

 

 

Celtic Myst

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85838000

 

31-Jan-2013

 

 

 

Challenge Connection

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85867741

 

05-Mar-2013

 

 

 

Challenge Connection

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85734944

 

21-Sep-2012

 

 

 

Champions of Rome

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85868540

 

06-Mar-2013

 

 

 

Chimney Stacks

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85375532

 

19-Jul-2011

4211337

 

18-Sep-2012

Chimney Stacks

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

10185155

 

09-Aug-2011

10185155

 

21-Dec-2011

CHIMNEY STACKS

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1441600

 

09-Aug-2011

1441600

 

09-Aug-2011

China River

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85466527

 

07-Nov-2011

 

 

 

Chinese Kitchen

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85329232

 

24-May-2011

4080053

 

03-Jan-2012

Chinese Zodiac

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563434

 

07-Mar-2012

 

 

 

Choco Choco

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85259291

 

07-Mar-2011

 

 

 

CMP

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672122

 

20-Jan-2011

009672122

 

28-Jun-2011

 

March 22, 2013 - Page 6 of 27

--------------------------------------------------------------------------------

 

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Code of the Ancients

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85375508

 

19-Jul-2011

4280436

 

22-Jan-2013

Code Red

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85124967

 

08-Sep-2010

4122527

 

03-Apr-2012

Comedy

 

United States of America

 

Sierra Design Group

 

Registered

 

76472894

 

09-Dec-2002

2897816

 

26-Oct-2004

Compudigm

 

Malaysia

 

Bally Technologies, Inc.

 

Registered

 

01001147

 

19-Dec-2008

01001147

 

19-Dec-2008

Compudigm

 

Malaysia

 

Bally Technologies, Inc.

 

Registered

 

01001146

 

19-Dec-2008

01001146

 

19-Dec-2008

Compudigm

 

European Community

 

Bally Technologies, Inc.

 

Registered

 

001765619

 

20-Jul-2000

001765619

 

05-Oct-2001

Compudigm

 

United States of America

 

Bally Technologies, Inc.

 

Registered

 

78506230

 

26-Oct-2004

3067705

 

14-Mar-2006

Conqueror of Jewels

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714683

 

28-Aug-2012

 

 

 

Coolsign

 

Canada

 

Bally Gaming, Inc.

 

Registered

 

1127518

 

09-Jan-2002

TMA650573

 

18-Oct-2005

Coolsign

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

002536688

 

16-Jan-2002

2536688

 

03-Jul-2003

Coolsign

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78080921

 

23-Aug-2001

2792837

 

09-Dec-2003

Coolsign

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

75795847

 

08-Sep-1999

2466541

 

03-Jul-2001

Copper Dropper

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77736157

 

13-May-2009

3722032

 

08-Dec-2009

Cosmic Piggy

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756950

 

17-Oct-2012

 

 

 

Crazy Cash

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672131

 

20-Jan-2011

009672131

 

14-Sep-2011

Crazy Winners

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77735123

 

12-May-2009

3908700

 

18-Jan-2011

Crimson Rose

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837834

 

31-Jan-2013

 

 

 

Crystal Bay

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85734950

 

21-Sep-2012

 

 

 

Crystal Fox

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85546418

 

17-Feb-2012

 

 

 

Crystal Spider

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849365

 

13-Feb-2013

 

 

 

Cubana

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85382843

 

27-Jul-2011

4203482

 

04-Sep-2012

Cupid & Psyche

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684778

 

23-Jul-2012

 

 

 

Cupid’s Revenge

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85714656

 

28-Aug-2012

 

 

 

Dante’s Diamonds

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756959

 

17-Oct-2012

 

 

 

Dante’s Lava Lounge

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85313799

 

05-May-2011

4076661

 

27-Dec-2011

Desert Oasis

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390977

 

27-Oct-2010

1390977

 

27-Oct-2010

Desert Oasis

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85438136

 

03-Oct-2011

4146618

 

22-May-2012

Devilicious

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85425221

 

16-Sep-2011

 

 

 

Diamond Heat

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85546431

 

17-Feb-2012

 

 

 

Diamond Line

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85329247

 

24-May-2011

4053245

 

08-Nov-2011

Diamond Line Frenzy

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

78643627

 

03-Jun-2005

3090347

 

09-May-2006

Diamond Millions

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815192

 

03-Jan-2013

 

 

 

Diamond Peak

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672163

 

20-Jan-2011

009672163

 

28-Jun-2011

Diamond Peak

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85077091

 

02-Jul-2010

4096803

 

07-Feb-2012

Diamond Winners

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

676373

 

26-Oct-1995

676373

 

26-Oct-1995

 

March 22, 2013 - Page 7 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Diamond Winners

 

New Zealand

 

Bally Gaming International, Inc.

 

Registered

 

255078

 

24-Oct-1995

255078

 

11-Dec-1998

Diamond Winners

 

South Africa

 

Bally Gaming International, Inc.

 

Registered

 

95-14326

 

26-Oct-1995

95-14326

 

26-Oct-1995

Diamond WInners

 

France

 

Bally Gaming International, Inc.

 

Renewed

 

95594862

 

27-Oct-1995

95594862

 

27-Oct-1995

Diamonds

 

United States of America

 

Sierra Design Group

 

Registered

 

76314174

 

19-Sep-2001

2935672

 

29-Mar-2005

Diamonds

 

United States of America

 

Sierra Design Group

 

Registered

 

76315105

 

20-Sep-2001

3024940

 

13-Dec-2005

Diamonds

 

United States of America

 

Sierra Design Group

 

Registered

 

76329234

 

24-Oct-2001

2935673

 

29-Mar-2005

Diamonds & Devils

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312602

 

04-May-2011

4049374

 

01-Nov-2011

Diamonds & Gems

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85432395

 

26-Sep-2011

 

 

 

Diamonds & Gems

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1450667

 

27-Sep-2011

1450667

 

27-Sep-2011

Diamonds and Gems

 

New Zealand

 

Bally Gaming, Inc.

 

Published

 

850064

 

 

 

 

 

Diamonds and Pearls

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85329258

 

24-May-2011

4049411

 

01-Nov-2011

Diamonds of the Sea

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85869019

 

06-Mar-2013

 

 

 

Directional Wilds

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85428586

 

21-Sep-2011

 

 

 

DMK

 

Spain

 

Bally Gaming, Inc.

 

Registered

 

 

 

29-Apr-1992

1698807

 

04-Sep-1995

DMK

 

Benelux

 

Bally Gaming, Inc.

 

Registered

 

776075

 

18-Feb-1992

509803

 

 

DMK

 

South Africa

 

Bally Gaming International, Inc.

 

Registered

 

 

 

20-Feb-1992

92/1419

 

15-Apr-1994

DMK

 

France

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

92416632

 

 

DMK

 

Greece

 

Bally Gaming International, Inc.

 

Registered

 

 

 

03-Mar-1992

108.012

 

17-Jan-1995

Dolphin’s Tale

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756953

 

17-Oct-2012

 

 

 

Domino Train

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77595601

 

18-Oct-2008

3822620

 

20-Jul-2010

Double Diablo

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

010261188

 

29-Aug-2011

010261188

 

10-Jan-2012

Double Diablo (colored word picture mark)

 

European Community

 

Bally Gaming, Inc.

 

Pending

 

 

 

30-Aug-2011

 

 

 

Double Dragon

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85311498

 

03-May-2011

4053173

 

08-Nov-2011

Double Dynamo 7s

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85329276

 

24-May-2011

4053246

 

08-Nov-2011

Double Fruit

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77831424

 

21-Sep-2009

3911989

 

25-Jan-2011

Double Jackpot Ninja Star

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77830225

 

18-Sep-2009

3911980

 

25-Jan-2011

Double Joker

 

European Community

 

Bally Gaming, Inc.

 

Published

 

009672239

 

20-Jan-2011

 

 

 

Double Samurai

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77830221

 

18-Sep-2009

3911979

 

25-Jan-2011

Down Under

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381571

 

03-Sep-2010

 

 

 

Dragon Attack

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849370

 

13-Feb-2013

 

 

 

Dragon Drop

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85329308

 

24-May-2011

 

 

 

 

March 22, 2013 - Page 8 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Dragon Drop

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1393555

 

10-Nov-2010

1393555

 

10-Nov-2010

Dragon Drop

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842708

 

26-May-2011

842708

 

26-May-2011

Dragon Drop

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058019

 

18-Jul-2011

058019

 

27-Oct-2011

Dragon Wheel

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85152098

 

13-Oct-2010

4183858

 

31-Jul-2012

Dragon Wonder

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85164034

 

28-Oct-2010

4165296

 

26-Jun-2012

Dragons Peak

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664782

 

28-Jun-2012

 

 

 

DualVision

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672288

 

20-Jan-2011

009672288

 

28-Jun-2011

Dualvision

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85365985

 

07-Jul-2011

4093905

 

31-Jan-2012

Dutchman’s Gold

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672312

 

20-Jan-2011

009672312

 

28-Jun-2011

Dutchman’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85070939

 

24-Jun-2010

4050261

 

01-Nov-2011

Early Retirement

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

77126788

 

09-Mar-2007

3343257

 

27-Nov-2007

Eastern Promise

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837829

 

31-Jan-2013

 

 

 

Easy Cash Eddy

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85375502

 

19-Jul-2011

4172919

 

10-Jul-2012

Easy Pickins

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85589384

 

04-Apr-2012

 

 

 

Electro 7’s

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77831427

 

21-Sep-2009

4029307

 

20-Sep-2011

Elite Bonusing Suite

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1450018

 

22-Sep-2011

 

 

 

Elite Bonusing Suite

 

New Zealand

 

Bally Gaming, Inc.

 

Published

 

849774

 

22-Sep-2011

 

 

 

Emerald Falls

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672338

 

20-Jan-2011

009672338

 

28-Jun-2011

Emerald Falls

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77944225

 

24-Feb-2010

3990878

 

05-Jul-2011

Emerald Falls

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381544

 

03-Sep-2010

1381544

 

03-Sep-2010

Emerald Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85251186

 

24-Feb-2011

4026218

 

13-Sep-2011

Emperor’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731987

 

07-May-2009

3908693

 

18-Jan-2011

Emperor’s Sword

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77830219

 

18-Sep-2009

3911978

 

25-Jan-2011

Extra Money

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85281624

 

30-Mar-2011

4162137

 

19-Jun-2012

Fairy Play

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85178370

 

16-Nov-2010

3989531

 

05-Jul-2011

Fairy Play

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390987

 

27-Oct-2010

1390987

 

27-Oct-2010

Fairy Song

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714789

 

28-Aug-2012

 

 

 

Fairy Tree

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714782

 

28-Aug-2012

 

 

 

Fantastic 8s

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664779

 

28-Jun-2012

 

 

 

Feathered Friends

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85633656

 

23-May-2012

 

 

 

Fire Hose

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1393565

 

10-Nov-2010

1393565

 

10-Nov-2010

Fire Moon

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714774

 

28-Aug-2012

 

 

 

Fireball

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132220

 

05-Nov-2010

 

 

 

Fireball

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132192

 

05-Nov-2010

1206728

 

15-Mar-2011

Fireball

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672353

 

20-Jan-2011

009672353

 

28-Jun-2011

Firebird

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77601567

 

27-Oct-2008

3716667

 

24-Nov-2009

Firebird Studios

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926391

 

02-Feb-2010

4125957

 

10-Apr-2012

 

March 22, 2013 - Page 9 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Fish’n For Loot

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85356057

 

24-Jun-2011

4172885

 

10-Jul-2012

Fixin’ to Win

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77135735

 

20-Mar-2007

3347683

 

04-Dec-2007

Flippin Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204350

 

22-Dec-2010

4106692

 

28-Feb-2012

Flipping Chips

 

United States of America

 

Sierra Design Group

 

Registered

 

76512658

 

05-Aug-2003

2897908

 

26-Oct-2004

Florida Dice

 

United States of America

 

Sierra Design Group

 

Registered

 

76582073

 

10-Mar-2004

3086785

 

11-Oct-2005

Flying Carpet

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381553

 

03-Sep-2010

1381553

 

03-Sep-2010

Flying Carpet

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

977810

 

08-Dec-2008

1086633

 

03-Dec-2008

Flying Carpet

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77287073

 

24-Sep-2007

3818827

 

13-Jul-2010

Flying Lanterns

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390988

 

27-Oct-2010

1390988

 

27-Oct-2010

Forest Nymph

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714756

 

28-Aug-2012

 

 

 

Forest Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470846

 

11-Nov-2011

4121993

 

03-Apr-2012

Forget Me Not

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837975

 

31-Jan-2013

 

 

 

Fort Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85225992

 

25-Jan-2011

4110075

 

06-Mar-2012

Fortune 8’s

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

77079182

 

09-Jan-2007

3521278

 

21-Oct-2008

Fortune Fish

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85770734

 

02-Nov-2012

 

 

 

Free Games Fever

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85462944

 

02-Nov-2011

4269456

 

01-Jan-2013

Free Rangers

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132221

 

05-Nov-2010

1209523

 

30-Mar-2011

Free Rangers

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132193

 

05-Nov-2010

1207598

 

18-Mar-2011

Freedom Pays

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85324799

 

19-May-2011

4077045

 

27-Dec-2011

Fu Zai Yan Qian

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85569648

 

14-Mar-2012

 

 

 

FU ZAI YAN QIAN

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1449640

 

21-Sep-2011

 

 

 

Fu Zai Yan Qian

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

849682

 

26-May-2011

849682

 

26-May-2011

Fu Zai Yan Quan

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842748

 

26-May-2011

842748

 

26-May-2011

Fu Zai Yan Quan

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058031

 

18-Jul-2011

058031

 

27-Oct-2011

Fu Zai Yan Quan (Chinese)

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

059244

 

05-Sep-2011

059244

 

27-Feb-2012

Game Maker

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

247033

 

01-Nov-1995

554260

 

30-Jul-1997

Game Maker

 

Panama

 

Bally Gaming, Inc.

 

Registered

 

79191

 

22-Jan-1996

79191

 

22-Jan-1996

Game Maker

 

Switzerland

 

Bally Gaming, Inc.

 

Registered

 

00759/2001

 

24-Jan-2001

485142

 

24-Jan-2001

Game Maker

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

676372

 

26-Oct-1995

676372

 

26-Oct-1995

Game Maker

 

United Kingdom

 

Bally Gaming, Inc.

 

Registered

 

2045136

 

01-Nov-1995

2045136

 

01-Nov-1995

Game Maker

 

United Kingdom

 

Bally Gaming, Inc.

 

Registered

 

2109546

 

01-Nov-1995

2109546

 

09-Sep-1996

Game Maker

 

Uruguay

 

Bally Gaming, Inc.

 

Registered

 

282396

 

03-Nov-1995

405091

 

07-Sep-1999

Game Maker

 

Benelux

 

Bally Gaming, Inc.

 

Registered

 

80.150

 

31-Oct-1995

586206

 

31-Oct-1995

Game Maker

 

Ecuador

 

Bally Gaming, Inc.

 

Registered

 

62678

 

31-Oct-1995

2030-97

 

06-Aug-1997

Game Maker

 

Argentina

 

Bally Gaming, Inc.

 

Registered

 

2007261

 

01-Nov-1995

1627750

 

04-Mar-1997

Game Maker

 

Japan

 

Bally Gaming, Inc.

 

Registered

 

10-051536

 

17-Jun-1998

4353867

 

21-Jan-2000

 

March 22, 2013 - Page 10 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Game Maker

 

Arizona

 

Bally Gaming International, Inc.

 

Registered

 

30800163

 

23-Oct-1995

036405

 

23-Oct-1995

Game Maker

 

Colorado

 

Bally Gaming International, Inc.

 

Registered

 

28300068

 

20-Oct-1995

951129599

 

20-Oct-1995

Game Maker

 

Louisiana

 

Bally Gaming International, Inc.

 

Registered

 

28100352

 

04-Oct-1995

 

 

04-Oct-1995

Game Maker

 

Mississippi

 

Bally Gaming International, Inc.

 

Registered

 

28900894

 

06-Nov-1995

 

 

06-Nov-1995

Game Maker

 

Nevada

 

Bally Gaming International, Inc.

 

Registered

 

29600489

 

21-Nov-2000

 

 

21-Nov-1995

Game Maker

 

New Jersey

 

Bally Gaming International, Inc.

 

Registered

 

30000594

 

24-Oct-1995

13689

 

24-Oct-1995

Game Maker

 

New Mexico

 

Bally Gaming International, Inc.

 

Registered

 

29600210

 

06-Dec-1995

TK95120604

 

06-Dec-1995

Game Maker

 

New Zealand

 

Bally Gaming International, Inc.

 

Registered

 

255079

 

24-Oct-1995

255079

 

29-Sep-1998

Game Maker

 

South Africa

 

Bally Gaming International, Inc.

 

Registered

 

95-14328

 

26-Oct-1995

95/14328

 

26-Oct-1995

Game Maker

 

Brazil

 

Bally Gaming International, Inc.

 

Registered

 

819140457

 

08-Mar-1996

819140457

 

17-Nov-1998

Game Maker

 

Costa Rica

 

Bally Gaming International, Inc.

 

Registered

 

107841

 

24-May-1996

107841

 

11-Jun-1998

Game Maker

 

Greece

 

Bally Gaming International, Inc.

 

Registered

 

127005

 

15-Nov-1995

127005

 

17-Mar-1998

Game Maker

 

Spain

 

Bally Gaming, Inc.

 

Renewed

 

2003573

 

26-Dec-1995

2003573

 

05-Jun-1996

Game Maker

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

795400

 

02-Nov-1995

TMA469,718

 

27-Jan-1997

Game Maker

 

France

 

Bally Gaming International, Inc.

 

Renewed

 

95/594863

 

27-Oct-1995

95594863

 

27-Oct-1995

Game Maker

 

Germany

 

Bally Gaming International, Inc.

 

Renewed

 

657672

 

20-Jun-1996

657672

 

20-Jun-1996

Gameflix

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85258200

 

04-Mar-2011

 

 

 

Gamekeeper

 

Canada

 

Bally Gaming, Inc.

 

Registered

 

836832

 

17-Feb-1997

TMA489,537

 

09-Feb-1998

GameMaker

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77506965

 

24-Jun-2008

3569763

 

03-Feb-2009

Gamemaker HD

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132222

 

05-Nov-2010

 

 

 

Gamemaker HD

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132194

 

05-Nov-2010

1207599

 

18-Mar-2011

Gamepoint

 

Canada

 

Bally Gaming, Inc.

 

Registered

 

752189

 

13-Apr-1994

TMA475,774

 

06-May-1997

Gaucho Gold

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672387

 

20-Jan-2011

009672387

 

28-Jun-2011

Gaucho’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85034659

 

10-May-2010

3982582

 

21-Jun-2011

 

March 22, 2013 - Page 11 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Gems of Fire

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85411798

 

31-Aug-2011

4203568

 

04-Sep-2012

Genie’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664742

 

28-Jun-2012

 

 

 

Get Rich on Route 66

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85869014

 

06-Mar-2013

 

 

 

Gifts from the Gods

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132223

 

05-Nov-2010

1209855

 

31-Mar-2011

Gifts from the Gods

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132195

 

05-Nov-2010

1207600

 

18-Mar-2011

Ginger Wilde

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837877

 

31-Jan-2013

 

 

 

Give A Hoot

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837909

 

31-Jan-2013

 

 

 

Glacier Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470857

 

11-Nov-2011

4121994

 

03-Apr-2012

Glitter Ball

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85642851

 

04-Jun-2012

 

 

 

Goddess of Wealth

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85375546

 

19-Jul-2011

4211338

 

18-Sep-2012

Gold Bug

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132224

 

05-Nov-2010

 

 

 

Gold Bug

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132196

 

05-Nov-2010

 

 

 

Gold Bug

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390990

 

27-Oct-2010

1390990

 

27-Oct-2010

Gold Bug

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85425969

 

19-Sep-2011

4128853

 

17-Apr-2012

Gold Bug Free Rangers

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77907345

 

07-Jan-2010

3829617

 

03-Aug-2010

Gold Down Under

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390991

 

27-Oct-2010

1390991

 

27-Oct-2010

Gold Mine

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1390992

 

27-Oct-2010

 

 

 

Gold Mine

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132225

 

05-Nov-2010

1209856

 

31-Mar-2011

Gold Mine

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132198

 

05-Nov-2010

1262964

 

26-Jan-2012

Gold Nuggets

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85241905

 

14-Feb-2011

4132907

 

24-Apr-2012

Gold on the Bayou

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672395

 

20-Jan-2011

009672395

 

28-Jun-2011

Gold on the Bayou

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028954

 

03-May-2010

4158298

 

12-Jun-2012

Gold Rush

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85258182

 

04-Mar-2011

4258317

 

11-Dec-2012

Gold Vault

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226035

 

25-Jan-2011

4143761

 

15-May-2012

Goldbeard’s Treasure

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85245430

 

17-Feb-2011

4026029

 

13-Sep-2011

Golden 8s

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85245483

 

17-Feb-2011

4111086

 

13-Mar-2012

Golden Bell

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325887

 

20-May-2011

4049407

 

01-Nov-2011

GOLDEN EMPIRE

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1382571

 

09-Sep-2010

1382571

 

09-Sep-2010

Golden Flash

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028989

 

03-May-2010

3994918

 

12-Jul-2011

Golden Fleece

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77442176

 

07-Apr-2008

3818923

 

13-Jul-2010

Golden Lanterns

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390993

 

27-Oct-2010

1390993

 

27-Oct-2010

Golden Monkey

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78819915

 

21-Feb-2006

3299810

 

25-Sep-2007

Golden Nile

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058023

 

18-Jul-2011

058023

 

27-Oct-2011

Golden Pharaoh

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672429

 

20-Jan-2011

009672429

 

28-Jun-2011

Golden Pharaoh

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77944229

 

24-Feb-2010

4046095

 

25-Oct-2011

Golden Reef

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672452

 

20-Jan-2011

009672452

 

28-Jun-2011

Golden Reef

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926412

 

02-Feb-2010

3994672

 

12-Jul-2011

 

March 22, 2013 - Page 12 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Golden Scarab

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85546392

 

17-Feb-2012

 

 

 

Golden Sceptre

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77734171

 

11-May-2009

3838877

 

24-Aug-2010

Golden Tone

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664756

 

28-Jun-2012

 

 

 

Golden Treasure

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77508886

 

26-Jun-2008

3655721

 

14-Jul-2009

Golden Wheels

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845636

 

09-Oct-2009

3901698

 

04-Jan-2011

Golden Winners

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85332819

 

27-May-2011

 

 

 

Grand Slam

 

Germany

 

Bally Gaming International, Inc.

 

Registered

 

 

 

29-Oct-1990

2005058

 

15-Oct-1991

Green & Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85398027

 

15-Aug-2011

4272988

 

08-Jan-2013

GREEN DRAGON

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1427292

 

26-May-2011

1427292

 

26-May-2011

Green Dragon

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842712

 

26-May-2011

842712

 

26-May-2011

Green Dragon, Red Dragon

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058027

 

18-Jul-2011

058027

 

27-Oct-2011

Green Dragon, Red Dragon (Chinese)

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

059927

 

20-Sep-2011

059927

 

27-Feb-2012

GridIron

 

United States of America

 

Sierra Design Group

 

Registered

 

78164363

 

16-Sep-2002

2896355

 

19-Oct-2004

Groovy Louey

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756955

 

17-Oct-2012

 

 

 

Groovy Machine

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85311528

 

03-May-2011

4104636

 

28-Feb-2012

GTM

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77221799

 

03-Jul-2007

3385138

 

19-Feb-2008

Hammer Head

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926408

 

02-Feb-2010

3994671

 

12-Jul-2011

Hand of the Devil

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85466520

 

07-Nov-2011

 

 

 

Hand of the Devil

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

852062

 

08-Nov-2011

852062

 

08-Nov-2011

Hand of the Devil

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1458092

 

08-Nov-2011

1458092

 

08-Nov-2011

Hatch the Ca$h

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85314957

 

06-May-2011

4053199

 

08-Nov-2011

Hatch the Cash

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132226

 

05-Nov-2010

1209857

 

31-Mar-2011

Hatch the Cash

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132199

 

05-Nov-2010

1207601

 

18-Mar-2011

Hatch the Cash

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390994

 

27-Oct-2010

1390994

 

27-Oct-2010

Havana Cubana

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85382841

 

27-Jul-2011

4203481

 

04-Sep-2012

Heavenly Empress

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85481545

 

28-Nov-2011

 

 

 

Hera’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563442

 

07-Mar-2012

 

 

 

Hidden Paradise

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77734253

 

11-May-2009

4214273

 

25-Sep-2012

Hidden Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77134711

 

19-Mar-2007

3347615

 

04-Dec-2007

Hidden Riches

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

2405305

 

31-Oct-2005

Hidden Treasures

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

306934

 

19-May-2006

Hidden Treasures

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

2391236

 

06-May-2005

Hip Hip Hippo

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815194

 

03-Jan-2013

 

 

 

Hoards of Loot

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684749

 

23-Jul-2012

 

 

 

 

March 22, 2013 - Page 13 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Honey Bunny

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849379

 

13-Feb-2013

 

 

 

Hot & Spicy

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672486

 

20-Jan-2011

009672486

 

28-Jun-2011

Hot Lines

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312158

 

04-May-2011

4053178

 

08-Nov-2011

Hot Shot

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77872457

 

13-Nov-2009

3849632

 

21-Sep-2010

Hot Shot Frenzy

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77872552

 

13-Nov-2009

3849633

 

21-Sep-2010

Hot Shot Progressive

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009672551

 

20-Jan-2011

009672551

 

30-Nov-2011

Hot Shot Progressive

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77872548

 

13-Nov-2009

3852621

 

28-Sep-2010

Hot Shots

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132200

 

05-Nov-2010

 

 

 

Hot Shots

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1344865

 

11-Feb-2010

 

 

 

Hot Shots

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132227

 

05-Nov-2010

1269078

 

05-Nov-2010

Hot Spin

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85221570

 

19-Jan-2011

 

 

 

HOT SPIN

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1405761

 

27-Jan-2011

1405761

 

27-Jan-2011

Hot Wins

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664737

 

28-Jun-2012

 

 

 

Hot Zone

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673054

 

20-Jan-2011

009673054

 

01-Dec-2011

Hot Zone

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845552

 

09-Oct-2009

3901697

 

04-Jan-2011

Hummingbird Honey

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85462948

 

02-Nov-2011

 

 

 

Icicle Alley

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77734303

 

11-May-2009

3826188

 

27-Jul-2010

iDeck

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673071

 

20-Jan-2011

009673071

 

28-Jun-2011

iDeck

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381554

 

03-Sep-2010

1381554

 

03-Sep-2010

Inca Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85070954

 

24-Jun-2010

4050262

 

01-Nov-2011

Instant Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77595599

 

18-Oct-2008

3750549

 

16-Feb-2010

Instant Riches

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1344871

 

11-Feb-2010

 

 

 

INSTANT RICHES

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1439325

 

27-Jul-2011

 

 

 

Instant Riches

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132228

 

05-Nov-2010

1209858

 

31-Mar-2011

Instant Riches

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132201

 

05-Nov-2010

1207602

 

18-Mar-2011

Instant Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85179414

 

17-Nov-2010

3993122

 

12-Jul-2011

iReels

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381556

 

03-Sep-2010

1381556

 

03-Sep-2010

Island Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85444323

 

11-Oct-2011

4121952

 

03-Apr-2012

Island Wins

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85225951

 

25-Jan-2011

3998226

 

19-Jul-2011

iView

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673112

 

20-Jan-2011

009673112

 

25-Nov-2011

iView

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78463201

 

06-Aug-2004

3230640

 

17-Apr-2007

iVista

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1412586

 

04-Mar-2011

 

 

 

iVista

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

838098

 

04-Mar-2011

838098

 

04-Mar-2011

iVista DM

 

Australia

 

Bally Gaming, Inc.

 

Published

 

1422158

 

27-Apr-2011

 

 

 

iVista DM

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

840898

 

27-Apr-2011

840898

 

27-Apr-2011

Jackpot

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1391013

 

27-Oct-2010

 

 

 

Jackpot Empire

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837972

 

31-Jan-2013

 

 

 

 

March 22, 2013 - Page 14 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Jackpot Lanterns

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390996

 

27-Oct-2010

1390996

 

27-Oct-2010

Jackpot Lanterns

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85089014

 

21-Jul-2010

4222378

 

09-Oct-2012

Jackpot Rumble

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684738

 

23-Jul-2012

 

 

 

Jewel of the Dragon

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85258141

 

04-Mar-2011

4132968

 

24-Apr-2012

Joy of Samba

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714879

 

28-Aug-2012

 

 

 

Juggling Jack

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85633651

 

23-May-2012

 

 

 

Juicy Loot

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390997

 

27-Oct-2010

1390997

 

27-Oct-2010

Jumpin’ Jungle

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1393592

 

10-Nov-2010

 

 

 

King of Diamonds

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85398023

 

15-Aug-2011

4203528

 

04-Sep-2012

Kingdom of Mysteries

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85546405

 

17-Feb-2012

 

 

 

King’s Crown

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731923

 

07-May-2009

3846122

 

07-Sep-2010

King’s Jewels

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85314891

 

06-May-2011

4158969

 

12-Jun-2012

King’s Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731980

 

07-May-2009

3920451

 

15-Feb-2011

Kiss Me

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837906

 

31-Jan-2013

 

 

 

Kite Party

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815188

 

03-Jan-2013

 

 

 

Koi Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85476351

 

18-Nov-2011

 

 

 

Ladies First

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837894

 

31-Jan-2013

 

 

 

Lady Robin Hood

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85258569

 

04-Mar-2011

 

 

 

Land of Liberty

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470349

 

11-Nov-2011

4121991

 

03-Apr-2012

Lightning Jackpots

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85332764

 

27-May-2011

4151572

 

29-May-2012

Lightning Reels

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325382

 

19-May-2011

4104733

 

28-Feb-2012

Live Floor View

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815210

 

03-Jan-2013

 

 

 

Locking Hot Zone

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85868839

 

06-Mar-2013

 

 

 

Lotsa Money

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78233089

 

02-Apr-2003

2968328

 

12-Jul-2005

Love is in the Air

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85375524

 

19-Jul-2011

4172920

 

10-Jul-2012

Love Meter

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673138

 

20-Jan-2011

009673138

 

28-Jun-2011

Lover’s Peacock

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714753

 

28-Aug-2012

 

 

 

Lucky Bamboo

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85466540

 

07-Nov-2011

 

 

 

Lucky Lamp

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78824680

 

27-Feb-2006

3386658

 

19-Feb-2008

Lucky Lanterns

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381562

 

03-Sep-2010

1381562

 

03-Sep-2010

Lucky Luigi’s Pizza

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132203

 

05-Nov-2010

1207603

 

18-Mar-2011

Lucky Luigi’s Pizza

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132229

 

05-Nov-2010

1268759

 

05-Nov-2010

Lucky Luigi’s Pizzeria

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78653546

 

17-Jun-2005

3395941

 

11-Mar-2008

Lucky Neko

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85714864

 

28-Aug-2012

 

 

 

Lucky Swap

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85734884

 

21-Sep-2012

 

 

 

 

March 22, 2013 - Page 15 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Magic Bells

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226026

 

25-Jan-2011

4139991

 

08-May-2012

Magic Lanterns

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1390999

 

27-Oct-2010

1390999

 

27-Oct-2010

Magic Money

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381563

 

03-Sep-2010

 

 

 

Magic Money

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673161

 

20-Jan-2011

009673161

 

28-Jun-2011

Magic Money

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77734128

 

11-May-2009

3920459

 

15-Feb-2011

Magic Monkey

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85433363

 

27-Sep-2011

4146484

 

22-May-2012

Majestic Royals

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77688918

 

11-Mar-2009

3815374

 

06-Jul-2010

Majestic Stag

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85546410

 

17-Feb-2012

 

 

 

Mantra

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926384

 

02-Feb-2010

4003293

 

26-Jul-2011

Mastercom

 

Benelux

 

Bally Gaming, Inc.

 

Registered

 

 

 

 

509905

 

 

Mastercom

 

South Africa

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

92/1418

 

20-Feb-1992

Mastercom

 

France

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

92416636

 

 

Mastercom

 

Greece

 

Bally Gaming International, Inc.

 

Registered

 

 

 

03-Mar-1992

108.011

 

17-Jan-1995

Mastercom

 

Germany

 

Bally Gaming International, Inc.

 

Renewed

 

B 98512/9 Wz

 

08-May-1993

2065387

 

08-May-1993

Mayan Gems

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85466534

 

07-Nov-2011

4258956

 

11-Dec-2012

Mayan Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85225977

 

25-Jan-2011

3998228

 

19-Jul-2011

Mayan Treasures

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1479795

 

13-Mar-2012

1479795

 

22-Oct-2012

Mayan Treasures

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

955506

 

13-Mar-2012

955506

 

13-Mar-2012

MCC

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673203

 

20-Jan-2011

009673203

 

28-Jun-2011

Meet Me In The Middle

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845528

 

09-Oct-2009

3905412

 

11-Jan-2011

Mega Fruits

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77685799

 

06-Mar-2009

3826019

 

27-Jul-2010

Mega Stacks

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85839052

 

31-Jan-2013

 

 

 

Mega Winner

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77509399

 

26-Jun-2008

3772516

 

06-Apr-2010

Mega Winner 2

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

010787976

 

05-Apr-2012

010787976

 

05-Sep-2012

Mega Winners

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132230

 

05-Nov-2010

 

 

 

Mega Winners

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1391000

 

27-Oct-2010

 

 

 

Mega Winners

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132204

 

05-Nov-2010

1207604

 

18-Mar-2011

Memory Pay

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85466513

 

07-Nov-2011

4269484

 

01-Jan-2013

Mercury

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77927253

 

03-Feb-2010

4109363

 

06-Mar-2012

Mermaid Kingdom

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85356072

 

24-Jun-2011

4211227

 

18-Sep-2012

Mermaid’s Treasure

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85245440

 

17-Feb-2011

4026031

 

13-Sep-2011

Midnight Diamonds

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85267309

 

15-Mar-2011

4100208

 

14-Feb-2012

Midnight Moon

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85028960

 

03-May-2010

3994915

 

12-Jul-2011

Mighty Civilization

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132231

 

05-Nov-2010

1209859

 

31-Mar-2011

 

March 22, 2013 - Page 16 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Mighty Civilization

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132205

 

05-Nov-2010

1207605

 

18-Mar-2011

Mighty Galleons

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132232

 

05-Nov-2010

1209860

 

31-Mar-2011

Mighty Galleons

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132206

 

05-Nov-2010

1207606

 

18-Mar-2011

Millionaire Sevens

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845365

 

09-Oct-2009

3978845

 

14-Jun-2011

Money For Life

 

France

 

Bally Gaming International, Inc.

 

Registered

 

 

 

03-Feb-2002

023154446

 

19-Mar-2002

Money For Life (Word)

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

2002706542

 

20-Mar-2002

247359

 

03-Mar-2028

Money Match

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312409

 

04-May-2011

4053180

 

08-Nov-2011

Money Mayhem

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204347

 

22-Dec-2010

4203001

 

04-Sep-2012

Money Moon

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85301648

 

21-Apr-2011

4158922

 

12-Jun-2012

Money Talks

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85398232

 

15-Aug-2011

4195839

 

21-Aug-2012

Money Vault

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312727

 

04-May-2011

4053183

 

08-Nov-2011

Money Wheel

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85152100

 

13-Oct-2010

4191278

 

14-Aug-2012

Money Works

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204367

 

22-Dec-2010

4158599

 

12-Jun-2012

Monkey Magic

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1393556

 

10-Nov-2010

1393556

 

10-Nov-2010

Monkey’s Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85245455

 

17-Feb-2011

4026034

 

13-Sep-2011

Monster Luck

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78943432

 

02-Aug-2006

4202770

 

04-Sep-2012

Moon Dynasty

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

955507

 

13-Mar-2012

 

 

 

Moon Dynasty

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1479796

 

13-Mar-2012

1479796

 

22-Oct-2012

Moon Dynasty

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85377855

 

21-Jul-2011

4172923

 

10-Jul-2012

Moon Goddess

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77907343

 

07-Jan-2010

4122237

 

03-Apr-2012

Moonlight Rider

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714734

 

28-Aug-2012

 

 

 

Moonlight Shadow

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714728

 

28-Aug-2012

 

 

 

Moonshine Madness

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85869027

 

06-Mar-2013

 

 

 

MP Roulette

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1393594

 

10-Nov-2010

1393594

 

10-Nov-2010

Ms. Clara T

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132233

 

05-Nov-2010

1209861

 

31-Mar-2011

Ms. Clara T

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132207

 

05-Nov-2010

1207383

 

18-Mar-2011

Mysteria

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226022

 

25-Jan-2011

4139990

 

08-May-2012

Mystery Free Games

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85785342

 

21-Nov-2012

 

 

 

Mystery Lanterns

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1391002

 

27-Oct-2010

1391002

 

27-Oct-2010

Mystery Stacked Reels

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85726496

 

11-Sep-2012

 

 

 

Mystery Stacks Multiplier

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85726509

 

11-Sep-2012

 

 

 

Night Watch

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837886

 

31-Jan-2013

 

 

 

None (design only)

 

European Community

 

Bally Technologies, Inc.

 

Registered

 

001765585

 

20-Jul-2000

001765585

 

17-Sep-2001

Northern Gold

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85470274

 

11-Nov-2011

 

 

 

Northern Gold

 

Macau

 

Bally Gaming, Inc.

 

Pending

 

061460 (575)

 

18-Nov-2011

 

 

 

 

March 22, 2013 - Page 17 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Northern Gold

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

851451

 

26-Oct-2011

 

 

 

Northern Gold

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1456005

 

26-Oct-2011

1456005

 

26-Oct-2011

Ocean Dreams

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

 

 

13-Oct-2004

299130

 

05-Dec-2005

Ocean Dreams

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

002372213

 

06-Sep-2004

002372213

 

30-Sep-2005

Offer Bonus

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85785289

 

21-Nov-2012

 

 

 

Ole Jalapenos

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673245

 

20-Jan-2011

009673245

 

28-Jun-2011

Ole Jalapenos Hot & Spicy

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85868421

 

06-Mar-2013

 

 

 

One View

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85820575

 

10-Jan-2013

 

 

 

Outback Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85419338

 

09-Sep-2011

 

 

 

OUTBACK TREASURES

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1344876

 

11-Feb-2010

1344876

 

11-Feb-2010

Outback Treasures

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1391005

 

27-Oct-2010

1391005

 

27-Oct-2010

Pacific Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325405

 

19-May-2011

4049406

 

01-Nov-2011

Pacific Treasures

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1391007

 

27-Oct-2010

1391007

 

27-Oct-2010

Paradise Beach

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85305353

 

26-Apr-2011

4158940

 

12-Jun-2012

Passion of the Nile

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837780

 

31-Jan-2013

 

 

 

Peacock Plenty

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226031

 

25-Jan-2011

4165412

 

26-Jun-2012

Pearl Dragon

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

839936

 

08-Apr-2011

839936

 

08-Apr-2011

PEARL DRAGON

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1418994

 

08-Apr-2011

1418994

 

08-Apr-2011

Peek-A-Boo-Pixie

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85633644

 

23-May-2012

 

 

 

Perfect 8

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85329315

 

24-May-2011

 

 

 

PERFECT 8

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1427304

 

26-May-2011

1427304

 

26-May-2011

Perfect 8

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842742

 

26-May-2011

842742

 

26-May-2011

Perfect 8

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058021

 

18-Jul-2011

058021

 

27-Oct-2011

Perfect 8 (Chinese)

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

059240

 

05-Sep-2011

059240

 

27-Feb-2012

Persian Empire

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85225940

 

25-Jan-2011

3998225

 

19-Jul-2011

Pharaoh’s Dream

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

846426

 

26-Jul-2011

846426

 

26-Jul-2011

Pharaoh’s Dream

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85377862

 

21-Jul-2011

4211349

 

18-Sep-2012

PHARAOH’S DREAM

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1438933

 

26-Jul-2011

1438933

 

26-Jul-2011

Pharaoh’s Treasure

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731976

 

07-May-2009

3948384

 

19-Apr-2011

Pick A Puppy

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714875

 

28-Aug-2012

 

 

 

Pick’em Poker

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78390100

 

24-Mar-2004

3010802

 

01-Nov-2005

Pink Pearl

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85258148

 

04-Mar-2011

4092282

 

24-Jan-2012

Pirate Beach

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312631

 

04-May-2011

4045560

 

25-Oct-2011

Pirate’s Gold

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

2391237

 

06-May-2005

 

March 22, 2013 - Page 18 of 27

 

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Pirate’s Quest

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85413586

 

01-Sep-2011

 

 

 

Pirate’s Trove

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85225932

 

25-Jan-2011

4286523

 

05-Feb-2013

Pit Stop Bonus

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85734924

 

21-Sep-2012

 

 

 

Platinum 7s

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85657201

 

20-Jun-2012

 

 

 

Plum Crazy

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845252

 

09-Oct-2009

3901693

 

04-Jan-2011

Plum Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845542

 

09-Oct-2009

3929562

 

08-Mar-2011

Poison

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849350

 

13-Feb-2013

 

 

 

Polar Magic

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714711

 

28-Aug-2012

 

 

 

Power Max

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325374

 

19-May-2011

4074220

 

20-Dec-2011

Power Paytable Progressive

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85411819

 

31-Aug-2011

 

 

 

Power Progressives

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132234

 

05-Nov-2010

1209862

 

31-Mar-2011

Power Progressives

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132208

 

05-Nov-2010

1258941

 

05-Jan-2012

Power Progressives

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77484254

 

27-May-2008

3560487

 

13-Jan-2009

Power Strike

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85384075

 

28-Jul-2011

4138076

 

08-May-2012

Power Up

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785436

 

21-Nov-2012

 

 

 

Precious Diamonds

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

842221

 

19-May-2011

 

 

 

PRECIOUS DIAMONDS

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1426021

 

19-May-2011

1426021

 

19-May-2011

Precious Diamonds

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85384061

 

28-Jul-2011

4272968

 

08-Jan-2013

Pro Series

 

European Community

 

Bally Gaming, Inc.

 

Pending

 

009673278

 

20-Jan-2011

 

 

 

Pro Series

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

849767

 

22-Sep-2011

 

 

 

Pro Series

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1450004

 

22-Sep-2011

 

 

 

Pro Slant

 

Australia

 

Bally Gaming, Inc.

 

Published

 

1450006

 

22-Sep-2011

 

 

 

Pro Slant

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

849768

 

22-Sep-2011

849768

 

22-Sep-2011

Pro Sound Chair

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85481513

 

28-Nov-2011

 

 

 

Prochinko

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664775

 

28-Jun-2012

 

 

 

Proseries

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

757251

 

16-Jun-1994

TMA452,506

 

29-Dec-1995

Proslant

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

762712

 

25-Aug-1994

TMA481,900

 

02-Sep-1997

Proslot

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

757252

 

16-Jun-1994

TMA444147

 

16-Jun-1995

Provideo

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

757253

 

16-Jun-1994

TMA444148

 

16-Jun-1995

Psychic Spin

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325416

 

19-May-2011

4074221

 

20-Dec-2011

Puppy Plunder

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849359

 

13-Feb-2013

 

 

 

Quartermillion$

 

Canada

 

Bally Gaming International, Inc.

 

Registered

 

1249174

 

02-Mar-2005

TMA667039

 

06-Jul-2006

Queen of Cairo

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

78639443

 

27-May-2005

3357251

 

18-Dec-2007

Queen of Cairo

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

2372214

 

06-Sep-2004

2372214

 

23-Sep-2005

Quick Hit

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132235

 

05-Nov-2010

1209863

 

31-Mar-2011

Quick Hit

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132209

 

05-Nov-2010

1207384

 

18-Mar-2011

 

March 22, 2013 - Page 19 of 27

 

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Quick Hit

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1344869

 

11-Feb-2010

1344869

 

11-Feb-2010

Quick Hit

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

010787935

 

05-Apr-2012

010787935

 

05-Sep-2012

Quick Hit

 

New Zealand

 

Bally Technologies, Inc.

 

Registered

 

842153

 

17-May-2011

842153

 

17-May-2011

Quick Hit Black & White

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

010787968

 

05-Apr-2012

010787968

 

05-Sep-2012

Quick Hit Diamond

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1391008

 

27-Oct-2010

1391008

 

27-Oct-2010

Quick Hit Diamond

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85433401

 

27-Sep-2011

4128861

 

17-Apr-2012

Quick Hit Dragon

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

848903

 

07-Sep-2011

 

 

 

Quick Hit Dragon

 

Australia

 

Bally Gaming, Inc.

 

Published

 

1450015

 

22-Sep-2011

 

 

 

Quick Hit Dragon

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

10201283

 

17-Aug-2011

10201283

 

29-Dec-2011

Quick Hit Dragon

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

059114

 

31-Aug-2011

059114

 

11-Jun-2012

QUICK HIT DRAGON

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1447160

 

07-Sep-2011

1447160

 

07-Sep-2011

Quick Hit Platinum

 

New Zealand

 

Bally Technologies, Inc.

 

Pending

 

842404

 

23-May-2011

 

 

 

Quick Hit Platinum

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132236

 

05-Nov-2010

1209864

 

31-Mar-2011

Quick Hit Platinum

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132210

 

05-Nov-2010

1207385

 

18-Mar-2011

Quick Hit Platinum

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1344867

 

11-Feb-2010

1344867

 

11-Feb-2010

Quick Hit Platinum

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77223010

 

05-Jul-2007

3838273

 

24-Aug-2010

Quick Hit Pro

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85398242

 

15-Aug-2011

4231129

 

23-Oct-2012

Quick Hit Ultimate

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837917

 

31-Jan-2013

 

 

 

Quick Hits Wild Jackpot Triple Blazing Sevens

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

EC010747244

 

22-Mar-2012

 

 

22-Mar-2012

Radiant Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470281

 

11-Nov-2011

4203726

 

04-Sep-2012

Radiating Wilds

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756569

 

17-Oct-2012

 

 

 

Rain Goddess

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85642843

 

04-Jun-2012

 

 

 

Rainbow Dragon

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

955505

 

13-Mar-2012

 

 

 

Rainbow Dragon

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85265198

 

11-Mar-2011

4218725

 

02-Oct-2012

Rainbow Dragon

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1479794

 

13-Mar-2012

1479794

 

22-Oct-2012

Ramses Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85164635

 

29-Oct-2010

4165297

 

26-Jun-2012

Rapid-5-Way

 

Germany

 

Bally Gaming International, Inc.

 

Registered

 

B894889wz

 

22-Mar-1990

1172669

 

26-Feb-1991

 

 

 

 

Bally Gaming International,

 

 

 

 

 

 

 

 

 

Rapid-5-Way

 

United States of America

 

Inc.

 

Renewed

 

73831260

 

13-Oct-1989

1595582

 

08-May-1990

RED PACKET

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1427294

 

26-May-2011

1427294

 

26-May-2011

Red Packet

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842747

 

26-May-2011

842747

 

26-May-2011

Red Packet

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058029

 

18-Jul-2011

058029

 

27-Oct-2011

Red Packet (Chinese)

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

059242

 

05-Sep-2011

059242

 

27-Feb-2012

Red Phoenix

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664773

 

28-Jun-2012

 

 

 

Reel Gems

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673294

 

20-Jan-2011

009673294

 

30-Jun-2011

Reel Image

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85324897

 

19-May-2011

4074216

 

20-Dec-2011

 

March 22, 2013 - Page 20 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Reel Mania

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77509372

 

26-Jun-2008

3904739

 

11-Jan-2011

Reel Money

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673311

 

20-Jan-2011

009673311

 

30-Jun-2011

Reel Money

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77490560

 

04-Jun-2008

3530973

 

11-Nov-2008

Reel Warriors

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926377

 

02-Feb-2010

4122263

 

03-Apr-2012

Reel Wild Jaguar

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85311187

 

03-May-2011

4165697

 

26-Jun-2012

Rich & Famous

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85319024

 

12-May-2011

4049386

 

01-Nov-2011

Rich & Famous

 

Canada

 

Bally Gaming, Inc.

 

Renewed

 

795399

 

02-Nov-1995

TMA469,665

 

24-Jan-1997

Riches of Royalty

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731965

 

07-May-2009

4109189

 

06-Mar-2012

Riches of the Kings

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85284308

 

01-Apr-2011

4206986

 

11-Sep-2012

Riki’s Desert Oasis

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1391009

 

27-Oct-2010

1391009

 

27-Oct-2010

Ring of Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77734122

 

11-May-2009

3838876

 

24-Aug-2010

Rise of Ra

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664769

 

28-Jun-2012

 

 

 

Rising X

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85734904

 

21-Sep-2012

 

 

 

River Sun

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1514857

 

18-Sep-2012

 

 

 

River Wild

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381543

 

03-Sep-2010

1381543

 

03-Sep-2010

River Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85433415

 

27-Sep-2011

4121934

 

03-Apr-2012

Roar’n Rumble

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85657204

 

20-Jun-2012

 

 

 

Roar’N Rumble

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

 

 

09-Jul-2012

 

 

 

Roar’n Rumble

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1500871

 

09-Jul-2012

 

 

 

Roll The Bones

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85642837

 

04-Jun-2012

 

 

 

Rolling Wilds

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85428601

 

21-Sep-2011

 

 

 

Romance

 

United States of America

 

Sierra Design Group

 

Registered

 

76472893

 

09-Dec-2002

2897815

 

26-Oct-2004

Romantic Eyes

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756966

 

17-Oct-2012

 

 

 

Rose Fairy

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714694

 

28-Aug-2012

 

 

 

Royal Eagle

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785425

 

21-Nov-2012

 

 

 

Royal Wedding

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85382836

 

27-Jul-2011

 

 

 

Ruby Rush

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325261

 

19-May-2011

4074219

 

20-Dec-2011

Run With The Pack

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837933

 

31-Jan-2013

 

 

 

Safari Magic

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85644497

 

06-Jun-2012

 

 

 

Safari Magic

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1500869

 

09-Jul-2012

 

 

 

Sakura Festival

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563416

 

07-Mar-2012

 

 

 

Salsa Heat

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85462957

 

02-Nov-2011

4265575

 

25-Dec-2012

Sand Dollars

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78811062

 

09-Feb-2006

3299783

 

25-Sep-2007

Savannah Treasures

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381542

 

03-Sep-2010

 

 

 

Savannah Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77680608

 

27-Feb-2009

3978590

 

14-Jun-2011

Scarlett’s Saloon

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714849

 

28-Aug-2012

 

 

 

SCIFI

 

United States of America

 

Sierra Design Group

 

Registered

 

78164441

 

16-Sep-2002

2919779

 

18-Jan-2005

 

March 22, 2013 - Page 21 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Scratch & Match

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85785305

 

24-Nov-2012

 

 

 

SDG

 

United States of America

 

Sierra Design Group

 

Registered

 

76503158

 

26-Mar-2003

2890858

 

05-Oct-2004

SDS

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673336

 

20-Jan-2011

009673336

 

30-Jun-2011

Sea Goddess

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204435

 

22-Dec-2010

4110001

 

06-Mar-2012

Seagull Sam

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381548

 

03-Sep-2010

 

 

 

Seagull Sam

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85070721

 

24-Jun-2010

4050260

 

01-Nov-2011

Seagull Sammy

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673369

 

20-Jan-2011

009673369

 

30-Jun-2011

Secrets of the Forest

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1393589

 

10-Nov-2010

 

 

 

See Power (words & design)

 

United States of America

 

Bally Technologies, Inc.

 

Registered

 

77158092

 

17-Apr-2007

3391101

 

04-Mar-2008

See Power (words & design)

 

United States of America

 

Bally Technologies, Inc.

 

Registered

 

77158092

 

17-Apr-2007

3391101

 

04-Mar-2008

SeePower

 

Malaysia

 

Bally Technologies, Inc.

 

Registered

 

01001148

 

19-Dec-2008

01001148

 

19-Dec-2008

Seepower

 

European Community

 

Bally Technologies, Inc.

 

Registered

 

001765643

 

20-Jul-2000

001765643

 

16-Oct-2001

Seepower

 

European Community

 

Bally Technologies, Inc.

 

Registered

 

001765627

 

20-Jul-2000

001765627

 

03-Sep-2001

Seepower

 

United States of America

 

Bally Technologies, Inc.

 

Registered

 

78506160

 

26-Oct-2004

3067704

 

14-Mar-2006

Seven Dragons Firebird

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

010787901

 

05-Apr-2012

010787901

 

05-Sep-2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Seven Dragons Treasures of the Phoenix

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

EC010748929

 

22-Mar-2012

 

 

22-Mar-2012

Showdown

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058033

 

18-Jul-2011

058033

 

27-Oct-2011

Sierra Design Group

 

United States of America

 

Sierra Design Group

 

Registered

 

76503157

 

26-Mar-2003

2914186

 

28-Dec-2004

Sin City Diablos

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926373

 

02-Feb-2010

4125956

 

10-Apr-2012

Sir Galahad

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85029080

 

03-May-2010

4172178

 

10-Jul-2012

Siren of the Sea

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837853

 

31-Jan-2013

 

 

 

Sizzling Jackpots

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756580

 

17-Oct-2012

 

 

 

Slick’s Tiki Bar

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1391010

 

27-Oct-2010

1391010

 

27-Oct-2010

Snow Maiden

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837997

 

31-Jan-2013

 

 

 

Snow Maiden

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85869007

 

06-Mar-2013

 

 

 

So-Cal Slot Shop

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85070735

 

24-Jun-2010

4246426

 

20-Nov-2012

Sorcerer’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85164043

 

28-Oct-2010

 

 

 

Sorcerer’s Secret

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85657172

 

20-Jun-2012

 

 

 

Space Attack

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85297750

 

18-Apr-2011

4158911

 

12-Jun-2012

Sparkling Diamonds

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470492

 

11-Nov-2011

4161377

 

19-Jun-2012

Spartan’s Gold

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85070692

 

24-Jun-2010

4179946

 

24-Jul-2012

Spinnation

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673377

 

20-Jan-2011

009673377

 

30-Jun-2011

Spring Blossom

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85329338

 

24-May-2011

 

 

 

Spring Blossom

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1393591

 

10-Nov-2010

1393591

 

10-Nov-2010

Star Signs

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85611001

 

27-Apr-2012

 

 

 

Starlight Fire

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470737

 

11-Nov-2011

4121992

 

03-Apr-2012

Stars & Bars

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470771

 

11-Nov-2011

4167978

 

03-Jul-2012

 

March 22, 2013 - Page 22 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Stars & Stripes

 

United States of America

 

Sierra Design Group

 

Registered

 

76472204

 

05-Dec-2002

2781692

 

11-Nov-2003

Stone Age Cash

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

2391238

 

06-May-2005

Streets of Paris

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664749

 

28-Jun-2012

 

 

 

Streets of Rome

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85664745

 

28-Jun-2012

 

 

 

String of Pearls

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325211

 

19-May-2011

4158998

 

12-Jun-2012

Sugar Daddy

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837977

 

31-Jan-2013

 

 

 

Sultan’s Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731953

 

07-May-2009

3908692

 

18-Jan-2011

Sumo Kitty

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85164060

 

28-Oct-2010

 

 

 

Sun God

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226020

 

25-Jan-2011

4139989

 

08-May-2012

Sunflower Sevens

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1393593

 

10-Nov-2010

1393593

 

10-Nov-2010

Sunset Beach

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1514054

 

13-Sep-2012

 

 

 

Sunset Beach

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785403

 

21-Nov-2012

 

 

 

Super Fireball Frenzy

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85311298

 

03-May-2011

4053170

 

08-Nov-2011

Super Phoenix

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85356046

 

24-Jun-2011

4211225

 

18-Sep-2012

Sweet Temptations

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85815181

 

03-Jan-2013

 

 

 

Sweets N Treats

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85088991

 

21-Jul-2010

4099796

 

14-Feb-2012

Swirling Sands

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837965

 

31-Jan-2013

 

 

 

Swiss Riches

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673393

 

20-Jan-2011

009673393

 

30-Jun-2011

Swiss Riches

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85077068

 

02-Jul-2010

4096802

 

07-Feb-2012

Tahitian Dream

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837868

 

31-Jan-2013

 

 

 

Tahitian Queen

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85382835

 

27-Jul-2011

4211363

 

18-Sep-2012

Taste of Honey

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837818

 

31-Jan-2013

 

 

 

Team Rex

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85375534

 

19-Jul-2011

4151707

 

29-May-2012

Team Sasquatch

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77926370

 

02-Feb-2010

4122262

 

03-Apr-2012

Temple of Mystery

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85157499

 

20-Oct-2010

4176357

 

17-Jul-2012

Temple of Mystery

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673427

 

20-Jan-2011

009673427

 

28-Jun-2011

Ten Grand

 

United States of America

 

Bally Gaming International, Inc.

 

Renewed

 

73831463

 

16-Oct-1989

1616299

 

02-Oct-1990

Texas Dice

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85332778

 

27-May-2011

 

 

 

The 3 Musketeers

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85227683

 

27-Jan-2011

4058999

 

22-Nov-2011

The Golden Banjo

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85657156

 

20-Jun-2012

 

 

 

The Golden Nile

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85425238

 

16-Sep-2011

 

 

 

The Green Machine

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77134875

 

19-Mar-2007

3347627

 

04-Dec-2007

The Wind Chimes

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684768

 

23-Jul-2012

 

 

 

The Wizard Of Odds

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

589362

 

28-Oct-1992

589362

 

11-May-1992

The Wizard of Odds

 

France

 

Bally Gaming International, Inc.

 

Registered

 

 

 

29-Oct-1992

92439604

 

14-May-1993

 

March 22, 2013 - Page 23 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

The Wizard of Odds

 

Germany

 

Bally Gaming International, Inc.

 

Registered

 

 

 

04-Nov-1992

20446925

 

13-Oct-1993

Think Big

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85329342

 

24-May-2011

 

 

 

THINK BIG

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1427303

 

26-May-2011

 

 

 

Think Big

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842743

 

26-May-2011

842743

 

26-May-2011

Three For All

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85785193

 

21-Nov-2012

 

 

 

Thrill Switch

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85258558

 

04-Mar-2011

4195450

 

21-Aug-2012

Thunderhorn

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85470260

 

11-Nov-2011

4258971

 

11-Dec-2012

Tiger Dream

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837881

 

31-Jan-2013

 

 

 

Tiger Moon

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85820604

 

10-Jan-2013

 

 

 

Tiger Treasures

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85164929

 

29-Oct-2010

4046817

 

25-Oct-2011

Tiger Treasures

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381550

 

03-Sep-2010

1381550

 

03-Sep-2010

Tiger Treasures

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673468

 

20-Jan-2011

009673468

 

28-Jun-2011

Tiki Treasure

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85466508

 

07-Nov-2011

 

 

 

Tiki Treasure

 

New Zealand

 

Bally Gaming, Inc.

 

Pending

 

852061

 

08-Nov-2011

 

 

 

Tiki Treasure

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1458091

 

08-Nov-2011

1458091

 

08-Nov-2011

Total Blast

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85205226

 

22-Dec-2010

 

 

 

Toucan Tiki

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85563446

 

07-Mar-2012

 

 

 

Tournament Progressives

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78906397

 

12-Jun-2006

3350281

 

04-Dec-2007

Treasure Safari

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85820588

 

10-Jan-2013

 

 

 

Treasures of India

 

Russian Federation

 

Bally Gaming International, Inc.

 

Registered

 

 

 

 

306935

 

19-May-2006

Treasures of India

 

United Kingdom

 

Bally Gaming International, Inc.

 

Registered

 

2386980

 

14-Mar-2005

2386980

 

09-Sep-2005

Treasures of the Phoenix

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77595600

 

18-Oct-2008

3716658

 

24-Nov-2009

Tree of Eternal Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85849346

 

13-Feb-2013

 

 

 

Triple Blazing 7s Wild

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1391011

 

27-Oct-2010

 

 

 

Triple Fruit

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77831431

 

21-Sep-2009

3905346

 

11-Jan-2011

Turbo Wild

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77830228

 

18-Sep-2009

3901616

 

04-Jan-2011

Twin Spin

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1393595

 

10-Nov-2010

 

 

 

Twin Tigers

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85329134

 

24-May-2011

4080045

 

03-Jan-2012

Two For The Money

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77828188

 

16-Sep-2009

3911962

 

25-Jan-2011

Two Way Frenzy

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85314748

 

06-May-2011

4053197

 

08-Nov-2011

U Play

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85428576

 

21-Sep-2011

 

 

 

U Shoot

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85428573

 

21-Sep-2011

 

 

 

U-Choose

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85770718

 

02-Nov-2012

 

 

 

U-Drag

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85726389

 

11-Sep-2012

 

 

 

 

March 22, 2013 - Page 24 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

U-Launch

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85726436

 

11-Sep-2012

 

 

 

Ultimate Party Spin

 

United States of America

 

Bally Gaming International, Inc.

 

Registered

 

78930848

 

17-Jul-2006

3337374

 

13-Nov-2007

Ultimate Tower of Power

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85329289

 

24-May-2011

4080057

 

03-Jan-2012

Ultra Game

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85869002

 

06-Mar-2013

 

 

 

Uptown Girl

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85546424

 

17-Feb-2012

 

 

 

U-Race

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85726403

 

11-Sep-2012

 

 

 

U-Roll

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85726417

 

11-Sep-2012

 

 

 

USpin

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381557

 

03-Sep-2010

 

 

 

U-Spin

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673501

 

20-Jan-2011

009673501

 

28-Jun-2011

U-Spin

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85456089

 

25-Oct-2011

4146729

 

22-May-2012

UWin

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381567

 

03-Sep-2010

 

 

 

Valley of Fire

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85502393

 

22-Dec-2011

 

 

 

Vegas Hits

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673526

 

20-Jan-2011

009673526

 

21-Aug-2011

Vegas Hits

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1381565

 

03-Sep-2010

1381565

 

03-Sep-2010

Vegas Hits

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77837603

 

29-Sep-2009

3908953

 

18-Jan-2011

Vegas Hits Road Trip

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85204458

 

22-Dec-2010

4154944

 

05-Jun-2012

Vegas Mystery

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85644503

 

06-Jun-2012

 

 

 

Vegas Mystery

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1500870

 

09-Jul-2012

 

 

 

Venice Nights

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85322257

 

16-May-2011

4158991

 

12-Jun-2012

Viking Empire

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85642828

 

04-Jun-2012

 

 

 

Visitors from Planet Z

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85756962

 

17-Oct-2012

 

 

 

Wacky Gator

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85785296

 

21-Nov-2012

 

 

 

Walkabout

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85425240

 

16-Sep-2011

 

 

 

Walkabout

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381568

 

03-Sep-2010

 

 

 

Wallaby Wild

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85425241

 

16-Sep-2011

 

 

 

Wee Fairies

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837901

 

31-Jan-2013

 

 

 

When Aliens Invade

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785451

 

21-Nov-2012

 

 

 

Whirl Win

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837959

 

31-Jan-2013

 

 

 

White Fire

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85325879

 

20-May-2011

4053236

 

08-Nov-2011

White Lightning

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85178381

 

19-Nov-2010

3981497

 

21-Jun-2011

White Lightning

 

Canada

 

Bally Gaming International, Inc.

 

Renewed

 

0754641

 

18-May-1994

TMA448067

 

22-Sep-1995

White Raven

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85785389

 

21-Nov-2012

 

 

 

Wicked Cash

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684727

 

23-Jul-2012

 

 

 

Wild 777 Famous

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85449723

 

18-Oct-2011

4154121

 

05-Jun-2012

Wild Amigos

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85837983

 

31-Jan-2013

 

 

 

Wild Betty

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85714836

 

28-Aug-2012

 

 

 

 

March 22, 2013 - Page 25 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Wild Blue Yonder

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85497846

 

16-Dec-2011

 

 

 

Wild Buffalo

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77872513

 

13-Nov-2009

4119984

 

03-Apr-2012

Wild Bug

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132237

 

05-Nov-2010

 

 

 

Wild Bug

 

Mexico

 

Bally Gaming, Inc.

 

Pending

 

1132211

 

05-Nov-2010

 

 

 

Wild Creek

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77829232

 

17-Sep-2009

3911970

 

25-Jan-2011

Wild Crown

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77845376

 

09-Oct-2009

3908986

 

18-Jan-2011

Wild Encounters

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85432404

 

26-Sep-2011

 

 

 

Wild Escape

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85815198

 

03-Jan-2013

 

 

 

Wild Flash

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684757

 

23-Jul-2012

 

 

 

Wild Flip

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85839044

 

31-Jan-2013

 

 

 

Wild Grove

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77829227

 

17-Sep-2009

3911969

 

25-Jan-2011

Wild Huskies

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1381545

 

03-Sep-2010

 

 

 

Wild Huskies

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85115001

 

24-Aug-2010

4099848

 

14-Feb-2012

Wild Huskies

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673534

 

20-Jan-2011

009673534

 

28-Jun-2011

Wild Lotus

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85481542

 

28-Nov-2011

 

 

 

Wild Lounge

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85642839

 

04-Jun-2012

 

 

 

Wild Lounge

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1514057

 

13-Sep-2012

 

 

 

Wild Mustangs

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77438385

 

02-Apr-2008

3818914

 

13-Jul-2010

Wild Overload

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85785332

 

21-Nov-2012

 

 

 

Wild Rhino

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85589377

 

04-Apr-2012

 

 

 

Wild Royals

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85322249

 

16-May-2011

4265218

 

25-Dec-2012

Wild Stripes

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226029

 

25-Jan-2011

4165411

 

26-Jun-2012

Wild Sweep

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85356060

 

24-Jun-2011

4211226

 

18-Sep-2012

Wild Times!

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85445803

 

12-Oct-2011

4121953

 

03-Apr-2012

Wild Tundra

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77731995

 

07-May-2009

3846123

 

07-Sep-2010

Wild Volcano

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85869024

 

06-Mar-2013

 

 

 

WINDICATOR

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1427300

 

26-May-2011

1427300

 

26-May-2011

Windicator

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842744

 

26-May-2011

842744

 

26-May-2011

Windicator

 

Macau

 

Bally Gaming, Inc.

 

Registered

 

058025

 

18-Jul-2011

058025

 

27-Oct-2011

Winner Winner Chicken Dinner

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85258152

 

04-Mar-2011

4280286

 

22-Jan-2013

Winning 7’s

 

European Community

 

Bally Gaming, Inc.

 

Registered

 

009673559

 

20-Jan-2011

009673559

 

28-Jun-2011

Winning Hearts

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85375520

 

19-Jul-2011

 

 

 

Winning Offer

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85462962

 

02-Nov-2011

4265576

 

25-Dec-2012

Winning Sevens

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85226011

 

25-Jan-2011

4139988

 

08-May-2012

Winning Times

 

Australia

 

Bally Gaming, Inc.

 

Pending

 

1391014

 

27-Oct-2010

 

 

 

Winning Times

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132238

 

05-Nov-2010

1209865

 

31-Mar-2011

Winning Times

 

Mexico

 

Bally Gaming, Inc.

 

Registered

 

1132212

 

05-Nov-2010

1261439

 

20-Jan-2012

Winning Times

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77734280

 

11-May-2009

3838879

 

24-Aug-2010

 

March 22, 2013 - Page 26 of 27

--------------------------------------------------------------------------------

 

Bally Trademarks

 

TrademarkName

 

CountryName

 

Loan Party

 

TrademarkStatus

 

AppNumber

 

FilDate

RegNumber

 

RegDate

Winning Wings

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85377867

 

21-Jul-2011

4276591

 

15-Jan-2013

Winter Dance

 

United States of America

 

Bally Gaming, Inc.

 

Allowed

 

85684766

 

23-Jul-2012

 

 

 

Wizard’s Wealth

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85449793

 

18-Oct-2011

4121966

 

03-Apr-2012

World Traveler

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

77735360

 

12-May-2009

3929184

 

08-Mar-2011

WU FU

 

Australia

 

Bally Gaming, Inc.

 

Registered

 

1427293

 

26-May-2011

1427293

 

26-May-2011

Wu Fu

 

New Zealand

 

Bally Gaming, Inc.

 

Registered

 

842746

 

26-May-2011

842746

 

26-May-2011

Young Guns

 

United States of America

 

Bally Gaming, Inc.

 

Registered

 

85312732

 

04-May-2011

4218812

 

02-Oct-2012

Yours, Mine, and OURS!

 

United States of America

 

Bally Gaming, Inc.

 

Published

 

85729387

 

14-Sep-2012

 

 

 

Zodiac Fortune

 

United States of America

 

Bally Gaming, Inc.

 

Pending

 

85610996

 

27-Apr-2012

 

 

 

 

March 22, 2013 - Page 27 of 27

--------------------------------------------------------------------------------

 

Acquired Company IP Annex

Intellectual Property of SHFL entertainment, Inc. and its subsidiaries

 

Issued Patents

 

Patent Name

 

Patent No.

 

Issue Date

 

Country

 

Co./Sub

 

 

 

 

 

 

 

 

 

DESIGN Iss Pat D432,589 for Card Shoe Design

 

D432589

 

10/24/2000

 

US - United States

 

Shuffle Master, Inc.

DESIGN Iss Pat D463,831 for Field Boundary for a Dice Game - US

 

D463831

 

10/1/2002

 

US - United States

 

Shuffle Master, Inc.

DESIGN Iss Pat D488,193 for Automatic Card Shuffling Machine

 

D488193

 

4/6/2004

 

US - United States

 

Shuffle Master, Inc.

DESIGN Iss Pat D490,481 for Automatic Card Shuffling and Dealing Machine

 

D490481

 

5/30/2004

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,170,323 for Card Shoe with Card Block - US

 

8170323

 

5/1/2012

 

US - United States

 

Shuffle Master, Inc.

Iss DESIGN Pat D414,527 for Device for Delivering Cards - US

 

D414527

 

9/28/1999

 

US - United States

 

Shuffle Master, Inc.

Iss DESIGN Pat D501,230 for Craps Table Layout - US

 

D501230

 

1/25/2005

 

US - United States

 

Shuffle Master, Inc.

Iss Design Pat D518,112 for Surface Pattern for a Casino Table -- US

 

D518112

 

3/28/2006

 

US - United States

 

Shuffle Master, Inc.

Iss DESIGN Pat D522,069 for Proposition Bet Area for a Craps Table Layout - US

 

D522069

 

5/30/2006

 

US - United States

 

Shuffle Master, Inc.

Iss DESIGN Pat D570,419 for Proposition Bet Area for a Craps Table Layout - US

 

D570419

 

6/3/2008

 

US - United States

 

Shuffle Master, Inc.

Iss DESIGN Pat D578,575 for Casino Table

 

D578575

 

10/14/2008

 

US - United States

 

Shuffle Master, Inc.

Iss DESIGN Pat D579,056 for Casino Table

 

D579056

 

10/21/2008

 

US - United States

 

Shuffle Master, Inc.

Iss DESIGN Pat D615,600 for Card Dealing Dispenser

 

D615600

 

5/11/2010

 

US - United States

 

Shuffle Master, Inc.

Iss DESIGN Pat D646,338 for Card Dealing Dispenser-DIVISIONAL-US

 

D646338

 

10/4/2011

 

US - United States

 

Shuffle Master, Inc.

Iss DESIGN Pat D663785 for Electronic Roulette Table - US

 

D663785

 

7/17/2012

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,536,016 for Progressive System for a Match Number Game and Method
Therefor

 

5536016

 

7/16/1996

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,577,731 for Method of Progressive Jackpot 21 Predetermined Winning
Arrangement of Cards -US

 

5577731

 

11/26/1996

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,584,483 for Playing Card Shuffling Machine & Methods

 

5584483

 

12/17/1996

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,584,486 for Jackpot Pai Gow Poker - US

 

5584486

 

12/17/1996

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,593,161 for Wagering Game with a Set of Rounds and Bets - US

 

5593161

 

1/14/1997

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,636,842 for Method of Playing a Blackjack Card Game - US

 

5636842

 

6/10/1997

 

US - United States

 

Shuffle Master, Inc.

 

--------------------------------------------------------------------------------


 

Patent Name

 

Patent No.

 

Issue Date

 

Country

 

Co./Sub

 

 

 

 

 

 

 

 

 

Iss Pat 5,676,372 for Playing Card Shuffler - US

 

5676372

 

10/14/1997

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,683,085 for Card Handling Apparatus - US

 

5683085

 

11/4/1997

 

US - United States

 

Gaming Products Pty Ltd, Queensland, AU

Iss Pat 5,722,893 for Card dispensing shoe with scanner

 

5722893

 

3/3/1998

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,725,216 for Methods of Playing Poker Games

 

5725216

 

3/10/1998

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,743,798 for Apparatus For Playing a Roulette Game Including a
Progressive Jackpot

 

5743798

 

4/28/1998

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,779,546 for Automated Gaming System and Method of Automated Gaming

 

5779546

 

7/14/1998

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,803,808 for Card game hand counter/decision counter device - US

 

5803808

 

9/8/1998

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,863,041 for Pai Gow Poker with Auxiliary Game - US

 

5863041

 

1/26/1999

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,890,440 for Multi-Compartment Cash Box - US

 

5890440

 

4/6/1999

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 5,944,310 for Card Handling Apparatus - US

 

5944310

 

8/31/1999

 

US - United States

 

Gaming Products Pty Ltd, Queensland, AU

Iss Pat 5,964,464 for Methods of Playing Poker Games - US

 

5964464

 

10/12/1999

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,019,368 for Playing Card Shuffling Machine & Methods

 

6019368

 

2/1/2000

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,039,650 for Card dispensing shoe with scanner apparatus, system and
method therefor

 

6039650

 

3/21/2000

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,056,641 for Apparatus for Playing Card Games - US

 

6056641

 

5/2/2000

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,068,258 for Method & Apparatus for Automatically Cutting and Shuffling
Playing Cards - US

 

6068258

 

5/30/2000

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,149,154 for Device & Method for Forming Hands of Randomly Arranged
Cards - US

 

6149154

 

11/21/2000

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,186,505 for Like Kind Money Board Table Game - US

 

6186505

 

2/13/2001

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,206,374 for Methods of Playing Poker Games

 

6206374

 

3/27/2001

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,227,969 for Match Symbol Side Bet Game - US

 

6227969

 

5/8/2001

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,237,916 Method & App for Playing Card Games - US

 

6237916

 

5/29/2001

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 6,254,096 for Device and Method for Continuously Shuffling Cards - US

 

6254096

 

7/3/2001

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,267,248 for Collating and Sorting Apparatus - US

 

6267248

 

7/31/2001

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,293,546 for Remote Controller Device for Shuffling Machine - US

 

6293546

 

9/25/2001

 

US - United States

 

Shuffle Master, Inc.

 

2

--------------------------------------------------------------------------------


 

Patent Name

 

Patent No.

 

Issue Date

 

Country

 

Co./Sub

 

 

 

 

 

 

 

 

 

Iss Pat 6,299,167 for Playing Card Shuffling Machine

 

6299167

 

10/9/2001

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,299,536 for Card Dispensing Shoe with Scanner Apparatus, System and
Method Therefor

 

6299536

 

10/9/2001

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,325,373 for Method & Apparatus for Automatically Cutting and Shuffling
Playing Cards - US

 

6325373

 

12/4/2001

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,345,823 for Method and Apparatus for Playing Card Games - US

 

6345823

 

2/12/2002

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 6,375,189 for Methods for Providing a Jackpot Component in a Casino Game
... - US

 

6375189

 

4/23/2002

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,402,150 for Methods For Providing a Jackpot Component In Casino Game
Where Cards Are Dealt

 

6402150

 

6/11/2002

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,517,073 for Betting Bystander Method and Apparatus

 

6517073

 

2/11/2003

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,568,678 for Method and Apparatus for Automatically Cutting and
Shuffling Playing Cards -US

 

6568678

 

5/27/2003

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,568,682 for Maximum Bet Table Game Method and Apparatus - US

 

6568682

 

5/27/2003

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,582,301 for System including card game dispensing shoe with barrier
and scanner

 

6582301

 

6/24/2003

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,585,588 for Multiple Play High Card Game - US

 

6585588

 

7/1/2003

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,588,750 for Device & Method for Forming Hands of Randomly Arranged
Decks of Cards - US

 

6588750

 

7/8/2003

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,588,751 for Device & Method for Continuously Shuffling and Monitoring
Cards - US

 

6588751

 

7/8/2003

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,598,879 for Method of Playing Blackjack with Hit Insurance - US

 

6598879

 

7/29/2003

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,604,741 for Split Card Feature During Continued Play of Blackjack - US

 

6604741

 

8/12/2003

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,607,195 for Betting Bystander Method and Apparatus

 

6607195

 

8/19/2003

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,629,894 for Inspection of Playing Cards

 

6629894

 

10/7/2003

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,651,981 for Card Shuffling Apparatus with Integral Card Delivery - US

 

6651981

 

11/25/2003

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 6,651,982 for Card Shuffling Apparatus with Integral Card Delivery - US

 

6651982

 

11/25/2003

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 6,655,684 for Device & Method For Forming & Delv Hands From Randomly
Arranged Decks - US

 

6655684

 

12/2/2003

 

US - United States

 

Shuffle Master, Inc.

 

3

--------------------------------------------------------------------------------


 

Patent Name

 

Patent No.

 

Issue Date

 

Country

 

Co./Sub

 

 

 

 

 

 

 

 

 

Iss Pat 6,655,689 for Craps Game Improvement - US

 

6655689

 

12/2/2003

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,676,127 for Collating and Sorting Apparatus - US

 

6676127

 

1/13/2004

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,698,756 for Automatic Card Shuffler

 

6698756

 

3/2/2004

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 6,698,759 for Player Banked Three Card Poker and Associated Games - US

 

6698759

 

3/2/2004

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 6,719,288 for Remote Controlled Multiple Mode and Multi-Game Card
Shuffling Device

 

6719288

 

4/13/2004

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,726,205 for Inspection of Playing Cards

 

6726205

 

4/27/2004

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,726,564 for Maximum Bet Table Game and Apparatus - US

 

6726564

 

4/27/2004

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,729,620 for Methods for Providing a Jackpot Component in a Casino Game
- US

 

6729620

 

5/4/2004

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,789,801 for Baccarat Side Wager Game - US

 

6789801

 

9/14/2004

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,837,792 for Automatic Discard Rack - US

 

6837792

 

1/4/2005

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,840,517 for Poker Game With Bonus Payouts - US

 

6840517

 

1/11/2005

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,886,829 for Image Capturing Card Shuffler - US

 

6886829

 

5/3/2005

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,889,979 for Card Shuffler - US

 

6889979

 

5/10/2005

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 6,913,531 for Poker Game with Parlay Bet - US

 

6913531

 

7/5/2005

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,959,925 for Automatic Card Shuffler - US

 

6959925

 

11/1/2005

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 6,976,589 for Apparatus for Sorting Articles - US

 

6976589

 

12/20/2005

 

US - United States

 

Shuffle Master GmbH & Co KG

Iss Pat 7,028,826 for Apparatus for Sorting Articles - US

 

7028826

 

4/18/2006

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 7,029,009 for Playing Card Dealing Shoe w/Automated Internal Card
Feeding & Card Reading-US

 

7029009

 

4/18/2006

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,036,818 for Card Shuffling Apparatus with Automatic Card Size
Calibration - US

 

7036818

 

5/2/2006

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,059,602 for Card Shuffler with Staging Area for Collecting Groups of
Cards-US

 

7059602

 

6/13/2006

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,066,464 for Automatic Card Shuffler

 

7066464

 

6/27/2006

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,073,791 for Card Shuffler with On-Demand Hand Delivery - US

 

7073791

 

7/11/2006

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,100,919 for Craps Game Improvement - US

 

7100919

 

9/5/2006

 

US - United States

 

Shuffle Master, Inc.

 

4

--------------------------------------------------------------------------------


 

Patent Name

 

Patent No.

 

Issue Date

 

Country

 

Co./Sub

 

 

 

 

 

 

 

 

 

Iss Pat 7,114,718 for SmartTable Card Hand Identification Method & Apparatus -
US

 

7114718

 

10/3/2006

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,137,627 for Device and Method for Continuously Shuffling and
Monitoring Cards - US

 

7137627

 

11/21/2006

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,201,268 for Apparatus for Sorting Articles - US

 

7201268

 

4/10/2007

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 7,213,812 for Intelligent Baccarat Shoe - US

 

7213812

 

5/8/2007

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,234,698 for Device and Method for Continuously Shuffling and
Monitoring Cards - US

 

7234698

 

6/26/2007

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,246,799 for Method of Playing a Poker-Type Wagering Game with Multiple
Betting Options -US

 

7246799

 

7/24/2007

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,255,344 for Device and Method for Continuously Shuffling and
Monitoring Cards - US

 

7255344

 

8/14/2007

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,255,351 for Interactive Simulated Blackjack Game with Side Bet
Apparatus and Method - US

 

7255351

 

8/14/2007

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,261,294 for Playing Card Shuffler with Differential Hand Capability -
US

 

7261294

 

8/28/2007

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 7,264,241 for Intelligent Baccarat Shoe - US

 

7264241

 

9/4/2007

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,264,243 Six Card Poker Game - US

 

7264243

 

9/4/2007

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,278,923 for Smart Discard Rack for Playing Cards - US

 

7278923

 

10/9/2007

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,309,065 for Interactive Simulated Baccarat Side Bet Game Apparatus &
Method

 

7309065

 

12/18/2007

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,322,576 for Device for Continuously Shuffling & Monitoring Cards

 

7322576

 

1/29/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,331,579 for Poker Game w/Dealer Disqualifying Hand

 

7331579

 

2/19/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,338,044 for Card Shuffler with User Game Selection Input

 

7338044

 

3/4/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,341,510 for Casino Poker Game Table That Implements Play Of A Casino
Game

 

7341510

 

3/11/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,367,561 for CARD SHUFFLER

 

7367561

 

5/6/2008

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 7,367,563 for Interactive Simulated Stud Poker Game Apparatus and
Method-US

 

7367563

 

5/6/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,374,170 for Playing Card Dealing Shoe w/Automated Internal Card
Feeding & Card Reading -US

 

7374170

 

5/20/2008

 

US - United States

 

Shuffle Master, Inc.

 

5

--------------------------------------------------------------------------------

 

Patent Name

 

Patent No.

 

Issue Date

 

Country

 

Co./Sub

Iss Pat 7,384,044 for Card Shuffling Apparatus with Automatic Card Size
Calibration

 

7384044

 

6/10/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,387,300 for Player Banked Four Card Poker-US

 

7387300

 

6/17/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,407,163 for Poker Game Played Against Multiple Dealer Hands - US

 

7407163

 

8/5/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,407,438 for Modular Dealing Shoe for Casino Table Card Games

 

7407438

 

8/5/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,413,191 for Device & Method for Forming and Delivering Hands from
Randomly Arranged Decks

 

7413191

 

8/16/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,434,805 for Intelligent Baccarat Shoe

 

7434805

 

10/14/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,458,582 for 6-5-4 Casino Table Poker Game

 

7458582

 

12/2/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,461,843 for Automatic Card Shuffler

 

7461843

 

12/9/2008

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,506,874 for Blackjack Game with Press Wager - US

 

7506874

 

3/24/2009

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,510,190 for High-Low Poker Wagering Games-US

 

7510190

 

3/31/2009

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,523,935 for Card Shuffling Apparatus with Integral Card Delivery

 

7523935

 

4/28/2009

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 7,523,936 for Device and Method for Forming and Delivering Hands from
Randomly Arranged - US

 

7523936

 

4/28/2009

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,533,886 for Play Four Poker with Bad Beat Feature - US

 

7533886

 

5/19/2009

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,556,266 for Improved Gravity Feeding System for Shufflers

 

7556266

 

7/7/2009

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 7,584,962 for Card Shuffler with Jam Recovery and Display

 

7584962

 

9/8/2009

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,584,966 for Four card poker and associated games -- US

 

7584966

 

9/8/2009

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,593,544 for Manual Intelligent Shoe with Card Feed Limiter

 

7593544

 

9/22/2009

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,594,660 for Automatic Card Shuffler - US

 

7594660

 

9/29/2009

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,597,623 for Smart Discard Rack for Playing Cards - CONT - US

 

7597623

 

10/6/2009

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,628,689 for Poker Game Utilizing Three Cards - US

 

7628689

 

12/8/2009

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 7,644,923 for Automatic Card Shuffler with Dynamic De-Doubler - US

 

7644923

 

1/11/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,661,676 for Card Shuffler w/Reading Capability Integrated Into ... -
US

 

7661676

 

2/16/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,661,678 for Poker Game with Dealer Disqualifying Hand - US

 

7661678

 

2/16/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,669,852 for Automatic Card Shuffler - US

 

7669852

 

3/2/2010

 

US - United States

 

Shuffle Master, Inc.

 

6

--------------------------------------------------------------------------------


 

Patent Name

 

Patent No.

 

Issue Date

 

Country

 

Co./Sub

Iss Pat 7,677,565 for Card Shuffler With Card Rank & Value Reading Capability -
US

 

7677565

 

3/16/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,681,708 for Apparatus for Sorting Articles - US

 

7681708

 

3/23/2010

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 7,686,305 for Craps Game Improvement - US

 

7686305

 

3/30/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,699,694 for System including card game dispensing shoe and method
-Hill - US

 

7699694

 

4/20/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,717,427 for Method of Scanning and Delivering Cards from a Shoe-US

 

7717427

 

5/18/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,735,657 for Collating Shuffler w/Card Identific Display - US

 

7735657

 

6/15/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,753,373 for Multiple Mode Card Shuffler and Card Reading Device

 

7753373

 

7/13/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,764,836 for Card Shuffler with Card Rank and Value Reading Capability
Using CMOS Sensor

 

7764836

 

7/27/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,766,332 for Card handling devices and methods of using the same

 

7766332

 

8/3/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,769,232 for Unique Sensing System and Method for Reading Playing Cards

 

7769232

 

8/3/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,784,790 for Device and Method for Continuously Shuffling & Monitoring
Cards

 

7784790

 

8/31/2010

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,861,868 for Chip Sorting and Stacking Devices - US

 

7861868

 

1/4/2011

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 7,905,770 for Special Multiplier Bonus Game in Pai Gow Poker Variant -
US

 

7905770

 

3/15/2011

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,933,444 for Method of Locating Rank and Suit Symbols on Cards - US

 

7933444

 

4/26/2011

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,933,448 for Card Reading System Employing CMOS Reader - US

 

7933448

 

4/26/2011

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,934,980 for Chip Stack Cutter Devices for Displacing Chips ... - US

 

7934980

 

5/3/2011

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 7,946,586 for Swivel Mounted Card Handling Device - US

 

7946586

 

5/24/2011

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 7,950,663 for Intelligent Baccarat Shoe

 

7950663

 

5/31/2011

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,967,294 for Card Shuffler with Gravity Feed System for Playing Cards -
US

 

7967294

 

6/28/2011

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 7,976,023 for Image Capturing Card Shuffler - US

 

7976023

 

7/12/2011

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 7,988,152 for Playing Card Shuffler - US

 

7988152

 

8/2/2011

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 7,992,720 for Chip Sorting Device - US

 

7992720

 

8/9/2011

 

US - United States

 

Shuffle Master GmbH & Co KG.

 

7

--------------------------------------------------------------------------------


 

Patent Name

 

Patent No.

 

Issue Date

 

Country

 

Co./Sub

Iss Pat 8,002,638 for Smart Discard Rack for Playing Cards - CONT - US

 

8002638

 

8/23/2011

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,066,847 for Chip Sorting Device --US

 

8066847

 

8/30/2011

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 8,011,661 for Shuffler with Shuffling Completion Indicator - US

 

8011661

 

9/6/2011

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,012,029 for Shuffling Apparatus and Method - US

 

8012029

 

9/6/2011

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,025,294 for Card Shuffler With Card Rank and Value Reading Capability
- US

 

8025294

 

9/27/2011

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,038,521 for Card Shuffling Apparatus with Automatic Card Size
Calibration During Shuffling

 

8038521

 

10/18/2011

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,070,574 for Apparatus, System, Method, and Computer-Readable Medium -
US

 

8070574

 

12/6/2011

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,118,305 for Mechanized Playing Card Dealing Shoe with Automatic Jam
Recovery - US

 

8118305

 

2/21/2012

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,128,091 for Casino Poker Games - US

 

8128091

 

3/6/2012

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,141,875 for Card Handling Devices and Networks Including Such Devices
- US

 

8141875

 

3/27/2012

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,150,157 for Card Shuffler with Card Rank and Value Reading Capability
Using CMOS Sensor

 

8150157

 

4/3/2012

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,150,158 for Unique Sensing System and Method for Reading Playing Cards
- US

 

8150158

 

4/3/2012

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,191,894 for Card Feed Mechanism for Card Handling Apparatuses and
Related Methods - US

 

8191894

 

6/5/2012

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,205,884 for Intelligent Baccarat Shoe - US

 

8205884

 

6/26/2012

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,210,535 for Device and Method for Continuously Shuffling & Monitoring
Cards

 

8210535

 

7/3/2012

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,210,536 for Improved Gravity Feeding System for Shufflers - US

 

8210536

 

7/3/2012

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 8,251,801 for Automated Table Chip-Change Screen Feature - US

 

8251801

 

8/28/2012

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,262,475 for Chipless Table Split Screen Feature - US

 

8262475

 

9/11/2012

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,267,404 for Playing Card Shuffler with Differential Hand Capability

 

8267404

 

9/18/2012

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,272,958 for Automated Multiplayer Game Table With Unique Image Feed of
Dealer

 

8272958

 

9/25/2012

 

US - United States

 

Shuffle Master, Inc.

 

8

--------------------------------------------------------------------------------


 

Patent Name

 

Patent No.

 

Issue Date

 

Country

 

Co./Sub

Iss Pat 8,287,347 for Egregious Error Mitigation System - US

 

8287347

 

10/16/2012

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,298,052 for Apparatus for Sorting Articles - US

 

8298052

 

10/30/2012

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 8,336,699 for Chip Sorting Devices, Components Therefor and Methods of
Ejecting Chips - US

 

8336699

 

12/25/2012

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 8,337,296 for Method and Apparatus for Using Upstream Communication in a
Card Shuffler

 

8337296

 

12/25/2012

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,342,525 for Card shuffler with adjacent card infeed and card output
compartments - US

 

8342525

 

1/1/2013

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,342,529 for Automated House Way Indicator and Activator - US

 

8342529

 

1/1/2013

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,353,513  for Card Weight for Gravity Feed Input for Playing Card
Shuffler - US

 

8353513

 

1/15/2013

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,371,918 for Special Multiplier Bonus Game in Pai Gow Poker Variant -
US

 

8371918

 

2/12/2013

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,381,918 for Shuffling Apparatus and Method - US

 

8381918

 

2/26/2013

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,387,987 for Casino Poker Games - US

 

8387987

 

3/5/2013

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,393,942 for Chip Stack Cutter Devices for Displacing Chips in a Chip
Stack ... - US

 

8393942

 

3/12/2013

 

US - United States

 

Shuffle Master GmbH & Co KG.

Iss Pat 8,419,016 for Playing Card Delivery for Games with Multiple Dealing
Rounds

 

8419016

 

4/16/2013

 

US - United States

 

Shuffle Master, Inc.

Iss Pat 8,419,521 for Method and Apparatus for Card Handling Device Calibration
- US

 

8419521

 

4/16/2013

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,444,146 for Automatic Card Shuffler - US

 

8444146

 

5/21/2013

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,444,147 for Multiple Mode Card Shuffler and Card Reading Device - US

 

8444147

 

5/21/2013

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,469,360 for Playing Card Shuffler - US

 

8469360

 

6/25/2013

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat 8,475,252 for Multi Player Games Using Individual Player Decks - US

 

8475252

 

7/2/2013

 

US - United States

 

SHFL entertainment, Inc.

Iss Pat Des D432,588 for Card Shuffling Apparatus - US

 

D432588

 

10/24/2000

 

US - United States

 

Shuffle Master, Inc.

Iss Pat No 5,695,189 for App and Method for Automatically Cutting and Shuffling
Playing Cards - US

 

5695189

 

12/9/1997

 

US - United States

 

Shuffle Master, Inc.

Iss Pat No 5,711,525 for Method of Playing Wagering Game with Built In
Probability Variations - US

 

5711525

 

1/27/1998

 

US - United States

 

Shuffle Master, Inc.

Iss Pat No. 5,685,774 for Method of Playing Card Games - US

 

5685774

 

11/11/1997

 

US - United States

 

Shuffle Master, Inc.

 

9

--------------------------------------------------------------------------------


 

Patent Name

 

Patent No.

 

Issue Date

 

Country

 

Co./Sub

Iss Pat No. 7,140,614 for Poker Game with Required Dealer Discard - US

 

7140614

 

12/28/2006

 

US - United States

 

Shuffle Master, Inc.

Iss Pat No. 7,195,243 for PLAY FOUR POKER - US

 

7195243

 

3/27/2007

 

US - United States

 

Shuffle Master, Inc.

Iss Pat SMAu 6,659,866  for Automatic Table Game - US

 

6659866

 

12/9/2003

 

US - United States

 

Shuffle Master Australasia Pty Limited and Crown Limited

Iss Pat SMAu 8,251,794 for Improvements in Slot Machine Game - US

 

8251794

 

8/28/2012

 

US - United States

 

Shuffle Master Australasia Pty Limited

Iss Pat SMAu Design No. D598,958 for Automated Craps Table - US

 

D598958

 

8/25/2009

 

US - United States

 

Shuffle Master Australasia Pty Limited

Iss Pat SMAu Design No. D635616 for Automated Truncated Craps Table - US

 

D635616

 

4/5/2011

 

US - United States

 

Shuffle Master Australasia Pty Limited

Iss Patent 8,251,802 for Automated House Way Indicator and Commission Indicator
- US

 

8251802

 

8/28/2012

 

US - United States

 

Shuffle Master, Inc.

Issued Pat 6,139,014 for Method & Apparatus for Automatically Cutting and
Shuffling Playing Cards-US

 

6139014

 

10/31/2000

 

US - United States

 

Shuffle Master, Inc.

Issued Pat 7,677,566 for Pre-Shuffler for a Playing Card Shuffling Machine

 

7677566

 

3/16/2010

 

US - United States

 

Shuffle Master GmbH & Co KG.

Issued Patent 7,584,963 for Pre-Shuffler for a Playing Card Shuffling Machine

 

7584963

 

9/8/2009

 

US - United States

 

Shuffle Master GmbH & Co KG.

Reissue Pat RE42,944 for CARD SHUFFLING DEVICE

 

RE42944

 

11/22/2011

 

US - United States

 

Shuffle Master GmbH & Co KG.

 

 

Patent Applications

 

Patent Name

 

Application No.

 

Filing
Date

 

Country

 

Co./Sub

PA for Administering Wagering Games Having Supplemental Pot

 

13864069

 

4/16/2013

 

US - United States

 

Shuffle Master, Inc.

PA for Apparatus for Receiving and Sorting Discs - US

 

13662665

 

10/29/2012

 

US - United States

 

Shuffle Master GmbH & Co KG.

PA for Apparatus, System, Method, and Computer-Readable Medium for Casino Card
Handling with Mu - US

 

13311166

 

12/5/2011

 

US - United States

 

Shuffle Master, Inc.

PA for Apparatuses and Methods for Continuously Supplying Sets of Cards for a
Card Game - US

 

13898165

 

5/20/2013

 

US - United States

 

SHFL entertainment, Inc.

PA for Apparatuses for Providing Hands of Playing Cards with Differential Hand
Count Capability - US

 

13620137

 

9/14/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Automated Multiplayer Game Table W/Unique Image Feed of Dealer

 

13625636

 

9/25/2012

 

US - United States

 

Shuffle Master, Inc.

 

10

--------------------------------------------------------------------------------

 

 

Patent Name

 

Application No.

 

Filing
Date

 

Country

 

Co./Sub

PA for Automatic Card Shuffler - US

 

11456814

 

7/12/2006

 

US - United States

 

SHFL entertainment, Inc.

PA for Automatic Card Shuffler with Pivotal Card Weight and Divider Gate - US

 

13714211

 

12/13/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Automatic System and Methods for Accurate Card Handling - US

 

12943871

 

11/10/2010

 

US - United States

 

Shuffle Master, Inc.

PA for Bad Beat Side Bet on House Banked Casino Card Games - US

 

11801784

 

5/11/2007

 

US - United States

 

Shuffle Master, Inc.

PA for Batch Card Shuffling Apparatuses Including Multi-Card Storage
Compartments and Related Method

 

13560792

 

7/27/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Bet Sensors, Gaming Tables With One or More Bet Sensors, and Related
Methods

 

13829843

 

3/14/2013

 

US - United States

 

Shuffle Master, Inc.

PA for Bet Withdrawal Game w/TCP Side Bet

 

10658863

 

9/9/2003

 

US - United States

 

Shuffle Master, Inc.

PA for Blackjack Dealing Shoe and Information Display System - US

 

12221607

 

8/4/2008

 

US - United States

 

Shuffle Master, Inc.

PA for Card Handling Devices and Methods of Using Such Devices - US

 

13776226

 

2/25/2013

 

US - United States

 

Shuffle Master, Inc.

PA for Card Handling Devices and Related Methods - US

 

13431757

 

3/27/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Card Handling Systems, Devices for Use in Card Handling and Related
Methods  - US

 

13270109

 

10/10/2011

 

US - United States

 

Shuffle Master GmbH & Co KG.

PA for Card Reading Shoe With Card Stop Feature And Systems Utilizing The Same

 

12291909

 

11/14/2008

 

US - United States

 

Shuffle Master, Inc.

PA for Card Reading Shoe With Inventory Correction Feature And Methods Of
Correcting Inventory - US

 

12321318

 

1/16/2009

 

US - United States

 

SHFL entertainment, Inc.

PA for Card Recognition System, Card Handling device, and Method for Tuning a
Card Handling Device

 

13631658

 

9/28/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Card Shuffler With Card Rank and Value Reading Capability - US

 

13219360

 

8/26/2011

 

US - United States

 

SHFL entertainment, Inc.

 

11

--------------------------------------------------------------------------------


 

Patent Name

 

Application No.

 

Filing
Date

 

Country

 

Co./Sub

PA for Card Shuffling and Card Handling Device - US

 

13438193

 

4/3/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Card Shuffling Apparatuses and Related Methods - US

 

13631543

 

9/28/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Card Weight for Gravity Feed Input for Playing Card Shuffler - US

 

13741236

 

1/14/2013

 

US - United States

 

SHFL entertainment, Inc.

PA for Carousel Shuffler with Leaf Spring for Retaining Groups of Cards in Place
- US

 

13300733

 

11/21/2011

 

US - United States

 

Shuffle Master GmbH & Co KG.

PA for Casino Poker Games - US

 

13784671

 

3/4/2013

 

US - United States

 

SHFL entertainment, Inc.

PA for Cellular Shuffler System and Method

 

13632875

 

10/1/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Chip Sorting Devices, Components Therefor and Methods of Ejecting Chips -
US

 

13714843

 

12/14/2012

 

US - United States

 

Shuffle Master GmbH & Co KG.

PA for Device and Method for Handling, Shuffling and Moving Cards - US

 

13803837

 

3/14/2013

 

US - United States

 

SHFL entertainment, Inc.

PA for Device and Method for Handling, Shuffling, and Moving Cards - US

 

13540234

 

7/2/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Distributing Supplemental Pot in Wagering Games Based on Predetermined
Event

 

13871824

 

4/26/2013

 

US - United States

 

Shuffle Master, Inc.

PA for Electronic Gaming Displays, Gaming Tables Including Electronic Gaming
Displays and Related ..

 

13919849

 

6/17/2013

 

US - United States

 

SHFL entertainment, Inc.

PA for Ergonomic Card Delivery Shoe -- US

 

12501322

 

7/10/2009

 

US - United States

 

Shuffle Master, Inc.

PA for Four Card Poker Game with Variable Wager

 

13631821

 

9/28/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Four Card Poker Game with Variable Wager

 

13631818

 

9/28/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Four Card Poker with Variable Betting Structure - US

 

11499864

 

8/4/2006

 

US - United States

 

Shuffle Master, Inc.

 

12

--------------------------------------------------------------------------------


 

Patent Name

 

Application No.

 

Filing
Date

 

Country

 

Co./Sub

PA for Gaming Machines with Individual  Player Stations

 

29454712

 

5/13/2013

 

US - United States

 

SHFL entertainment, Inc.

PA for Image Capturing Card Shuffler - EP

 

91578393

 

4/14/2009

 

US - United States

 

Shuffle Master, Inc.

PA for Image Capturing Card Shuffler - US

 

11177013

 

7/7/2005

 

US - United States

 

Shuffle Master, Inc.

PA for Improved Gravity Feeding System for Shufflers - US

 

13540434

 

7/2/2012

 

US - United States

 

Shuffle Master GmbH & Co KG.

PA for Intelligent Automatic Shoe and Cartridge

 

12228713

 

8/15/2008

 

US - United States

 

Shuffle Master, Inc.

PA for Interactive Financial Transactions

 

13860991

 

4/11/2013

 

US - United States

 

Shuffle Master, Inc.

PA for Jam Detection in a Card Shuffler - US

 

13411922

 

3/5/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Method and Apparatus for Card Handling Device Calibration - US

 

13863749

 

4/16/2013

 

US - United States

 

SHFL entertainment, Inc.

PA for Method and Apparatus for Variable Contribution Progressive Jackpots - US

 

11803980

 

5/15/2007

 

US - United States

 

Shuffle Master, Inc.

PA for Method and Apparatus for Variant of Texas Hold ‘Em Poker - US

 

13455742

 

4/25/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Method for Conducting Play of a Wagering Game

 

13549969

 

7/16/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Method of Forming Groups of at Least Two Random Cards - US

 

13485670

 

5/31/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Method, Apparatus and System for Egregious Error Mitigation

 

13623679

 

9/20/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Methods and Apparatus for Games Permitting Payout Allocation Toward
Same-Round Wagers

 

13843060

 

3/15/2013

 

US - United States

 

SHFL entertainment, Inc.

PA for Methods and Apparatus for Games that Permit Rewagering

 

13631630

 

9/28/2012

 

US - United States

 

SHFL entertainment, Inc.

 

13

--------------------------------------------------------------------------------


 

Patent Name

 

Application No.

 

Filing
Date

 

Country

 

Co./Sub

PA for Methods and Apparatus for Games that Permit Rewagering - US

 

13483983

 

5/30/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Methods and apparatuses for an automatic card handling device and
communication networks incl

 

11558818

 

11/10/2006

 

US - United States

 

SHFL entertainment, Inc.

PA for Methods of Administering a Wagering Game Based on Comparison of Straights

 

13920028

 

6/17/2013

 

US - United States

 

SHFL entertainment, Inc.

PA for Methods of Administering Wagering Games and Related Systems and
Apparatuses

 

13563491

 

7/31/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Methods of Handling Cards and of Selectively Delivering Bonus Cards - US

 

13422167

 

3/16/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Methods of Managing Play of Wagering Games and Systems for Managing Play
of Wagering Games

 

13215125

 

8/22/2011

 

US - United States

 

SHFL entertainment, Inc.

PA for Methods of Playing Wagering Games

 

13631825

 

9/28/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Methods of Playing Wagering Games - US

 

13399141

 

2/17/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Methods of Playing Wagering Games and Related Apparatuses - US

 

13757628

 

2/1/2013

 

US - United States

 

Shuffle Master, Inc.

PA for Methods, Apparatuses, and Systems for Administering Wagering Games

 

13626763

 

9/25/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Methods, Systems, and Apparatuses for Wagering Games Including
Player-Banked Side Bets

 

13611002

 

9/12/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Multiple Mode Card Shuffler and Card Reading Device - US

 

13777744

 

2/26/2013

 

US - United States

 

Shuffle Master, Inc.

PA for Network Gaming Architecture, Gaming Systems, and Related Methods

 

13609031

 

9/10/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Network Gaming Architecture, Gaming Systems, and Related Methods - US

 

13353194

 

1/18/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for No Commission Pai Gow Poker -- US

 

12618597

 

11/13/2009

 

US - United States

 

Shuffle Master, Inc.

 

14

--------------------------------------------------------------------------------


 

Patent Name

 

Application No.

 

Filing
Date

 

Country

 

Co./Sub

PA for Physical Playing Card Gaming Systems and Related Methods

 

13598239

 

8/29/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Play for Fun Network Gaming System and Method

 

13624743

 

9/21/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Playing Card Delivery for Games with Multiple Dealing Rounds

 

13692033

 

12/3/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Playing Card Shuffler - US

 

13925249

 

6/24/2013

 

US - United States

 

SHFL entertainment, Inc.

PA for Progressive Side Bets with Variable Wagers - US

 

11591259

 

10/31/2006

 

US - United States

 

Shuffle Master, Inc.

PA for Seven-Card Poker Game With Pot Game Feature-- US

 

12490233

 

6/23/2009

 

US - United States

 

Shuffle Master, Inc.

PA for Shuffler and Method of Shuffling Cards- US

 

13758773

 

2/4/2013

 

US - United States

 

SHFL entertainment, Inc.

PA for Shuffler w/Exchangeable Front End w/Software to Operate a Shuffler in Two
Modes - US

 

13204988

 

8/8/2011

 

US - United States

 

Shuffle Master GmbH & Co KG.

PA for Shuffler with Shuffling Completion Indicator - US

 

13204295

 

8/5/2011

 

US - United States

 

SHFL entertainment, Inc.

PA for System Including Card Game Dispensing Shoe and Method - US

 

13450353

 

4/18/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Systems and Methods for Assisting Players in Arranging Hands for Table
Games

 

13592477

 

8/23/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Systems, Methods, and Devices for Displaying Historical Roulette
Information - US

 

13631598

 

9/28/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Two-Way Communication Shuffler Network - US

 

13719059

 

12/18/2012

 

US - United States

 

Shuffle Master, Inc.

PA for Variant of Texas Hold ‘Em Poker

 

13631816

 

9/28/2012

 

US - United States

 

SHFL entertainment, Inc.

PA for Wager Recognition System - US

 

12946814

 

11/15/2010

 

US - United States

 

Shuffle Master, Inc.

 

15

--------------------------------------------------------------------------------

 

 

Patent Name

 

Application No.

 

Filing
Date

 

Country

 

Co./Sub

PA SMAu for A Method and Arrangement for Displaying an EGM Bonus Feature - US

 

12451961

 

3/29/2010

 

US - United States

 

Shuffle Master Australasia Pty Limited

PA SMAu for A Method and System for Gaming - US

 

13620217

 

9/14/2012

 

US - United States

 

Shuffle Master Australasia Pty Limited

PA SMAu for A Method and System for Gaming - US

 

13042647

 

3/8/2011

 

US - United States

 

Shuffle Master Australasia Pty Limited

PA SMAu for Automatic Table Game - US

 

13789189

 

3/7/2013

 

US - United States

 

Shuffle Master Australasia Pty Limited; Crown Limited

PA SMAu for Automatic Table Game - US

 

11541898

 

10/2/2006

 

US - United States

 

Shuffle Master Australasia Pty Limited; Crown Limited

PA SMAu for Award Feature for a Gaming Machine - US

 

13392359

 

2/24/2012

 

US - United States

 

Shuffle Master Australasia Pty Limited

PA SMAu for Enhanced Wagering Game - US

 

13582019

 

8/30/2012

 

US - United States

 

Shuffle Master Australasia Pty Limited

PA SMAu for Improvements in Slot Machine Game - US

 

13589232

 

8/20/2012

 

US - United States

 

Shuffle Master Australasia Pty Limited

PA SMAu for Linear Scatter Jackpot Method and System

 

10591310

 

9/1/2006

 

US - United States

 

SHFL entertainment (Australasia) Pty Limited

PA SMAu for Linear Scatter Jackpot Method and System - US

 

13930720

 

6/28/2013

 

US - United States

 

SHFL entertainment (Australasia) Pty Limited

PA SMAu for Linear Scatter Jackpot Method and System - US

 

12012230

 

1/31/2008

 

US - United States

 

Shuffle Master Australasia Pty Limited

PA SMAu for Methods and Systems for Electronic Gaming - US

 

13894361

 

5/14/2013

 

US - United States

 

SHFL entertainment (Australasia) Pty Limited

PA SMAu for Number Selection Game with Redraw and Feature Award Rounds - US

 

12932482

 

2/25/2011

 

US - United States

 

Shuffle Master Australasia Pty Limited

PA for Automatic System and Methods for Accurate Card Handling - US

 

PCTUS2011059797

 

11/8/2011

 

WO - PCT

 

SHFL entertainment, Inc.

PA for Chipless Table Split Screen Feature - EP

 

9798664

 

7/14/2009

 

WO - PCT

 

Shuffle Master, Inc.

 

16

--------------------------------------------------------------------------------


 

Patent Name

 

Application No.

 

Filing
Date

 

Country

 

Co./Sub

PA for Distributing Supplemental Pot in Wagering Games Based on Predetermined
Events - PCT

 

PCTUS1338688

 

4/29/2013

 

WO - PCT

 

SHFL entertainment, Inc.

PA for Interactive Financial Transactions - PCT

 

PCTUS1336243

 

4/11/2013

 

WO - PCT

 

SHFL entertainment, Inc.

PA for Network Gaming Architecture, Gaming Systems, and Related Methods - WO

 

PCTUS1322153

 

1/18/2013

 

WO - PCT

 

SHFL entertainment, Inc.

PA for Play for Fun Network Gaming System and Method - WO

 

PCTUS1321959

 

1/17/2013

 

WO - PCT

 

SHFL entertainment, Inc.

 

Trademark and Service Mark Registrations and Applications

 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

BIG RAISE (word mark) IC 41

85822761

 

1/14/2013

 

US - United States

SHFL entertainment, Inc.

SMAu - CHOMP! (word mark)

85/730,194

 

9/16/2012

 

US - United States

Shuffle Master Australasia Pty Limited

DECK CHECKER (and design)

85/420,604

 

9/12/2011

 

US - United States

SHFL entertainment, Inc.

SMAu - EPIC QUEST (word mark)

85/725,340

 

9/10/2012

 

US - United States

Shuffle Master Australasia Pty Limited

LET IT RIDE PROGRESSIVE (and design)

85/400,707

 

8/17/2011

 

US - United States

SHFL entertainment, Inc.

SMAu - DUO FÚ DUO CÁI (word mark)

85/896,572

 

4/5/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SHUFFLEMASTER.COM (word mark)

78/887,297

3,761,885

5/19/2006

3/16/2010

US - United States

Shuffle Master, Inc.

SHUFFLE MASTER (word mark)

85708526

4,317,130

8/21/2012

4/9/2013

US - United States

Shuffle Master, Inc.

SMAu - PIXIU (word mark)

85/911,541

 

4/22/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

HIGH FIVE POKER (word mark)

85555596

 

2/28/2012

 

US - United States

SHFL entertainment, Inc.

SMAu - VEGAS STAR LIVE ROULETTE(and design)

85/489,753

 

12/7/2011

 

US - United States

SHFL entertainment (Australasia) Pty Limited

RAISE IT UP STUD POKER (and design)

85/741,753

 

9/28/2012

 

US - United States

SHFL entertainment, Inc.

SMAu - RAPID FUSION (word mark)

85/732,366

 

9/18/2012

 

US - United States

Shuffle Master Australasia Pty Limited

 

17

--------------------------------------------------------------------------------


 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

SHUFFLE MASTER INCORPORATED (and design)

78/726,454

3,145,173

10/4/2005

9/19/2006

US - United States

Shuffle Master, Inc.

BIG RAISE HOLD’EM

85739978

 

9/27/2012

 

US - United States

SHFL entertainment, Inc.

SMAu - ALL UP (word mark)

85/726,670

 

9/12/2012

 

US - United States

Shuffle Master Australasia Pty Limited

THREE CARD POKER PROGRESSIVE (and design)

85/177,378

 

11/15/2010

 

US - United States

SHFL entertainment, Inc.

SMAu - GOLD BOOM (word mark)

85/973,872

 

6/30/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SHFL ENTERTAINMENT (design - B/W)

85/689,970

 

7/30/2012

 

US - United States

SHFL entertainment, Inc.

SMAu - TIGER POWER (word mark)

85/721,499

 

9/5/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SMAu - RIVER QUEEN (word mark)

85/944,372

 

5/28/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - BLAZE PAYS (word mark)

85/726,668

 

9/12/2012

 

US - United States

Shuffle Master Australasia Pty Limited

TREATY BONUS

85/688,036

 

7/26/2012

 

US - United States

Shuffle Master, Inc.

PAIR PLUS (word mark)

85556761

 

2/29/2012

 

US - United States

SHFL entertainment, Inc.

SMAu - ALL UP (and design)

85/907,468

 

4/17/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - KELLY’S GOLD (word mark) Section 44(d)

85/730,193

 

9/16/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SMAu - 88 FORTUNES (word mark) Section 44(d)

85/738,396

 

9/25/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SMAu - SUMMER FESTIVAL (word mark)

85/738,492

 

9/25/2012

 

US - United States

Shuffle Master Australasia Pty Limited

A BETTER GAME (and design) IC 41

85850564

 

2/14/2013

 

US - United States

SHFL entertainment, Inc.

SMAu - SAMURAI SPIRIT (word mark) Section 44(d)

85/738,388

 

9/25/2012

 

US - United States

Shuffle Master Australasia Pty Limited

ROYAL MATCH 21 (and design) - crown

85/430,207

4,128,858

9/23/2011

4/17/2012

US - United States

Shuffle Master, Inc.

SIX CARD POKER (and design)

85/339,592

4,180,646

6/7/2011

7/24/2012

US - United States

Shuffle Master, Inc.

 

18

--------------------------------------------------------------------------------


 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

SMAu - EUREKA DIAMOND MINE (word mark) Section 44(d)

85/738,404

 

9/25/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SME - CHIP STAR (and design)

85965219

 

6/20/2013

 

US - United States

Shuffle Master GmbH & Co KG.

SMAu - GOLD SELECT (word mark)

85/714,264

 

8/27/2012

 

US - United States

Shuffle Master Australasia Pty Limited

ROYAL MATCH 21 (word mark)

85/177,354

4097909

11/15/2010

2/14/2012

US - United States

Shuffle Master, Inc.

SMAu - YELLOW EMPEROR (word mark)

85/717,678

 

8/30/2012

 

US - United States

Shuffle Master Australasia Pty Limited

BET THE SET “21” (word mark)

85556260

 

2/29/2012

 

US - United States

SHFL entertainment, Inc.

STRAIGHT JACK (word mark)

85/238,493

4,047,052

2/9/2011

10/25/2011

US - United States

Shuffle Master, Inc.

SMAu - LOTUS MAGIC (word mark) Section 44(d)

85/738,393

 

9/25/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SME - CONNECT2TABLE (and design)

85929263

 

5/21/2013

 

US - United States

Shuffle Master GmbH & Co KG.

PAIR PLUS (word mark)

85/390,144

 

8/4/2011

 

US - United States

SHFL entertainment, Inc.

SMAu - CAPE FORTUNE (word mark) Section 44(d)

85/727,771

 

9/13/2012

 

US - United States

Shuffle Master Australasia Pty Limited

TABLE MASTER (word mark)

78/248,099

3,644,908

5/9/2003

6/23/2009

US - United States

Shuffle Master, Inc.

THREE CARD (word mark)

85503603

 

12/27/2011

 

US - United States

SHFL entertainment, Inc.

SMAu - LITTLE DRAGON (word mark)

85/726,455

 

9/11/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SMAu - AFRICAN FORTUNES (word mark)

85/748,644

 

10/8/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SHUFFLE MASTER INCORPORATED (and design)

78/747,598

3,291,942

11/4/2005

9/11/2007

US - United States

Shuffle Master, Inc.

SMAu - RAPID FUSION (design mark)

85/839,458

 

2/3/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - CATS, HATS & BATS (word mark)

85/738,401

 

9/25/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SMAu - EUREKA GOLD MINE (word mark)

85/727,593

 

9/12/2012

 

US - United States

Shuffle Master Australasia Pty Limited

 

19

--------------------------------------------------------------------------------


 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

SMAu - SL-V (word mark)

85/938,872

 

5/21/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

KING’S BOUNTY BLACKJACK (and design)

85498192

 

12/17/2011

 

US - United States

SHFL entertainment, Inc.

SME - four2eight (word mark) IC 28

85900675

 

4/10/2013

 

US - United States

Shuffle Master GmbH & Co KG.

ROYAL MATCH 21 PROGRESSIVE (and design) - shield

85/395,991

4,138,142

8/11/2011

5/8/2012

US - United States

Shuffle Master, Inc.

ROYAL MATCH 21 (word mark)

78/459,574

3,335,935

7/30/2004

11/13/2007

US - United States

Shuffle Master, Inc.

PAIR PLUS (word mark)

85/385,930

 

8/1/2011

 

US - United States

SHFL entertainment, Inc.

DEALER BLUFF SIX CARD POKER TWO-WAY BAD BEAT (word mark)

85/421,770

4,289,815

9/13/2011

2/12/2013

US - United States

Shuffle Master, Inc.

ROYAL MATCH 21 (word mark)

78/376,979

3,059,521

3/2/2004

2/14/2006

US - United States

Shuffle Master, Inc.

CRAZY 4 POKER

85/729,675

 

9/14/2012

 

US - United States

SHFL entertainment, Inc.

SMAu - BRAVO BULL (word mark)

85/880,456

 

3/19/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - KARNAK (word mark)

85/748,566

 

10/8/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - 5 TREASURES (word mark)

85/384,405

 

9/25/2012

 

US - United States

Shuffle Master Australasia Pty Limited

BIG BOMB BONUS (word mark)

85505241

 

12/29/2011

 

US - United States

SHFL entertainment, Inc.

ROYAL MATCH 21 PROGRESSIVE (and design) - shield

77/464,946

3,696,620

5/2/2008

10/13/2009

US - United States

Shuffle Master, Inc.

MISSISSIPPI STUD

85/727,439

 

9/12/2012

 

US - United States

SHFL entertainment, Inc.

SMAu - RANDOM MAGIC (word mark)

85/738,403

 

9/25/2012

 

US - United States

Shuffle Master Australasia Pty Limited

PUSH 22 (and design)

85/574596

 

3/20/2012

 

US - United States

SHFL entertainment, Inc.

SHUFFLE MASTER INCORPORATED (word mark)

77/726,433

3,978,648

4/30/2009

6/14/2011

US - United States

Shuffle Master, Inc.

SMAu - HUBBLE, BUBBLE & TRUBBLE (word mark)

85/738,398

 

9/25/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SMAu - MAGIC MASTER (Word Mark)

85/748,552

 

10/8/2012

 

US - United States

SHFL entertainment (Australasia) Pty

 

20

--------------------------------------------------------------------------------

 

 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

 

 

 

 

 

 

Limited

 

 

SMAu - OINK! (word mark)

85/725,399

 

9/10/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SMAu - MULTIDELUXE (and design)

85/950,795

 

6/4/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - REEL WAYS (word mark)

85/673,512

 

7/10/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SMAu - LEGEND OF THE LAMP (word mark)

85/751,054

 

10/11/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SMAu - GO GO GORILLA (word mark)

85/817,363

 

1/7/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

STRAIGHT EDGE (word mark)

85911867

 

4/23/2013

 

US - United States

SHFL entertainment, Inc.

SMAu - ROYAL GOLD (word mark)

85/732,367

 

9/18/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SMAu - NORTHERN BUCK (word mark)

85/910,274

 

4/21/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

CASINO WAR (word mark)

85/718,633

 

8/31/2012

 

US - United States

SHFL entertainment, Inc.

DEALER BLUFF SIX CARD POKER (word mark)

77/858,357

3,885,009

10/27/2009

12/7/2010

US - United States

Shuffle Master, Inc.

ROYAL MATCH 21 (word mark)

85556452

 

2/29/2012

 

US - United States

SHFL entertainment, Inc.

ULTIMATE TEXAS HOLD ‘EM(word mark)

85556312

 

2/29/2012

 

US - United States

SHFL entertainment, Inc.

ROYAL MATCH 21 (and design)

78/681,365

3,277,082

7/29/2005

8/7/2007

US - United States

Shuffle Master, Inc.

SMAu - JUMPIN’ PUMPKIN (word mark)

85/938,882

 

5/21/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SHUFFLE MASTER, INC. (word mark)

85/397,183

4,134,639

8/12/2011

5/1/2012

US - United States

Shuffle Master, Inc.

SMAu - LIONESS (word mark)

85/725,401

 

9/10/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SHFL ENTERTAINMENT (design - Color Red/Black)

85/689,985

 

7/30/2012

 

US - United States

SHFL entertainment, Inc.

ROYAL MATCH 21 (and design) - shield

85/395,423

4,134,618

8/11/2011

5/1/2012

US - United States

Shuffle Master, Inc.

 

21

--------------------------------------------------------------------------------


 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

SMAu - 5 JEWELS (word mark)

85/748,652

 

10/8/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

DRAGON BONUS

85/729,716

 

9/14/2012

 

US - United States

SHFL entertainment, Inc.

SMAu - DIAMOND ETERNITY (word mark)

85/722,656

 

9/6/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SHUFFLE UP PRODUCTIONS (word mark)

78/830,545

3,314,435

3/6/2006

10/16/2007

US - United States

Shuffle Master, Inc.

ULTIMATE TEXAS HOLD ‘EM (word mark)

85/420,533

 

9/12/2011

 

US - United States

SHFL entertainment, Inc.

RAISE IT UP (word mark)

85/551,457

 

2/23/2012

 

US - United States

SHFL entertainment, Inc.

LET IT RIDE PROGRESSIVE (word mark)

85/399,283

 

8/16/2011

 

US - United States

SHFL entertainment, Inc.

MAX  X  (word mark)

85604472

 

4/20/2012

 

US - United States

SHFL entertainment, Inc.

TRE CARD STUD (and design)

75/738,822

2,368,411

6/29/1999

7/18/2000

US - United States

Shuffle Master, Inc.

OneUp!(and design)

85506430

 

12/30/2011

 

US - United States

SHFL entertainment, Inc.

SHFL (word mark)

85581632

 

3/27/2012

 

US - United States

SHFL entertainment, Inc.

ULTIMATE TEXAS HOLD ‘EM (word mark)

85/454,139

 

10/24/2011

 

US - United States

SHFL entertainment, Inc.

CINCINNATI 7 CARD STUD (and design)

85/456,036

 

10/25/2011

 

US - United States

SHFL entertainment, Inc.

SHUFFLE MASTER INCORPORATED (word mark)

78/747,574

3,291,941

11/4/2005

9/11/2007

US - United States

Shuffle Master, Inc.

STRAIGHT JACK (and design)

85/351,087

4,067,303

6/20/2011

12/6/2011

US - United States

Shuffle Master, Inc.

SME - EASY CHIPPER D (word mark)

85/603,985

4,257,168

4/20/2012

12/11/2012

US - United States

Shuffle Master GmbH & Co KG.

SME - PLUS (word mark)

85/177,338

4,020,670

11/15/2010

8/30/2011

US - United States

Shuffle Master GmbH & Co KG.

SME - EASY CHIPPER (word mark)

78/186,058

2,916,711

11/18/2002

1/4/2005

US - United States

Shuffle Master GmbH & Co KG.

SME - ONE2SIX (word mark)

76/346,390

3,123,916

12/6/2001

8/1/2006

US - United States

Shuffle Master GmbH & Co KG.

SME - EASY CHIPPER C (word mark)

77/787,290

3,840,027

7/22/2009

8/31/2010

US - United States

Shuffle Master GmbH & Co KG.

THREE CARD POKER(word mark)

85503602

 

12/27/2011

 

US - United States

SHFL entertainment, Inc.

ULTIMATE THREE CARD POKER

85/420,545

 

9/12/2011

 

US - United States

SHFL entertainment, Inc.

 

22

--------------------------------------------------------------------------------


 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

PROGRESSIVE FACE UP (and design)

 

 

 

 

 

 

 

SMAu - PEACOCK GARDEN (word mark)

85/725,398

 

9/10/2012

 

US - United States

Shuffle Master Australasia Pty Limited

FORTUNE BLACKJACK (word mark) IC 41

85851013

 

2/15/2013

 

US - United States

SHFL entertainment, Inc.

SMAu - RAPID ROULETTE (word mark)

76/387,013

2,889,676

3/26/2002

9/28/2004

US - United States

Shuffle Master Australasia Pty Limited & Crown Ltd

SMAu - RAPID CRAPS (word mark)

77/032,535

3,587,641

10/30/2006

3/10/2009

US - United States

Shuffle Master Australasia Pty Limited

SMAu - RAPID TABLE GAMES (word mark)

77/141.511

3,775,097

3/27/2007

4/13/2010

US - United States

Shuffle Master Australasia Pty Limited

SMAu - GRAND BACCARAT (word mark)

77/899,436

4,161,621

12/22/2009

6/19/2012

US - United States

Shuffle Master Australasia Pty Limited

SMAu - JESTERS REWARD (word mark)

77/872,658

4,009,979

11/13/2009

8/9/2011

US - United States

Shuffle Master Australasia Pty Limited

SMAu - RAPID SIC BO (word mark)

77/032,124

3,587,640

10/30/2006

3/10/2009

US - United States

Shuffle Master Australasia Pty Limited

SMAu - GOLD COUNTRY (word mark)

77/872,662

3,982,213

11/13/2009

6/21/2011

US - United States

Shuffle Master Australasia Pty Limited

SMAu - EQUINOX (word mark)

85/151,575

4,147,362

10/13/2010

5/22/2012

US - United States

Shuffle Master Australasia Pty Limited

SMAu - RAPID BACCARAT (word mark)

77/032,114

3,602,995

10/30/2006

4/7/2009

US - United States

Shuffle Master Australasia Pty Limited

SMAu - QUEEN OF KHARTOUM (word mark)

77/032,193

3,415,082

10/30/2006

4/22/2008

US - United States

Shuffle Master Australasia Pty Limited

SMAu - LONESOME GEORGE (word mark)

77/872,654

3,982,212

11/13/2009

6/21/2011

US - United States

Shuffle Master Australasia Pty Limited

SMAu - ARCTIC QUEST (word mark)

77/872,660

4,071,136

11/13/2009

12/13/2011

US - United States

Shuffle Master Australasia Pty Limited

SMAu - RAPID ROULETTE (and design)

85/289,392

4,162,194

4/7/2011

6/19/2012

US - United States

Shuffle Master Australasia Pty Limited

SMAu - SAVANNAH SUNSET (word mark)

77/872,663

4,172,065

11/13/2009

7/10/2012

US - United States

Shuffle Master Australasia Pty Limited

 

23

--------------------------------------------------------------------------------


 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

SMAu - 60 DEGREES (word mark)

77/872,647

3,982,211

11/13/2009

6/21/2011

US - United States

Shuffle Master Australasia Pty Limited

SMAu - GRAND BACCARAT (and design)

77/899,537

4,161,622

12/22/2009

6/19/2012

US - United States

Shuffle Master Australasia Pty Limited

SMAu - Jester’s Hat Design (design)

85/158,518

4,046,794

10/21/2010

10/25/2011

US - United States

Shuffle Master Australasia Pty Limited

SMAu - GRAND TIE (word mark)

85/004,686

4,165,032

4/1/2010

6/26/2012

US - United States

Shuffle Master Australasia Pty Limited

SMAu - I CHING (word mark)

77/872,664

3,971,359

11/13/2009

5/31/2011

US - United States

Shuffle Master Australasia Pty Limited

I-DEAL (word mark)

77/026,352

3,705,718

10/20/2006

11/3/2009

US - United States

SHFL entertainment, Inc.

THREE CARD BACCARAT (and design)

78/974,937

3,469,819

9/14/2006

7/15/2008

US - United States

SHFL entertainment, Inc.

DRAGON BONUS (word mark)

78/671,324

3,248,464

7/15/2005

5/29/2007

US - United States

SHFL entertainment, Inc.

BLACKJACK PRESS (and design)

77/222,891

3,491,328

7/5/2007

8/26/2008

US - United States

SHFL entertainment, Inc.

DOUBLE BARRELL BLACKJACK (word mark)

85/238,478

4,022,529

2/9/2011

9/6/2011

US - United States

SHFL entertainment, Inc.

FIRE BET

78/121,283

2,875,551

4/12/2002

8/17/2004

US - United States

SHFL entertainment, Inc.

I-SHOE AUTO (and design)

85/436,940

4,167,049

9/30/2011

7/3/2012

US - United States

SHFL entertainment, Inc.

DECK CHECKER (word mark)

85/420,600

4,188,260

9/12/2011

8/7/2012

US - United States

SHFL entertainment, Inc.

ACES UP (and design)

78/710,930

3,375,940

9/12/2005

1/29/2008

US - United States

SHFL entertainment, Inc.

DOUBLE BARRELL BLACKJACK (and design)

85/238,985

4,025,758

2/10/2011

9/13/2011

US - United States

SHFL entertainment, Inc.

BLACKJACK PRESS (word mark)

77/028,118

3,459,807

10/24/2006

7/1/2008

US - United States

SHFL entertainment, Inc.

BLACKJACK BULLETS (and design)

78/295,096

3,021,773

9/2/2003

11/29/2005

US - United States

SHFL entertainment, Inc.

THREE CARD DESIGN (design)

75/726,665

2,395,326

6/11/1999

10/17/2000

US - United States

SHFL entertainment, Inc.

HIGH FIVE POKER (word mark)

85/177,329

4,023,934

11/15/2010

9/6/2011

US - United States

SHFL entertainment, Inc.

FORTUNE PAI GOW POKER

85/718,661

4,317,171

8/31/2012

4/9/2013

US - United States

SHFL entertainment, Inc.

THREE CARD POKER (and design)

75/982,062

2,650,060

4/1/1999

11/12/2002

US - United States

SHFL entertainment, Inc.

 

24

--------------------------------------------------------------------------------


 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

THREE CARD POKER (word mark)

78/724,557

3,178,778

9/30/2005

11/28/2006

US - United States

SHFL entertainment, Inc.

FORTUNE SAN LO POKER (word mark)

77/859,253

4,084,395

10/28/2009

1/10/2012

US - United States

SHFL entertainment, Inc.

SIX CARD POKER TWO-WAY BAD BEAT (and design)

85/339,578

4,268,996

6/7/2011

1/1/2013

US - United States

SHFL entertainment, Inc.

ULTIMATE TEXAS HOLD ‘EM BAD BEAT BONUS (word mark)

77/120,085

3,494,216

3/1/2007

8/26/2008

US - United States

SHFL entertainment, Inc.

ULTIMATE TEXAS HOLD ‘EM (and design)

77/562,735

3,638,222

9/4/2008

6/16/2009

US - United States

SHFL entertainment, Inc.

FORTUNE PAI GOW POKER PROGRESSIVE (word mark)

77/816,869

3,849,519

8/31/2009

9/21/2010

US - United States

SHFL entertainment, Inc.

CARIBBEAN DRAW (word mark)

75/108,139

2,108,501

5/22/1996

10/28/1997

US - United States

SHFL entertainment, Inc.

I-SHOE

85/210,458

4,076,247

1/4/2011

12/27/2011

US - United States

SHFL entertainment, Inc.

CRAZY 4 POKER PROGRESSIVE (and design)

85701688

4,316,770

8/10/2012

4/9/2013

US - United States

SHFL entertainment, Inc.

I-TABLE ROULETTE (and design)

85/177,646

4,292,794

11/16/2010

2/19/2013

US - United States

SHFL entertainment, Inc.

3 CARD BONUS (and design)

78/647,671

3,182,884

6/9/2005

12/12/2006

US - United States

SHFL entertainment, Inc.

CRAZY 4 POKER PROGRESSIVE (word mark)

85/296,861

4,056,340

4/15/2011

11/15/2011

US - United States

SHFL entertainment, Inc.

MONEY MARKET (and design)

85/417,024

4,188,057

9/7/2011

8/7/2012

US - United States

SHFL entertainment, Inc.

CARIBBEAN STUD BONUS (word mark)

85/021,481

3,893,104

4/23/2010

12/21/2010

US - United States

SHFL entertainment, Inc.

ACES UP (word mark)

78/710,909

3,372,889

9/12/2005

1/25/2008

US - United States

SHFL entertainment, Inc.

CASINO WAR (word mark)

74/378,286

1,860,468

4/9/1993

10/25/1994

US - United States

SHFL entertainment, Inc.

THREE CARD POKER MINI ROYAL EDITION (word mark)

77/726,407

3,712,037

4/30/2009

11/17/2009

US - United States

SHFL entertainment, Inc.

FORTUNE SAN LO POKER (and design)

85/436,897

4,163,867

9/30/2011

6/26/2012

US - United States

SHFL entertainment, Inc.

THREE CARD POKER (and design)

75/726,664

2,397,403

6/11/1999

10/24/2000

US - United States

SHFL entertainment, Inc.

ARIZONA ACES (and design)

78/347,903

3,319,419

1/5/2004

10/23/2007

US - United States

SHFL entertainment, Inc.

SHFL ENTERTAINMENT (word mark) IC 28,41

85581639

 

3/27/2012

 

US - United States

SHFL entertainment, Inc.

 

25

--------------------------------------------------------------------------------

 

 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

THREE CARD POKER 6 CARD BONUS (and design)

85/177,389

 

11/15/2010

 

US - United States

SHFL entertainment, Inc.

SMAu - IMPERIAL FORTUNES (word mark)

85/838,090

 

1/31/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

POKER PRO CHALLENGE (word mark)

77/028,518

3,383,904

10/24/2006

2/19/2008

US - United States

SHFL entertainment, Inc.

THREE CARD POKER WORLD CHAMPIONSHIP (and design)

77/005,853

3,286,740

9/22/2006

8/28/2007

US - United States

SHFL entertainment, Inc.

4 SQUARE LOGO (design)

78/872,735

3,209,122

4/28/2006

2/13/2007

US - United States

SHFL entertainment, Inc.

I-VERIFY (and design)

77/872,580

4,026,661

11/13/2009

9/13/2011

US - United States

SHFL entertainment, Inc.

I-TABLE (and design)

77/726,384

3,794,676

4/30/2009

5/25/2010

US - United States

SHFL entertainment, Inc.

THREE CARD DESIGN (design)

75/035,315

2,036,848

12/21/1995

2/11/1997

US - United States

SHFL entertainment, Inc.

THREE CARD POKER (and design)

75/344,769

2,233,569

8/21/1997

3/23/1999

US - United States

SHFL entertainment, Inc.

MD2 (word mark)

78/484,979

3,013,388

9/16/2004

11/8/2005

US - United States

SHFL entertainment, Inc.

MD2CR (and design)

85/229,469

4,047,028

1/29/2011

10/25/2011

US - United States

SHFL entertainment, Inc.

CRAZY 4 POKER (word mark)

76/419,806

2,741,392

6/12/2002

7/29/2003

US - United States

SHFL entertainment, Inc.

SHUFFLE MASTER (word mark)

74/303,493

1,766,013

8/10/1992

4/20/1993

US - United States

SHFL entertainment, Inc.

LET IT RIDE THE TOURNAMENT (and design)

75/066,898

2,100,875

3/4/1996

9/30/1997

US - United States

SHFL entertainment, Inc.

LET IT RIDE BONUS (word mark)

75/318,480

2,178,413

6/27/1997

8/4/1998

US - United States

SHFL entertainment, Inc.

LET IT RIDE (word mark)

74/343,652

1,840,102

12/28/1992

6/14/1994

US - United States

SHFL entertainment, Inc.

LET IT RIDE (word mark)

75/298,429

2,178,254

5/23/1997

8/4/1998

US - United States

SHFL entertainment, Inc.

ULTIMATE TEXAS HOLD ‘EM (and design)

78/675,212

3,382,907

7/21/2005

2/12/2008

US - United States

SHFL entertainment, Inc.

LET IT RIDE (word mark)

75/318,481

2,183,895

6/27/1997

8/25/1998

US - United States

SHFL entertainment, Inc.

LET IT RIDE (and design)

75/318,479

2,182,290

6/27/1997

8/18/1998

US - United States

SHFL entertainment, Inc.

FANNED CARDS (design)

74/307,880

1,794,677

8/25/1992

9/28/1993

US - United States

SHFL entertainment, Inc.

PROGRESSIVE BLACK JACK (word mark)

76/194,307

2,584,047

1/16/2001

6/18/2002

US - United States

SHFL entertainment, Inc.

 

26

--------------------------------------------------------------------------------


 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

SMAu - BIG RED LANTERN (word mark)

85/831,788

 

1/24/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - FÙ BABIES (word mark)

85/900,919

 

4/10/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - JADE HOUSE (word mark)

85/846,681

 

2/11/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - STACTIVATION (word mark)

85/905,084

 

4/15/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

CARIBBEAN STUD (word mark)

74/277,417

1,787,117

5/21/1992

8/10/1993

US - United States

SHFL entertainment, Inc.

THREE CARD POKER (and design)

78/481,913

3,011,356

9/10/2004

11/1/2005

US - United States

SHFL entertainment, Inc.

DECKMATE (and design)

76/511,342

2,894,544

5/2/2003

10/19/2004

US - United States

SHFL entertainment, Inc.

FOUR CARD POKER (and design)

78/299,442

2,936,113

9/11/2003

3/29/2005

US - United States

SHFL entertainment, Inc.

FIRE BET Layout (modified craps table layout)

85/167,591

4,082,183

11/2/2010

1/12/2012

US - United States

SHFL entertainment, Inc.

MD3 (word mark)

85/435,830

4,306,107

9/29/2011

3/19/2013

US - United States

SHFL entertainment, Inc.

SMAu - ROYAL REALM (word mark)

85/967,503

 

6/24/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - SCATTERCLYSM (word mark)

85/762,926

 

10/24/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

FOUR CARD POKER (and design)

77/867,354

3,837,079

11/6/2006

8/24/2010

US - United States

SHFL entertainment, Inc.

THREE CARD POKER BAD BEAT BONUS (word mark)

77/119,995

3,490,743

3/1/2008

8/19/2008

US - United States

SHFL entertainment, Inc.

BRINGING MORE TO THE TABLE (word mark)

78/688,879

3,295,050

8/9/2005

9/18/2007

US - United States

SHFL entertainment, Inc.

BET THE SET “21” (and design)

85/418,062

4,240,400

9/8/2011

11/13/2012

US - United States

SHFL entertainment, Inc.

CARIBBEAN STUD BONUS (and design)

76/615,270

3,325,210

10/12/2004

10/30/2007

US - United States

SHFL entertainment, Inc.

LET IT RIDE BONUS (and design)

77/599,844

3,630,813

10/24/2008

6/2/2009

US - United States

SHFL entertainment, Inc.

RABBIT HUNTER (and design)

85/253,023

4,022,840

2/28/2011

9/6/2011

US - United States

SHFL entertainment, Inc.

ULTIMATE TEXAS HOLD ‘EM (word mark)

85/177,391

4,292,792

11/15/2010

2/19/2013

US - United States

SHFL entertainment, Inc.

SMAu - LU LU FA (word mark)

85/908,740

 

4/18/2013

 

US - United States

SHFL entertainment (Australasia) Pty

 

27

--------------------------------------------------------------------------------


 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

 

 

 

 

 

 

Limited

 

SMAu - REEL WAYS (and design)

85/907,490

 

4/17/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - DANCING DRUMS (word mark)

86/001,399

 

7/3/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - FEATURE PLUS (and design)

85/962,224

 

6/17/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - ROYAL GARDEN (word mark)

N/73048

 

2/14/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - EASTERN EMPIRE (word mark)

85/784,524

 

11/20/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - FORTUNE OF VENICE (word mark)

85/748,681

 

10/8/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

PAIR PLUS (word mark)

85390147

4,234,993

8/4/2011

10/30/2012

US - United States

SHFL entertainment, Inc.

BET THE SET “21” (word mark)

77/726,418

3,822,911

4/30/2009

7/20/2010

US - United States

SHFL entertainment, Inc.

MD2CR (word mark)

85/177,304

4,068,493

11/15/2010

12/6/2011

US - United States

SHFL entertainment, Inc.

DRAGON BONUS (word mark)

78/299,406

2,881,743

9/11/2003

9/7/2004

US - United States

SHFL entertainment, Inc.

MISSISSIPPI STUD (word mark)

77/872,587

3,941,563

11/13/2009

4/5/2011

US - United States

SHFL entertainment, Inc.

FORTUNE PAI GOW POKER PROGRESSIVE (word mark)

77/858,380

3,982,194

10/27/2009

6/21/2011

US - United States

SHFL entertainment, Inc.

ULTIMATE DRAW POKER (and design)

77/327,000

3,620,220

11/12/2007

5/12/2009

US - United States

SHFL entertainment, Inc.

ACE (and design)

75/540,578

2,405,130

8/21/1998

11/21/2000

US - United States

SHFL entertainment, Inc.

MD2 (and design)

78/484,913

3,011,454

9/16/2004

11/1/2005

US - United States

SHFL entertainment, Inc.

BAD BEAT BONUS (and design)

85/424,143

4,139,062

9/15/2011

5/8/2012

US - United States

SHFL entertainment, Inc.

PAIR SQUARE (word mark)

78/615,632

3,131,417

4/25/2005

8/15/2006

US - United States

SHFL entertainment, Inc.

ULTIMATE THREE CARD POKER (and design)

78/748,239

3,357,470

11/7/2005

12/18/2007

US - United States

SHFL entertainment, Inc.

BET THE SET “21” (word mark)

77/726,436

3,829,289

4/30/2009

8/3/2010

US - United States

SHFL entertainment, Inc.

ULTIMATE TEXAS HOLD ‘EM (word mark)

85/177,396

4,292,793

11/15/2010

2/19/2013

US - United States

SHFL entertainment, Inc.

BET THE SET “21” (and

85437545

4,236,350

10/3/2011

11/6/2012

US - United

SHFL

 

28

--------------------------------------------------------------------------------


 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

design)

 

 

 

 

States

entertainment, Inc.

PAIR PLUS (word mark)

85390157

4,234,994

8/4/2011

10/30/2012

US - United States

SHFL entertainment, Inc.

BET THE SET “21” (word mark)

85/177,367

4,097,910

11/15/2010

2/14/2012

US - United States

SHFL entertainment, Inc.

MISSISSIPPI STUD (and design)

78/691,541

3,341,291

8/12/2005

11/20/2007

US - United States

SHFL entertainment, Inc.

ACE (word mark)

75/440,783

2,386,811

2/17/1998

9/19/2000

US - United States

SHFL entertainment, Inc.

TEXAS HOLD ‘EM BONUS (and design)

76/599,801

3,102,352

6/28/2004

6/6/2006

US - United States

SHFL entertainment, Inc.

I-SCORE (word mark)

77/542,000

4,029,123

8/7/2008

9/20/2011

US - United States

SHFL entertainment, Inc.

MD3 (and design)

85/435,838

4,195,940

9/29/2011

8/21/2012

US - United States

SHFL entertainment, Inc.

THREE CARD POKER WORLD CHAMPIONSHIP (word mark)

77/005,840

3,286,739

9/22/2006

8/28/2007

US - United States

SHFL entertainment, Inc.

FOUR CARD POKER BAD BEAT BONUS (word mark)

77/120,054

3,490,744

3/1/2007

8/19/2008

US - United States

SHFL entertainment, Inc.

THREE CARD POKER BONUS (and design)

85/125,161

4,311,281

9/8/2010

4/2/2013

US - United States

SHFL entertainment, Inc.

MONEY MARKET (word mark)

85/238,962

4,168,809

2/10/2011

7/3/2012

US - United States

SHFL entertainment, Inc.

THREE CARD POKER (and design)

85/177,370

4,199,195

11/15/2010

8/28/2012

US - United States

SHFL entertainment, Inc.

I-TABLE ROULETTE (and design)

85/239,480

4,022,587

2/10/2011

9/6/2011

US - United States

SHFL entertainment, Inc.

BAD BEAT BONUS (and design)

77/131,831

3,550,840

3/15/2007

12/23/2008

US - United States

SHFL entertainment, Inc.

ULTIMATE TEXAS HOLD ‘EM PROGRESSIVE (word mark)

85416945

4,240,390

9/7/2011

11/13/2012

US - United States

SHFL entertainment, Inc.

PROGRESSIVE TEXAS HOLD ‘EM BONUS (and design)

85/322,150

4,067,268

5/16/2011

12/6/2011

US - United States

SHFL entertainment, Inc.

HIT AND RUN (word mark)

78/831,674

3,336,917

3/7/2006

11/13/2007

US - United States

SHFL entertainment, Inc.

CARIBBEAN STUD (word mark)

76/607,130

3,067,149

8/16/2004

3/14/2006

US - United States

SHFL entertainment, Inc.

SMAu - LUCKY PANDA

85/748,559

 

10/8/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - EAGLE BAY (word mark)

85/784,518

 

11/20/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

 

29

--------------------------------------------------------------------------------


 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

SMAu - DUO FÚ DUO CÁI (and design)

85/896,603

 

4/5/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - SCATTER SHOT (word mark)

85/758,130

 

10/18/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - MIXTECA (word mark)

85/902,024

 

4/11/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - BLOCK PAYS (and design)

85/817,209

 

1/7/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

CARIBBEAN STUD BONUS (and design)

76/615,271

3,325,211

10/12/2004

10/30/2007

US - United States

SHFL entertainment, Inc.

LET IT RIDE BONUS (and design)

76/289,205

2,558,783

7/23/2001

4/9/2002

US - United States

SHFL entertainment, Inc.

TEXAS HOLD ‘EM BONUS (and design)

76/599,687

3,152,309

6/28/2004

10/3/2006

US - United States

SHFL entertainment, Inc.

HIGH FIVE POKER (and design)

76/451,866

2,873,343

9/23/2002

8/17/2004

US - United States

SHFL entertainment, Inc.

FORTUNE PAI GOW POKER (word mark)

75/264,535

2,190,512

3/26/1997

9/22/1998

US - United States

SHFL entertainment, Inc.

LET IT RIDE (word mark)

75/529,194

2,605,107

7/31/1998

8/6/2002

US - United States

SHFL entertainment, Inc.

TWO-WAY BAD BEAT (word mark)

85/177,339

4,218,474

11/15/2010

10/2/2012

US - United States

SHFL entertainment, Inc.

3 CARD BONUS (and design)

78/642,753

3,360,506

6/2/2005

12/25/2007

US - United States

SHFL entertainment, Inc.

LET IT RIDE BONUS (word mark)

78/459,552

3,049,415

7/30/2004

1/24/2006

US - United States

SHFL entertainment, Inc.

TEXAS HOLD ‘EM BONUS (word mark)

76/608,282

3,125,004

8/20/2004

8/1/2006

US - United States

SHFL entertainment, Inc.

MD1 (word mark)

78/974,240

3,225,220

9/14/2006

4/3/2007

US - United States

SHFL entertainment, Inc.

THREE CARD POKER PROGRESSIVE (and design)

77/289,277

3,623,808

9/26/2007

5/19/2009

US - United States

SHFL entertainment, Inc.

ULTIMATE TEXAS HOLD ‘EM (word mark)

78/672,910

3,269,698

7/18/2005

7/24/2007

US - United States

SHFL entertainment, Inc.

THREE CARD POKER (and design)

85/177,369

4,109,825

11/15/2010

3/6/2012

US - United States

SHFL entertainment, Inc.

DECKMATE (word mark)

76/159,030

2,727,695

11/2/2000

6/17/2003

US - United States

SHFL entertainment, Inc.

BET THE SET “21” (word mark)

78/615,631

3,246,212

4/25/2005

5/29/2007

US - United States

SHFL entertainment, Inc.

ULTIMATE TEXAS HOLD ‘EM (and design)

77/726,392

3,829,288

4/30/2009

8/3/2010

US - United States

SHFL entertainment, Inc.

 

30

--------------------------------------------------------------------------------

 

 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

4 SQUARE LOGO (design)

78/888,340

3,194,228

5/19/2006

1/2/2007

US - United States

SHFL entertainment, Inc.

LET IT RIDE BONUS (stylized)

77/858,613

3,862,977

10/27/2009

10/19/2010

US - United States

SHFL entertainment, Inc.

THREE CARD DRAW POKER (and design)

77/319,066

3,640,527

11/1/2007

6/16/2009

US - United States

SHFL entertainment, Inc.

CHANGING THE GAME (and design)

85/559,614

4,323,056

3/4/2012

4/23/2013

US - United States

SHFL entertainment, Inc.

ULTIMATE TEXAS HOLD ‘EM (and design)

85/093,575

4,061,042

7/27/2010

11/22/2011

US - United States

SHFL entertainment, Inc.

PROGRESSIVE BLACK JACK (and design)

75/359,707

2,458,905

9/19/1997

6/12/2001

US - United States

SHFL entertainment, Inc.

PAI GOW’D (and design)

85/416,955

4,330,195

9/7/2011

5/7/2013

US - United States

SHFL entertainment, Inc.

RABBIT HUNTER (word mark)

85/177,301

3,978,196

11/15/2010

6/14/2011

US - United States

SHFL entertainment, Inc.

FORTUNE PAI GOW POKER PROGRESSIVE (and design)

77/857,606

3,888,717

10/26/2009

12/14/2010

US - United States

SHFL entertainment, Inc.

TEXAS HOLD ‘EM BONUS (and design)

85/126,238

3,940,931

9/9/2010

4/5/2011

US - United States

SHFL entertainment, Inc.

ULTIMATE TEXAS HOLD ‘EM (word mark)

78/720,701

3,331,520

9/26/2005

11/6/2007

US - United States

SHFL entertainment, Inc.

ISHOE (word mark)

78/974,217

3,730,163

9/14/2006

12/22/2009

US - United States

SHFL entertainment, Inc.

SMAu - VEGAS STAR (word mark)

77/033,001

3,281,761

10/31/2006

8/21/2007

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - VEGAS STAR ROULETTE (and design)

85/289,380

4,169,005

4/7/2011

7/3/2012

US - United States

SHFL entertainment (Australasia) Pty Limited

TENNESSEE STUD (word mark)

85/729,684

 

9/12/2012

 

US - United States

Shuffle Master, Inc.

SMAu - GRAWR! (word mark)

85/936,293

 

5/19/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - FÚ Substitute Symbol (and design)

85/907,488

 

4/17/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - CHILLI FEVER (word mark)

85/817,221

 

1/7/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - EMERALD FORTUNES (word mark)

85/749,568

 

10/9/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - GRAND CENTRAL (word mark)

77/842,960

 

10/6/2009

 

US - United States

Shuffle Master Australasia Pty Limited

 

31

--------------------------------------------------------------------------------


 

Trademark

Ser. No.

Reg. No.

Filing Date

Reg. Date

Country

Company

SMAu - DRIFTING SANDS (word mark)

85/746,309

 

10/4/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - BLOCK PAYS (word mark)

85/802,467

 

12/13/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - WOLF MOUNTAIN (word mark)

85/737,303

 

9/25/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SMAu - MONKEY POWER (word mark)

85/748,482

 

10/8/2012

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - GOLDEN RELICS (word mark)

86/001,398

 

7/3/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

SMAu - PIRATES REVENGE (word mark)

85/748,569

 

10/8/2012

 

US - United States

Shuffle Master Australasia Pty Limited

SMAu - HARVEST SEASON (word mark)

85/973,870

 

6/30/2013

 

US - United States

SHFL entertainment (Australasia) Pty Limited

HOUSE MONEY (word mark)

85604495

 

4/20/2012

 

US - United States

SHFL entertainment, Inc.

 

US State Registrations

 

Mark

 

State

 

Trademark Registration No.

 

Class No.

Casino War (word mark)

 

NV

 

C20120606-2408

 

 

Let It Ride (word mark)

 

NV

 

C20120606-2456

 

 

Pair Plus (word mark)

 

NV

 

C20120619-1484

 

 

Three Card Poker (word mark)

 

NV

 

C20120619-1584

 

 

Three Card Poker (design)

 

NV

 

C20120619-1657

 

 

Three Card Poker (and design)

 

NV

 

C20120619-1671

 

 

Let It Ride (and design)

 

NV

 

C20120619-1722

 

 

TEXAS HOLD ‘EM BONUS (word mark)

 

NV

 

TM00360859

 

22

CARIBBEAN STUD

 

NV

 

210,558

 

 

TEXAS HOLD ‘EM BONUS (word mark)

 

NV

 

E0085052006-6

 

22

TEXAS HOLD ‘EM BONUS (and design)

 

CA

 

111558

 

28

TEXAS HOLD ‘EM BONUS (word mark)

 

CT

 

22862

 

28

TEXAS HOLD ‘EM BONUS (and design)

 

IN

 

20080123-11695

 

22

TEXAS HOLD ‘EM BONUS (and design)

 

LA

 

58-5185

 

35

LET IT RIDE (word mark)

 

MN

 

600528200025

 

 

THREE CARD POKER (word mark)

 

MN

 

600531500029

 

 

PAIR PLUS (word mark)

 

MN

 

6005330000020

 

 

 

32

--------------------------------------------------------------------------------


 

THREE CARD POKER (design)

 

MN

 

600533600026

 

 

TEXAS HOLD ‘EM BONUS (and design)

 

MI

 

M06564

 

22

TEXAS HOLD ‘EM BONUS (and design)

 

MS

 

6749207

 

28

TEXAS HOLD ‘EM BONUS (and design)

 

NJ

 

22104

 

28

PAY TO PLAY (word mark)

 

OK

 

12085469

 

22, 107

COMMUNITY JACKPOT (word mark)

 

OK

 

12095179

 

22, 107

TEXAS HOLD ‘EM BONUS (and design)

 

OK

 

12108334

 

22, 107

TEXAS HOLD ‘EM BONUS (and design)

 

WA

 

50695

 

28

LET IT RIDE (word mark)

 

WI

 

 

 

 

PAIR PLUS (word mark)

 

WI

 

 

 

 

THREE CARD POKER (design)

 

WI

 

 

 

 

THREE CARD POKER (word mark)

 

WI

 

 

 

 

 

Copyright Registrations

 

Copyright

 

Serial Number

 

Filing Date

 

Registration
Date

 

Country

 

Company

ARUBA RUM 32 1

 

VAu 408-084

 

7/22/1997

 

7/22/1997

 

United States

 

Shuffle Master, Inc.

ARUBA RUM 32 2

 

VA 885-895

 

7/22/2007

 

7/22/2007

 

United States

 

Shuffle Master, Inc.

BET THE SET 21 Logo

 

VA 1-740-213

 

9/20/2010

 

9/20/2010

 

United States

 

Shuffle Master, Inc.

CACTUS LOGO FOR 21 SUPERBUCKS GAME Logo

 

VA 757-141

 

12/12/1995

 

12/12/1995

 

United States

 

Shuffle Master, Inc.

CARD S FOR CARIBBEAN STUD VIDEO POKER

 

VA 773-770

 

11/20/1995

 

11/20/1995

 

United States

 

Shuffle Master, Inc.

CARIBBEAN DRAW POKER 1

 

VAu 408-083

 

7/22/1997

 

7/22/1997

 

United States

 

Shuffle Master, Inc.

CARIBBEAN DRAW POKER 2

 

VA 885-894

 

7/22/1977

 

7/22/1977

 

United States

 

Shuffle Master, Inc.

CARIBBEAN STUD POKER 1

 

VAu 408-085

 

7/22/1997

 

7/22/1997

 

United States

 

Shuffle Master, Inc.

CARIBBEAN STUD POKER 2

 

VA 885-896

 

7/22/1997

 

7/22/1997

 

United States

 

Shuffle Master, Inc.

CARIBBEAN STUD POKER Logo

 

VA 1-724-316

 

6/24/2010

 

6/24/2010

 

United States

 

Shuffle Master, Inc.

CARIBBEAN STUD SLIMLINE graphic for casino meter signs

 

VAu 421-502

 

2/2/1998

 

2/2/1998

 

United States

 

Shuffle Master, Inc.

CASINO WAR Logo

 

VA 1-687-388

 

9/2/2009

 

9/28/2009

 

United States

 

Shuffle Master, Inc.

CINCINNATI 7 CARD STUD Logo

 

VA 1-796-379

 

11/3/2011

 

11/3/2011

 

United States

 

Shuffle Master, Inc.

CRAZY 4 POKER Logo

 

VA 1-706-376

 

3/15/2010

 

3/15/2010

 

United States

 

Shuffle Master, Inc.

DOUBLE BARREL BLACKJACK - Logo

 

VA 1-745-492

 

10/22/2010

 

10/22/2010

 

United States

 

Shuffle Master, Inc.

EAST WEST FORTUNE Logo

 

VA 1-715-487

 

4/23/2010

 

4/23/2010

 

United States

 

Shuffle Master, Inc.

FORTUNE SAN LO POKER (rev I I) Logo

 

VA 1-792-819

 

10/7/2011

 

10/7/2011

 

United States

 

Shuffle Master, Inc.

HOUSE MONEY Logo

 

 

 

4/4/2013

 

 

 

United States

 

SHFL entertainment, Inc.

KING’S BOUNTY BLACKJACK Logo

 

VA 1-765-734

 

3/3/2011

 

3/3/2011

 

United States

 

Shuffle Master, Inc.

 

33

--------------------------------------------------------------------------------


 

Copyright

 

Serial Number

 

Filing Date

 

Registration
Date

 

Country

 

Company

LET IT RIDE Logo

 

VA0001754553/2010-12-30

 

12/30/2010

 

12/30/2010

 

United States

 

Shuffle Master, Inc.

MISSISSIPPI STUD Logo

 

VA 1-771-682

 

4/29/2011

 

4/29/2011

 

United States

 

Shuffle Master, Inc.

MONEY MARKET Logo

 

VA 1-792-767

 

10/7/2011

 

10/7/2011

 

United States

 

Shuffle Master, Inc.

PAI GOW’D Logo

 

VA 1-765-744

 

3/3/2011

 

3/3/2011

 

United States

 

Shuffle Master, Inc.

PAIGOW POKER 1

 

VAu 408-086

 

7/22/1997

 

7/22/1997

 

United States

 

Shuffle Master, Inc.

PAIGOW POKER 2

 

VA 885-897

 

7/22/1997

 

7/22/1997

 

United States

 

Shuffle Master, Inc.

PALM TREE AND SEA SHELL

 

VA 758-727

 

11/20/1995

 

11/20/1995

 

United States

 

Shuffle Master, Inc.

PROGRESSIVE BLACKJACK 1

 

VAu 408-088

 

7/22/1997

 

7/22/1997

 

United States

 

Shuffle Master, Inc.

PROGRESSIVE BLACK JACK 2

 

VA 885-898

 

7/22/1997

 

7/22/1997

 

United States

 

Shuffle Master, Inc.

RABBIT HUNTER Logo

 

VA 1-741-342

 

9/27/2010

 

9/27/2010

 

United States

 

Shuffle Master, Inc.

ROYAL MATCH 21 Logo

 

VA 1-741-334

 

9/27/2010

 

9/27/2010

 

United States

 

Shuffle Master, Inc.

SIX CARD POKER Logo

 

VA 1-792-777

 

10/7/2011

 

10/7/2011

 

United States

 

Shuffle Master, Inc.

STRAIGHT JACK Logo

 

VA 1-777-356

 

6/8/2011

 

6/8/2011

 

United States

 

Shuffle Master, Inc.

SUPER 7 1/2 1

 

VAu 408-087

 

7/22/1997

 

7/22/1997

 

United States

 

Shuffle Master, Inc.

SUPER 7 1/2 2

 

VA 885-899

 

7/22/1997

 

7/22/1997

 

United States

 

Shuffle Master, Inc.

ULTIMATE TEXAS HOLD’EM Logo

 

VA 1-671-431

 

7/6/2009

 

7/6/2009

 

United States

 

Shuffle Master, Inc.

CARIBBEAN DRAW Layout

 

VA 841-444

 

1/27/1997

 

1/27/1997

 

United States

 

Shuffle Master, Inc.

CARIBBEAN STUD POKER Layout - 3

 

VA 1-716-125

 

5/24/2010

 

5/24/2010

 

United States

 

Shuffle Master, Inc.

CARIBBEAN STUD Layout

 

VA 301-075

 

4/1/1988

 

4/1/1988

 

United States

 

Shuffle Master, Inc.

CASINO WAR Layout

 

VA 1-687-394

 

9/28/2009

 

9/28/2009

 

United States

 

Shuffle Master, Inc.

COOL DEAL HOLD’EM Layout

 

VA 1-371-815

 

5/8/2006

 

5/8/2006

 

United States

 

Shuffle Master, Inc.

CRAZY 4 POKER Layout

 

VA 1-733-001

 

7/8/2010

 

7/8/2010

 

United States

 

Shuffle Master, Inc.

DRAGON BONUS Layout

 

VA 1-751-273

 

12/3/2010

 

12/3/2010

 

United States

 

Shuffle Master, Inc.

EAST WEST FORTUNE Layout

 

VA 1-715-488

 

4/23/2010

 

4/23/2010

 

United States

 

Shuffle Master, Inc.

RABBIT HUNTER Layout

 

VA 1-750-725

 

11/30/2010

 

11/30/2010

 

United States

 

Shuffle Master, Inc.

TEXAS HOLD’EM BONUS Table

 

TX 6-142-990

 

2/24/2005

 

2/4/2005

 

United States

 

Shuffle Master, Inc.

TEXAS HOLD’EM BONUS Table

 

TX 6-107-173

 

8/25/2004

 

8/25/2004

 

United States

 

Shuffle Master, Inc.

TEXAS HOLD’EM BONUS Table

 

VA 1-340-970

 

4/12/2005

 

4/12/2005

 

United States

 

Shuffle Master, Inc.

TEXAS HOLD’EM BONUS Table

 

VA 1-340-971

 

4/12/2005

 

4/12/2005

 

United States

 

Shuffle Master, Inc.

THREE CARD POKER Layout

 

VA 1-680-816

 

7/28/2009

 

7/28/2009

 

United States

 

Shuffle Master, Inc.

CASINO WAR 1.0

 

TX 7-594-475

 

9/5/2012

 

9/5/2012

 

United States

 

Shuffle Master, Inc.

FORTUNE PAI GOW POKER 1.0

 

 

 

9/5/2012

 

 

 

United States

 

Shuffle Master, Inc.

THREE CARD POKER 1.0

 

 

 

9/15/2012

 

 

 

United States

 

Shuffle Master, Inc.

ULTIMATE TEXAS HOLD ‘EM 1.0

 

 

 

9/5/2012

 

 

 

United States

 

Shuffle Master, Inc.

 

34

--------------------------------------------------------------------------------

 

 

Schedule 5.20
Labor Matters

 

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.12
Guarantors

 

 

 

Entity – U.S.

Jurisdiction

1.

Arcade Planet, Inc

California

2.

Bally Gaming International, Inc.

Delaware

3.

Alliance Holding Company

Nevada

4.

Bally Gaming, Inc.

Nevada

5.

Sierra Design Group

Nevada

6.

Casino Electronics, Inc.

Nevada

7.

Compudigm Services, Inc.

Nevada

8.

Bally Gaming Services, LLC

Nevada

 

--------------------------------------------------------------------------------


 

Schedule 6.18
Gaming Licenses

 

Nevada:

 

Nevada law requires the prior approval of the Nevada Gaming Commission for
Borrower and its respective subsidiaries to pledge, to place restrictions on the
transfer of, and to enter into agreements not to encumber, the equity
securities.

 

Mississippi:

 

Mississippi law requires the prior approval of the Mississippi Gaming Commission
for Borrower and its respective subsidiaries to pledge, to place restrictions on
the transfer of, and to enter into agreements not to encumber, the equity
securities or partnership interest.

 

Michigan:

 

Michigan law requires holders of 5 percent or more of Borrower’s outstanding
debt to apply for waivers of licensing. The requirement applies to an
institution whose holdings among multiple funds aggregate to 5 percent or more.
The applications must be filed within 10 days after the holder reaches the 5
percent threshold.

 

Missouri:

 

Missouri law requires the prior approval of the applicable gaming regulators of
the State of Missouri for Borrower and its respective subsidiaries to pledge, to
place restrictions on the transfer of, and to enter into agreements not to
encumber, the equity securities.

 

British Columbia:

 

British Columbia law requires prior approval by the British Columbia Ministry of
Public Safety and Solicitor General, Gaming Policy and Enforcement Branch, if
the amount of the debt financing of the Borrower is equal to or greater than 5%
of the aggregate paid up capital of the Borrower.

 

--------------------------------------------------------------------------------


 

Schedule 7.02
Existing Indebtedness

 

1.            Indebtedness of Bally Gaming India owed to HDFC in the aggregate
outstanding amount of $256,385 as of February 28, 2013.

 

2.            Indebtedness in respect of payouts under progressive gaming
payouts.

 

3.            Shuffle Master Holding GmbH & Co KF line of credit in the amount
of €1 ,000,000 from Raiffeisen Zentralbank (RZB)

 

--------------------------------------------------------------------------------


 

7.03(f) 
Existing Investments

 

1.         HBG Italy Note #1 in the amount of Euro 9,813,000 as of February 28,
2013.

 

2.         HBG Italy Note #2 in the amount of Euro 9,813,000 as of February 28,
2013.

 

3.         Loans outstanding in an amount up to $300,000 pursuant to that
certain Loan Agreement dated as of May 13, 2011 by and between Bally
Gaming, Inc. and Delta Investments & Development, LLC.

 

4.         Loans outstanding in an amount up to $2,000,000 pursuant to that
certain Revolving Loan Agreement dated as of July 23, 2012 by and between Bally
Gaming, Inc. and J&J Ventures, LLC.

 

5.         Investments made to cover payouts due under progressive gaming
jackpots.

 

6.         SHFL entertainment, Inc. owns 729,926 shares of CGTV Media
Group, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 7.08
Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 7.09
Burdensome Agreements

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 10.02
Administrative Agent’s Office, Certain Addresses for Notices

 

BORROWER:

 

Bally Technologies, Inc.
6601 South Bermuda Road,
Las Vegas, Nevada, 89119
Attention: Mark Lerner, General Counsel
Telephone: 702.584.7700
Facsimile: 702.584.7990
email: mlerner@ballytech.com

 

With a copy to:
Cromwell Montgomery
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, California 90067
Telephone: 310.551.8744
Facsimile: 310.552.7063
email: cmontgomery@gibsondunn.com

 

 

 

ADMINISTRATIVE AGENT:


Administrative Agent’s Office (for payments and Requests for Credit Extensions):
Bank of America, N.A.
901 Main Street
TX1-492-14-12
Dallas, TX 75202

Attention: Jared McClure
Telephone: (972) 338-3806
Telecopier: (214) 290-9413
Electronic Mail: jared.l.mcclure@baml.com

 

 

 

Account No. (for Dollars):

***
***
***
***
***
***

***

***

 

--------------------------------------------------------------------------------


 

***

***

***

***

 

 

Account No. (for Euro):

***

***

***

***

***

***

 

 

Account No. (for Canadian Dollars):

***

***

***

***

***

 

Other Notices as Administrative Agent:
Bank of America, N.A.
Agency Management
901 Main Street 14th Floor
Mail Code: TX1-492-14-11
Dallas, Texas 75202
Attention: Alan Tapley
Telephone: (214) 209-4125
Telecopier: (214) 290-9507
Electronic Mail: alan.tapley@baml.com

 

 

L/C ISSUER:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Alfonso Malave Jr

Telephone: (570) 496-9622

Telecopier: 800.755.8743

Electronic Mail: alfonso.malave@baml.com

 

--------------------------------------------------------------------------------


 

SWING LINE LENDER:

Bank of America, N.A.
901 Main Street
TX1-492-14-12
Dallas, TX 75202

Attention: Jared McClure
Telephone: (972) 338-3806
Telecopier: (214) 290-9413
Electronic Mail: jared.l.mcclure@baml.com

 

--------------------------------------------------------------------------------

 

ANNEX D

 

 

AMENDED PLEDGE AGREEMENT

 

 

[Attached]

 

D-1

--------------------------------------------------------------------------------


 

Posting Version  08/23/2013

 

 

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

This SECOND AMENDED AND RESTATED PLEDGE AGREEMENT (as it may from time to time
be amended, restated, extended, renewed, modified or supplemented, this
“Agreement”), dated as of August 27, 2013, is made by Bally Technologies, Inc.,
a Nevada corporation (the “Borrower”), and each of the Subsidiaries listed on
the signature pages hereto (each a “Grantor” and collectively, “Grantors”),
jointly and severally, in favor of Bank of America, N.A., as administrative
agent (in such capacity and together with its successors and assigns, the
“Administrative Agent”), for the benefit of the Secured Parties under the Credit
Agreement hereafter referred to, with reference to the following facts:

 

RECITALS

 

A.                                Grantors have granted security interests to
the Administrative Agent under a Pledge Agreement, dated as of September 26,
2008, as amended and restated by an Amended and Restated Pledge Agreement, dated
as of May 13, 2011 (the “Existing Pledge Agreement”), and desire to amend and
restate the Existing Pledge Agreement pursuant to this Agreement

 

B.                                 Grantors (other than the Borrower) have
guarantied the obligations of the Borrower arising under or in respect of the
Second Amended and Restated Credit Agreement, dated as of April 19, 2013 among
the Borrower, the Lenders referred to therein, and Bank of America, N.A., as
Administrative Agent (as amended by the Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of August 27, and as it may from time to
time be further amended, restated, extended, renewed, modified or supplemented,
the “Credit Agreement”) and each Grantor has guaranteed the obligations of each
other Grantor under Secured Cash Management Agreements and Secured Hedge
Agreements.  This Agreement is the Pledge Agreement referred to in the Credit
Agreement and is one of the “Loan Documents” referred to in the Credit
Agreement.

 

C.                                 Pursuant to the Credit Agreement, the Lenders
had made, and are making, certain credit facilities available to the Borrower. 
Additionally, as contemplated by the Credit Agreement, from time to time,
certain Secured Parties may enter into Secured Cash Management Agreements and/or
Secured Hedge Agreements with the Grantors.

 

D.                                As a condition to the continued availability
of such credit facilities, Secured Cash Management Agreements and Secured Hedge
Agreements, Grantors are required to enter into this Agreement to pledge certain
Pledged Collateral (as hereinafter defined) to Administrative Agent for the
benefit of the Secured Parties as herein provided.

 

E.                                  Grantors expect to realize direct and
indirect benefits as the result of the availability of (i) the aforementioned
credit facilities to the Borrower and (ii) the aforementioned Secured Cash
Management Agreements and Secured Cash Hedge Agreements, as the result of
financial or business support which will be provided to Grantors by the Borrower
and each other Grantor.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in order to induce Lenders to extend and maintain the
aforementioned credit facilities and the Secured Parties to extend and maintain
the financial accommodations under the Secured Cash Management Agreements and
Secured Hedge Agreements, and for other good and valuable consideration, the
receipt and adequacy of which hereby is acknowledged, Grantors hereby jointly
and severally represent, warrant, covenant, agree, assign and grant, and the
Existing Pledge Agreement is hereby amended and restated in its entirety, in
each case as follows:

 

1.                                    Definitions.  This Agreement is the Pledge
Agreement referred to in the Credit Agreement and is one of the Loan Documents. 
Terms defined in the Credit Agreement and not otherwise defined in this
Agreement shall have the meanings given those terms in the Credit Agreement as
though set forth herein in full.  The following terms shall have the meanings
respectively set forth after each:

 

“Certificates” means all certificates, instruments or other documents now or
hereafter representing or evidencing any Pledged Securities.

 

“Distributions” means dividends, distributions, redemption payments, liquidation
payments, and all rights to any of the foregoing.

 

“Issuer” means any issuer of any Pledged Securities.

 

“Pledged Collateral” means (a) the Pledged Securities, and any Certificates or
other written evidences representing such equity interests and any interest of
Grantors, or any of them, in the entries on the books of any securities
intermediary or financial intermediary pertaining thereto, (b) all capital
accounts, claims and rights, powers, privileges, options and remedies under
limited liability company and partnership agreements related to the foregoing,
(c) any and all securities now or hereafter issued in substitution, exchange or
replacement for any of the foregoing shares, or with respect thereto, (d) any
and all warrants, options or other rights to subscribe to or acquire any
additional capital stock or member, partner or other Equity Interests, (e) all
proceeds, rights to proceeds and products of any of the foregoing, and (f) any
and all collections, Distributions, interest or premiums with respect to any of
the foregoing, provided however, that the term “Pledged Collateral” as used in
this Agreement, shall not include (i) any gaming license issued under any Gaming
Law, but only to the extent that granting a security interest in any such
license would violate applicable Gaming Law or (ii) any Excluded Collateral.

 

“Pledged Securities” means any and all shares of capital stock or member
interest, partner interest or other Equity Interests in any person now or
hereafter owned by any Grantor, including the Equity Interests in the
Subsidiaries listed on Schedule I and Schedule II hereto; provided that the
Pledged Securities shall not include any Excluded Collateral.

 

2.                                    Incorporation of Representations,
Warranties, Covenants and Other Provisions of Loan Documents.  This Agreement is
one of the Loan Documents referred to in the Credit Agreement.  All
representations, warranties, affirmative and negative covenants and other

 

-2-

--------------------------------------------------------------------------------


 

provisions contained in any Loan Document that are applicable to Loan Documents
generally are fully applicable to this Agreement and are incorporated herein by
this reference as though set forth herein in full.  In addition, Grantors, and
each of them, hereby represent and warrant to the Administrative Agent (for and
on behalf of the Secured Parties) as follows:

 

(a)                               Subject to applicable Gaming Laws, Grantors
have good and marketable title to the Pledged Collateral in which Grantors are
purporting to grant a security interest to Administrative Agent on behalf of the
Secured Parties, and the Pledged Collateral is not subject to any Lien
other than Liens created under the Collateral Documents or permitted by the
Credit Agreement;

 

(b)                              Subject only to obtaining any required
approvals mandated by applicable Gaming Laws, Grantors have the right and power
to pledge the Pledged Collateral owned by Grantors to Administrative Agent on
behalf of the Secured Parties without the consent, approval or authorization of,
or notice to, any Person (other than such consents, approvals, authorization or
notices which have been obtained or given prior to the date hereof) and such
pledge constitutes the valid, binding and enforceable obligation of Grantors,
and each of them, enforceable against Grantors, and each of them, in accordance
with the terms hereof and the other Loan Documents, except as enforcement may be
limited by applicable Gaming Laws, Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion;

 

(c)                               Upon delivery to Administrative Agent of the
Pledged Collateral referred to in this Agreement, Administrative Agent will have
a first priority perfected security interest in the Pledged Collateral securing
the Obligations;

 

(d)                             All shares of capital stock or member, partner
or other Equity Interest that constitute a portion of the Pledged Collateral are
duly authorized, validly issued in accordance with all applicable Laws, fully
paid and non-assessable, and represent all of the issued and outstanding shares
of common stock or member interest, partner interest or other Equity Interest
owned by the Grantors other than Excluded Collateral.

 

3.                                    Creation of Security Interest.

 

3.1                            Pledge of Pledged Collateral.  As security for
the prompt payment, in full in cash, and full performance when due (whether at
stated maturity, by required prepayment, declaration, acceleration or otherwise)
of all of the Obligations, subject to compliance with applicable Gaming Laws,
Grantors hereby jointly and severally pledge to Administrative Agent on behalf
of Secured Parties and grant to Administrative Agent on behalf of Secured
Parties a security interest in and to all Pledged Collateral for the benefit of
the Secured Parties, together with all products, proceeds, rights to proceeds,
Distributions, Cash, instruments and other Property, and any and all rights,
titles, interests, privileges, benefits and preferences appertaining or
incidental to the Pledged Collateral (provided that in no event shall any
Excluded Collateral be pledged hereunder); provided, however, that the foregoing
pledge and grant of a security interest shall not apply to any right, title or
interest of any Grantor in any gaming or other license under any Gaming Law, but
only to the extent that granting a security interest in any such license

 

-3-

--------------------------------------------------------------------------------


 

would violate applicable Gaming Law.  The security interest and pledge created
by this Section 3.1 shall continue in effect until termination of the Aggregate
Commitments and payment in full of all Obligations (other than (A) contingent
indemnification obligations as to which no claim has been made and (B)
obligations and liabilities under Secured Cash Management Agreements and Secured
Hedge Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made).

 

3.2                            Delivery of Certain Pledged Collateral.  On or
before the date hereof, Grantors shall cause to be pledged and delivered to
Administrative Agent for the benefit of Secured Parties, subject to applicable
Gaming Laws, all Certificates evidencing the Pledged Securities.  Following the
date hereof, subject to applicable Gaming Laws, upon receipt of any additional
Certificates or other Pledged Collateral, Grantors shall promptly, and in any
event within 60 Business Days of receipt, deliver such Certificates to the
Administrative Agent and take all other actions reasonably requested by the
Administrative Agent to grant the Administrative Agent a perfected first
priority security interest in such additional Pledged Collateral (including,
without limitation, amending or supplementing the schedules hereto).  All
Certificates at any time delivered to Administrative Agent for the benefit of
Secured Parties shall be in suitable form for transfer by delivery, or shall be
accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to Administrative Agent.  Administrative
Agent shall hold all Certificates  pledged hereunder pursuant to this Agreement
unless and until released in accordance with Section 3.3 of this Agreement.

 

3.3                            Release of Pledged Collateral.  Pledged
Collateral that is released or is required to be released from the pledge and
security interest created by this Agreement in order to permit Grantors to
consummate any disposition of stock or assets, merger, consolidation,
amalgamation, acquisition, transfer or dividend payment or distribution that
Grantors are permitted to consummate pursuant to the Loan Documents, if any,
shall be so released by Administrative Agent at such times and to the extent
necessary or appropriate to permit Grantors to consummate such permitted
transactions promptly following Administrative Agent’s receipt of written
request therefor by Grantors specifying the purpose for which release is
requested and such further certificates or other documents as Administrative
Agent shall request in its reasonable discretion to confirm that Grantors are
permitted to consummate such permitted transaction and to confirm its
replacement Lien on appropriate collateral (unless replacement collateral is not
required pursuant to the Loan Documents).  Any request for any permitted release
shall be transmitted to Administrative Agent.  Administrative Agent, at the
expense of Grantors, promptly shall redeliver all Certificates and shall execute
and deliver to Grantors all documents requested by Grantors that are reasonably
necessary to release Pledged Collateral of record whenever Grantors shall be
entitled to the release thereof in accordance with this Section 3.3.

 

4.                                    Security for Obligations.  This Agreement
and the pledge and security interests granted herein secure the prompt payment,
in full in cash, and full performance when due (whether at stated maturity, by
required prepayment, declaration, acceleration or otherwise) of all of the
Obligations; provided, that in the case of each Grantor (other than the
Borrower), the

 

-4-

--------------------------------------------------------------------------------


 

Obligations of such Grantor secured hereby shall exclude any Excluded Swap
Obligations of such Grantor.

 

5.                                    Further Assurances.  Each Grantor agrees
that at any time, and from time to time, at its own expense, subject to
applicable Gaming Laws, such Grantor will promptly execute, deliver and file or
record all further financing statements, instruments and documents, and will
take all further actions, including, without limitation, causing the issuers of,
or obligors on any of the Pledged Collateral to so execute, deliver, file or
take other actions, that may be necessary or desirable, or that Administrative
Agent may reasonably request, in order to perfect and protect any pledge or
security interest granted hereby or to enable Administrative Agent to exercise
and enforce its rights and remedies hereunder with respect to any Pledged
Collateral and to preserve, protect and maintain the Pledged Collateral and the
value thereof, including, without limitation, payment of all taxes, assessments
and other charges imposed on or relating to the Pledged Collateral.  Each
Grantor hereby, but subject to applicable Gaming Laws, (a) irrevocably directs
the issuers of or obligors on any such Pledged Collateral, or each securities
intermediary, registrar, transfer agent or trustee for any such Pledged
Collateral, to accept the provisions of this Agreement as conclusive evidence of
the right of Administrative Agent to effect any transfer or exercise any right
hereunder or with respect to any such Pledged Collateral, notwithstanding any
other notice or direction to the contrary heretofore or hereafter given by such
Grantor or any other Person to any of such parties; and (b) covenants and agrees
to transfer or reinvest any such Pledged Collateral, immediately upon
Administrative Agent’s request, in such manner as may be deemed necessary or
desirable by Administrative Agent to create and perfect, and to continue and
preserve, an indefeasible security interest in such Pledged Collateral in favor
of Administrative Agent on behalf of Secured Parties, or the priority, control
and exclusivity thereof, free of all other Liens and claims except Liens
permitted under the Credit Agreement.

 

6.                                    Voting Rights; Dividends; etc.  So long as
no Default or Event of Default under the Credit Agreement occurs and remains
continuing:

 

6.1                            Voting Rights.  Grantors shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Pledged Securities, or any part thereof, for any purpose not inconsistent with
the terms of this Agreement, the Credit Agreement, or the other Loan Documents.

 

6.2                            Interest and Distribution Rights.  Grantors shall
be entitled to receive and to retain and use any and all interest, premiums or
Distributions paid in respect of the Pledged Collateral; provided, however, that
any and all such Distributions received in the form of capital stock (or other
equity interest) shall be, and the Certificates representing such capital stock
(or other equity interest) forthwith shall be delivered to Administrative Agent
to hold as, Pledged Collateral and shall, if received by Grantors, be received
in trust for the benefit of Administrative Agent and the Secured Parties, be
segregated from the other property of Grantors, and forthwith be delivered to
Administrative Agent for the benefit of Secured Parties as Pledged Collateral in
the same form as so received (with any necessary endorsements).  Notwithstanding
the foregoing sentence, Grantors shall not be required to deliver to
Administrative Agent to hold as Pledged Collateral any Distributions received in
the form of capital stock (or other equity interest), and such Distributions
shall not constitute Pledged Collateral to the extent that the same constitutes
Excluded Collateral.

 

-5-

--------------------------------------------------------------------------------


 

7.                                    Rights During Default or Event of
Default.  When a Default or Event of Default has occurred and is continuing:

 

7.1                            Voting and Distribution Rights.  At the option of
Administrative Agent, subject to applicable Gaming Laws, all rights of Grantors
to exercise the voting and other consensual rights which they would otherwise be
entitled to exercise pursuant to Section 6.1 above, and to receive the interest,
premiums and Distributions which it would otherwise be authorized to receive and
retain pursuant to Section 6.2 above, shall cease, and all such rights shall
thereupon become vested in Administrative Agent for the benefit of Secured
Parties, and Administrative Agent shall thereupon have the sole right to
exercise such voting and other consensual rights and to receive and to hold as
Pledged Collateral such Distributions, provided, however, that Grantors’ rights
to receive Distributions pursuant to Section 6.2 above shall not cease with
respect to, and Administrative Agent shall not have the right to receive and
hold as Pledged Collateral, any Distributions made in respect of the Pledged
Collateral in the form of capital stock (or other Equity Interest), or the
Certificates representing such capital stock (or other Equity Interest), to the
extent that (a) such capital stock (or other Equity Interest) represents an
Equity Interest in a Foreign Subsidiary and (b) Administrative Agent’s receipt
of such capital stock (or other Equity Interest) would cause Administrative
Agent to obtain a pledge pursuant to this Agreement of any Excluded Collateral. 
Administrative Agent shall give notice to Grantors of its election to exercise
voting rights with respect to the Pledged Collateral; provided, however, that
(i) neither the giving of such notice nor the receipt thereof by Grantors shall
be a condition to exercise of any rights of Administrative Agent hereunder, and
(ii) neither Administrative Agent nor any other Secured Party shall incur any
liability for failing to give such notice.

 

7.2                            Distributions Held in Trust.  All Distributions
which are received by Grantors contrary to the provisions of this Agreement
shall be received in trust for the benefit of Administrative Agent and the other
Secured Parties, shall be segregated from other funds of Grantors, and subject
to applicable Law, including Gaming Laws, forthwith shall be paid over to
Administrative Agent for the account of Secured Parties as Pledged Collateral in
the same form as so received (with any necessary endorsements).

 

7.3                            Irrevocable Proxy.  Grantors hereby jointly and
severally revoke all previous proxies with regard to the Pledged Securities and,
to the extent allowable under applicable Gaming Laws, appoints Administrative
Agent for the benefit of the Secured Parties as its proxyholder to attend and
vote at any and all meetings of the shareholders (or other equity holders, as
applicable) of the corporations (or other entities, as applicable) which issued
the Pledged Securities, and any adjournments thereof, held on or after the date
of the giving of this proxy and prior to the termination of this proxy and to
execute any and all written consents of shareholders (or other holders of Equity
Interests, as applicable) of such corporations (or other entities, as
applicable) executed on or after the date of the giving of this proxy and prior
to the termination of this proxy, with the same effect as if each Grantor had
personally attended the meetings or had personally voted its shares (or other
Equity Interests, as applicable) or had personally signed the written consents;
provided, however, that the proxyholder shall have rights hereunder only upon
the occurrence and during the continuance of an Event of Default under the
Credit Agreement and that such rights shall be subject to applicable Gaming
Laws.  Grantors hereby jointly and severally authorize Administrative Agent,
subject to the terms and conditions of applicable Gaming Laws, to substitute
another Person as the proxyholder and, upon the

 

-6-

--------------------------------------------------------------------------------


 

occurrence or during the continuance of any Event of Default, hereby authorizes
and directs the proxyholder to file this proxy and the substitution instrument
with the secretary or other appropriate officer of the appropriate corporation
or other entity as applicable.  This proxy is coupled with an interest and is
irrevocable until the termination of the Aggregate Commitments and payment in
full of all Obligations (other than (A) contingent indemnification obligations
and (B) obligations and liabilities under Secured Cash Management Agreements and
Secured Hedge Agreements as to which arrangements satisfactory to the applicable
Cash Management Bank of Hedge Bank shall have been made) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the L/C Issuer
shall have been made).

 

8.                                    Transfers and Other Liens.  Subject to the
terms and conditions of applicable Gaming Laws, Grantors agree that, except as
specifically permitted under the Loan Documents, they will not (i) sell, assign,
exchange, transfer or otherwise dispose of, or contract to sell, assign,
exchange, transfer or otherwise dispose of, or grant any option with respect to,
any of the Pledged Collateral, (ii) create or permit to exist any Lien upon or
with respect to any of the Pledged Collateral, except for Liens permitted by the
Credit Agreement, or (iii) take any action with respect to the Pledged
Collateral which is inconsistent with the provisions or purposes of this
Agreement or any other Loan Document.

 

9.                                    Administrative Agent Appointed
Attorney-in-Fact.  Subject to the terms and conditions of applicable Gaming
Laws, each Grantor hereby irrevocably appoints Administrative Agent for the
benefit of Secured Parties as such Grantor’s attorney-in-fact, with full
authority in the place and stead of such Grantor, and in the name of such
Grantor, or otherwise, from time to time, in Administrative Agent’s sole and
absolute discretion to do any of the following acts or things:  (a) following
Administrative Agent’s request thereof and such Grantor’s failure to perform, to
do all acts and things and to execute all documents necessary or advisable to
perfect and continue perfected the security interests created by this Agreement
and to preserve, maintain and protect the Pledged Collateral; (b) from and after
the occurrence and during the continuance of an Event of Default to do any and
every act which such Grantor is obligated to do under this Agreement; (c) to
prepare, file and record, in such Grantor’s name, any financing statement,
amendment or continuation covering the Pledged Collateral (which such financing
statement may describe the collateral covered thereby as “all assets” or “all
personal property” of the debtor or words of similar import); and (d) from and
after the occurrence and during the continuance of an Event of Default to
endorse and transfer the Pledged Collateral upon foreclosure by the
Administrative Agent; provided, however, that Administrative Agent shall be
under no obligation whatsoever to take any of the foregoing actions, and neither
Administrative Agent nor any other Secured Party shall have any liability or
responsibility for any act (other than Administrative Agent’s or such Lender’s
own gross negligence or willful misconduct) or omission taken with respect
thereto.  Each Grantor hereby agrees to repay immediately upon demand all
reasonable costs and expenses incurred or expended by the Secured Parties in
exercising any right or taking any action under this Agreement, together with
interest as provided for in the Credit Agreement.

 

10.                            Administrative Agent May Perform Obligations. If
any Grantor fails to perform any Obligation contained herein, Administrative
Agent for the benefit of Secured Party may, subject to compliance with
applicable Gaming Laws, but without any obligation to do so and

 

-7-

--------------------------------------------------------------------------------


 

without notice to or demand upon such Grantor, perform the same and take such
other action as Administrative Agent may deem necessary or desirable to protect
the Pledged Collateral or Administrative Agent’s security interests therein,
Administrative Agent being hereby authorized (without limiting the general
nature of the authority hereinabove conferred) to pay, purchase, contest and
compromise any Lien which in the reasonable judgment of Administrative Agent
appears to be prior or superior to Administrative Agent’s security interests or
is not permitted to attach to the Pledged Collateral, and in exercising any such
powers and authority to pay necessary expenses, employ counsel and pay
reasonable attorneys’ fees.  Each Grantor hereby agrees to repay promptly upon
demand all sums so expended by the Secured Parties, together with interest from
the date of expenditure at the rates provided for in the Credit Agreement. 
Neither Administrative Agent nor any other Secured Party shall be under any duty
or obligation to preserve, maintain or protect the Pledged Collateral or any of
such Grantor’s rights or interest therein, exercise any voting rights with
respect to the Pledged Collateral, whether a Default or Event of Default has
occurred or is continuing, or make or give any notices of default, presentments,
demands for performance, notices of nonperformance or dishonor, protests,
notices of protest or notice of any other nature whatsoever in connection with
the Pledged Collateral on behalf of such Grantor or any other Person having any
interest therein; and neither Administrative Agent nor any other Secured Party
assumes and none shall be obligated to perform the obligations of such Grantor,
if any, with respect to the Pledged Collateral.

 

11.                            Reasonable Care.  Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in its possession if the Pledged Collateral is accorded
treatment substantially similar to that which Administrative Agent accords its
own property and if the Pledged Collateral is maintained in a location not
disapproved by the applicable Gaming Board, it being understood that
Administrative Agent shall not have any responsibility for ascertaining or
taking action with respect to maturities, calls, conversions, exchanges, tenders
or other matters relative to any Pledged Collateral, whether or not
Administrative Agent has or is deemed to have knowledge of such matters, or
taking any necessary steps to preserve rights against any Person with respect to
any Pledged Collateral. Administrative Agent shall comply with the conditions,
if any, imposed by any Gaming Board in connection with the approvals of the
security interest granted hereunder by Grantors.  Administrative Agent shall not
surrender possession of any Pledged Collateral which consists of Pledged
Securities of any Subsidiary subject to Gaming Laws or holding a license issued
by a Gaming Board to any Person without the prior approval of the applicable
Gaming Board or as otherwise permitted by then current applicable Gaming Laws.

 

12.                            Events of Default and Remedies.

 

12.1                    Rights Upon Event of Default.  Upon the occurrence and
during the continuance of an Event of Default under the Credit Agreement,
Grantors shall be in default hereunder and Administrative Agent, on behalf of
the Secured Parties, shall have in any jurisdiction where enforcement is sought,
subject to compliance with applicable Gaming Laws, all rights and remedies that
Administrative Agent may have under this Agreement and under applicable Law or
in equity (including, without limitation, all of its rights and remedies as a
secured party under the Uniform Commercial Code as enacted in any such
jurisdiction), and in addition, subject to compliance with applicable Gaming
Laws, the following rights and remedies, all of which may be exercised with or
without further notice to Grantors:

 

-8-

--------------------------------------------------------------------------------


 

(a)                               to notify any Issuer of any Pledged Securities
and any and all other obligors on any Pledged Collateral that the same has been
pledged to Administrative Agent for the benefit of Secured Parties and that all
Distributions and other payments thereon are to be made directly and exclusively
to Administrative Agent for the account of Secured Parties; to renew, extend,
modify, amend, accelerate, accept partial payments on, make allowances and
adjustments and issue credits with respect to, release, settle, compromise,
compound, collect or otherwise liquidate, on terms acceptable to Administrative
Agent, in whole or in part, the Pledged Collateral and any amounts owing thereon
or any guaranty or security therefor; to enter into any other agreement relating
to or affecting the Pledged Collateral; and to give all consents, waivers and
ratifications with respect to the Pledged Collateral and exercise all other
rights (including voting rights), powers and remedies and otherwise act with
respect thereto as if Administrative Agent were the owner thereof;

 

(b)                              to enforce payment and prosecute any action or
proceeding with respect to any and all of the Pledged Collateral and take or
bring, in Administrative Agent’s name or in the name of Grantors, all steps,
actions, suits or proceedings deemed by Administrative Agent necessary or
desirable to effect collection of or to realize upon the Pledged Collateral;

 

(c)                               in accordance with applicable Law, including
Gaming Laws, to take possession of the Pledged Collateral with or without
judicial process;

 

(d)                             to endorse, in the name of Grantors, all checks,
notes, drafts, money orders, instruments and other evidences of payment relating
to the Pledged Collateral;

 

(e)                               to transfer any or all of the Pledged
Collateral into the name of the Administrative Agent or its nominee or nominees;
and

 

(f)                                in accordance with applicable Law, including
Gaming Laws, to foreclose the Liens and security interests created under this
Agreement or under any other agreement relating to the Pledged Collateral by any
available judicial procedure or without judicial process, and to sell, assign or
otherwise dispose of the Pledged Collateral or any part thereof, either at
public or private sale or at any broker’s board or securities exchange, in lots
or in bulk, for cash, on credit or on future delivery, or otherwise, with or
without representations or warranties, and upon such terms as shall be
acceptable to Administrative Agent;

 

all at the sole option of and in the sole discretion of Administrative Agent.

 

12.2                    Sales.  Subject to compliance with applicable Gaming
Laws, any sale of the Pledged Collateral shall be held at such time or times and
at such place or places as Administrative Agent may determine in the exercise of
its sole and absolute discretion.  Any Secured Party may bid (which bid may be,
in whole or in part, in the form of cancellation of Obligations) for and
purchase the whole or any part of the Pledged Collateral.  The Administrative
Agent shall not be obligated to make any sale of the Pledged Collateral if it
shall determine not to do so regardless of the fact that notice of sale of the
Pledged Collateral may

 

-9-

--------------------------------------------------------------------------------


 

have been given.  The Administrative Agent may, without notice or publication,
adjourn the sale from time to time by announcement at the time and place fixed
for sale, and such sale may, without further notice, be made at the time and
place to which the same was so adjourned.

 

12.3                    Private Sales.  Subject to compliance with applicable
Gaming Laws, upon the occurrence and during the continuance of an Event of
Default under the Credit Agreement, whether or not any of the Pledged Collateral
has been effectively registered under the Securities Act of 1933, as amended, or
other applicable Laws, Administrative Agent may, in its sole and absolute
discretion, sell all or any part of the Pledged Collateral at private sale in
such manner and under such circumstances as Administrative Agent may deem
necessary or advisable in order that the sale may be lawfully conducted. 
Without limiting the foregoing, Administrative Agent may (i) approach and
negotiate with a limited number of potential purchasers, and (ii) restrict the
prospective bidders or purchasers to Persons who will represent and agree that
they are purchasing the Pledged Collateral for their own account for investment
and not with a view to the distribution or resale thereof.  In the event that
any of the Pledged Collateral is sold at private sale, each Grantor agrees that
if the Pledged Collateral is sold for a price which Administrative Agent in good
faith believes to be reasonable, then, (A) the sale shall be deemed to be
commercially reasonable in all respects, (B) such Grantor shall not be entitled
to a credit against the Obligations in an amount in excess of the purchase
price, and (C) Administrative Agent shall not incur any liability or
responsibility to such Grantor in connection therewith, notwithstanding the
possibility that a substantially higher price might have been realized at a
public sale.  Grantors recognize that a ready market may not exist for Pledged
Collateral which is not regularly traded on a recognized securities exchange or
in another recognized market, and that a sale by Administrative Agent of any
such Pledged Collateral for an amount substantially less than a pro rata share
of the fair market value of such Issuer’s assets minus liabilities may be
commercially reasonable in view of the difficulties that may be encountered in
attempting to sell a large amount of Pledged Collateral or Pledged Collateral
that is privately traded.

 

12.4                    Title of Purchasers.  Subject to compliance with
applicable Gaming Laws, upon consummation of any sale of Pledged Collateral
pursuant to this Section 12, Administrative Agent on behalf of the Secured
Parties shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Pledged Collateral so sold.  Each such purchaser at any
such sale shall hold the Pledged Collateral sold absolutely free from any claim
or right on the part of Grantors, and each Grantor hereby waives (to the extent
permitted by applicable Law) all rights of redemption, stay and appraisal which
it now has or may at any time in the future have under any rule of Law or
statute now existing or hereafter enacted.  If the sale of all or any part of
the Pledged Collateral is made on credit or for future delivery, Administrative
Agent shall not be required to apply any portion of the sale price to the
Obligations until such amount actually is received by Administrative Agent, and
any Pledged Collateral so sold may be retained by Administrative Agent until the
sale price is paid in full by the purchaser or purchasers thereof. 
Administrative Agent shall not incur any liability in case any such purchaser or
purchasers shall fail to pay for the Pledged Collateral so sold, and, in case of
any such failure, the Pledged Collateral may be sold again upon like notice.

 

12.5                    Disposition of Proceeds of Sale.  The net cash proceeds
resulting from the collection, liquidation, sale or other disposition of the
Pledged Collateral shall be applied, first, to the reasonable costs and expenses
(including reasonable attorneys’ fees) of retaking, holding,

 

-10-

--------------------------------------------------------------------------------

 

storing, processing and preparing for sale, selling, collecting and liquidating
the Pledged Collateral, and the like; second, to the satisfaction of all
Obligations, with application as to any particular Obligations to be in the
order set forth in the Credit Agreement or other Loan Documents; and, third, to
all other indebtedness secured hereby in such order and manner as Administrative
Agent in its sole and absolute discretion may determine.

 

12.6                    Compliance with Missouri Gaming Laws.

 

(a)                               For the purposes of this Agreement “Missouri
Gaming Laws” shall mean the statutes, regulations and law governing licensed
riverboat gaming in the State of Missouri, including without limitation, Chapter
313, RSMo, and 11 CSR Division 45, as the same may be amended from time to time;
“Missouri Gaming Subsidiary” means any Subsidiary of any Grantor subject to the
Missouri Gaming Laws; “Missouri Pledged Securities” means Pledged Securities
which are issued by any Missouri Gaming Subsidiary.

 

(b)                              Notwithstanding anything to the contrary in
this Agreement, (i) the pledge of and grant of a security interest in the
Missouri Pledged Securities herein, the Administrative Agent’s rights and
remedies with respect to such Missouri Pledged Securities, the enforcement of
the Administrative Agent’s rights and remedies with respect to the Missouri
Pledged Securities and the other terms of this Agreement affecting the Missouri
Pledged Securities and any Missouri Gaming Subsidiary are subject to the
Missouri Gaming Laws; (ii) the ownership interests evidenced by the Missouri
Pledged Securities may not be transferred in any way pursuant to this Agreement
or any other pledge, hypothecation or security interest without separate notice
to the Missouri Gaming commission or other applicable Gaming Board at least
thirty (30) days prior to such transfer or as otherwise permitted by then
current applicable Gaming Laws.  The Administrative Agent acknowledges (x) that
upon such transfer, or upon Administrative Agent having the power to vote any
ownership interest in any Missouri Gaming Subsidiary, any license granted by the
Missouri Gaming Commission shall be null and void unless the Missouri Gaming
Commission or other applicable Gaming board has approved such transfer by vote
of the commissioners; and (y) that only persons and entities licensed by the
Missouri Gaming Commission are permitted to operate riverboat gaming facilities
in Missouri or are permitted to supply, sell and transfer gaming equipment and
slot machines in Missouri.

 

13.                            Continuing Effect.  This Agreement shall remain
in full force and effect and continue to be effective should any petition be
filed by or against Grantors for liquidation or reorganization, should Grantors
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantors’
assets, and shall continue to be effective or be reinstated, as the case may be,
if at any time payment and performance of the Obligations, or any part thereof,
is, pursuant to applicable Law, rescinded or reduced in amount, or must
otherwise be restored or returned by Administrative Agent or any other Secured
Party, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment or any part thereof is rescinded, reduced, restored or
returned, the Obligations shall

 

-11-

--------------------------------------------------------------------------------


 

be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

14.                            Covenant Not to Issue Uncertificated Securities. 
Except as set forth on Schedule II attached hereto, Grantors jointly and
severally represent and warrant to Administrative Agent for the benefit of the
Secured Parties that, as of the date hereof, all of the capital stock (or other
Equity Interests) of each of the Issuers is in certificated form (as defined in
Article 8 of the New York Uniform Commercial Code), and, subject to compliance
with applicable Gaming Laws, covenant to Administrative Agent for the benefit of
the Secured Parties that they will not, without prior written notice to the
Administrative Agent and the taking of all actions reasonably requested by the
Administrative Agent in order for the Administrative Agent to maintain its
perfected first priority security interest in such capital stock (or other
Equity Interests), cause or permit (i) any Issuer not listed on or added to
Schedule II hereto at such time to convert all or any part of its existing
capital stock (or other Equity Interest) into uncertificated form (as defined in
Article 8 of the New York Uniform Commercial Code) or (ii) any Issuer to convert
all or any part of its existing capital stock (or other Equity Interest) that is
in uncertificated form (as defined in Article 8 of the New York Uniform
Commercial Code) to certificated form (as defined in Article 8 of the New York
Uniform Commercial Code).  The foregoing representations, warranties and
covenants shall survive the execution and delivery of this Agreement.

 

15.                            Joinder.  Any other Person may become a Grantor
hereunder and become bound by the terms and conditions of this Agreement by
executing and delivering to Administrative Agent an Instrument of Joinder
substantially in the form attached hereto as Exhibit A, accompanied by such
documentation as Administrative Agent may require to establish the due
organization, valid existence and good standing of such Person, its
qualification to engage in business in each material jurisdiction in which it is
required to be so qualified, its authority to execute, deliver and perform this
Agreement, and the identity, authority and capacity of each Responsible Officer
thereof authorized to act on its behalf.

 

16.                            Covenant Not to Dilute Interests of Secured Party
in Pledged Securities.  Grantors jointly and severally represent, warrant and
covenant to the Administrative Agent (for and on behalf of the Secured Parties)
that they will not at any time cause or permit any Issuer to issue any
additional capital stock (or other Equity Interest), or any warrants, options or
other rights to acquire any additional capital stock (or other Equity Interest),
if the effect thereof would be to dilute in any way the interests of
Administrative Agent in any Pledged Securities or in any Issuer.

 

17.                            Indemnity.  Without limiting any indemnification
obligations under the Credit Agreement and the other Loan Documents, Grantors
jointly and severally agree to indemnify and hold harmless Secured Parties, and
each of them, from and against any and all claims, demands, losses, judgments
and liabilities (including without limitation liabilities for penalties) of
whatsoever kind or nature, and to reimburse Secured Parties for all costs and
expenses, including without limitation reasonable attorneys’ fees and expenses
and/or costs and expenses associated with, arising out of or in connection with
this Agreement or the exercise by Secured Parties of any right or remedy granted
to it hereunder or under the other Loan Documents; provided that such indemnity
shall not, as to any Secured Party, be available to the extent that such claims,

 

-12-

--------------------------------------------------------------------------------


 

demands, losses, judgments and liabilities or costs and expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Secured Party or (y) result from a claim brought by a Grantor against a
Secured Party for material breach in bad faith of such Secured Party’s
obligations hereunder or under any other Loan Document, if such Secured Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.  In no event shall
Administrative Agent be liable for any matter or thing in connection with this
Agreement other than to account for monies actually received by it in accordance
with the terms hereof.  If and to the extent that the agreements of Grantors
under this Section 17 are unenforceable for any reason, Grantors hereby agree to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable Law.

 

18.                            Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Secured Parties and their successors and assigns; provided that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent, and any attempted assignment without such consent shall be null and void.
By accepting the benefits of the Loan Documents, each Hedge Bank and Cash
Management Bank agrees to be bound by all of the applicable provisions thereof.

 

19.                            Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Grantor and
the Administrative Agent, subject to any consents required under the Credit
Agreement; provided that any provision of this Agreement imposing obligations on
any Grantor may be waived by the Administrative Agent in a written instrument
executed by the Administrative Agent; provided, further, no such waiver
amendment, supplement or modification shall require the consent of any Hedge
Bank or Cash Management Bank except as may be expressly provided in the Credit
Agreement.

 

20.                            Statute of Limitations and Other Laws.  Until the
Obligations, other than (A) contingent indemnification obligations as to which
no claim has been made and (B) obligations and liabilities under Secured Cash
Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made, shall have been paid and performed in full, and the expiration or
termination of all Commitments and Letters of Credit (other than Letters of
Credit as to which other arrangements satisfactory to the Administrative Agent
and the L/C Issuer shall have been made), the power of sale and all other
rights, privileges, powers and remedies granted to the Secured Parties hereunder
shall continue to exist and may be exercised by Secured Parties at any time and
from time to time irrespective of the fact that any of the Obligations may have
become barred by any statute of limitations.  Each Grantor expressly waives the
benefit of any and all statutes of limitation, and any and all Laws providing
for exemption of property from execution or for valuation and appraisal upon
foreclosure, to the maximum extent permitted by applicable Law.

 

21.                            Other Agreements.  Nothing herein shall in any
way modify or limit the effect of terms or conditions set forth in any other
security or other agreement executed by Grantors, or

 

-13-

--------------------------------------------------------------------------------


 

any of them, or in connection with the Obligations, but each and every term and
condition hereof shall be in addition thereto.  All provisions contained in the
Credit Agreement or any other Loan Document that apply to Loan Documents
generally are fully applicable to this Agreement and are incorporated herein by
this reference.

 

22.                            Understandings With Respect to Waivers and
Consents.  Each Grantor warrants and agrees that each of the waivers and
consents set forth herein are made after consultation with legal counsel and
with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which such Grantor
otherwise may have against any Secured Party or others, or against Pledged
Collateral.  If any of the waivers or consents herein are determined to be
contrary to any applicable Law or public policy, such waivers and consents shall
be effective to the maximum extent permitted by Law.

 

23.                            GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND IN
ACCORDANCE WITH APPLICABLE GAMING LAWS INCLUDING MISSOURI GAMING LAWS.

 

24.                            Counterparts.  This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which, taken together, shall constitute one and the same agreement.

 

25.                            Additional Powers and Authorization.  The
Administrative Agent has been appointed as the Administrative Agent hereunder
pursuant to the Credit Agreement and shall be entitled to the benefits of the
Credit Agreement and the other Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may employ agents,
trustees, or attorneys-in-fact and, subject to compliance with applicable Gaming
Laws, may vest any of them with any property (including, without limitation, the
Pledged Collateral), title, right or power deemed necessary for the purposes of
such appointment.  It is expressly understood and agreed by the parties to this
Agreement that any authority conferred upon the Administrative Agent hereunder
is subject to the terms of the delegation of authority made by the Secured
Parties to the Administrative Agent pursuant to the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor collateral agent
shall act) as such hereunder only on the express conditions contained in the
Credit Agreement. Any successor administrative agent appointed pursuant to the
Credit Agreement shall be entitled to all the rights, interests and benefits of
the Administrative Agent hereunder.

 

26.                            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE

 

-14-

--------------------------------------------------------------------------------


 

FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 26.

 

27.                            SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS.

 

(A)                          EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AGAINST THE GRANTORS OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(B)                           EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(C)                           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

-15-

--------------------------------------------------------------------------------


 

28.                            Amendment and Restatement of Existing Pledge
Agreement.  (a)  Subject to Section 28(b) below, this Agreement constitutes an
amendment and restatement of the Existing Pledge Agreement in its entirely and
the Existing Pledge Agreement shall thereafter be and shall be deemed replaced
and superseded in all respect by this Agreement.  The execution of this
Agreement shall not operate as a novation, waiver of any right, power or remedy
of the Administrative Agent or Secured Parties, nor constitute a waiver of any
provision of the Existing Pledge Agreement.  Each Grantor (i) acknowledges and
agrees that this Agreement does not constitute a novation or termination of the
“Obligations” under the Existing Pledge Agreement or the other Loan Documents as
in effect prior to the effective date of the amendment and restatement of the
Existing Pledge Agreement (the “Restatement Effective Date”) and which remain
outstanding as of the Restatement Effective Date, (ii) acknowledges and agrees
that the “Obligations” under Existing Pledge Agreement and the other Loan
Documents are in all respects continuing (as amended and restated hereby and
which are in all respects hereinafter subject to the terms herein), (iii)
ratifies and reaffirms all of its payments and performance obligations,
contingent or otherwise, under each Loan Document, (iv) and ratifies and
reaffirms each of the liens and security interests granted by it to Bank of
America, N.A., as administrative agent for the benefit of the secured parties
named in the Existing Pledge Agreement, in or pursuant to the Existing Pledge
Agreement, and confirms and agrees that such liens and security interests are in
all respects continuing and in full force and effect and shall continue to
secure all of the Obligations, including without limitation, all Obligations
under the Credit Agreement and (v) agrees that this Agreement shall in no manner
impair or otherwise adversely affect any of such liens and security interests.

 

(b)  Notwithstanding the foregoing provisions of this Section 28 or any other
provisions of this Agreement to the contrary, to the extent that (i) the pledge
of any Pledged Collateral pursuant to this Agreement requires any prior consent
or approval under applicable Gaming Law in order to become effective (a
“Required Approval”), which Required Approval has not been obtained as of the
date of this Agreement and (ii) the pledge of such Pledged Collateral pursuant
to the Existing Pledge Agreement is effective, then with respect to such Pledged
Collateral (and only such Pledged Collateral) this Agreement shall not replace
the Existing Pledge Agreement in accordance with Section 28(a) until such time
as the Required Approval with respect to such Pledged Collateral has been
obtained (at which time, with respect to such Pledged Collateral, this Agreement
shall supersede and replace the Existing Pledge Agreement in accordance with
Section 28(a) above, and the pledge of such Pledged Collateral hereunder shall
become automatically effective without any act or action of any party).  The
Grantors hereby agree to use their commercially reasonable efforts to obtain all
Required Approvals as promptly as practicable after the date of this Agreement;
provided that in any event, with respect to Pledged Collateral consisting of
Equity Interests in Domestic Subsidiaries, the Grantors shall obtain all such
Required Approvals on or before the Acquisition Closing Date.

 

[Remainder of page intentionally left blank.  Signature page to follow.]

 

-16-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly executed
as of the date first above written.

 

 

“Grantors”

 

 

 

BALLY TECHNOLOGIES, INC.,

 

a Nevada corporation

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name: Neil Davidson

 

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

ARCADE PLANET, INC.,

 

a California corporation

 

 

 

BALLY GAMING INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation

 

 

 

SIERRA DESIGN GROUP,

 

a Nevada corporation

 

 

 

CASINO ELECTRONICS, INC.,

 

a Nevada corporation

 

 

 

COMPUDIGM SERVICES, INC.,

 

a Nevada corporation

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name: Neil Davidson

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

 

 

Pledge Agreement

 

S-1

--------------------------------------------------------------------------------


 

 

BALLY GAMING SERVICES, LLC,

 

a Nevada limited liability gaming company

 

 

 

 

 

By:

B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of BALLY GAMING
SERVICES, LLC

 

 

 

 

 

 

By:

BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS, S. DE R.L.
DE C.V.

 

 

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name: Neil Davidson

 

 

Title: Secretary

 

 

 

 

Address for Grantors:

 

c/o Bally Technologies, Inc.

 

6601 South Bermuda Road

 

Las Vegas, Nevada 89119

 

Pledge Agreement

 

S-2

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

 

AS OF THE DATE FIRST

 

 

ABOVE WRITTEN:

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent for the Secured Parties

 

 

 

 

 

 

 

 

By:

/s/ Alan Tapley

 

 

Name: Alan Tapley

 

 

Title: Assistant Vice President

 

 

 

Pledge Agreement

 

S-3

--------------------------------------------------------------------------------


 

SCHEDULE I

 

CLOSING DATE EQUITY INTERESTS

 

Issuer of Capital Stock or
Other Equity Interest

 

Class of
Interest

 

Certificate
No(s).

 

Number
of Shares

 

Percentage of
Ownership

 

Sch. - 1

--------------------------------------------------------------------------------


 

SCHEDULE II

 

UNCERTIFICATED EQUITY INTERESTS

 

Sch. - 2

--------------------------------------------------------------------------------

 

EXHIBIT A
TO
SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

INSTRUMENT OF JOINDER

 

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of _______________, _____,
by ______________________________, a ___________________________ (“Joining
Party ”), and delivered to Bank of America, N.A., as administrative agent (in
such capacity and together with its successors and assigns, the “Administrative
Agent”), pursuant to the Second Amended and Restated Pledge Agreement dated as
of [___], 2013, made by each of the Grantors listed on the signature pages
thereto and certain other Grantors party thereto from time to time in favor of
the Administrative Agent for the benefit of the Secured Parties (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Pledge Agreement”).  Terms used but not defined in this Joinder shall have the
meanings defined for those terms in the Pledge Agreement.

 

RECITALS

 

(A)                          The Pledge Agreement was made by the Grantors in
favor of the Administrative Agent for the benefit of the Secured Parties in
accordance with that certain Second Amended and Restated Credit Agreement dated
as of April 19, 2013 (as amended by the Amendment No. 1 to Second Amended and
Restated Credit Agreement, dated as of [___], and as it may from time to time be
further amended, restated, extended, renewed, modified or supplemented, the
“Credit Agreement”), by and among Bally Technologies, Inc., a Nevada corporation
(“Borrower ”), the Lenders therein named and Bank of America, N.A., as the
Administrative Agent.

 

(B)                           Joining Party has become a Subsidiary of Borrower,
and as such is required pursuant to Section 6.12 of the Credit Agreement to
become a Grantor under the Pledge Agreement.

 

(C)                           Joining Party expects to realize direct and
indirect benefits as a result of the availability to Borrower of the Loans under
the Credit Agreement and the availability of financing accommodations to the
Loan Parties under the Secured Cash Management Agreements and Secured Hedge
Agreements.

 

NOW THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

(1)                              By this Joinder, Joining Party becomes a
“Grantor” under and pursuant to Section 15 of the Pledge Agreement.  Joining
Party agrees that, upon its execution hereof, it will become a Grantor under the
Pledge Agreement with respect to the Obligations (other than any Excluded Swap
Obligations of the Joining Party), and will be bound by all terms, conditions,
and duties applicable to a Grantor under the Agreement. Without limiting the
foregoing, the Joining Party hereby pledges, assigns, transfers and grants to
the

 

Sch. - 2

--------------------------------------------------------------------------------


 

Administrative Agent, for the benefit of the Secured Parties, a security
interest in, and a continuing lien on, all of the Pledged Collateral of the
Joining Party, wherever located and whether now owned or existing or at any time
hereafter acquired by the Joining Party or in which the Joining Party now has or
at any time in the future may acquire any right, title or interest, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by required prepayment, declaration,
acceleration or otherwise) of the Obligations (other than any Excluded Swap
Obligations of the Joining Party).

 

(2)                              The Joining Party represents and warrants that
the representations and warranties made by it as a Grantor under the Pledge
Agreement (giving effect to this Joinder and to any supplements to the schedules
thereto delivered in connection herewith) are true and correct in all material
respects on and as of the date hereof (with all references to “the date hereof”
contained in the Pledge Agreement being references to the date of this Joinder
with respect to the Joining Party).

 

(3)                              The Joining Party hereby represents and
warrants that (a) set forth on Schedule I attached hereto is a true and correct
schedule of all Equity Interests owned by it on the date hereof and (b) set
forth in Schedule II attached hereto, is the true and correct schedule of all
such Equity Interests that are not in certificated form (as defined in Article 8
of the New York Uniform Commercial Code).

 

(4)                              This Joinder shall be governed by, and
construed in accordance with, the law of the State of New York.

 

(5)                              The effective date of this Joinder is
_________, ______.

 

 

“Joining Party”

 

 

 

 

 

a

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

Telephone:

 

 

Facsimile:

 

 

Sch. - 2

--------------------------------------------------------------------------------


 

ACKNOWLEDGED:

 

BANK OF AMERICA, N.A.
as Administrative Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

Sch. - 2

--------------------------------------------------------------------------------


 

ANNEX E

 

AMENDED BORROWER SECURITY AGREEMENT

 

 

[Attached]

 

E-1

--------------------------------------------------------------------------------


 

Posting Version  08/23/2013

 

SECOND AMENDED AND RESTATED BORROWER SECURITY AGREEMENT

 

This SECOND AMENDED AND RESTATED BORROWER SECURITY AGREEMENT, dated as of August
27, 2013, is made by Bally Technologies, Inc., a Nevada corporation (“Grantor”),
in favor of Bank of America, N.A., as administrative agent (in such capacity and
together with its successors and assigns, the “Administrative Agent”), for the
benefit of the Secured Parties under the Credit Agreement referred to below,
with reference to the following facts:

 

RECITALS

 

A.                                Grantor has granted security interests to the
Administrative Agent under a Borrower Security Agreement, dated as of September
26, 2008, as amended and restated by an Amended and Restated Borrower Security
Agreement dated as of May 13, 2011 (the “Existing Security Agreement”), and
desires to amend and restate the Existing Security Agreement pursuant to this
Agreement.

 

B                                     Grantor has entered into an Amended and
Restated Credit Agreement, dated as of April 19, 2013 among Grantor, the Lenders
referred to therein, and Bank of America, N.A., as Administrative Agent (as
amended by the Amendment No. 1 to Second Amended and Restated Credit Agreement,
dated as of August 27, and as it may from time to time be further amended,
restated, extended, renewed, modified or supplemented, the “Credit Agreement”). 
This Agreement is the Borrower Security Agreement referred to in the Credit
Agreement and is one of the “Loan Documents” referred to in the Credit
Agreement.

 

C.                                 Pursuant to the Credit Agreement, the Lenders
had made, and are making, certain credit facilities available to Grantor. 
Additionally, as contemplated by the Credit Agreement, from time to time,
certain Secured Parties may enter into Secured Cash Management Agreements and/or
Secured Hedge Agreements with the Grantor and/or the other Loan Parties.

 

D.                                As a condition to the continued availability
of such credit facilities, Secured Cash Management Agreements and Secured Hedge
Agreements, Grantor is required to enter into this Agreement to pledge certain
Collateral (as hereinafter defined) to Administrative Agent for the benefit of
the Secured Parties as herein provided.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce Lenders to extend and maintain the
aforementioned credit facilities and the Secured Parties to extend and maintain
the financial accommodations under the Secured Cash Management Agreements and
Secured Hedge Agreements, and for other good and valuable consideration, the
receipt and adequacy of which hereby is acknowledged, Grantor hereby represents,
warrants, covenants, agrees, assigns and grants, and the Existing Security
Agreement is hereby amended and restated in its entirety, in each case, as
follows:

 

1.                                    Definitions.  Terms defined in the Credit
Agreement and not otherwise defined in this Agreement shall have the meanings
defined for those terms in the Credit Agreement.  Terms defined in the New York
Uniform Commercial Code (as amended from

 

--------------------------------------------------------------------------------


 

time to time) and not otherwise defined in this Agreement or in the Credit
Agreement shall have the meanings defined for those terms in the Uniform
Commercial Code, as enacted in the State of New York.  In addition, as used in
this Agreement, the following terms shall have the meanings respectively set
forth after each:

 

“Agreement” means this Second Amended and Restated Borrower Security Agreement,
and any extensions, modifications, renewals, restatements, supplements or
amendments hereof.

 

“Collateral” means and includes all present and future right, title and interest
of Grantor in or to any personal property whatsoever, and all rights and powers
of Grantor to transfer any interest in or to any personal property whatsoever,
including, without limitation, any and all of the following personal property:

 

(a)                               All present and future accounts, accounts
receivable, payment intangibles, agreements, contracts, leases, contract rights,
rights to payment, instruments, promissory notes, documents, chattel paper,
security agreements, guaranties, undertakings, surety bonds,
health-care-insurance receivables, insurance policies, notes and drafts, and all
forms of obligations owing to Grantor or in which Grantor may have any interest,
however created or arising;

 

(b)                              All present and future general intangibles, all
tax refunds of every kind and nature to which Grantor now or hereafter may
become entitled, however arising, all other refunds, and all deposits, goodwill,
choses in action, trade secrets, computer programs, software, customer lists,
trademarks, trade names, service marks, patents, licenses or sublicenses (to the
extent that there exists no prohibition as a matter of law or pursuant to any
agreements governing such licenses or sublicenses on the transfer thereof for
security as contemplated by this Agreement), copyrights, technology, processes,
proprietary information and insurance proceeds (other than any licenses issued
by a Gaming Board or pursuant to any Gaming Laws but only to the extent that
granting a security interest in such licenses would violate applicable Gaming
Law);

 

(c)                               All present and future deposit accounts of
Grantor, including, without limitation, any demand, time, savings, passbook or
like account maintained by Grantor with any bank, savings and loan association,
credit union or like organization, and all money, cash and Cash Equivalents of
Grantor, whether or not deposited in any such deposit account;

 

(d)                             All present and future letter-of-credit rights
of Grantor;

 

(e)                               All present and future books and records,
including, without limitation, books of account and ledgers of every kind and
nature, all electronically recorded data relating to Grantor or its business,
all receptacles and containers for such records, and all files and
correspondence;

 

(f)                                All present and future goods, including,
without limitation, all farm products, inventory, equipment, gaming devices and
associated

 

- 2 -

--------------------------------------------------------------------------------


 

equipment (other than slot machines located in or to be located in the State of
Missouri), machinery, tools, molds, dies, furniture, furnishings, trade
fixtures, motor vehicles and all other goods used in connection with or in the
conduct of Grantor’s business;

 

(g)                              All present and future inventory and
merchandise, including, without limitation, all present and future goods held
for sale or lease or to be furnished under a contract of service, all raw
materials, work in process and finished goods, all packing materials, supplies
and containers relating to or used in connection with any of the foregoing, and
all bills of lading, warehouse receipts or documents of title relating to any of
the foregoing (other than slot machines located in or to be located in the State
of Missouri);

 

(h)                              All present and future investment property,
stocks, bonds, debentures, securities, instruments, subscription rights,
options, warrants, puts, calls, certificates, partnership interests, joint
venture interests, Investments and/or brokerage accounts and securities accounts
and all rights, preferences, privileges, dividends, distributions, redemption
payments, or liquidation payments with respect thereto;

 

(i)                                  All present and future accessions,
appurtenances, components, repairs, repair parts, spare parts, replacements,
substitutions, additions, issue and/or improvements to or of or with respect to
any of the foregoing;

 

(j)                                  All other tangible and intangible personal
property of Grantor;

 

(k)                              All rights, remedies, powers and/or privileges
of Grantor with respect to any of the foregoing; and

 

(l)                                  Any and all proceeds, rights to proceeds
and products of any of the foregoing, including, without limitation, all money,
accounts, general intangibles, payment intangibles, deposit accounts, documents,
promissory notes, instruments, chattel paper, goods, insurance proceeds, and any
other tangible or intangible property received upon the sale or disposition of
any of the foregoing;

 

provided, that in no event shall “Collateral” include any Excluded Collateral.

 

“Secured Obligations” means any and all present and future Obligations of any
type or nature of Grantor arising under or relating to the Credit Agreement or
any other Loan Documents, or with respect to any Secured Cash Management
Agreement, any Secured Hedge Agreement, and the Loan Documents or any one or
more of them.

 

2.                                    Further Assurances.  At any time and from
time to time at the request of the Administrative Agent, Grantor shall execute
and deliver to Administrative Agent all such financing statements, amendments or
continuations and other instruments and documents in form and substance
satisfactory to Administrative Agent as shall be necessary or desirable to fully
perfect, when filed and/or recorded, Administrative Agent’s security interests
granted

 

- 3 -

--------------------------------------------------------------------------------


 

pursuant to Section 3 of this Agreement to the extent that such security
interests can be fully perfected by the filing of financing statements.  At any
time and from time to time, Administrative Agent shall be entitled to
authenticate on behalf and in the name of Grantor, file and/or record any or all
such financing statements which financing statement may describe the collateral
covered thereby as “all assets” or “all personal property” of the debtor or
words of similar import), amendments, continuations, instruments and documents
held by it, and any or all such further financing statements, documents and
instruments, and to take all such other actions, as Administrative Agent may
deem appropriate to perfect and to maintain perfected the security interests
granted in Section 3 of this Agreement to the extent that such security
interests can be fully perfected by the filing of financing statements.  Before
and after the occurrence of any Event of Default, at Administrative Agent’s
request, Grantor shall execute all such further financing statements, amendments
and continuations, instruments and documents, and shall do all such further acts
and things, as may be deemed necessary or desirable by Administrative Agent to
create and perfect, and to continue and preserve, a security interest in the
Collateral in favor of Administrative Agent for the benefit of the Secured
Parties, or the priority thereof, to the extent that such security interests can
be fully perfected by the filing of financing statements.  With respect to any
Collateral (x) consisting of securities accounts, deposit accounts,
letter-of-credit rights, tangible chattel paper or certificates of title as to
which Administrative Agent’s security interest need be perfected by, or the
priority thereof need be assured by, possession and/or control of such
Collateral, after the occurrence and during the continuance of an Event of
Default, and (y) with respect to any Collateral consisting of instruments,
documents or otherwise (but excluding the Collateral referenced in the foregoing
sub-clause (x) of this sentence) as to which Administrative Agent’s security
interest need be perfected by, or the priority thereof need be assured by,
possession and/or control of such Collateral, in the case of each of (x) and (y)
Grantor will promptly upon written demand of Administrative Agent deliver
possession of same (together with such undated instruments of endorsement,
transfer or assignment duly executed in blank as the Administrative Agent may
specify) in pledge to Administrative Agent for the benefit of the Secured
Parties and/or control of such Collateral, as requested by Administrative Agent,
and Grantor will take all actions necessary to vest such possession or control
in Administrative Agent for the benefit of the Secured Parties (including
delivery of a duly executed control agreement with respect to such Collateral in
form and substance satisfactory to Administrative Agent).  With respect to any
Collateral consisting of securities, instruments, partnership or joint venture
interests or the like, Grantor hereby consents and agrees that the issuers of,
or obligors on, any such Collateral, or any registrar or transfer agent or
trustee for any such Collateral, shall be entitled to accept the provisions of
this Agreement as conclusive evidence of the right of Administrative Agent to
effect any transfer or exercise any right hereunder or with respect to any such
Collateral, notwithstanding any other notice or direction to the contrary
heretofore or hereafter given by Grantor or any other Person to such issuers or
such obligors or to any such registrar or transfer agent or trustee.

 

3.                                    Security Agreement.  For valuable
consideration, Grantor hereby assigns and pledges to Administrative Agent (for
and on behalf of the Secured Parties), and grants to Administrative Agent (for
and on behalf of the Secured Parties) a security interest in, all presently
existing and hereafter acquired Collateral, as security for the timely payment
and performance in full when due (whether at stated maturity, by required
prepayment, declaration, acceleration or otherwise) of the Secured Obligations,
and each of them; provided, that such grant shall in no event include any of the
Excluded Collateral.  This

 

- 4 -

--------------------------------------------------------------------------------


 

Agreement is a continuing and irrevocable agreement and all the rights, powers,
privileges and remedies hereunder shall apply to any and all Secured
Obligations, including those arising under successive transactions which shall
either continue the Secured Obligations, increase or decrease them, or from time
to time create new Secured Obligations after all or any prior Secured
Obligations have been satisfied, and notwithstanding the bankruptcy of Grantor
or any other Person or any other event or proceeding affecting any Person.

 

4.                                    Grantor’s Representations, Warranties and
Agreements.  Except as otherwise disclosed to Administrative Agent in writing
concurrently herewith, Grantor represents, warrants and agrees that: (a) Grantor
will pay, prior to delinquency, all taxes, charges, Liens and assessments
against the Collateral, except such as are expressly permitted by the Credit
Agreement or are timely contested in good faith, and for which adequate reserves
have been set aside in accordance with GAAP and upon its failure to pay or so
contest such taxes, charges, Liens and assessments, Administrative Agent at its
option may pay any of them, and Administrative Agent shall be the sole judge of
the legality or validity thereof and the amount necessary to discharge the same;
(b) the Collateral will not be knowingly used for any unlawful purpose or in
material violation of any Law, regulation or ordinance, nor used in any way that
will void or impair any insurance required to be carried in connection
therewith; (c) Grantor will, to the extent consistent with good business
practice, keep the Collateral in reasonably good repair, working order and
condition, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto and, as appropriate and
applicable, will otherwise deal with the Collateral in all such ways as are
considered good practice by owners of like Property; (d) Grantor will take all
steps to preserve and protect the Collateral; (e) Grantor will maintain, with
responsible insurance companies, insurance covering the Collateral against such
insurable losses as is required by the Credit Agreement and as is consistent
with sound business practice, and will cause Administrative Agent to be
designated as an additional insured and loss payee with respect to such
insurance, will obtain the written agreement of the insurers that such insurance
shall not be canceled, terminated or materially modified to the detriment of
Administrative Agent without at least 30 days prior written notice to
Administrative Agent, and will furnish copies of such insurance policies or
certificates to Administrative Agent promptly upon request therefor; and (f)
Grantor will promptly notify Administrative Agent in writing in the event of any
substantial or material damage to the Collateral from any source whatsoever,
and, except for the disposition of collections and other proceeds of the
Collateral permitted by Section 6 hereof, Grantor will not remove or permit to
be removed any part of the Collateral from its place of business without the
prior written consent of Administrative Agent, except for such items of the
Collateral as are removed in the ordinary course of business or in connection
with any transaction or disposition otherwise permitted by the Loan Documents.

 

Additionally, Grantor represents, warrants and agrees that (a) it shall not
change its jurisdiction of organization, legal name, corporate structure,
organizational identification number or taxpayer identification number, or
location of chief executive office or sole place of business from that set forth
in Schedule 5.13 of the Credit Agreement or in any perfection certificate
delivered to the Administrative Agent without delivering written notice thereof
to the Administrative Agent at least 10 business days prior to such change; (b)
the security interest granted pursuant to this Agreement constitutes a valid and
continuing perfected first priority security interest in favor of the
Administrative Agent for the benefit of

 

- 5 -

--------------------------------------------------------------------------------

 

the Secured Parties in all Collateral subject only to Liens permitted by Section
7.01 of the Credit Agreement and (z) the occurrence of the following: (i) in the
case of all Collateral in which a security interest may be perfected by filing a
financing statement under the Uniform Commercial Code, the completion of the
filings and other actions specified on the Perfection Certificate (which, in the
case of all filings and other documents referred to therein, have been delivered
to Administrative Agent in completed and duly authorized form) and (ii) in the
case of all copyrights, trademarks and patents for which Uniform Commercial Code
filings are insufficient, all appropriate filings having been made with the
United States Copyright Office or the United States Patent and Trademark
Office, as applicable; (c) Grantor has good and marketable title to the
Collateral in which Grantor is purporting to grant a security interest to the
Administrative Agent on behalf of the Secured Parties; and (d) as of the date
that the representation set forth in Section 5.17(ii) of the Credit Agreement is
made and, thereafter, as of the most recent date on which the Borrower was
required pursuant to Section 6.01(j) of the Credit Agreement to supplement
Schedule 5.17 of the Credit Agreement, Schedule 5.17 of the Credit Agreement (as
so supplemented pursuant to Section 6.01(j) of the Credit Agreement) sets
forth, a true and complete list of: (i) all IP Rights that are registered or
subject to applications for registration and (ii) material internet domain names
and including for each of the foregoing items, to the extent applicable to such
item, (1) the owner, (2) the title, (3) the jurisdiction in which such item has
been registered or otherwise arises or in which an application for registration
has been filed, and (4) as applicable, the registration or application number
and registration or application date.

 

5.                                    Administrative Agent’s Rights Re
Collateral.  At any time (whether or not an Event of Default has occurred), at
the expense of Grantor, Administrative Agent may, to the extent it may be
necessary or desirable to protect the security hereunder, but Administrative
Agent shall not be obligated to: (a) pursuant to the terms set forth in Section
6.10 of the Credit Agreement, enter upon any premises on which Collateral is
situated upon reasonable notice and examine the same or (b) upon any Event of
Default, without notice or demand, to perform any obligation of Grantor under
this Agreement or any obligation of any other Person under the Loan Documents. 
Grantor shall maintain books and records pertaining to the Collateral in such
detail, form and scope as is consistent with Grantor’s past practices.  Grantor
shall at any time at Administrative Agent’s request mark the Collateral and/or
Grantor’s ledger cards, books of account and other records relating to the
Collateral with appropriate notations satisfactory to Administrative Agent
disclosing that they are subject to Administrative Agent’s security interests
for the benefit of the Secured Parties.  The Administrative Agent shall at all
times on reasonable notice have full access to and the right to audit any and
all of Grantor’s books and records pertaining to the Collateral, and to confirm
and verify the value of the Collateral and to do whatever else Administrative
Agent reasonably may deem necessary or desirable to protect its interests;
provided, however, that any such action which involves communicating with
customers of Grantor shall be carried out by Administrative Agent through
Grantor’s independent auditors unless Administrative Agent shall then have the
right directly to notify obligors on the Collateral as provided in Section 9. 
The Administrative Agent shall be under no duty or obligation whatsoever to take
any action to preserve any rights of or against any prior or other parties in
connection with the Collateral, to exercise any voting rights or managerial
rights with respect to any Collateral, whether or not an Event of Default shall
have occurred, or to make or give any presentments, demands for
performance, notices of non-performance, protests, notices of protests, notices
of dishonor or notices of any other nature whatsoever in connection with the
Collateral or the Secured

 

-6-

--------------------------------------------------------------------------------


 

Obligations.  The Administrative Agent shall be under no duty or obligation
whatsoever to take any action to protect or preserve the Collateral or any
rights of Grantor therein, or to make collections or enforce payment thereon, or
to participate in any foreclosure or other proceeding in connection therewith.

 

6.                                    Collections on the Collateral.  Except as
otherwise provided in any Loan Document, Grantor shall have the right to
use, dispose of and to continue to make collections on and receive dividends and
other proceeds of all of the Collateral in the ordinary course of business so
long as no Event of Default shall have occurred and be continuing.  Upon the
occurrence and during the continuance of an Event of Default, at the option of
Administrative Agent, except as prohibited by applicable Law, Grantor’s right to
make collections on and receive dividends and other proceeds of the Collateral
and to use or dispose of such collections and proceeds shall terminate, and any
and all dividends, proceeds and collections, including all partial or total
prepayments, then held or thereafter received on or on account of the Collateral
will be held or received by Grantor in trust for Administrative Agent and the
Secured Parties and immediately delivered in kind to Administrative Agent.  Any
remittance received by Grantor from any Person shall be presumed to relate to
the Collateral and to be subject to Administrative Agent’s security interests
for the benefit of the Secured Parties.  Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent shall have the right at
all times to receive, receipt for, endorse, assign, deposit and deliver, in the
name of Administrative Agent or in the name of Grantor, any and all
checks, notes, drafts and other instruments for the payment of money
constituting proceeds of or otherwise relating to the Collateral; and Grantor
hereby authorizes Administrative Agent to affix, by facsimile signature or
otherwise, the general or special endorsement of it, in such manner as
Administrative Agent shall deem advisable, to any such instrument in the event
the same has been delivered to or obtained by Administrative Agent without
appropriate endorsement, and Administrative Agent and any collecting bank are
hereby authorized to consider such endorsement to be a sufficient, valid and
effective endorsement by Grantor, to the same extent as though it were manually
executed by the duly authorized officer of Grantor, regardless of by whom or
under what circumstances or by what authority such facsimile signature or other
endorsement actually is affixed, without duty of inquiry or responsibility as to
such matters, and Grantor hereby expressly waives demand, presentment, protest
and notice of protest or dishonor and all other notices of every kind and nature
with respect to any such instrument.

 

7.                                    Possession of Collateral by Administrative
Agent.  All the Collateral now, heretofore or hereafter delivered to
Administrative Agent shall be held by Administrative Agent for the benefit of
the Secured Parties in its possession, custody and control.  Any or all of the
cash Collateral delivered to Administrative Agent will be held in an interest
bearing account until it is applied in accordance with the terms hereof. 
Nothing herein shall obligate Administrative Agent to invest any Collateral or
obtain any particular return thereon.  Upon the occurrence and during the
continuance of an Event of Default, whenever any of the Collateral is in
Administrative Agent’s possession, custody or control, Administrative Agent may
use, operate and consume the Collateral, whether for the purpose of preserving
and/or protecting the Collateral, or for the purpose of performing any of
Grantor’s obligations with respect thereto, or otherwise.  Administrative Agent
may at any time deliver or redeliver the Collateral or any part thereof to
Grantor, and the receipt of any of the same by Grantor shall be complete and
full acquittance for the Collateral so delivered, and

 

-7-

--------------------------------------------------------------------------------


 

Administrative Agent thereafter shall be discharged from any liability or
responsibility therefor.  So long as Administrative Agent exercises reasonable
care with respect to any Collateral in its possession, custody or
control, Administrative Agent shall have no liability for any loss of or damage
to such Collateral, and in no event shall Administrative Agent have liability
for any diminution in value of Collateral occasioned by economic or market
conditions or events.  Administrative Agent shall be deemed to have exercised
reasonable care within the meaning of the preceding sentence if the Collateral
in the possession, custody or control of Administrative Agent is accorded
treatment substantially equal to that which Administrative Agent accords its own
property, it being understood that Administrative Agent shall not have any
responsibility for (a) ascertaining or taking action with respect to
calls, conversions, exchanges, maturities, tenders or other matters relating to
any Collateral, whether or not Administrative Agent has or is deemed to have
knowledge of such matters, or (b) taking any necessary steps to preserve rights
against any Person with respect to any Collateral.

 

8.                                    Events of Default.  There shall be an
Event of Default hereunder upon the occurrence and during the continuance of an
Event of Default under the Credit Agreement.

 

9.                                    Rights Upon Event of Default.  Upon the
occurrence and during the continuance of an Event of Default, Administrative
Agent shall have, in any jurisdiction where enforcement hereof is sought, all
rights and remedies that Administrative Agent may have under applicable Law or
in equity, under this Agreement (including, without limitation, all rights set
forth in Section 6 hereof) and under any other Loan Document (including without
limitation all rights and remedies of a secured party under the Uniform
Commercial Code as enacted in any jurisdiction), and, in addition, the following
rights and remedies, all of which may be exercised with or without notice to
Grantor and without affecting the Obligations of Grantor hereunder or under any
other Loan Document, or the enforceability of the Liens and security interests
created hereby:  (a) to foreclose the Liens and security interests created
hereunder or under any other agreement relating to any Collateral by any
available judicial procedure or without judicial process; (b) to enter any
premises where any Collateral may be located for the purpose of securing,
protecting, inventorying, appraising, inspecting, repairing, preserving,
storing, preparing, processing, taking possession of or removing the same; (c)
to sell, assign, lease or otherwise dispose of any Collateral or any part
thereof, either at public or private sale or at any broker’s board, in lot or in
bulk, for cash, on credit or otherwise, with or without representations or
warranties and upon such terms as shall be acceptable to Administrative Agent;
(d) to notify obligors on the Collateral that the Collateral has been assigned
to Administrative Agent and that all payments thereon are to be made directly
and exclusively to Administrative Agent; (e) to collect by legal proceedings or
otherwise all dividends, distributions, interest, principal or other sums now or
hereafter payable upon or on account of the Collateral; (f) to enter into any
extension, reorganization, deposit, merger or consolidation agreement, or any
other agreement relating to or affecting the Collateral, and in connection
therewith Administrative Agent may deposit or surrender control of the
Collateral and/or accept other Property in exchange for the Collateral; (g) to
settle, compromise or release, on terms acceptable to Administrative Agent, in
whole or in part, any amounts owing on the Collateral and/or any disputes with
respect thereto; (h) to extend the time of payment, make allowances and
adjustments and issue credits in connection with the Collateral in the name of
Administrative Agent or in the name of Grantor; (i) to

 

-8-

--------------------------------------------------------------------------------


 

enforce payment and prosecute any action or proceeding with respect to any or
all of the Collateral and take or bring, in the name of Administrative Agent or
in the name of Grantor, any and all steps, actions, suits or proceedings deemed
by Administrative Agent necessary or desirable to effect collection of or to
realize upon the Collateral, including any judicial or nonjudicial foreclosure
thereof or thereon, and Grantor specifically consents to any nonjudicial
foreclosure of any or all of the Collateral or any other action taken by
Administrative Agent which may release any obligor from personal liability on
any of the Collateral, and Grantor waives any right not expressly provided for
in this Agreement to receive notice of any public or private judicial or
nonjudicial sale or foreclosure of any security or any of the Collateral; and
any money or other property received by Administrative Agent in exchange for or
on account of the Collateral, whether representing collections or proceeds of
Collateral, and whether resulting from voluntary payments or foreclosure
proceedings or other legal action taken by Administrative Agent or Grantor may
be applied by Administrative Agent without notice to Grantor to the Secured
Obligations in such order and manner as Administrative Agent in its sole
discretion shall determine; (j) to insure, process and preserve the Collateral;
(k) to exercise all rights, remedies, powers or privileges provided under any of
the Loan Documents; (l) to remove, from any premises where the same may be
located, the Collateral and any and all documents, instruments, files and
records, and any receptacles and cabinets containing the same, relating to the
Collateral, and Administrative Agent may, at the cost and expense of
Grantor, use such of its supplies, equipment, facilities and space at its places
of business as may be necessary or appropriate to properly
administer, process, store, control, prepare for sale or disposition and/or sell
or dispose of the Collateral or to properly administer and control the handling
of collections and realizations thereon, and Administrative Agent shall be
deemed to have a rent-free tenancy of any premises of Grantor for such purposes
and for such periods of time as reasonably required by Administrative Agent; (m)
to receive, open and dispose of all mail addressed to Grantor and notify postal
authorities to change the address for delivery thereof to such address as
Administrative Agent may designate; provided that Administrative Agent agrees
that it will promptly deliver over to Grantor such mail as does not relate to
the Collateral; and (n) to exercise all other rights, powers, privileges and
remedies of an owner of the Collateral; all at Administrative Agent’s sole
option and as Administrative Agent in its sole discretion may deem advisable. 
Grantor will, at Administrative Agent’s request, assemble the Collateral and
make it available to Administrative Agent at places which Administrative Agent
may designate, whether at the premises of Grantor or elsewhere, and will make
available to Administrative Agent, free of cost, all premises, equipment and
facilities of Grantor for the purpose of Administrative Agent’s taking
possession of the Collateral or storing same or removing or putting the
Collateral in salable form or selling or disposing of same.

 

Upon the occurrence and during the continuance of an Event of
Default, Administrative Agent also shall have the right, without notice or
demand, either in person, by agent or by a receiver to be appointed by a
court, and without regard to the adequacy of any security for the Secured
Obligations, to take possession of the Collateral or any part thereof and to
collect and receive the rents, issues, profits, income and proceeds thereof. 
Taking possession of the Collateral shall not cure or waive any Event of Default
or notice thereof or invalidate any act done pursuant to such notice.  The
rights, remedies and powers of any receiver appointed by a court shall be as
ordered by said court.

 

-9-

--------------------------------------------------------------------------------


 

Any public or private sale or other disposition of the Collateral may be held at
any office of Administrative Agent, or at Grantor’s place of business, or at any
other place permitted by applicable Law, and without the necessity of the
Collateral being within the view of prospective purchasers.  The Administrative
Agent may direct the order and manner of sale of the Collateral, or portions
thereof, as it in its sole and absolute discretion may determine, and Grantor
expressly waives any right to direct the order and manner of sale of any
Collateral.  Any Secured Party or any Person on Administrative Agent’s behalf
may bid and purchase at any such sale or other disposition.  The net cash
proceeds resulting from the collection, liquidation, sale, lease or other
disposition of the Collateral shall be applied, first, to the expenses
(including attorneys’ fees and disbursements) of
retaking, holding, storing, processing and preparing for sale or
lease, selling, leasing, collecting, liquidating and the like, and then to the
satisfaction of the Secured Obligations in accordance with the Credit
Agreement.  Grantor and any other Person then obligated therefor shall pay to
Administrative Agent on demand any deficiency with regard thereto which may
remain after such sale, disposition, collection or liquidation of the
Collateral.

 

With respect to any Collateral consisting of securities, partnership
interests, limited liability company interests, joint venture
interests, Investments or the like, and whether or not any of such Collateral
has been effectively registered under the Securities Act of 1933 or other
applicable Laws, Administrative Agent may, in its sole and absolute
discretion, sell all or any part of such Collateral at private sale in such
manner and under such circumstances as Administrative Agent may deem necessary
or advisable in order that the sale may be lawfully conducted.  Without limiting
the foregoing, Administrative Agent may (i) approach and negotiate with a
limited number of potential purchasers, and (ii) restrict the prospective
bidders or purchasers to persons who will represent and agree that they are
purchasing such Collateral for their own account for investment and not with a
view to the distribution or resale thereof.  In the event that any such
Collateral is sold at private sale, Grantor agrees that if such Collateral is
sold for a price which Administrative Agent in good faith believes to be
reasonable under the circumstances then existing, then (a) the sale shall be
deemed to be commercially reasonable in all respects, (b) Grantor shall not be
entitled to a credit against the Secured Obligations in an amount in excess of
the purchase price, and (c) Administrative Agent shall not incur any liability
or responsibility to Grantor in connection therewith, notwithstanding the
possibility that a substantially higher price might have been realized at a
public sale.  Grantor recognizes that a ready market may not exist for such
Collateral if it is not regularly traded on a recognized securities
exchange, and that a sale by Administrative Agent of any such Collateral for an
amount substantially less than a pro rata share of the fair market value of the
issuer’s assets minus liabilities may be commercially reasonable in view of the
difficulties that may be encountered in attempting to sell a large amount of
such Collateral or Collateral that is privately traded.

 

Upon consummation of any sale of Collateral hereunder, Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold.  Each such purchaser at any such sale
shall hold the Collateral so sold absolutely free from any claim or right upon
the part of Grantor or any other Person, and Grantor hereby waives (to the
extent permitted by applicable Laws) all rights of redemption, stay and
appraisal which it now has or may at any time in the future have under any rule
of Law or statute now existing or hereafter enacted.  If the sale of all or any
part of the Collateral is made on credit or for future delivery, Administrative
Agent shall not be required to apply

 

-10-

--------------------------------------------------------------------------------


 

any portion of the sale price to the Secured Obligations until such amount
actually is received by Administrative Agent, and any Collateral so sold may be
retained by Administrative Agent until the sale price is paid in full by the
purchaser or purchasers thereof.  Administrative Agent shall not incur any
liability in case any such purchaser or purchasers shall fail to pay for the
Collateral so sold, and, in case of any such failure, the Collateral may be sold
again.

 

10.                            Attorney-in-Fact.  Grantor hereby irrevocably
nominates and appoints Administrative Agent for the benefit of the Secured
Parties as its attorney-in-fact for the following purposes:  (a) following
Administrative Agent’s request thereof and Grantor’s failure to perform, to do
all acts and things which Administrative Agent may deem necessary or advisable
to perfect and continue perfected the security interests created by this
Agreement and, upon the occurrence and during the continuance of an Event of
Default, to preserve, process, develop, maintain and protect the Collateral; (b)
upon the occurrence and during the continuance of an Event of Default, to do any
and every act which Grantor is obligated to do under this Agreement, at the
expense of the Grantor so obligated and without any obligation to do so; (c)  to
prepare, file and/or record, for Grantor, in the name of the Grantor, any
financing statement (which such financing statement may describe the collateral
covered thereby as “all assets” or “all personal property” of the debtor or
words of similar import), amendment or continuation, application for
registration, or like paper, and to take any other action deemed by
Administrative Agent necessary or desirable in order to perfect or maintain
perfected the security interests granted hereby; (d)  to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office or any similar office in any other country) such documents as
may be necessary or advisable for the purpose of perfecting, confirming or
continuing the Security Interest granted by Grantor, without the signature of
Grantor, and naming Grantor as debtor and the Administrative Agent as secured
party; and (e) upon the occurrence and during the continuance of an Event of
Default, to execute any and all papers and instruments and do all other things
necessary or desirable to preserve and protect the Collateral and to protect
Administrative Agent’s security interests therein; provided, however, that
Administrative Agent shall be under no obligation whatsoever to take any of the
foregoing actions, and, absent bad faith or actual malice, Administrative Agent
shall have no liability or responsibility for any act taken or omission with
respect thereto.

 

11.                            Costs and Expenses.  Without limiting any
reimbursement obligations under the Credit Agreement and the other Loan
Documents, and without duplication thereof, Grantor agrees to pay to each
Secured Party all costs and expenses (including, without limitation, attorneys’
fees and disbursements) incurred by such Secured Party in the enforcement or
attempted enforcement of this Agreement, whether or not an action is filed in
connection therewith, and in connection with any waiver or amendment of any term
or provision hereof.  All advances, charges, costs and expenses, including
attorneys’ fees and disbursements, incurred or paid by any Secured Party in
exercising any right, privilege, power or remedy conferred by this Agreement
(including, without limitation, the right to perform any Secured Obligation of
Grantor under the Loan Documents), or in the enforcement or attempted
enforcement thereof, shall be secured hereby and shall become a part of the
Secured Obligations and shall be paid to such Secured Party by
Grantor, immediately upon demand, together with interest thereon at the Default
Rate.

 

-11-

--------------------------------------------------------------------------------


 

12.                            Statute of Limitations and Other Laws.  Until the
Secured Obligations, other than contingent indemnification obligations, shall
have been paid and performed in full, the power of sale and all other
rights, privileges, powers and remedies granted to the Secured Parties hereunder
shall continue to exist and may be exercised by the Secured Parties at any time
and from time to time irrespective of the fact that any of the Secured
Obligations may have become barred by any statute of limitations.  Grantor
expressly waives the benefit of any and all statutes of limitation, and any and
all Laws providing for exemption of property from execution or for valuation and
appraisal upon foreclosure, to the maximum extent permitted by applicable Law.

 

13.                            Other Agreements.  Nothing herein shall in any
way modify or limit the effect of terms or conditions set forth in any other
security or other agreement executed by Grantor or in connection with the
Secured Obligations, but each and every term and condition hereof shall be in
addition thereto.  All provisions contained in the Credit Agreement or any other
Loan Document that apply to Loan Documents generally are fully applicable to
this Agreement and are incorporated herein by this reference.

 

14.                            Understandings With Respect to Waivers and
Consents.  Grantor warrants and agrees that each of the waivers and consents set
forth herein are made after consultation with legal counsel and with full
knowledge of their significance and consequences, with the understanding that
events giving rise to any defense or right waived may diminish, destroy or
otherwise adversely affect rights which Grantor otherwise may have against any
Secured Party or others, or against Collateral.  If any of the waivers or
consents herein are determined to be contrary to any applicable Law or public
policy, such waivers and consents shall be effective to the maximum extent
permitted by Law.

 

15.                            Release of Grantor.  This Agreement and all
Secured Obligations of Grantor hereunder shall be released upon termination of
the Aggregate Commitments and payment in full of all Secured Obligations (other
than (A) contingent indemnification obligations as to which no claim has been
made and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank of Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made).

 

Additionally, Collateral that is released or is required to be released from the
security interest created by this Agreement in order to permit Grantor to
consummate any disposition of stock or
assets, merger, consolidation, amalgamation, acquisition, transfer or dividend
payment or distribution that Grantor are permitted to consummate pursuant to the
Loan Documents, if any, shall be so released by Administrative Agent at such
times and to the extent necessary or appropriate to permit Grantor to consummate
such permitted transactions promptly following Administrative Agent’s receipt of
written request therefor by Grantor specifying the purpose for which release is
requested and such further certificates or other documents as Administrative
Agent shall request in its reasonable discretion to confirm that Grantor are
permitted to consummate such permitted transaction and to confirm its
replacement Lien on appropriate collateral (unless replacement collateral is not
required

 

-12-

--------------------------------------------------------------------------------


 

pursuant to the Loan Documents).  Any request for any permitted release shall be
transmitted to Administrative Agent.

 

Upon such release of Grantor’s Secured Obligations hereunder or release of
Collateral permitted hereunder, the Administrative Agent shall return any
pledged Collateral to Grantors, or to the Person or Persons legally entitled
thereto, and shall endorse, execute, deliver, record and file all instruments
and documents, and do all other acts and things, reasonably required for the
return of the applicable Collateral to Grantors, or to the Person or Persons
legally entitled thereto, and to evidence or document the release of the
Administrative Agent’s and the other Secured Parties’ interests in such
Collateral arising under this Agreement, all as reasonably requested by, and at
the sole expense of, Grantors.

 

16.                            Continuing Effect.  This Agreement shall remain
in full force and effect and continue to be effective should any petition be
filed by or against Grantor for liquidation or reorganization, should Grantor
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Grantor’s
assets, and shall continue to be effective or be reinstated, as the case may
be, if at any time payment and performance of the Secured Obligations, or any
part thereof, is, pursuant to applicable Law, rescinded or reduced in amount, or
must otherwise be restored or returned by Administrative Agent or any other
Secured Party, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made.  In the
event that any payment or any part thereof is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

 

17.                            Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Secured Parties and their successors and assigns; provided that
Grantor may not assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent, and any attempted assignment without such consent shall be null and void.
By accepting the benefits of the Loan Documents, each Hedge Bank and Cash
Management Bank agrees to be bound by all of the applicable provisions thereof.

 

18.                            Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Grantor and
the Administrative Agent, subject to any consents required under the Credit
Agreement; provided that any provision of this Agreement imposing obligations on
any Grantor may be waived by the Administrative Agent in a written instrument
executed by the Administrative Agent; provided, further, no such waiver
amendment, supplement or modification shall require the consent of any Hedge
Bank or Cash Management Bank except as may be expressly provided in the Credit
Agreement.

 

19.                            Additional Powers and Authorization.   The
Administrative Agent has been appointed as the Administrative Agent hereunder
pursuant to the Credit Agreement and shall be entitled to the benefits of the
Credit Agreement and the other Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may employ
agents, trustees, or attorneys-in-fact and, subject to compliance with
applicable

 

-13-

--------------------------------------------------------------------------------


 

Gaming Laws, may vest any of them with any property (including, without
limitation, the Collateral), title, right or power deemed necessary for the
purposes of such appointment.  It is expressly understood and agreed by the
parties to this Agreement that any authority conferred upon the Administrative
Agent hereunder is subject to the terms of the delegation of authority made by
the Secured Parties to the Administrative Agent pursuant to the Credit
Agreement, and that the Administrative Agent has agreed to act (and any
successor collateral agent shall act) as such hereunder only on the express
conditions contained in the Credit Agreement. Any successor administrative agent
appointed pursuant to the Credit Agreement shall be entitled to all the
rights, interests and benefits of the Administrative Agent hereunder.

 

 

 

 

20.                            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 20.

 

21.                            SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS.

 

(A)                          GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS

 

-14-

--------------------------------------------------------------------------------


 

AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST  GRANTOR OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION

 

(B)                           GRANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(C)                           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

22.                            Compliance with Missouri Gaming
Laws.  Notwithstanding anything in this Agreement to the contrary, this
instrument shall not, and shall not be deemed to, pledge, hypothecate, grant a
security interest or any other interest in, convey, transfer or otherwise assign
(a “Transfer”), in any way (i) any license issued by the Missouri Gaming
Commission or any interest in a license issued by the Missouri Gaming
Commission, but only to the extent that granting a security interest in any such
license would violate applicable Gaming Law, (ii) any ownership interest in the
capital stock or other equity interests of any Subsidiary subject to Missouri
Gaming Laws (it being acknowledged that any such ownership interest will be
pledged, upon Missouri Gaming Commission approval, pursuant to the Pledge
Agreement), or (iii) slot machines located or to be located in the State of
Missouri.  The Administrative Agent acknowledges that Missouri Gaming Laws do
not presently permit Administrative Agent to take possession of or foreclose
upon any slot machine (as defined by Title 11, Division 45, Section 10.055 of
Missouri Code of State Regulations) located or to be located in the State of
Missouri unless Administrative Agent holds a license issued by the Missouri
Gaming Commission, or possibly via a different mechanism that the Missouri
Gaming Commission would find in compliance with Missouri Gaming Laws (which
mechanism could include, subject to the Missouri Gaming Commission’s
approval, the sale, transfer or disposition of such slot machines through or to
a party holding a Class A license or a supplier’s license issued by the Missouri
Gaming Commission).

 

23.                            Amendment and Restatement of Existing Security
Agreement.  This Agreement constitutes an amendment and restatement of the
Existing Security Agreement in its entirely and the Existing Security Agreement
shall thereafter be and shall be deemed

 

-15-

--------------------------------------------------------------------------------

 

replaced and superseded in all respect by this Agreement.  The execution of this
Agreement shall not operate as a novation, waiver of any right, power or remedy
of the Administrative Agent or Secured Parties, nor constitute a waiver of any
provision of the Existing Security Agreement.  Grantor (i) acknowledges and
agrees that this Agreement does not constitute a novation or termination of the
“Secured Obligations” under the Existing Security Agreement or the other Loan
Documents as in effect prior to the effective date of the amendment and
restatement of the Existing Security Agreement (the “Restatement Effective
Date”) and which remain outstanding as of the Restatement Effective Date, (ii)
acknowledges and agrees that the “Secured Obligations” under Existing Security
Agreement and the other Loan Documents are in all respects continuing (as
amended and restated hereby and which are in all respects hereinafter subject to
the terms herein), (iii) ratifies and reaffirms all of its payments and
performance obligations, contingent or otherwise, under each Loan Document, (iv)
and ratifies and reaffirms each of the liens and security interests granted by
it to Bank of America, N.A., as administrative agent for the benefit of the
secured parties named in (or referred to in) the Existing Security Agreement, in
or pursuant to the Existing Security Agreement, and confirms and agrees that
such liens and security interests are in all respects continuing and in full
force and effect and shall continue to secure all of the Secured Obligations,
including without limitation, all Obligations under the Credit Agreement and (v)
agrees that this Agreement shall in no manner impair or otherwise adversely
affect any of such liens and security interests.

 

-16-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has executed this Agreement by its duly authorized
officer as of the date first written above.

 

 

“Grantor”

 

 

 

BALLY TECHNOLOGIES, INC.,

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name: Neil Davidson

 

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

Address for Grantor:

 

 

 

6601 South Bermuda Road

 

Las Vegas, Nevada 89119

 

Borrower Security Agreement

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

 

AS OF THE DATE FIRST

 

 

ABOVE WRITTEN:

 

 

 

 

 

“Administrative Agent”

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

as Administrative Agent for the Secured Parties

 

 

 

 

 

 

 

 

By:

/s/ Alan Tapley

 

 

Name: Alan Tapley

 

 

Title: Assistant Vice President

 

 

 

Borrower Security Agreement

 

--------------------------------------------------------------------------------


 

ANNEX F

 

AMENDED SUBSIDIARIES SECURITY AGREEMENT

 

 

[Attached]

 

F-1

--------------------------------------------------------------------------------


 

Posting Version 08/23/2013

 

 

SECOND AMENDED AND RESTATED SUBSIDIARIES SECURITY AGREEMENT

 

This SECOND AMENDED AND RESTATED SUBSIDIARIES SECURITY AGREEMENT, dated as of
August 27, 2013, is made by each of the Subsidiaries listed on the signature
pages hereto and each other Person who may become a party hereto pursuant to
Section 10 of this Agreement (each a “Grantor” and collectively, “Grantors”),
jointly and severally, in favor of Bank of America, N.A., as administrative
agent (in such capacity and together with its successors and assigns, the
“Administrative Agent”), for the benefit of the Secured Parties under the Credit
Agreement hereafter referred to, with reference to the following facts:

 

RECITALS

 

A.                                Grantors have granted security interests to
the Administrative Agent under a Subsidiaries Security Agreement, dated as of
September 26, 2008, as amended and restated by an Amended and Restated
Subsidiaries Security Agreement, dated as of May 13, 2011 (the “Existing
Security Agreement”), and desire to amend and restate the Existing Security
Agreement pursuant to this Agreement.

 

B.                                 Grantors have guaranteed the obligations of
the Borrower arising under or in respect of the Second Amended and Restated
Credit Agreement, dated as of April 19, 2013 among the Borrower, the Lenders
referred to therein, and Bank of America, N.A., as Administrative Agent (as
amended by the Amendment No. 1 to Second Amended and Restated Credit Agreement,
dated as of August 27, and as it may from time to time be further amended,
restated, extended, renewed, modified or supplemented, the “Credit Agreement”)
and each Grantor has guaranteed the obligations of each other Grantor under
Secured Cash Management Agreements and Secured Hedge Agreements.  This Agreement
is the Subsidiaries Security Agreement referred to in the Credit Agreement and
is one of the “Loan Documents” referred to in the Credit Agreement.

 

C.                                 Pursuant to the Credit Agreement, the Lenders
had made, and are making, certain credit facilities available to the Borrower. 
Additionally, as contemplated by the Credit Agreement, from time to time,
certain Secured Parties may enter into Secured Cash Management Agreements and/or
Secured Hedge Agreements with the Borrower and/or the Grantors.

 

D.                                As a condition to the continued availability
of such credit facilities, Secured Cash Management Agreements and Secured Hedge
Agreements, Grantors are required to enter into this Agreement to pledge certain
Collateral (as hereinafter defined) to Administrative Agent for the benefit of
the Secured Parties as herein provided.

 

E.                                  Grantors expect to realize direct and
indirect benefits as the result of the availability of (i) the aforementioned
credit facilities to the Borrower and (ii) the aforementioned Secured Cash
Management Agreements and Secured Cash Hedge Agreements, as the result of
financial or business support which will be provided to Grantors by the Borrower
and each other Grantor.

 

--------------------------------------------------------------------------------


 

AGREEMENT

 

NOW, THEREFORE, in order to induce Lenders to extend and maintain the
aforementioned credit facilities and the Secured Parties to extend and maintain
the financial accommodations under the Secured Cash Management Agreements and
Secured Hedge Agreements, and for other good and valuable consideration, the
receipt and adequacy of which hereby is acknowledged, Grantors hereby jointly
and severally represent, warrant, covenant, agree, assign and grant, and the
Existing Security Agreement is hereby amended and restated in its entirety, in
each case as follows:

 

1.                                    Definitions.  Terms defined in the Credit
Agreement and not otherwise defined in this Agreement shall have the meanings
defined for those terms in the Credit Agreement.  Terms defined in the New York
Uniform Commercial Code (as amended from time to time) and not otherwise defined
in this Agreement or in the Credit Agreement shall have the meanings defined for
those terms in the Uniform Commercial Code, as enacted in the State of New
York.  In addition, as used in this Agreement, the following terms shall have
the meanings respectively set forth after each:

 

“Agreement” means this Second Amended and Restated Subsidiaries Security
Agreement, and any extensions, modifications, renewals, restatements,
supplements or amendments hereof.

 

“Collateral” means and includes all present and future right, title and interest
of Grantors, or any of them, in or to any personal property whatsoever, and all
rights and powers of Grantors, or any of them, to transfer any interest in or to
any personal property whatsoever, including, without limitation, any and all of
the following personal property:

 

(a)                               All present and future accounts, accounts
receivable, payment intangibles, agreements, contracts, leases, contract rights,
rights to payment, instruments, promissory notes, documents, chattel paper,
security agreements, guaranties, undertakings, surety bonds,
health-care-insurance receivables, insurance policies, notes and drafts, and all
forms of obligations owing to Grantors, or any of them, or in which Grantors, or
any of them, may have any interest, however created or arising;

 

(b)                              All present and future general intangibles, all
tax refunds of every kind and nature to which Grantors, or any of them, now or
hereafter may become entitled, however arising, all other refunds, and all
deposits, goodwill, choses in action, trade secrets, computer programs,
software, customer lists, trademarks, trade names, service marks, patents,
licenses or sublicenses (to the extent that there exists no prohibition as a
matter of law or pursuant to any agreements governing such licenses or
sublicenses on the transfer thereof for security as contemplated by this
Agreement), copyrights, technology, processes, proprietary information and
insurance proceeds (other than any licenses issued by a Gaming Board or pursuant
to any Gaming Laws but only to the extent that granting a security interest in
such licenses would violate applicable Gaming Law);

 

-2-

--------------------------------------------------------------------------------


 

(c)                               All present and future deposit accounts of
Grantors, or any of them, including, without limitation, any demand, time,
savings, passbook or like account maintained by Grantors, or any of them, with
any bank, savings and loan association, credit union or like organization, and
all money, cash and Cash Equivalents of Grantors, or any of them, whether or not
deposited in any such deposit account;

 

(d)                             All present and future letter-of-credit rights
of Grantors, or any of them;

 

(e)                               All present and future books and records,
including, without limitation, books of account and ledgers of every kind and
nature, all electronically recorded data relating to Grantors, or their
businesses, all receptacles and containers for such records, and all files and
correspondence;

 

(f)                                All present and future goods, including,
without limitation, all farm products, inventory, equipment, gaming devices and
associated equipment (other than slot machines located in or to be located in
the State of Missouri), machinery, tools, molds, dies, furniture, furnishings,
trade fixtures, motor vehicles and all other goods used in connection with or in
the conduct of Grantors’ or any of their businesses;

 

(g)                              All present and future inventory and
merchandise, including, without limitation, all present and future goods held
for sale or lease or to be furnished under a contract of service, all raw
materials, work in process and finished goods, all packing materials, supplies
and containers relating to or used in connection with any of the foregoing, and
all bills of lading, warehouse receipts or documents of title relating to any of
the foregoing (other than slot machines located in or to be located in the State
of Missouri);

 

(h)                              All present and future investment property,
stocks, bonds, debentures, securities, instruments, subscription rights,
options, warrants, puts, calls, certificates, partnership interests, joint
venture interests, Investments and/or brokerage accounts and securities accounts
and all rights, preferences, privileges, dividends, distributions, redemption
payments, or liquidation payments with respect thereto;

 

(i)                                  All present and future accessions,
appurtenances, components, repairs, repair parts, spare parts, replacements,
substitutions, additions, issue and/or improvements to or of or with respect to
any of the foregoing;

 

(j)                                  All other tangible and intangible personal
property of Grantors, or any of them;

 

(k)                              All rights, remedies, powers and/or privileges
of Grantors, or any of them, with respect to any of the foregoing; and

 

-3-

--------------------------------------------------------------------------------


 

(l)                                  Any and all proceeds, rights to proceeds
and products of any of the foregoing, including, without limitation, all money,
accounts, general intangibles, payment intangibles, deposit accounts, documents,
promissory notes, instruments, chattel paper, goods, insurance proceeds, and any
other tangible or intangible property received upon the sale or disposition of
any of the foregoing;

 

provided, that in no event shall “Collateral” include any Excluded Collateral.

 

“Secured Obligations” means any and all present and future Obligations of any
type or nature of Grantors arising under the Guaranty or under any other Loan
Documents, or with respect to any Secured Cash Management Agreement or any
Secured Hedge Agreement or any one or more of them; provided, that in the case
of each Grantor (other than the Borrower), the Secured Obligations of such
Grantor shall exclude any Excluded Swap Obligations of such Grantor.

 

2.                                    Further Assurances.  At any time and from
time to time at the request of Administrative Agent, Grantors, and each of them,
shall execute and deliver to Administrative Agent all such financing statements,
amendments or continuations and other instruments and documents in form and
substance satisfactory to Administrative Agent as shall be necessary or
desirable to fully perfect, when filed and/or recorded, Administrative Agent’s
security interests granted pursuant to Section 3 of this Agreement to the extent
that such security interests can be fully perfected by the filing of financing
statements.  At any time and from time to time Administrative Agent shall be
entitled to authenticate on behalf and in the name of any Grantor, file and/or
record any or all such financing statements which such financing statement may
describe the collateral covered thereby as “all assets” or “all personal
property” of the debtor or words of similar import), amendments or
continuations, instruments and documents held by it, and any or all such further
financing statements, amendments and continuations, documents and instruments,
and to take all such other actions, as the Administrative Agent may deem
appropriate to perfect and to maintain perfected the security interests granted
in Section 3 of this Agreement to the extent that such security interests can be
fully perfected by the filing of financing statements.  Before and after the
occurrence of any Event of Default, at Administrative Agent’s request, Grantors,
and each of them, shall execute all such further financing statements,
amendments and continuations, instruments and documents, and shall do all such
further acts and things, as may be deemed necessary or desirable by
Administrative Agent to create and perfect, and to continue and preserve, a
security interest in the Collateral in favor of the Administrative Agent for the
benefit of the Secured Parties, or the priority thereof, to the extent that such
security interests can be fully perfected by the filing of financing
statements.  With respect to any Collateral (x) consisting of securities
accounts, deposit accounts, letter-of-credit rights, tangible chattel paper or
certificates of title as to which Administrative Agent’s security interest need
be perfected by, or the priority thereof need be assured by, possession and/or
control of such Collateral, after the occurrence and during the continuance of
an Event of Default, and (y) with respect to any Collateral consisting of
instruments, documents or otherwise (but excluding the Collateral referenced in
the foregoing sub-clause (x) of this sentence) as to which Administrative
Agent’s security interest need be perfected by, or the priority thereof need be
assured by, possession and/or control of such Collateral, in the case of each of
(x) and (y) Grantors, and each of them, will promptly upon written demand of
Administrative Agent

 

-4-

--------------------------------------------------------------------------------


 

deliver possession of same (together with such undated instruments of
endorsement, transfer or assignment duly executed in blank as the Administrative
Agent may specify) in pledge to Administrative Agent for the benefit of the
Secured Parties and/or control of such Collateral, as requested by the
Administrative Agent, and Grantor will take all actions necessary to vest such
possession or control in the Administrative Agent for the benefit of the Secured
Parties (including delivery of a duly executed control agreement with respect to
such Collateral in form and substance satisfactory to the Administrative
Agent).  With respect to any Collateral consisting of securities, instruments,
partnership or joint venture interests or the like, Grantors hereby jointly and
severally consent and agree that the issuers of, or obligors on, any such
Collateral, or any registrar or transfer agent or trustee for any such
Collateral, shall be entitled to accept the provisions of this Agreement as
conclusive evidence of the right of the Administrative Agent to effect any
transfer or exercise any right hereunder or with respect to any such Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by Grantors, or any of them, or any other Person to such issuers
or such obligors or to any such registrar or transfer agent or trustee.

 

3.                                    Security Agreement.  For valuable
consideration, Grantors hereby jointly and severally assign and pledge to the
Administrative Agent (for and on behalf of the Secured Parties), and grant to
the Administrative Agent (for and on behalf of the Secured Parties), a security
interest in, all presently existing and hereafter acquired Collateral, as
security for the timely payment and performance in full when due (whether at
stated maturity, by required prepayment, declaration, acceleration or otherwise)
of the Secured Obligations, and each of them; provided, that such grant shall in
no event include any of the Excluded Collateral.  This Agreement is a continuing
and irrevocable agreement and all the rights, powers, privileges and remedies
hereunder shall apply to any and all Secured Obligations, including those
arising under successive transactions which shall either continue the Secured
Obligations, increase or decrease them, or from time to time create new Secured
Obligations after all or any prior Secured Obligations have been satisfied, and
notwithstanding the bankruptcy of any Grantor or any other Person or any other
event or proceeding affecting any Person.

 

4.                                    Grantors’ Representations, Warranties and
Agreements.  Except as otherwise disclosed to Administrative Agent in writing
concurrently herewith, Grantors jointly and severally represent, warrant and
agree that: (a) Grantors will pay, prior to delinquency, all taxes, charges,
Liens and assessments against the Collateral, except such as are expressly
permitted by the Credit Agreement or are timely contested in good faith and for
which adequate reserves have been set aside in accordance with GAAP, and upon
its failure to pay or so contest such taxes, charges, Liens and assessments, the
Administrative Agent at its option may pay any of them, and the Administrative
Agent shall be the sole judge of the legality or validity thereof and the amount
necessary to discharge the same; (b) the Collateral will not be knowingly used
for any unlawful purpose or in material violation of any Law, regulation or
ordinance, nor used in any way that will void or impair any insurance required
to be carried in connection therewith; (c) Grantors will, to the extent
consistent with good business practice, keep the Collateral in reasonably good
repair, working order and condition, and from time to time make all needful and
proper repairs, renewals, replacements, additions and improvements thereto and,
as appropriate and applicable, will otherwise deal with the Collateral in all
such ways as are considered good practice by owners of like Property; (d)
Grantors will take all steps to preserve and protect the Collateral; (e)
Grantors will

 

-5-

--------------------------------------------------------------------------------


 

maintain, with responsible insurance companies, insurance covering the
Collateral against such insurable losses as is required by the Credit Agreement
and as is consistent with sound business practice, and will cause the
Administrative Agent to be designated as an additional insured and loss payee
with respect to such insurance, will obtain the written agreement of the
insurers that such insurance shall not be canceled, terminated or materially
modified to the detriment of the Administrative Agent without at least 30 days
prior written notice to the Administrative Agent, and will furnish copies of
such insurance policies or certificates to the Administrative Agent promptly
upon request therefor; and (f) Grantors will promptly notify the Administrative
Agent in writing in the event of any substantial or material damage to the
Collateral from any source whatsoever, and, except for the disposition of
collections and other proceeds of the Collateral permitted by Section 6 hereof,
Grantors will not remove or permit to be removed any part of the Collateral from
its place of business without the prior written consent of the Administrative
Agent, except for such items of the Collateral as are removed in the ordinary
course of business or in connection with any transaction or disposition
otherwise permitted by the Loan Documents.

 

Additionally, each Grantor represents, warrants and agrees that (a) it shall not
change its jurisdiction of organization, legal name, corporate structure,
organizational identification number or taxpayer identification number, or
location of chief executive office or sole place of business from that set forth
in Schedule 5.13 of the Credit Agreement or in any perfection certificate
delivered to the Administrative Agent without delivering written notice thereof
to the Administrative Agent at least 10 business days prior to such change; (b)
the security interest granted pursuant to this Agreement constitutes a valid and
continuing perfected first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties in all Collateral
subject only to Liens permitted by Section 7.01 of the Credit Agreement and (z)
the occurrence of the following: (i) in the case of all Collateral in which a
security interest may be perfected by filing a financing statement under the
Uniform Commercial Code, the completion of the filings and other actions
specified on the Perfection Certificate (which, in the case of all filings and
other documents referred to therein, have been delivered to Administrative Agent
in completed and duly authorized form) and (ii) in the case of all copyrights,
trademarks and patents for which Uniform Commercial Code filings are
insufficient, all appropriate filings having been made with the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable; (c) such Grantor has good and marketable title to the Collateral in
which such Grantor is purporting to grant a security interest to the
Administrative Agent on behalf of the Secured Parties; and (d) as of the date
that the representation set forth in Section 5.17(ii) of the Credit Agreement is
made and, thereafter, as of the most recent date on which the Borrower was
required pursuant to Section 6.01(j) of the Credit Agreement to supplement
Schedule 5.17 of the Credit Agreement, Schedule 5.17 of the Credit Agreement (as
so supplemented pursuant to Section 6.01(j) of the Credit Agreement) sets forth,
a true and complete list of: (i) all IP Rights that are registered or subject to
applications for registration and (ii) material internet domain names and
including for each of the foregoing items, to the extent applicable to such
item, (1) the owner, (2) the title, (3) the jurisdiction in which such item has
been registered or otherwise arises or in which an application for registration
has been filed, and (4) as applicable, the registration or application number
and registration or application date.

 

5.                                    Administrative Agent’s Rights Re
Collateral.  At any time (whether or not an Event of Default has occurred), at
the expense of Grantors, the Administrative Agent

 

-6-

--------------------------------------------------------------------------------

 

may, to the extent it may be necessary or desirable to protect the security
hereunder, but the Administrative Agent shall not be obligated to: (a) pursuant
to the terms set forth in Section 6.10 of the Credit Agreement, enter upon any
premises on which Collateral is situated upon reasonable notice and examine the
same or (b) without notice or demand, upon any Event of Default, to perform any
obligation of Grantors under this Agreement or any obligation of any other
Person under the Loan Documents.  Grantors shall maintain books and records
pertaining to the Collateral in such detail, form and scope as is consistent
with Grantors’ past practices.  Grantors shall at any time at the Administrative
Agent’s request mark the Collateral and/or Grantors’ ledger cards, books of
account and other records relating to the Collateral with appropriate notations
satisfactory to the Administrative Agent disclosing that they are subject to the
Administrative Agent’s security interests for the benefit of the Secured
Parties.  The Administrative Agent shall at all times on reasonable notice have
full access to and the right to audit any and all of Grantors’ books and records
pertaining to the Collateral, and to confirm and verify the value of the
Collateral and to do whatever else the Administrative Agent reasonably may deem
necessary or desirable to protect its interests; provided, however, that any
such action which involves communicating with customers of Grantors shall be
carried out by the Administrative Agent through Grantors’ independent auditors
unless the Administrative Agent shall then have the right directly to notify
obligors on the Collateral as provided in Section 9.  The Administrative Agent
shall be under no duty or obligation whatsoever to take any action to preserve
any rights of or against any prior or other parties in connection with the
Collateral, to exercise any voting rights or managerial rights with respect to
any Collateral, whether or not an Event of Default shall have occurred, or to
make or give any presentments, demands for performance, notices of
non-performance, protests, notices of protests, notices of dishonor or notices
of any other nature whatsoever in connection with the Collateral or the Secured
Obligations.  The Administrative Agent shall be under no duty or obligation
whatsoever to take any action to protect or preserve the Collateral or any
rights of Grantors therein, or to make collections or enforce payment thereon,
or to participate in any foreclosure or other proceeding in connection
therewith.

 

6.                                    Collections on the Collateral.  Except as
otherwise provided in any Loan Document, Grantors shall have the right to use,
dispose of and to continue to make collections on and receive dividends and
other proceeds of all of the Collateral in the ordinary course of business so
long as no Event of Default shall have occurred and be continuing.  Upon the
occurrence and during the continuance of an Event of Default, at the option of
the Administrative Agent, except as prohibited by applicable Law, Grantors’
right to make collections on and receive dividends and other proceeds of the
Collateral and to use or dispose of such collections and proceeds shall
terminate, and any and all dividends, proceeds and collections, including all
partial or total prepayments, then held or thereafter received on or on account
of the Collateral will be held or received by Grantors in trust for the
Administrative Agent and the Secured Parties and immediately delivered in kind
to the Administrative Agent.  Any remittance received by Grantors from any
Person shall be presumed to relate to the Collateral and to be subject to the
Administrative Agent’s security interests for the benefit of the Secured
Parties.  Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the right at all times to receive, receipt
for, endorse, assign, deposit and deliver, in the name of the Administrative
Agent or in the name of Grantors, any and all checks, notes, drafts and other
instruments for the payment of money constituting proceeds of or otherwise
relating to the Collateral; and Grantors each hereby authorize the
Administrative Agent to affix, by facsimile signature or otherwise, the general

 

-7-

--------------------------------------------------------------------------------


 

or special endorsement of it, in such manner as the Administrative Agent shall
deem advisable, to any such instrument in the event the same has been delivered
to or obtained by the Administrative Agent without appropriate endorsement, and
the Administrative Agent and any collecting bank are hereby authorized to
consider such endorsement to be a sufficient, valid and effective endorsement by
Grantors, and each of them, to the same extent as though it were manually
executed by the duly authorized officer of each Grantor, regardless of by whom
or under what circumstances or by what authority such facsimile signature or
other endorsement actually is affixed, without duty of inquiry or responsibility
as to such matters, and each Grantor hereby expressly waives demand,
presentment, protest and notice of protest or dishonor and all other notices of
every kind and nature with respect to any such instrument.

 

7.                                    Possession of Collateral by Administrative
Agent.  All the Collateral now, heretofore or hereafter delivered to the
Administrative Agent shall be held by the Administrative Agent in its
possession, custody and control for the benefit of the Secured Parties.  Any or
all of the cash Collateral delivered to the Administrative Agent will be held in
an interest bearing account until it is applied in accordance with the terms
hereof.  Nothing herein shall obligate the Administrative Agent to invest any
Collateral or obtain any particular return thereon.  Upon the occurrence and
during the continuance of an Event of Default, whenever any of the Collateral is
in the Administrative Agent’s possession, custody or control, the Administrative
Agent may use, operate and consume the Collateral, whether for the purpose of
preserving and/or protecting the Collateral, or for the purpose of performing
any of Grantors’ obligations with respect thereto, or otherwise.  The
Administrative Agent may at any time deliver or redeliver the Collateral or any
part thereof to Grantors, and the receipt of any of the same by Grantors shall
be complete and full acquittance for the Collateral so delivered, and the
Administrative Agent thereafter shall be discharged from any liability or
responsibility therefor.  So long as the Administrative Agent exercises
reasonable care with respect to any Collateral in its possession, custody or
control, the Administrative Agent shall have no liability for any loss of or
damage to such Collateral, and in no event shall the Administrative Agent have
liability for any diminution in value of Collateral occasioned by economic or
market conditions or events.  The Administrative Agent shall be deemed to have
exercised reasonable care within the meaning of the preceding sentence if the
Collateral in the possession, custody or control of the Administrative Agent is
accorded treatment substantially equal to that which the Administrative Agent
accords its own property, it being understood that the Administrative Agent
shall not have any responsibility for (a) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Collateral, whether or not the Administrative Agent has or is
deemed to have knowledge of such matters, or (b) taking any necessary steps to
preserve rights against any Person with respect to any Collateral.

 

8.                                    Events of Default.  There shall be an
Event of Default hereunder upon the occurrence and during the continuance of an
Event of Default under the Credit Agreement.

 

9.                                    Rights Upon Event of Default.  Upon the
occurrence and during the continuance of an Event of Default, the Administrative
Agent shall have, in any jurisdiction where enforcement hereof is sought, all
rights and remedies that the Administrative Agent may have under applicable Law
or in equity, under this Agreement (including, without limitation, all rights
set forth in Section 6 hereof) and under any other Loan Document

 

-8-

--------------------------------------------------------------------------------


 

(including, without limitation, all rights and remedies of a secured party under
the Uniform Commercial Code as enacted in any jurisdiction), and, in addition,
the following rights and remedies, all of which may be exercised with or without
notice to Grantors and without affecting the Obligations of Grantors hereunder
or under any other Loan Document, or the enforceability of the Liens and
security interests created hereby:  (a) to foreclose the Liens and security
interests created hereunder or under any other agreement relating to any
Collateral by any available judicial procedure or without judicial process; (b)
to enter any premises where any Collateral may be located for the purpose of
securing, protecting, inventorying, appraising, inspecting, repairing,
preserving, storing, preparing, processing, taking possession of or removing the
same; (c) to sell, assign, lease or otherwise dispose of any Collateral or any
part thereof, either at public or private sale or at any broker’s board, in lot
or in bulk, for cash, on credit or otherwise, with or without representations or
warranties and upon such terms as shall be acceptable to the Administrative
Agent; (d) to notify obligors on the Collateral that the Collateral has been
assigned to the Administrative Agent and that all payments thereon are to be
made directly and exclusively to the Administrative Agent; (e) to collect by
legal proceedings or otherwise all dividends, distributions, interest, principal
or other sums now or hereafter payable upon or on account of the Collateral; (f)
to enter into any extension, reorganization, deposit, merger or consolidation
agreement, or any other agreement relating to or affecting the Collateral, and
in connection therewith the Administrative Agent may deposit or surrender
control of the Collateral and/or accept other Property in exchange for the
Collateral; (g) to settle, compromise or release, on terms acceptable to the
Administrative Agent, in whole or in part, any amounts owing on the Collateral
and/or any disputes with respect thereto; (h) to extend the time of payment,
make allowances and adjustments and issue credits in connection with the
Collateral in the name of the Administrative Agent or in the name of Grantors;
(i) to enforce payment and prosecute any action or proceeding with respect to
any or all of the Collateral and take or bring, in the name of the
Administrative Agent or in the name of Grantors, any and all steps, actions,
suits or proceedings deemed by the Administrative Agent necessary or desirable
to effect collection of or to realize upon the Collateral, including any
judicial or nonjudicial foreclosure thereof or thereon, and each Grantor
specifically consents to any nonjudicial foreclosure of any or all of the
Collateral or any other action taken by the Administrative Agent which may
release any obligor from personal liability on any of the Collateral, and each
Grantor waives any right not expressly provided for in this Agreement to receive
notice of any public or private judicial or nonjudicial sale or foreclosure of
any security or any of the Collateral; and any money or other property received
by the Administrative Agent in exchange for or on account of the Collateral,
whether representing collections or proceeds of Collateral, and whether
resulting from voluntary payments or foreclosure proceedings or other legal
action taken by the Administrative Agent or Grantors may be applied by the
Administrative Agent without notice to Grantors, to the Secured Obligations in
such order and manner as the Administrative Agent’s sole discretion shall
determine; (j) to insure, process and preserve the Collateral; (k) to exercise
all rights, remedies, powers or privileges provided under any of the Loan
Documents; (l) to remove, from any premises where the same may be located, the
Collateral and any and all documents, instruments, files and records, and any
receptacles and cabinets containing the same, relating to the Collateral, and
the Administrative Agent may, at the cost and expense of Grantors, use such of
its supplies, equipment, facilities and space at its places of business as may
be necessary or appropriate to properly administer, process, store, control,
prepare for sale or disposition and/or sell or dispose of the Collateral or to
properly administer and control the handling of collections and realizations
thereon, and the Administrative Agent

 

-9-

--------------------------------------------------------------------------------


 

shall be deemed to have a rent-free tenancy of any premises of Grantors for such
purposes and for such periods of time as reasonably required by the
Administrative Agent; (m) to receive, open and dispose of all mail addressed to
Grantors, or any of them, and notify postal authorities to change the address
for delivery thereof to such address as the Administrative Agent may designate;
provided that the Administrative Agent agrees that it will promptly deliver over
to Grantors such mail as does not relate to the Collateral; and (n) to exercise
all other rights, powers, privileges and remedies of an owner of the Collateral;
all at the Administrative Agent’s sole option and as the Administrative Agent in
its sole discretion may deem advisable.  Grantors will, at the Administrative
Agent’s request, assemble the Collateral and make it available to the
Administrative Agent at places which the Administrative Agent may designate,
whether at the premises of Grantors or elsewhere, and will make available to the
Administrative Agent, free of cost, all premises, equipment and facilities of
Grantors for the purpose of the Administrative Agent taking possession of the
Collateral or storing same or removing or putting the Collateral in salable form
or selling or disposing of same.

 

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent also shall have the right, without notice or demand, either
in person, by agent or by a receiver to be appointed by a court, and without
regard to the adequacy of any security for the Secured Obligations, to take
possession of the Collateral or any part thereof and to collect and receive the
rents, issues, profits, income and proceeds thereof.  Taking possession of the
Collateral shall not cure or waive any Event of Default or notice thereof or
invalidate any act done pursuant to such notice.  The rights, remedies and
powers of any receiver appointed by a court shall be as ordered by said court.

 

Any public or private sale or other disposition of the Collateral may be held at
any office of the Administrative Agent, or at any Grantor’s place of business,
or at any other place permitted by applicable Law, and without the necessity of
the Collateral being within the view of prospective purchasers.  The
Administrative Agent may direct the order and manner of sale of the Collateral,
or portions thereof, as it in its sole and absolute discretion may determine,
and Grantors, expressly waive any right to direct the order and manner of sale
of any Collateral.  Any Secured Party or any Person on any Secured Party’s
behalf may bid and purchase at any such sale or other disposition.  The net cash
proceeds resulting from the collection, liquidation, sale, lease or other
disposition of the Collateral shall be applied, first, to the expenses
(including attorneys’ fees and disbursements) of retaking, holding, storing,
processing and preparing for sale or lease, selling, leasing, collecting,
liquidating and the like, and then to the satisfaction of the Secured
Obligations in accordance with the Credit Agreement.  Grantors and any other
Person then obligated therefor shall pay to the Administrative Agent on demand
any deficiency with regard thereto which may remain after such sale,
disposition, collection or liquidation of the Collateral.

 

With respect to any Collateral consisting of securities, partnership interests,
limited liability company interests, joint venture interests, Investments or the
like, and whether or not any of such Collateral has been effectively registered
under the Securities Act of 1933 or other applicable Laws, the Administrative
Agent may, in its sole and absolute discretion, sell all or any part of such
Collateral at private sale in such manner and under such circumstances as the
Administrative Agent may deem necessary or advisable in order that the sale may
be lawfully conducted.  Without limiting the foregoing, the Administrative Agent
may (i) approach and negotiate with a limited number of potential purchasers,
and (ii) restrict

 

-10-

--------------------------------------------------------------------------------


 

the prospective bidders or purchasers to persons who will represent and agree
that they are purchasing such Collateral for their own account for investment
and not with a view to the distribution or resale thereof.  In the event that
any such Collateral is sold at private sale, each Grantor agrees that if such
Collateral is sold for a price which the Administrative Agent in good faith
believes to be reasonable under the circumstances then existing, then (a) the
sale shall be deemed to be commercially reasonable in all respects, (b) no
Grantor shall be entitled to a credit against the Secured Obligations in an
amount in excess of the purchase price, and (c) the Administrative Agent shall
not incur any liability or responsibility to any Grantor in connection
therewith, notwithstanding the possibility that a substantially higher price
might have been realized at a public sale.  Each Grantor recognizes that a ready
market may not exist for such Collateral if it is not regularly traded on a
recognized securities exchange, and that a sale by the Administrative Agent of
any such Collateral for an amount substantially less than a pro rata share of
the fair market value of the issuer’s assets minus liabilities may be
commercially reasonable in view of the difficulties that may be encountered in
attempting to sell a large amount of such Collateral or Collateral that is
privately traded.

 

Upon consummation of any sale of Collateral hereunder, the Administrative Agent
shall have the right to assign, transfer and deliver to the purchaser or
purchasers thereof the Collateral so sold.  Each such purchaser at any such sale
shall hold the Collateral so sold absolutely free from any claim or right upon
the part of any Grantor or any other Person, and each Grantor hereby waives (to
the extent permitted by applicable Laws) all rights of redemption, stay and
appraisal which it now has or may at any time in the future have under any rule
of Law or statute now existing or hereafter enacted.  If the sale of all or any
part of the Collateral is made on credit or for future delivery, the
Administrative Agent shall not be required to apply any portion of the sale
price to the Secured Obligations until such amount actually is received by the
Administrative Agent, and any Collateral so sold may be retained by the
Administrative Agent until the sale price is paid in full by the purchaser or
purchasers thereof.  The Administrative Agent shall not incur any liability in
case any such purchaser or purchasers shall fail to pay for the Collateral so
sold, and, in case of any such failure, the Collateral may be sold again.

 

10.                            Joinder.  Any other Person may become a Grantor
hereunder and become bound by the terms and conditions of this Agreement by
executing and delivering to Administrative Agent an Instrument of Joinder
substantially in the form attached hereto as Exhibit A, accompanied by such
documentation as Administrative Agent may require to establish the due
organization, valid existence and good standing of such Person, its
qualification to engage in business in each material jurisdiction in which it is
required to be so qualified, its authority to execute, deliver and perform this
Agreement, and the identity, authority and capacity of each Responsible Officer
thereof authorized to act on its behalf.

 

11.                            Attorney-in-Fact.  Each Grantor hereby
irrevocably nominates and appoints the Administrative Agent for the benefit of
the Secured Parties as its attorney-in-fact for the following purposes:  (a)
following the Administrative Agent’s request thereof and Grantors’ failure to
perform, to do all acts and things which the Administrative Agent may deem
necessary or advisable to perfect and continue perfected the security interests
created by this Agreement and, upon the occurrence and during the continuance of
an Event of Default, to preserve, process, develop, maintain and protect the
Collateral; (b) upon the occurrence and during the continuance of an Event of
Default, to do any and every act which such Grantor is

 

-11-

--------------------------------------------------------------------------------


 

obligated to do under this Agreement, at the expense of the Grantors, so
obligated and without any obligation to do so; (c) to prepare, file and/or
record, for such Grantor, in the name of the Grantor, any financing statement
(which such financing statement may describe the collateral covered thereby as
“all assets” or “all personal property” of the debtor or words of similar
import), amendment or continuation, application for registration, or like paper,
and to take any other action deemed by the Administrative Agent necessary or
desirable in order to perfect or maintain perfected the security interests
granted hereby; (d) to file with the United States Patent and Trademark Office
or United States Copyright Office (or any successor office or any similar office
in any other country) such documents as may be necessary or advisable for the
purpose of perfecting, confirming or continuing the Security Interest granted by
each Grantor, without the signature of any Grantor, and naming any Grantor or
the Grantors as debtors and the Administrative Agent as secured party; and (e)
upon the occurrence and during the continuance of an Event of Default, to
execute any and all papers and instruments and do all other things necessary or
desirable to preserve and protect the Collateral and to protect the
Administrative Agent’s security interests therein; provided, however, that the
Administrative Agent shall be under no obligation whatsoever to take any of the
foregoing actions, and, absent bad faith or actual malice, the Administrative
Agent shall have no liability or responsibility for any act taken or omission
with respect thereto.

 

12.                            Costs and Expenses.  Without limiting any
reimbursement obligations under the Credit Agreement and the other Loan
Documents, and without duplication thereof, each Grantor agrees to pay to each
Secured Party all costs and expenses (including, without limitation, attorneys’
fees and disbursements) incurred by such Secured Party in the enforcement or
attempted enforcement of this Agreement, whether or not an action is filed in
connection therewith, and in connection with any waiver or amendment of any term
or provision hereof.  All advances, charges, costs and expenses, including
attorneys’ fees and disbursements, incurred or paid by any Secured Party in
exercising any right, privilege, power or remedy conferred by this Agreement
(including, without limitation, the right to perform any Secured Obligation of
such Grantor under the Loan Documents), or in the enforcement or attempted
enforcement thereof, shall be secured hereby and shall become a part of the
Secured Obligations and shall be paid to such Secured Party by such Grantor,
immediately upon demand, together with interest thereon at the Default Rate.

 

13.                            Statute of Limitations and Other Laws.  Until the
Secured Obligations, other than contingent indemnification obligations, shall
have been paid and performed in full, the power of sale and all other rights,
privileges, powers and remedies granted to the Secured Parties hereunder shall
continue to exist and may be exercised by the Secured Parties at any time and
from time to time irrespective of the fact that any of the Secured Obligations
may have become barred by any statute of limitations.  Each Grantor expressly
waives the benefit of any and all statutes of limitation, and any and all Laws
providing for exemption of property from execution or for valuation and
appraisal upon foreclosure, to the maximum extent permitted by applicable Law.

 

14.                            Other Agreements.  Nothing herein shall in any
way modify or limit the effect of terms or conditions set forth in any other
security or other agreement executed by Grantors, or any of them, or in
connection with the Secured Obligations, but each and every term and condition
hereof shall be in addition thereto.  All provisions contained in the Credit

 

-12-

--------------------------------------------------------------------------------


 

Agreement or any other Loan Document that apply to Loan Documents generally are
fully applicable to this Agreement and are incorporated herein by this
reference.

 

15.                            Understandings With Respect to Waivers and
Consents.  Each Grantor warrants and agrees that each of the waivers and
consents set forth herein are made after consultation with legal counsel and
with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense or right waived may
diminish, destroy or otherwise adversely affect rights which such Grantor
otherwise may have against any Secured Party or others, or against Collateral. 
If any of the waivers or consents herein are determined to be contrary to any
applicable Law or public policy, such waivers and consents shall be effective to
the maximum extent permitted by Law.

 

16.                            Release of Grantors.  This Agreement and all
Secured Obligations of Grantors hereunder shall be released upon termination of
the Aggregate Commitments and payment in full of all Secured Obligations (other
than (A) contingent indemnification obligations as to which no claim has been
made and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank of Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made).

 

Additionally, Collateral that is released or is required to be released from the
security interest created by this Agreement in order to permit Grantors to
consummate any disposition of stock or assets, merger, consolidation,
amalgamation, acquisition, transfer or dividend payment or distribution that
Grantors are permitted to consummate pursuant to the Loan Documents, if any,
shall be so released by Administrative Agent at such times and to the extent
necessary or appropriate to permit Grantors to consummate such permitted
transactions promptly following Administrative Agent’s receipt of written
request therefor by Grantors specifying the purpose for which release is
requested and such further certificates or other documents as Administrative
Agent shall request in its reasonable discretion to confirm that Grantors are
permitted to consummate such permitted transaction and to confirm its
replacement Lien on appropriate collateral (unless replacement collateral is not
required pursuant to the Loan Documents).  Any request for any permitted release
shall be transmitted to Administrative Agent.

 

Upon such release of Grantors’ Secured Obligations hereunder, or release of
Collateral permitted hereunder, the Administrative Agent shall return any
pledged Collateral to Grantors, or to the Person or Persons legally entitled
thereto, and shall endorse, execute, deliver, record and file all instruments
and documents, and do all other acts and things, reasonably required for the
return of the applicable Collateral to Grantors, or to the Person or Persons
legally entitled thereto, and to evidence or document the release of the
Administrative Agent’s and the other Secured Parties’ interests in such
Collateral arising under this Agreement, all as reasonably requested by, and at
the sole expense of, Grantors.

 

17.                            Continuing Effect.  This Agreement shall remain
in full force and effect and continue to be effective should any petition be
filed by or against Grantors for liquidation or reorganization, should Grantors
become insolvent or make an assignment for the benefit of

 

-13-

--------------------------------------------------------------------------------


 

creditors or should a receiver or trustee be appointed for all or any
significant part of Grantors’ assets, and shall continue to be effective or be
reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable Law,
rescinded or reduced in amount, or must otherwise be restored or returned by
Administrative Agent or any other Secured Party, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment or any part
thereof is rescinded, reduced, restored or returned, the Secured Obligations
shall be reinstated and deemed reduced only by such amount paid and not so
rescinded, reduced, restored or returned.

 

18.                            Successors and Assigns.  This Agreement shall be
binding upon the successors and assigns of each Grantor and shall inure to the
benefit of the Secured Parties and their successors and assigns; provided that
no Grantor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of the Administrative
Agent, and any attempted assignment without such consent shall be null and void.
By accepting the benefits of the Loan Documents, each Hedge Bank and Cash
Management Bank agrees to be bound by all of the applicable provisions thereof.

 

19.                            Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Grantor and
the Administrative Agent, subject to any consents required under the Credit
Agreement; provided that any provision of this Agreement imposing obligations on
any Grantor may be waived by the Administrative Agent in a written instrument
executed by the Administrative Agent; provided, further, no such waiver
amendment, supplement or modification shall require the consent of any Hedge
Bank or Cash Management Bank except as may be expressly provided in the Credit
Agreement.

 

20.                            Additional Powers and Authorization.  The
Administrative Agent has been appointed as the Administrative Agent hereunder
pursuant to the Credit Agreement and shall be entitled to the benefits of the
Credit Agreement and the other Loan Documents.  Notwithstanding anything
contained herein to the contrary, the Administrative Agent may employ agents,
trustees, or attorneys-in-fact and, subject to compliance with applicable Gaming
Laws, may vest any of them with any property (including, without limitation, the
Collateral), title, right or power deemed necessary for the purposes of such
appointment.  It is expressly understood and agreed by the parties to this
Agreement that any authority conferred upon the Administrative Agent hereunder
is subject to the terms of the delegation of authority made by the Secured
Parties to the Administrative Agent pursuant to the Credit Agreement, and that
the Administrative Agent has agreed to act (and any successor collateral agent
shall act) as such hereunder only on the express conditions contained in the
Credit Agreement. Any successor administrative agent appointed pursuant to the
Credit Agreement shall be entitled to all the rights, interests and benefits of
the Administrative Agent hereunder.

 

21.                            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY

 

-14-

--------------------------------------------------------------------------------


 

(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 21.

 

22.                            SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS.

 

(A)                          EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS AGREEMENT AGAINST THE GRANTORS OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(B)                           EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

-15-

--------------------------------------------------------------------------------


 

(C)                           EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

23.                            Compliance with Missouri Gaming Laws. 
Notwithstanding anything in this Agreement to the contrary, this instrument
shall not, and shall not be deemed to, pledge, hypothecate, grant a security
interest or any other interest in, convey, transfer or otherwise assign (a
“Transfer”), in any way (i) any license issued by the Missouri Gaming Commission
or any interest in a license issued by the Missouri Gaming Commission, but only
to the extent that granting a security interest in any such license would
violate applicable Gaming Law, (ii) any ownership interest in the capital stock
or other equity interests of any Subsidiary subject to Missouri Gaming Laws (it
being acknowledged that any such ownership interest will be pledged, upon
Missouri Gaming Commission approval, pursuant to the Pledge Agreement), or (iii)
slot machines located or to be located in the State of Missouri.  The
Administrative Agent acknowledges that Missouri Gaming Laws do not presently
permit the Administrative Agent to take possession of or foreclose upon any slot
machine (as defined by Title 11, Division 45, Section 10.055 of Missouri Code of
State Regulations) located or to be located in the State of Missouri unless the
Administrative Agent holds a license issued by the Missouri Gaming Commission,
or possibly via a different mechanism that the Missouri Gaming Commission would
find in compliance with Missouri Gaming Laws (which mechanism could include,
subject to the Missouri Gaming Commission’s approval, the sale, transfer or
disposition of such slot machines through or to a party holding a Class A
license or a supplier’s license issued by the Missouri Gaming Commission).

 

24.                            Amendment and Restatement of Existing Security
Agreement.  This Agreement constitutes an amendment and restatement of the
Existing Security Agreement in its entirely and the Existing Security Agreement
shall thereafter be and shall be deemed replaced and superseded in all respect
by this Agreement.  The execution of this Agreement shall not operate as a
novation, waiver of any right, power or remedy of the Administrative Agent or
Secured Parties, nor constitute a waiver of any provision of the Existing
Security Agreement.  Each Grantor (i) acknowledges and agrees that this
Agreement does not constitute a novation or termination of the “Secured
Obligations” under the Existing Security Agreement or the other Loan Documents
as in effect prior to the effective date of the amendment and restatement of the
Existing Security Agreement (the “Restatement Effective Date”) and which remain
outstanding as of the Restatement Effective Date, (ii) acknowledges and agrees
that the “Secured Obligations” under Existing Security Agreement and the other
Loan Documents are in all respects continuing (as amended and restated hereby
and which are in all respects hereinafter subject to the terms herein), (iii)
ratifies and reaffirms all of its payments and performance obligations,
contingent or otherwise, under each Loan Document, (iv) and ratifies and
reaffirms each of the liens and security interests granted by it to Bank of
America, N.A., as administrative agent for the benefit of the secured parties
named in (or referred to in) the Existing Security Agreement, in or pursuant to
the Existing Security Agreement, and confirms and agrees that such liens and
security interests are in all respects continuing and in full force and effect
and shall continue to secure all of the Secured Obligations, including without
limitation, all Obligations under the Credit Agreement and (v)

 

-16-

--------------------------------------------------------------------------------


 

agrees that this Agreement shall in no manner impair or otherwise adversely
affect any of such liens and security interests.

 

-17-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each Grantor has executed this Agreement by its duly
authorized officer as of the date first written above.

 

 

“Grantors”

 

 

 

ARCADE PLANET, INC.,

 

a California corporation

 

 

 

BALLY GAMING INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation

 

 

 

SIERRA DESIGN GROUP,

 

a Nevada corporation

 

 

 

CASINO ELECTRONICS, INC.,

 

a Nevada corporation

 

 

 

COMPUDIGM SERVICES, INC.,

 

a Nevada corporation

 

 

 

By:

/s/ Neil Davidson

 

 

Name: Neil Davidson

 

 

Title: Treasurer

 

Subsidiaries Security
Agreement

 

--------------------------------------------------------------------------------


 

 

BALLY GAMING SERVICES, LLC,

 

 

a Nevada limited liability gaming company

 

 

 

By:

B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of BALLY GAMING
SERVICES, LLC

 

 

 

By:

BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS, S. DE R.L.
DE C.V.

 

 

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name: Neil Davidson

 

 

Title: Secretary

 

 

 

Address for Grantors:

 

c/o Bally Technologies, Inc.

 

6601 South Bermuda Road

 

Las Vegas, Nevada 89119

 

Subsidiaries Security
Agreement

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

AS OF THE DATE FIRST

 

ABOVE WRITTEN:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent for the Secured Parties

 

 

 

By:

/s/ Alan Tapley

 

Name: Alan Tapley

 

Title: Assistant Vice President

 

 

Subsidiaries Security
Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A
TO
SUBSIDIARIES SECURITY AGREEMENT

 

INSTRUMENT OF JOINDER

 

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of _______________, _____,
by ______________________________, a ___________________________ (“Joining
Party”), and delivered to Bank of America, N.A., as administrative agent (in
such capacity and together with its successors and assigns, the “Administrative
Agent”), pursuant to the Second Amended and Restated Subsidiaries Security
Agreement dated as of [___], 2013, made by each of the Grantors listed on the
signature pages thereto and certain other Grantors party thereto from time to
time in favor of the Administrative Agent for the benefit of the Secured Parties
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”).  Terms used but not defined in this
Joinder shall have the meanings defined for those terms in the Security
Agreement.

 

RECITALS

 

(A)       The Security Agreement was made by the Grantors in favor of the
Administrative Agent for the benefit of the Secured Parties in accordance with
that certain Second Amended and Restated Credit Agreement dated as of April 19,
2013 (as amended by the Amendment No. 1 to Second Amended and Restated Credit
Agreement, dated as of [___], and as it may from time to time be further
amended, restated, extended, renewed, modified or supplemented, the “Credit
Agreement”), by and among Bally Technologies, Inc., a Nevada corporation
(“Borrower”), the Lenders therein named and Bank of America, N.A., as the
Administrative Agent.

 

(B)       Joining Party has become a Subsidiary of Borrower, and as such is
required pursuant to Section 6.12 of the Credit Agreement to become a Grantor
under the Security Agreement.

 

(C)       Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrower of the Loans under the Credit Agreement
and the availability of financing accommodations to the Loan Parties under the
Secured Cash Management Agreements and Secured Hedge Agreements.

 

NOW THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

(1)        By this Joinder, Joining Party becomes a “Grantor” under and pursuant
to Section 10 of the Security Agreement.  Joining Party agrees that, upon its
execution hereof, it will become a Grantor under the Security Agreement with
respect to the Secured Obligations, and will be bound by all terms, conditions,
and duties applicable to a Grantor under the Agreement.  Without limiting the
foregoing, the Joining Party hereby pledges,

 

A-1

--------------------------------------------------------------------------------


 

assigns, transfers and grants to the Administrative Agent, for the benefit of
the Secured Parties, a security interest in, and a continuing lien on, all of
the Collateral of the Joining Party, wherever located and whether now owned or
existing or at any time hereafter acquired by the Joining Party or in which the
Joining Party now has or at any time in the future may acquire any right, title
or interest, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by required prepayment,
declaration, acceleration or otherwise) of the Secured Obligations. Each
reference to a “Grantor” in the Security Agreement shall be deemed to include
the Joining Party.

 

(2)        The Joining Party represents and warrants that the representations
and warranties made by it as a Grantor under the Security Agreement (giving
effect to this Joinder and to any supplements to the schedules thereto delivered
in connection herewith) are true and correct in all material respects on and as
of the date hereof (with all references to “the date hereof” contained in the
Security Agreement being references to the date of this Joinder with respect to
the Joining Party).

 

(3)        The Joining Party hereby represents and warrants that (a) set forth
on Schedule I attached hereto is a true and correct schedule of (i) any and all
Collateral consisting of United States Patents, Trademarks and Copyrights now
owned by the Joining Party and (b) set forth in Schedule II attached hereto, is
the true and correct legal name of the Joining Party, its jurisdiction of
organization, corporate structure, organizational identification number or
taxpayer identification number, or location of chief executive office or sole
place of business.

 

(4)        Except as expressly supplemented hereby, the Security Agreement shall
remain in full force and effect.

 

(5)        This Joinder shall be governed by, and construed in accordance with,
the law of the State of New York.

 

(6)        The effective date of this Joinder is _________, ______.

 

A-2

--------------------------------------------------------------------------------


 

 

“Joining Party”

 

 

 

______________________________,

 

a _____________________________

 

 

 

By:____________________________

 

Title:___________________________

 

 

ACKNOWLEDGED:

 

 

 

BANK OF AMERICA, N.A,

 

as Administrative Agent

 

 

 

By:__________________________

 

Title:_________________________

 

 

A-3

--------------------------------------------------------------------------------


 

ANNEX G

 

AMENDED GUARANTY

 

 

 

[Attached]

 

G-1

--------------------------------------------------------------------------------

 

THIRD AMENDED AND RESTATED GUARANTY

 

This THIRD AMENDED AND RESTATED GUARANTY, dated as of August 27, 2013, is made
by each of the guarantors listed on the signature pages hereto, together with
each other Person who may become a party hereto pursuant to Section 15 of this
Guaranty, jointly and severally in favor of Bank of America, N.A., as
administrative agent (in such capacity and together with its successors and
assigns, the “Administrative Agent”), for the benefit of the Secured Parties
under the Credit Agreement hereafter referred to, with reference to the
following facts:

 

RECITALS

 

A.                                Guarantors are parties to a Guaranty, dated as
of September 26, 2008, as amended by an Amended and Restated Subsidiary
Guaranty, dated as of May 13, 2011, and further amended by a Second Amended and
Restated Guaranty, dated as of April 19, 2013 (the “Existing Guaranty”),
pursuant to which the Guarantors (other than the Borrower) guaranteed the
obligations of Bally Technologies, Inc. ( “Borrower”) under that certain Second
Amended and Restated Credit Agreement, dated as of April 19, 2013 (as amended
prior to the date hereof, the “Existing Credit Agreement”), among Borrower, the
lenders party thereto and the Administrative Agent and each Guarantor guaranteed
the obligations of each other Guarantor under Secured Cash Management Agreements
and Secured Hedge Agreements.

 

B.                                 Borrower, the Lenders and the Administrative
Agent have agreed to amend the Existing Credit Agreement pursuant to that
certain Amendment No. 1 to Second Amended and Restated Credit Agreement, dated
as of the date hereof (the Existing Credit Agreement as amended thereby and as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), and the Lenders have agreed to provide and
maintain certain credit facilities to Borrower pursuant to the Credit Agreement.
Additionally, as contemplated by the Credit Agreement, from time to time,
certain Secured Parties may enter into Secured Cash Management Agreements and/or
Secured Hedge Agreements with the Guarantors .

 

C.                                 As a condition to the continued availability
of such credit facilities, Secured Cash Management Agreements and Secured Hedge
Agreements, Guarantors are required to enter into this Guaranty and to guaranty
the Guarantied Obligations as hereinafter provided.

 

D.                                Guarantors expect to realize direct and
indirect benefits as the result of the availability of (i) the aforementioned
credit facilities to Borrower and (ii) the aforementioned Secured Cash
Management Agreements and Secured Hedge Agreements, as the result of financial
or business support which will be provided to Guarantors by Borrower and each
other Guarantor.

 

AGREEMENT

 

NOW, THEREFORE, in order to induce the Lenders to extend and maintain the
aforementioned credit facilities and the Secured Parties to maintain the
financial

 

--------------------------------------------------------------------------------


 

accommodations under the Secured Cash Management Agreements and Secured Hedge
Agreements, and for other good and valuable consideration, the receipt and
adequacy of which hereby are acknowledged, Guarantors hereby represent, warrant,
covenant, agree and guaranty, and the Existing Guaranty is hereby amended and
restated in its entirety, in each case as follows:

 

1.                                    Definitions.  This Guaranty is the
Guaranty referred to in the Credit Agreement and is one of the Loan Documents. 
Terms defined in the Credit Agreement and not otherwise defined in this Guaranty
shall have the meanings given those terms in the Credit Agreement when used
herein and such definitions are incorporated herein as though set forth in
full.  In addition, as used herein, the following terms shall have the meanings
respectively set forth after each:

 

“Guarantied Obligations” means all Obligations at any time and from time to time
owing to any one or more of the Secured Parties and arising under the Credit
Agreement or under any other Loan Document with respect to any Secured Cash
Management Agreement or Secured Hedge Agreement, or any one or more of them, but
in the case of each Guarantor (other than the Borrower) excluding any Excluded
Swap Obligations of such Guarantor.  Without limiting the generality of the
foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guarantied Obligations and would be owed by any Loan
Party to any Secured Party under the Credit Agreement, any other Loan Document,
the Secured Cash Management Agreements and Secured Hedge Agreements but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Loan Party.

 

“Guarantors” means (a) the Subsidiaries of Borrower that are parties hereto as
indicated on the signature pages hereof, or that become parties hereto as
provided in Section 15 hereof, and (b) with respect to Obligations owing by any
Loan Party (other than the Borrower) under any Secured Cash Management Agreement
or Secured Hedge Agreement, the Borrower.

 

“Guaranty” means this Third Amended and Restated Guaranty, and any extensions,
modifications, renewals, restatements, reaffirmations, supplements or amendments
hereof, including, without limitation, any documents or agreements by which
additional Guarantors become party hereto.

 

“Qualified ECP Guarantor” shall mean, at any time, each Loan Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause another
person to qualify as an “eligible contract participant” at such time under
§1a(18)(A)(v)(II) of the Commodity Exchange Act

 

2

--------------------------------------------------------------------------------


 

2.                                    Guaranty of Guarantied Obligations. 
Guarantors hereby, jointly and severally, irrevocably and unconditionally
guaranty and promise to pay and perform the Guarantied Obligations and each and
every one of them when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration or otherwise, including all
amendments, modifications, supplements, renewals, increases or extensions of any
of them, whether such amendments, modifications, supplements, renewals,
increases or extensions are evidenced by new or additional instruments,
documents or agreements or change the rate of interest on, or increase the
principal amount of, any Guarantied Obligation or the security therefor, or
otherwise.  Any term or provision of this Guaranty or any other Loan Document to
the contrary notwithstanding, the aggregate maximum amount of the Guarantied
Obligations for which each Guarantor shall be liable shall not exceed the
maximum amount for which such Guarantor can be liable without rendering this
Guaranty or any other Loan Document as it relates to such Guarantor, voidable
under applicable law relating to fraudulent conveyance or fraudulent transfer.

 

3.                                    Nature of Guaranty.  This Guaranty is
irrevocable and continuing in nature and relates to any Guarantied Obligations
now existing or hereafter arising, subject to Section 16 hereof.  This Guaranty
is a guaranty of prompt and punctual payment and performance and is not merely a
guaranty of collection. Each Guarantor waives notices, demands, presentments,
protests, notices of protest, notices of dishonor and notices of any action or
inaction, including acceptance of this Guaranty, notices of default under the
Loan Documents, the Secured Hedge Agreements, the Secured Cash Management
Agreements or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to the Borrower
and notices of any of the matters referred to in Section 7 and any right to
consent to any thereof.

 

4.                                    Relationship to Other Agreements.  Nothing
herein shall in any way modify or limit the effect of terms or conditions set
forth in any other document, instrument or agreement executed by any Guarantor
or in connection with the Guarantied Obligations, but each and every term and
condition hereof shall be in addition thereto.  All provisions contained in the
Credit Agreement or any other Loan Document that apply to Loan Documents
generally are fully applicable to this Guaranty and are incorporated herein by
this reference.

 

5.                                    Subordination of Indebtedness of Borrower
to Guarantors to the Guarantied Obligations.  Each Guarantor agrees that:

 

(a)                               Any indebtedness of any other Loan Party now
or hereafter owed to any Guarantor hereby is subordinated to the Guarantied
Obligations.

 

(b)                              If the Secured Parties so request, upon the
occurrence and during the continuance of any Event of Default, any such
indebtedness of any Loan Party now or hereafter owed to any Guarantor shall be
collected, enforced and received by such Guarantor as trustee for the Secured
Parties and shall be paid over to the Secured Parties in kind on account of the
Guarantied Obligations, but without reducing or affecting in any manner the
obligations of such Guarantor under the other provisions of this Guaranty.

 

3

--------------------------------------------------------------------------------


 

6.                                    Statutes of Limitations and Other Laws. 
Until the termination of the Aggregate Commitments and the payment and
performance in full of all Guarantied Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank of Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), all the rights,
privileges, powers and remedies granted to the Secured Parties hereunder shall
continue to exist and may be exercised by the Secured Parties at any time and
from time to time irrespective of the fact that any of the Guarantied
Obligations may have become barred by any statute of limitations.  Each
Guarantor expressly waives the benefit of any and all statutes of limitation,
and any and all Laws providing for exemption of property from execution or for
evaluation and appraisal upon foreclosure, to the maximum extent permitted by
applicable Laws.

 

7.                                    Waivers and Consents.  Each Guarantor
acknowledges that this Guaranty may support obligations of Persons other than
such Guarantor and, in full recognition of that fact, each Guarantor consents
and agrees that the Secured Parties may, at any time and from time to time,
without notice or demand, and without affecting the enforceability or security
hereof:

 

(a)          supplement, modify, amend, extend, renew, increase or otherwise
change the time for payment or the terms of the Guarantied Obligations or any
part thereof, including any increase or decrease of the rate(s) of interest
thereon or the principal amount(s) thereof;

 

(b)         supplement, modify, amend or waive, or enter into or give any
agreement, approval or consent with respect to, the Guarantied Obligations or
any part thereof or any of the Loan Documents or any additional security or
guaranties, or any condition, covenant, default, remedy, right, representation
or term thereof or thereunder;

 

(c)          accept new or additional instruments, documents or agreements in
exchange for or relative to any of the Loan Documents or the Guarantied
Obligations or any part thereof;

 

(d)          accept partial payments on the Guarantied Obligations;

 

(e)          receive and hold additional security or guaranties for the
Guarantied Obligations or any part thereof;

 

(f)           release, reconvey, terminate, waive, abandon, subordinate,
exchange, substitute, transfer and enforce any security or guaranties, and apply
any security and direct the order or manner of sale thereof as the Secured
Parties in the exercise of their commercial discretion may determine;

 

(g)          release any Person or any guarantor from any personal liability
with respect to the Guarantied Obligations or any part thereof;

 

4

--------------------------------------------------------------------------------


 

(h)                              settle, release on terms satisfactory to the
Secured Parties or by operation of applicable laws or otherwise liquidate or
enforce any Guarantied Obligations and any security or guaranty therefor in any
manner, consent to the transfer of any security and bid and purchase at any
sale; and

 

(i)                                  consent to the merger, change or any other
restructuring or termination of the corporate existence of Borrower or any other
Person, and correspondingly restructure the Guarantied Obligations, and any such
merger, change, restructuring or termination shall not affect the liability of
any Guarantor or the continuing existence of any Liens hereunder, under any
other Loan Document to which any Guarantor is a party or the enforceability
hereof or thereof with respect to all or any part of the Guarantied Obligations.

 

Upon the occurrence of and during the continuance of any Event of Default, the
Secured Parties may enforce this Guaranty independently as to each Guarantor and
independently of any other remedy or security the Secured Parties at any time
may have or hold in connection with the Guarantied Obligations, and it shall not
be necessary for the Secured Parties to marshal assets in favor of any
Guarantor, Borrower or any other Person or to proceed upon or against and/or
exhaust any other security or remedy before proceeding to enforce this
Guaranty.  Each Guarantor expressly waives any right to require the Secured
Parties to marshal assets in favor of such Guarantor, Borrower or any other
Person or to proceed against any other Person or any collateral provided by any
other Person, and agrees that the Secured Parties may proceed against any Person
and/or collateral in such order as they shall determine in their sole and
absolute discretion.  The Secured Parties may file a separate action or actions
against any Guarantor, whether action is brought or prosecuted with respect to
any other security or against any other Guarantor, Borrower or any other Person,
or whether any other Person is joined in any such action or actions.  Each
Guarantor agrees that the Secured Parties, Borrower and any other Person may
deal with each other in connection with the Guarantied Obligations or otherwise,
or alter any contracts or agreements now or hereafter existing between any of
them, in any manner whatsoever, all without in any way altering or affecting
this Guaranty.  The Secured Parties’ rights hereunder shall be reinstated and
revived, and the enforceability of this Guaranty shall continue, with respect to
any amount at any time paid on account of the Guarantied Obligations which
thereafter shall be required to be restored or returned by the Secured Parties
upon the bankruptcy, insolvency or reorganization of Borrower, any Guarantor or
any other Person, or otherwise, all as though such amount had not been paid. 
The enforceability of this Guaranty at all times shall remain effective to
guarantee payment and performance of the full amount of all the Guarantied
Obligations including, without limitation, the amount of all loans and interest
thereon at the rates provided for in the Credit Agreement, even though the
Guarantied Obligations, including any part thereof or any other security or
guaranty therefor, may be or hereafter may become invalid or otherwise
unenforceable as against Borrower or any other Person and whether or not
Borrower or any other Person shall have any personal liability with respect
thereto.

 

Each Guarantor expressly waives any and all defenses now or hereafter arising or
asserted by reason of (a) any disability or other defense of any Loan Party or
any other Person with respect to the Guarantied Obligations, (b) the
unenforceability or invalidity of the Guarantied Obligations or of any security
or guaranty for the Guarantied Obligations or the lack

 

5

--------------------------------------------------------------------------------


 

of perfection or continuing perfection or failure of priority of any security
for the Guarantied Obligations, (c) the cessation for any cause whatsoever of
the liability of any Loan Party or any other Person (other than by reason of the
full payment and performance of all Guarantied Obligations), (d) the failure of
the Administrative Agent or any other Secured Party to assert any claim or
demand or to exercise or enforce any right or remedy under the provisions of any
Loan Document, Secured Hedge Agreement, Secured Cash Management Agreement or
otherwise or any failure of any Secured Party to marshal assets in favor of such
Guarantor or any other Person, (e) except as otherwise required by Law or as
provided in this Agreement, any failure of any Secured Party to give notice of
sale or other disposition of collateral to such Guarantor or any other Person or
any defect in any notice that may be given in connection with any sale or
disposition of collateral, (f) except as otherwise required by Law or as
provided in this Agreement, any failure of any Secured Party to comply with
applicable Laws in connection with the sale or other disposition of any
collateral or other security for any Guarantied Obligation, including without
limitation any failure of any Secured Party to conduct a commercially reasonable
sale or other disposition of any collateral or other security for any Guarantied
Obligation, (g) any act or omission of any Secured Party or others that directly
or indirectly results in or aids the discharge or release of Borrower, any
Guarantor or any other Person or the Guarantied Obligations or any other
security or guaranty therefor by operation of law or otherwise, (h) any Law
which provides that the obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s obligation in proportion to
the principal obligation, (i) any failure of any Secured Party to file or
enforce a claim in any bankruptcy or other proceeding with respect to any
Person, (j) the election by any Secured Party, in any bankruptcy proceeding of
any Person, of the application or non-application of Section 1111(b)(2) of the
United States Bankruptcy Code, (k) any extension of credit or the grant of any
Liens under Section 364 of the United States Bankruptcy Code, (l) any use of
cash collateral under Section 363 of the United States Bankruptcy Code, (m) any
agreement or stipulation with respect to the provision of adequate protection in
any bankruptcy proceeding of any Person, (n) the avoidance of any Liens in favor
of any Secured Party for any reason, (o) any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, liquidation or dissolution
proceeding commenced by or against any Person, including any discharge of, or
bar or stay against collecting, all or any of the Guarantied Obligations (or any
interest thereon) in or as a result of any such proceeding, (p) to the extent
permitted, the benefits of any form of one-action rule, (q) any defense based on
such Guarantor’s rights under NRS 104.3605, each Guarantor specifically agreeing
that this clause (q) shall constitute a waiver of discharge under NRS 104.3605,
(r) any defense or benefit based on NRS 40.430 and judicial decisions relating
thereto and NRS 40.451 et seq. and judicial decisions relating thereto, each
Guarantor agreeing that the waiver in this clause (r) is intended to take
advantage of the two (2) waivers permitted by NRS 40.495 (1) and (2) to the
maximum extent permitted and (s) any other circumstance (including, without
limitation, any statute of limitations) or any existence of or reliance on any
representation by the Administrative Agent or any other Secured Party that might
otherwise constitute a defense to, or a legal or equitable discharge of, the
Borrower or any Guarantor or any other guarantor or surety (other than the
defense that the Guarantied Obligations shall have been fully performed or paid
in full, subject to reinstatement and revival pursuant to this Section 7).

 

8.                                    Condition of Borrower and its
Subsidiaries.  Each Guarantor represents and warrants to the Secured Parties
that each Guarantor has established adequate means of

 

6

--------------------------------------------------------------------------------


 

obtaining from Borrower and its Subsidiaries, on a continuing basis, financial
and other information pertaining to the businesses, operations and condition
(financial and otherwise) of Borrower and its Subsidiaries and their Properties,
and each Guarantor now is and hereafter will be completely familiar with the
businesses, operations and condition (financial and otherwise) of Borrower and
its Subsidiaries and their Properties.  Each Guarantor hereby expressly waives
and relinquishes any duty on the part of any Secured Party (should any such duty
exist) to disclose to any Guarantor any matter, fact or thing related to the
businesses, operations or condition (financial or otherwise) of Borrower or its
Subsidiaries or their Properties, whether now known or hereafter known by the
Secured Parties during the life of this Guaranty.  With respect to any of the
Guarantied Obligations, the Secured Parties need not inquire into the powers of
Borrower or any Subsidiary thereof or the officers or employees acting or
purporting to act on their behalf, and all Guarantied Obligations made or
created in good faith reliance upon the professed exercise of such powers shall
be binding and enforceable.

 

9.                                    Liens on Real Property.  In the event that
all or any part of the Guarantied Obligations at any time are secured by any one
or more deeds of trust or mortgages or other instruments creating or granting
Liens on any interests in real Property, each Guarantor authorizes the Secured
Parties, upon the occurrence of and during the continuance of any Event of
Default, at their sole option, without notice or demand and without affecting
any Guarantied Obligations of any Guarantor, the enforceability of this
Guaranty, or the validity or enforceability of any Liens of any Secured Party on
any Collateral, to foreclose any or all of such deeds of trust or mortgages or
other instruments by judicial or nonjudicial sale.  Each Guarantor expressly
waives any defenses to the enforcement of this Guaranty or any rights of any
Secured Party created or granted hereby or to the recovery by the Secured
Parties against Borrower, any Guarantor or any other Person liable therefor of
any deficiency after a judicial or nonjudicial foreclosure or sale, even though
such a foreclosure or sale may impair the subrogation rights of any Guarantor or
may preclude any Guarantor from obtaining reimbursement or contribution from
Borrower.  Each Guarantor expressly waives any defenses or benefits that may be
derived from NRS Section 40.451, et seq. and judicial decisions relating
thereto, or comparable provisions of Nevada Law which are comparable to
California Code of Civil Procedure §§ 580a, 580b, 580d or 726, or comparable
provisions of the Laws of any other jurisdiction, and all other suretyship
defenses it otherwise might or would have under Nevada Law or other applicable
Law.  Each Guarantor expressly waives any right to receive notice of any
judicial or nonjudicial foreclosure or sale of any real Property or interest
therein subject to any such deeds of trust or mortgages or other instruments and
any Guarantor’s or any other Person’s failure to receive any such notice shall
not impair or affect Guarantors’ Obligations or the enforceability of this
Guaranty or any rights of any Secured Party created or granted hereby.

 

10.                            Waiver of Rights of Subrogation.  Notwithstanding
anything to the contrary elsewhere contained herein or in any other Loan
Document to which any Guarantor is a party, so long as the Guarantied
Obligations (other than contingent indemnification obligations) remain
outstanding, each Guarantor hereby expressly postpones with respect to each
other Loan Party and its successors and assigns (including any surety) and any
other Person which is directly or indirectly a creditor of such other Loan Party
or any surety for such other Loan Party, any and all rights at Law or in equity
to subrogation, to reimbursement, to exoneration, to contribution, to setoff or
to any other rights that could accrue to a surety against a principal, to a
guarantor against a maker or obligor, to an accommodation party against the
party accommodated, or to a

 

7

--------------------------------------------------------------------------------


 

holder or transferee against a maker, and which each Guarantor may have or
hereafter acquire against any other Loan Party or any other such Person in
connection with or as a result of such Guarantor’s execution, delivery and/or
performance of this Guaranty or any other Loan Document to which such Guarantor
is a party.  Each Guarantor agrees that so long as the Guarantied Obligations
(other than contingent indemnification obligations) remain outstanding, they
shall not have or assert any such rights against any other Loan Party or its
successors and assigns or any other Person (including any surety) which is
directly or indirectly a creditor of such other Loan Party  or any surety for
such other Loan Party, either directly or as an attempted setoff to any action
commenced against such Guarantor by any other Loan Party (as a borrower or in
any other capacity), the Secured Parties or any other such Person.  Each
Guarantor hereby acknowledges and agrees that this waiver is intended to benefit
each other Loan Party and the Secured Parties and shall not limit or otherwise
affect such Guarantor’s liability hereunder, under any other Loan Document to
which such Guarantor is a party, or the enforceability hereof or thereof.

 

11.                            Right of Contribution; Severability.

 

(a)                               Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of all
payments made hereunder, provided that all then current Guarantied Obligations
are then satisfied, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder who has not paid its
proportionate share of all such payments.  The provisions of this Section 11
shall in no respect limit the obligations and liabilities of any Guarantor to
the Secured Parties, and each Guarantor shall remain liable to the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.  The
“proportionate share” of any Guarantor shall be a fraction (which shall in no
event exceed 1.00) the numerator of which is the excess, if any, of the fair
value of the assets of such Guarantor over a fair estimate of the liabilities of
Guarantor and the denominator of which is the excess (but not less than $1.00)
of the fair value of the aggregate assets (without duplication) of all
Guarantors over a fair estimate of the aggregate liabilities (without
duplication) of all Guarantors.  All relevant calculations shall be made as of
the date such Guarantor became a Guarantor.

 

(b)                              Additionally, wherever possible, each provision
of this Guaranty will be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Guaranty is prohibited by or
invalid under such law, such provision will be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.  Consistent with the foregoing,
and notwithstanding any other provision of this Guaranty to the contrary, in the
event that any action or proceeding is brought in whatever form and in whatever
forum seeking to invalidate the Guarantor’s obligations under this Guaranty
under any fraudulent conveyance, fraudulent transfer theory, or similar
avoidance theory, whether under state or federal law, the Guarantor (the
“Affected Guarantor”), automatically and without any further action being
required of the Affected Guarantor or any Secured Party, shall be liable under
this Guaranty only for an amount equal to the maximum amount of liability that
could have been incurred under applicable law by the Affected Guarantor under
any guaranty of the Guaranteed Obligations (or any portion

 

8

--------------------------------------------------------------------------------


 

thereof) at the time of the execution and delivery of this Guaranty (or, if such
date is determined not to be the appropriate date for determining the
enforceability of the Affected Guarantor’s obligations hereunder for fraudulent
conveyance or transfer (or similar avoidance) purposes, on the date determined
to be so appropriate) without rendering such a hypothetical guaranty voidable
under applicable law relating to fraudulent conveyance, fraudulent transfer, or
any other grounds for avoidance (such highest amount determined hereunder being
the Affected Guarantor’s “Maximum Guaranty Amount”), and not for any greater
amount, as if the stated amount of this Guaranty as to the Affected Guarantor
had instead been the Maximum Guaranty Amount.  This Section is intended solely
to preserve the rights of the Secured Parties under this Guaranty to the maximum
extent not subject to avoidance under applicable law, and neither the Affected
Guarantor nor any other Person shall have any right or claim under this
Section with respect to the limitation described in this Guaranty, except to the
extent necessary so that the obligations of the Affected Guarantor under this
Guaranty shall not be rendered voidable under applicable law.  Without limiting
the generality of the foregoing, the determination of a Maximum Guaranty Amount
for the Affected Guarantor pursuant to the provisions of the second preceding
sentence of this Section shall not in any manner reduce or otherwise affect the
obligations of any other guarantors of any of the Guaranteed Obligations.

 

12.                            Understandings With Respect to Waivers and
Consents.  Each Guarantor warrants and agrees that each of the waivers and
consents set forth herein are made with full knowledge of their significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights which
such Guarantor otherwise may have against the other Loan Parties, the Secured
Parties or others, or against any Collateral.  Each Guarantor acknowledges that
it has either consulted with legal counsel regarding the effect of this Guaranty
and the waivers and consents set forth herein, or has made an informed decision
not to do so.  If this Guaranty or any of the waivers or consents herein are
determined to be unenforceable under or in violation of applicable Law, this
Guaranty and such waivers and consents shall be effective to the maximum extent
permitted by Law.

 

13.                            Costs and Expenses.  Without limiting any other
reimbursement obligations under the Credit Agreement or any other Loan Document,
and without duplication thereof, each Guarantor agrees to pay to the Secured
Parties all reasonable costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements) actually incurred by the Secured
Parties in the enforcement or attempted enforcement of this Guaranty, whether or
not an action is filed in connection therewith, and in connection with any
waiver or amendment of any term or provision hereof.  All reasonable advances,
charges, costs and expenses, including reasonable attorneys’ fees and
disbursements (including the reasonably allocated cost of legal counsel employed
by the Secured Parties), actually incurred or paid by the Secured Parties in
exercising any right, privilege, power or remedy conferred by this Guaranty, or
in the enforcement or attempted enforcement thereof, shall be subject hereto and
shall become a part of the Guarantied Obligations and shall be paid to the
Secured Parties by each Guarantor, immediately upon demand, together with
interest thereon at the per annum rate then applicable to Base Rate Loans under
the Term Facility, or the Default Rate if applicable.

 

9

--------------------------------------------------------------------------------

 

14.                            Liability.  The liability of each Guarantor
hereunder is independent of any other guaranties at any time in effect with
respect to all or any part of the Guarantied Obligations, and each Guarantor’s
liability hereunder may be enforced regardless of the existence of any such
guaranties.  Any termination by or release of any guarantor in whole or in part
(whether it be another Guarantor under this instrument or not) shall not affect
the continuing liability of any Guarantor hereunder, and no notice of any such
termination or release shall be required.

 

15.                            Joinder.  Any other Person may become a Guarantor
under and become bound by the terms and conditions of this Guaranty by executing
and delivering to the Administrative Agent an Instrument of Joinder
substantially in the form attached hereto as Exhibit A, accompanied by such
documentation as the Administrative Agent may reasonably require to establish
the due organization, valid existence and good standing of such Person, its
qualification to engage in business in each material jurisdiction in which it is
required to be so qualified, its authority to execute, deliver and perform this
Guaranty, and the identity, authority and capacity of each Responsible Officer
thereof authorized to act on its behalf.

 

16.                            Release of Guarantors.  This Guaranty shall be
terminated and all Guarantied Obligations of Guarantors hereunder shall be
released when the Aggregate Commitments have been terminated and the Guarantied
Obligations have been paid in full (other than (A) contingent indemnification
obligations and (B) obligations and liabilities under Secured Cash Management
Agreements and Secured Hedge Agreements as to which arrangements satisfactory to
the applicable Cash Management Bank of Hedge Bank shall have been made) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
L/C Issuer shall have been made).  Additionally, a Guarantor shall be released
from its guarantee and its obligations hereunder upon the consummation of any
transaction permitted by the Credit Agreement as a result of which such
Guarantor (x) ceases to be a Subsidiary of the Borrower or (y) becomes an
Excluded Subsidiary.  Upon such release of any or all of Guarantors’ Guarantied
Obligations hereunder, the Administrative Agent shall endorse, execute, deliver,
record and file all instruments and documents, and do all other acts and things,
reasonably required to evidence or document the release of the Secured Parties’
rights arising under this Guaranty, all as reasonably requested by, and at the
sole expense of, Guarantors.

 

17.                            Successors and Assigns.  This Guaranty shall be
binding upon the successors and assigns of each Guarantor and shall inure to the
benefit of the Secured Parties and their successors and assigns; provided that
no Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guaranty without the prior written consent of the Administrative
Agent, and any attempted assignment without such consent shall be null and void.
By accepting the benefits of the Loan Documents, each Hedge Bank and Cash
Management Bank agrees to be bound by all of the applicable provisions thereof.

 

18.                            Amendments in Writing.  None of the terms or
provisions of this Guaranty may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Guarantor and
the Administrative Agent, subject to any consents required under the Credit
Agreement; provided that any provision of this Guaranty imposing obligations on
any Guarantor may be waived by the Administrative Agent in a written instrument

 

10

--------------------------------------------------------------------------------


 

executed by the Administrative Agent; provided, further, no such waiver
amendment, supplement or modification shall require the consent of any Hedge
Bank or Cash Management Bank except as may be expressly provided in the Credit
Agreement.

 

19.                            Counterparts.  This Guaranty may be executed in
one or more counterparts, each of which shall be deemed an original and all of
which, taken together, shall constitute one and the same agreement.

 

20.                            WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
GUARANTY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 20.

 

21.                            SUBMISSION TO JURISDICTION; WAIVER OF VENUE;
SERVICE OF PROCESS.

 

(a)                               EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, BOROUGH OF
MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY
SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS GUARANTY AGAINST THE GUARANTOR OR THEIR PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

11

--------------------------------------------------------------------------------


 

(b)                              EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (A) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(c)                               EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

22.                         THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

23.                            Amendment and Restatement of Existing Guaranty. 
From and after the date hereof: (a) the terms and conditions of the Existing
Guaranty shall be amended as set forth herein and, as so amended, shall be
restated in their entirety, but only with respect to the rights, duties and
obligations among the Guarantors, the Administrative Agent and the other Secured
Parties accruing from and after the date hereof; (b) this Guaranty shall not in
any way release or impair the rights, duties, “Guarantied Obligations,” or
guarantees created pursuant to the Existing Guaranty or affect the relative
priorities thereof, in each case to the extent in force and effect thereunder as
of the date hereof and except as modified hereby or by documents, instruments
and agreements executed and delivered in connection herewith, and all of such
rights, duties, “Guarantied Obligations” and guarantees are hereby assumed,
ratified and affirmed by the Guarantors; and (c) the execution, delivery and
effectiveness of this Guaranty shall not operate as a waiver of any right, power
or remedy of the Secured Parties or the Administrative Agent under the Existing
Guaranty, nor constitute a waiver of any covenant, agreement or obligation under
the Existing Guaranty, except to the extent that any such covenant, agreement or
obligation is no longer set forth herein or is modified hereby.

 

24.                            Keepwell Agreement.  Each Loan Party that is a
Qualified ECP Guarantor at the time this Guaranty or the grant of the security
interest under the Loan Documents, in each case, by any Specified Loan Party,
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Section 23
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor

 

12

--------------------------------------------------------------------------------


 

under this Section shall remain in full force and effect until the Obligations
have been indefeasibly paid and performed in full.  Each Qualified ECP Guarantor
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty by its duly
authorized officer as of the date first written above.

 

 

“Guarantors”

 

 

 

BALLY TECHNOLOGIES, INC.,

 

a Nevada corporation

 

 

 

By:

/s/ Neil Davidson

 

 

Name: Neil Davidson

 

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

ARCADE PLANET, INC.,

 

a California corporation

 

 

 

BALLY GAMING INTERNATIONAL, INC.

 

a Delaware corporation

 

 

 

ALLIANCE HOLDING COMPANY,

 

a Nevada corporation

 

 

 

BALLY GAMING, INC.,

 

a Nevada corporation

 

 

 

SIERRA DESIGN GROUP,

 

a Nevada corporation

 

 

 

CASINO ELECTRONICS, INC.,

 

a Nevada corporation

 

 

 

COMPUDIGM SERVICES, INC.,

 

a Nevada corporation

 

 

 

By:

/s/ Neil Davidson

 

 

Name: Neil Davidson

 

 

Title: Treasurer

 

S-1

Guaranty

 

--------------------------------------------------------------------------------


 

 

BALLY GAMING SERVICES, LLC,

 

a Nevada limited liability gaming company

 

 

 

 

By:

B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of BALLY GAMING
SERVICES, LLC

 

 

 

 

 

 

By:

BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS, S. DE R.L.
DE C.V.

 

 

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

Name: Neil Davidson

 

 

Title: Secretary

 

 

 

Address for Guarantors:

 

c/o Bally Technologies, Inc.

 

6601 South Bermuda Road

 

Las Vegas, Nevada 89119

 

S-2

Guaranty

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED

 

AS OF THE DATE FIRST

 

ABOVE WRITTEN:

 

 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent for the Secured Parties

 

 

 

 

 

By:

/s/ Alan Tapley

 

Name: Alan Tapley

 

Title: Assistant Vice President

 

 

S-3

Guaranty

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
TO
 GUARANTY

 

INSTRUMENT OF JOINDER

 

THIS INSTRUMENT OF JOINDER (“Joinder”) is executed as of __________, ____, by
_____________________________________, a ___________________________ (“Joining
Party”), and delivered to Bank of America, N.A., as the administrative agent
under the Credit Agreement referred to below (in such capacity and together with
its successors and assigns, the “Administrative Agent”), pursuant to the Third
Amended and Restated Guaranty, dated as of [___], 2013 made by each of the
parties listed on the signature pages thereto (each a “Guarantor” and
collectively, “Guarantors”) in favor of the Administrative Agent (as the same
may be amended or supplemented from time to time, the “Guaranty”).  Terms used
but not defined in this Joinder shall have the meanings defined for those terms
in the Guaranty.

 

RECITALS

 

(a)        The Guaranty was made by Guarantors in favor of Bank of America,
N.A., as Administrative Agent, pursuant to that certain Second Amended and
Restated Credit Agreement, dated as of April 19, 2013, by and among Bally
Technologies, Inc., a Nevada corporation (the “Borrower”), the Lenders and the
Administrative Agent (as amended by that certain Amendment No. 1 to Second
Amendment and Restated Credit Agreement, dated as of [___], 2013 and as the same
may be further amended or supplemented from time to time, the “Credit
Agreement”).

 

(b)        Joining Party is required pursuant to the Credit Agreement to become
a Guarantor.

 

(c)        Joining Party expects to realize direct and indirect benefits as a
result of the availability to Borrower of the Loans under the Credit Agreement
and the availability of financing accommodations to the Loan Parties under the
Secured Cash Management Agreements and Secured Hedge Agreements.

 

NOW THEREFORE, Joining Party agrees as follows:

 

AGREEMENT

 

(1)        By this Joinder, Joining Party becomes a “Guarantor” under and
pursuant to Section 15 of the Guaranty.  Joining Party agrees that, upon its
execution hereof, it will become a Guarantor under the Guaranty with respect to
all Guarantied Obligations heretofore or hereafter incurred under the Loan
Documents, and will be bound by all terms, conditions, and duties applicable to
a Guarantor under the Guaranty. Without limiting the foregoing, Joining Party
hereby irrevocably and unconditionally, and jointly and severally with each
other Guarantor, guaranties and promises to pay and perform on demand the
Guarantied Obligations and each and every one of them, including all amendments,
modifications, supplements,

 

A-1

--------------------------------------------------------------------------------


 

renewals, increases or extensions of any of them, whether such amendments,
modifications, supplements, renewals, increases or extensions are evidenced by
new or additional instruments, documents or agreements or change the rate of
interest on, or principal amount of, any Guarantied Obligation or the security
therefor, or otherwise.

 

(2)        This Joinder shall be governed by, and construed in accordance with,
the law of the State of New York.

 

(2)        The effective date of this Joinder is _________, ____.

 

 

“Joining Party”

 

 

 

 

 

a

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Attn:

 

 

Telephone:

 

 

Facsimile:

 

 

 

 

 

ACKNOWLEDGED:

 

 

 

BANK OF AMERICA, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

A-2

--------------------------------------------------------------------------------


 

ANNEX H

CONSENT AND REAFFIRMATION

 

August 27, 2013

 

Reference is made to (i) that certain Second Amended and Restated Credit
Agreement, dated as of April 19, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among BALLY
TECHNOLOGIES, INC., a Nevada corporation (the “Borrower”), the lenders party
thereto from time to time (the “Lenders”), and BANK OF AMERICA, N.A. (“Bank of
America”), as administrative agent (in such capacity, the “Administrative
Agent”), Swing Line Lender and L/C Issuer, (ii) Amendment No. 1 to Credit
Agreement, dated as of August 27, 2013 (the “First Amendment”), among the
Borrower, the Lenders party thereto, and Bank of America as the Administrative
Agent, the Swing Line Lender and the L/C Issuer.  Capitalized terms used but not
otherwise defined in this Consent and Reaffirmation (this “Consent”) are used
with the meanings attributed thereto in the First Amendment.

 

Each Loan Party hereby consents to the execution, delivery and performance of
the First Amendment (including the amendments of the Pledge Agreement, the
Borrower Security Agreement, the Subsidiaries Security Agreement and the
Guaranty by the Amended Pledge Agreement, Amended Borrower Security Agreement,
Amended Subsidiaries Security Agreement and Amended Guaranty, respectively) and
the Credit Agreement (as modified by the First Amendment upon the satisfaction
of the conditions set forth in Section 2 of the First Amendment) and agrees that
each reference to the Credit Agreement in the Loan Documents shall, on and after
the Amendment No. 1 Effective Date, be deemed to be a reference to the Credit
Agreement as amended by the First Amendment on the Amendment No. 1 Effective
Date.

 

This Consent shall be governed by, and construed and interpreted in accordance
with, the laws of the state of New York.

 

H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Consent as of the
date first set forth above.

 

 

“Guarantors”

 

 

 

 

 

BALLY TECHNOLOGIES, INC.,

 

 

a Nevada corporation

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

 

Name: Neil Davidson

 

 

Title: Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 

ARCADE PLANET, INC.,

 

 

a California corporation

 

 

 

 

 

BALLY GAMING INTERNATIONAL, INC.

 

 

a Delaware corporation

 

 

 

 

 

ALLIANCE HOLDING COMPANY,

 

 

a Nevada corporation

 

 

 

 

 

BALLY GAMING, INC.,

 

 

a Nevada corporation

 

 

 

 

 

SIERRA DESIGN GROUP,

 

 

a Nevada corporation

 

 

 

 

 

CASINO ELECTRONICS, INC.,

 

 

a Nevada corporation

 

 

 

 

 

COMPUDIGM SERVICES, INC.,

 

 

a Nevada corporation

 

 

 

 

 

 

 

 

By:

/s/ Neil Davidson

 

 

 

Name: Neil Davidson

 

 

Title: Treasurer

 

 

 

 

 

 

 

 

BALLY GAMING SERVICES, LLC,

 

 

a Nevada limited liability gaming company

 

 

 

 

 

By: B.G.I. GAMING & SYSTEMS, S. DE R.L. DE C.V., the Sole Member of BALLY GAMING
SERVICES, LLC

 

 

 

By: BALLY GAMING, INC., the Managing Member of B.G.I. GAMING & SYSTEMS, S. DE
R.L. DE C.V.

 

 

 

 

By:

/s/ Neil Davidson

 

 

 

Name: Neil Davidson

 

 

Title: Secretary

 

 

Signature Page to Consent and Reaffirmation

 

--------------------------------------------------------------------------------

 
